20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 1 of 242




                                      EXHIBITS

Exhibit 1: Purchase Agreement
Exhibit 2: Longbranch Assignment
Exhibit 3: Email Agreement
Exhibit 4: DMA Agreement
Exhibit 5: Harris SWD Agreement
Exhibit 6: Letter of Intent
Exhibit 7: TCRG LLC Agreement
Exhibit 8: TCRG Purchase Agreement
Exhibit 9: TCRG Deed
Exhibit 10: October 12, 2018 Letter
Exhibit 11: Assignment of Note
Exhibit 12: April 16, 2019 Email
Exhibit 13: Release of Lien
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 2 of 242




                   Exhibit 1:
              Purchase Agreement
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 3 of 242
                                                                                              i, _/ I '1 ·--- 1v
                                      Purchase & Sale Agreement                                           {[!,~
                TffiS AGREEMENT, is made and entered into th.is /Cf~ay of February, 2016 by and
        between The Express Gas Pipeline, LP, a Texas Limited Partnership, acting by and through its
        sole general partner, The Express Pipeline Connection, LLC (hereinafter called "Seller'') whose
        address is 6034 West Courtyard Drive, Suite 205, Austin, Texas 78730 and Longbranch Energy,
        L.P., a Texas Limited Partnership (hereinafter called "Purchaser"), whose address is P.O. Box
        716, Center, Texas 75935.

                                                  WITNESSETH:

                 WHEREAS, Purchaser desires to purchase, and Seller desires to sell its ownership
         interest in certain pipe and related facilities (commonly known as the P-21 pipeline) shown on
         the plat attached hereto as Exhibit "A'', and described on Exhibit "B" attached hereto, and the
         rights-of-way, easements, contracts, permits and leases described on Exhibit "C" attached hereto,
         (collectively herein referred to as the "Express Pipeline"); and

                WHEREAS, prior to concluding the transaction contemplated herein by the final
         payment by Purchaser to Seller and the sale of the Express Pipeline to Purchaser as contemplated
         herein (the "Closing"), Purchaser desires to investigate the pipeline facilities and related
         contractual, regulatory and right-of-way interests the subject of this agreement.

                NOW, THEREFORE, in consideration of the premises, Purchaser agrees to purchase,
         and Seller agrees to sell, the Express Pipeline subject to the following terms and conditions:

         Section 1. Transfer of Properties.

                 Subject to the terms and conditions provided in this Agreement, Seller agrees to sell,
         transfer, assign, convey and deliver to Purchaser, and Purchaser agrees to pay for and acquire on
         the Closing Date, all of Seller' interest in the Express Pipeline consisting of approximately 64.97
         miles (more or less) of 8" nominal outside diameter pipeline and appurtenances shown on
         Exhibit "A" and desc1ibed on Exhibit "B'', and all of Seller' interest in the rights-of-way,
         easements and permits described on Exhibit "C-1" (Shelby County, Texas easements); Exhibit
         "C-2" (Rusk County, Texas easements); Exhibit "C-3" (Nacogdoches County, Texas easements);
         Exhibit "C-4" (Angelina County, Texas easements); Exhibit "C-5" (exceptions as noted in 1992
         TEPCO to Lancer Purchase Agreement in Nacogdoches County, Texas); and Exhibit "C-6"
         (Amendments, Releases and Rights of Ways and Easements since TEPCO to Lancer sale in
         Nacogdoches, Rusk and Shelby Counties, Texas), which are all collectively referred to as Exhibit
         "C"; by execution of the Assignment and Conveyance in the form attached hereto as Exhibit
         "D". The 8" pipeline to be transferred and sold to Purchaser pursuant to this Agreement is not
         presently operational as a functioning pipeline and certain portions of the Express Pipeline may
         have been removed and/or are missing, for which removed and/or missing portions Seller shall
         assume no liability or responsibility.




         X:\rchasepaltner\Express Gas Pipeli11e\Lo11gbranch Purchase Agreement REVISED Feb 19 2016.docx
                                                          Page I of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 4 of 242



         Section 2. Disclaimers.

              THIS AGREEMENT IS MADE AND ACCEPTED BY SELLER AND
         PURCHASER UPON THE SPECIFIC CONDITION THAT THE EXPRESS PIPELINE
         rs CONVEYED "AS IS, WHERE IS," WITH ALL FAULTS, AND SELLER HEREBY
         EXPRESSLY DISCLAIMS AND NEGATES ALL REPRESENTATIONS AND
         WARRANTIES, EITHER EXPRESS, IMPLIED, OR STATUTORY, IN RESPECT OF
         THE EXPRESS PIPELINE AND ANY REPRESENTATION OR WARRANTY AS TO
         THE ENVIRONMENTAL CONDITION OR SAFETY CONDITION OF THE PIPELINE
         AND PROPERTY INTERESTS AND/OR COMPLIANCE OF THE PIPELINE AND
         PROPERTY INTEREST WITH ANY STATUTE, RULE, ORDER OR DIRECTIVE OF
         ANY TYPE; AND ALL IMPLIED, EXPRESS OR STATUTORY WARRANTIES OF
         MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, DESIGN,
         QUALITY,    PERFORMANCE,       CONDITION,   CLASS,    CERTIFICATE,
         MAINTENANCE, EXISTENCE, SPECIFICATION, ABSENCE OF LATENT DEFECTS,
         OR ANY OTHER MATTER WHATSOEVER; PROVIDED, HOWEVER, THAT TIUS
         DISCLAIMER DOES NOT DETRACT FROM THE WARRANTIES EXPRESSLY SET
         FORTH HEREIN. PURCHASER HEREBY NEGATES AND WAIVES ANY RIGHTS IT
         HAS UNDER STATUTE OR AT COMMON LAW TO CLAIM DIMINUTION OF
         CONSIDERATJON AND ANY CLAIMS BY PURCHASER FOR DAMAGES BECAUSE
         OF LATENT OR PATENT DEFECTS, WHETHER KNOWN OR UNKNOWN, IT
         BEING THE INTENTION OF PURCHASER AND SELLER THAT THE SUBJECT
         ASSETS ARE TO BE CONVEYED IN THEIR PRESENT CONDITION, EXISTENCE
         AND STATE OF REPAIR OR DISREPAIR. TO THE EXTENT APPLICABLE (AND
         WITHOUT ADMITTING SUCH APPLICABILITY), PURCHASER HEREBY WAIVES
         THE PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER
         PROTECTION ACT, CHAPTER 17, SUBCHAPTER E, SECTIONS 17.41 ET SEQ.
         (OTHER THAN SECTION 17.555, WHICH IS NOT WAIVED), TEX. BUS. & COM.
         CODE, AND ALL SIMILAR LAWS IN OTHER JURISDICTIONS. THE PROVISIONS
         OF TIDS PARAGRAPH HAVE BEEN NEGOTIATED BY PURCHASER MD SELLER
         AFTER DUE CONSIDERATION AND ARE INTENDED TO BE CONSPICUOUS
         DISCLAIMERS AND COMPLETE EXCLUSIONS AND NEGATIONS OF ANY
         REPRESENTATIONS AND WARRANTIES OF SELLER, WHETHER LMPLIED OR
         STATUTORY, WlTH RESPECT TO THE SUBJECT PROPERTY THAT MAY ARISE
         PURSUANT TO ANY LAW NOW OR HEREINAFTER IN EFFECT, OR OTHERWISE,
         EXCEPT AS EXPRESSLY SET FORTH HEREIN.

         Section 3. Consideration.

                (a) Purchaser will transfer by wire in immediately available United States dollars on or
                    before 2:00 pm CST on February 19, 2016 the amount of Twenty-Five Thousand
                    Dollars ($25,000.00) as earnest money in immediately available U.S. funds, to Frost
                    Bank, 100 West Houston, San Antonio, Texas 78205 ABA Routing Number
                    114000093, account number 583850757 styled The Express Gas Pipeline, LP,
                    attention Wanda Woods (512) 473-4364. Also on or before 2:00 pm CST on


         X:\rcliasepalmer\Express Gas Pipeline\Longbrancli Purchase Agreement REVISED Feb 19 2016.dncx
                                                        Page 'l of II
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 5 of 242


                     February 19, 2016, Purchaser shall tender this agreement, fully executed, to Seller.
                     Said $25,000.00 earnest money payment shall be non-refundable and shall provide
                     Purchaser with a sixty (60) day due diligence period prior to the date of Closing.
                 (b) If, at the expiration of the sixty (60) day period referenced in Section 3(a), above,
                     Purchaser has not concluded its due diligence, Purchaser may wire an additional sum
                     of Seventy-five Thousand Dollars ($75,000.00) to Frost Bank (as indicated above) to
                     secure an additional sixty (60) day due diligence period prior to the date of Closing.
                     Said $75,000.00 earnest money payment shall be non-refundable.
                 (c) If, at the expiration of the second sixty (60) day period referenced in Section 3(b),
                     above, Purchaser has not concluded its due diligence, Purchaser may wire an
                     additional sum of Five Hundred Thousand Dollars ($500,000.00) to Frost Bank (as
                     indicated above) to secure an additional sixty (60) day due diligence period prior to
                     the date of Closing. Said $500,000.00 earnest money payment shall be non-
                     refundable.
                 (d) At the Closing, Purchaser will pay to Express the Purchase Price, same being the
                     amount of Five Million Dollars ($5,000,000.00) less any earnest money payments set
                     forth in Sections 3(a), (b) or (c), above, and contemporaneously shall receive fully
                     executed and valid documents of title and take possession of the Express Pipeline
                     pursuant to the provisions of Section 6 of this Agreement.

         Section 4. Warranti.es of Seller.

                 Seller hereby warrants as follows:

                 (a) Seller is a limited partnership validly existing and in good standing under the laws of
                     the State of Texas and has all requisite power and authority to own and operate its
                     properties and carry on its business as now conducted. Neither the execution and
                     delivery by Seller of this Agreement, nor the consummation by Seller of the
                     transactions contemplated hereby or thereby nor the performance by Seller under this
                     Agreement will: (i) violate, conflict with or result in a breach of any provision of the
                     certificate of formation or, if applicable, the partnership agreement of the Company;
                     or, (ii) require any consent or approval of any counterparty to, or violate or result in
                     any breach of a settlement agreement or stipulated dismissal of any litigation arising
                     out oftbe Express Pipeline.

                 (b) The execution and delivery of this Agreement and the consummation of the
                     transaction contemplated hereby have been approved and ratified by The Express
                     Pipeline Connection, LLC as general partner of The Express Pipeline, LP.

                 (c) Subject to the disclosure in Exhibit "A" and Exhibit "C" attached hereto, Seller is the
                     sole owner of the Express Pipeline and possesses, and at Closing will possess, the
                     right to convey all title and interest to Purchaser hereunder. The rights-of-way and
                     easements held by Seller relating to the construction, laying, maintenance, operation
                     and removal of the Express Pipeline are fully assignable and wi II be fully assignable
                     by the date of Closing. At closing, the Express Pipeline to be conveyed to Purchaser
                     as set forth above will be free from any mortgage or lien, except liens for taxes not


         X: lrchasepalmer\Express Gas Pipeli11e\Longbra11ch P11rchase Agreement REVISED Feb 19 2016.doc:x
                                                          Page 3 of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 6 of 242


                    yet due and payable, or matters that this conveyance hereunder is subject to as
                    described in Paragraph (a)(l) of Section 6, below.

                (d) That no action or proceeding involving Seller is pending or threatened (and Seller has
                    not received any notice, whether written or oral): (i) which challenges the validity or
                    enforceability of any of the casements and rights-of-way collectively listed in Exhibit
                    "C"; or, (ii) which seeks to restrict the use by Seller of the Express Pipeline.

                (e) There is no suit, action or legal, administrative, arbitrative or other proceeding
                    pending or, to Seller' s knowledge, threatened against Seller or affecting the Express
                    Pipeline or affecting the transactions contemplated by this Agreement, the collateral
                    documents contemplated by the Agreement or the transactions relating thereto. To the
                    knowledge of Seller, no set of facts or circumstances exist or have existed that would
                    constitute a basis for any such action, proceeding, investigation, suit or arbitration.

         Section 5. Warranties of Purchaser.

                Purchaser hereby represents and warrants as follows:

                (a) Purchaser is a limited partnership dully formed and validly existing and in good
                    standing under the laws of the State of Texas and has all requisite power and
                    authority to own and operate its properties and carry on is business as now conducted
                    in all jurisdictions in which it operates.

                (b) The execution and delivery of this Agreement and the consummation of the
                    transaction contemplated hereby have been approved and ratified by Darin Borders,
                    lnc., as general partner of Longbranch Energy, LP.

                (c) The Board of Directors or other governing authority of Purchaser has authorized the
                    undersigned official to execute and deliver this Purchase and Sale Agreement.

         Section 6. Terms of Transaction.

                Subject to the conditions herein stated, Purchaser and Seller agree as follows

                (a) On the Closing Date:

                        1. Seller will execute and deliver, or cause to be executed and delivered, to
                           Purchaser the Assignment and Conveyance necessary to transfer and assign to
                           Purchaser all of Seller's right, Litle and interest in and to the Express Pipeline,
                           together with the contracts described on Exhibits A, B and C attached hereto,
                           and made a pa.rt hereof as though copied verbatim herein.

                        2. A duly executed document whereby Seller shall transfer the T-4 Permit No.
                           08049 to Purchaser and any such other instruments, including any necessary
                           Railroad Commission of Texas forms or documents, as a.re reasonably


         X:lrchasepalmerlExpress Gas Pipeline\Longbranch Purcl,ase Agreement REVISED Feb 19 20/6.docx
                                                       Page 4 of II
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 7 of 242


                            necessary to effectuate the conveyance of the Express Pipeline and T-4 Pennit
                            08049 to Purchaser.

                        3. Purchaser will transfer by wire to Frost Bank, 100 West Houston, San
                           Antonio, Texas 78205 ABA Routing Number 114000093 account number
                           583850757 and styled The Express Gas Pipeline, LP, attention Claudia Drolet
                           (512) 473-4749, the total Purchase Price, same being the amount of Five
                           Million Dollars ($5,000,000.00) less any earnest money deposits referenced in
                           Section 3, above, in immediately available United States Dollars together with
                           amounts necessary to pay any applicable sales, use, transfer or realty tax
                           levied on the transfer of the Express Pipeline, for which Purchaser shall be
                           responsible and liable hereunder.

                        4. Purchaser and Seller will prorate, as of the Closing Date, any accrued but
                           unpaid ad valorem taxes attributable to the Express Pipeline for calendar year
                           2016.

                        5. Seller will deliver to Purchaser all records in Seller's possession and/or under
                           Seller's control relative to the Express Pipeline, except financial and
                           operational records which Seller is required to retain; however, Seller will
                           permit Purchaser to photocopy any such financial and/or operational records
                           that it deems necessary and/or appropriate in connection with its ownership of
                           the Express Pipeline.

                (b) Subsequent to the Closing Date:

                        I. Instruments of Conveyance. Seller will execute and deliver from time to time
                           at the request of Purchaser all such further instruments of conveyance,
                           assignments and further assurances and perform all such other acts as may be
                           required to transfer and assign to Purchaser its title to the rights-of-way,
                           easements, contracts, permits and leases hereby agreed and intended to be
                           conveyed to Purchaser, provided that such can be done without cost to Seller.

                        2. Cooperation. At all times following the date of this Agreement, the parties
                           hereto will provide each other with such information as may reasonably be
                           required to effectuate the purposes and intents of this Agreement.

                        3. Non-Disclosure Agreement. By the execution of this Agreement, Purchaser
                           hereby covenants and agrees not to disclose the terms and conditions of any
                            revised easements or rights-of-way, which easements or rights-of-way are or
                            may have been subject to confidentiality provisions in settlement agreements
                            or other agreements obtained by Seller and certain landowners along the
                            pipeline corridor. Purchaser further covenants and agrees not to disclose to
                            any third-party the terms of this Agreement unless and until the Closing of
                            this transaction.



         X:\rchasepalmenE.xpress Gas Pipt!line\Longbranch Purchase Agreement REVISED Feb 19 2016.docx
                                                        Page S of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 8 of 242


         Section 7. Closing Date.                 ~ ./
                                       \ ~ ~ ~. / J

                 (•) The Closiog sh•lltbe held i ~ ,II, Tem ,t the offices of the Palme< L,w Finn,
                     Inc. on April~Ol6, or subject to any 60 day extensions as set forth in Section 3,
                     above. The parties may also mutually agree to an earlier or later date as agreed to by
                     the parties. The date of Closing is herein referred to as the "Closing Date".

                (b) The purchase and sale of the Express Pipeline contemplated by this Agreement shall
                    be and become effective as of7:00 a.m., Central Time on the Closing Date.

         Section 8. Covenants of Seller.

                 (a) Between the parties' execution of this agreement and the closing contemplated by this
                     agreement, Seller will take no action to modify, alter or change the Express Pipeline
                     from its condition existing on the date of the execution of this agreement.

                 (b) Seller agrees that it will pay the fees and expenses of its advisors, attorneys and
                     accountants for services rendered to Seller in connection with the consummation of
                     its transfer of the Express Pipeline hereunder. Seller shall have no obligation to
                     reimburse or otherwise compensate Purchaser for costs and expenses incurred in
                     examining, appraising or evaluating the Express Pipeline, for advisors, or for any
                     other expenses incurred by Purchaser in the preparation and consummation of this
                     Agreement or with Purchaser's acquisition of the Express Pipeline.

                 (c) Prior to the Closing Date, Purchaser and its representatives shall have the right to
                     undertake such investigations of the Express Pipeline as is deemed necessary by
                     Purchaser to confirm the accuracy and completeness of the warrantie-s and covenants
                     made by Seller herein, as well as the existence and location of the Express Pipeline,
                     provided that such investigations will not unduly interfere with Seller's rights and
                     obligations concerning the Express Pipeline. Promptly after execution of this
                     Agreement, Seller shall provide Purchaser and its representatives full opportunity to
                     examine and review, at Purchaser's sole cost and expense, all of the titl.e records,
                     documents, maps, engineering drawings and specifications, in the possession of Seller
                     which are deemed relevant by Purchaser to the conswnmation of this transaction.

         Section 9. Covenants of Purchaser.

                (a) Purchaser agrees that it will pay the fees and expenses of its advisors, attorneys and
                    accountants for services rendered to Purchaser in connection with the consummation
                    of its acquisition of the Express Pipeline. Purchaser shall have no obligation to
                    reimburse or otherwise compensate Seller for costs and expenses incurred for
                    advisors or for any other expenses incurred by Seller in the preparation and
                    consummation of this Agreement or with Seller's sale of the Express Pipeline.

                (b) Purchaser assumes and agrees to indemnify and hold harmless Seller, their officers,
                    directors, attorney's, agents and employees, from and against any and all claims,


         X :\rchasepalmer\Express Gas Pipeline\Longbrancl, Purchase Agreement REVISED Feb 19 2016.docx
                                                        Page 6 of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 9 of 242


                    demands, costs, losses, expenses and liabilities of any and every kind and character
                    incident to or arising from the ownership or use of or damages to the Express Pipeline
                    after the Closing Date.

                (c) Notwithstanding the provisions of 9(b) of this Agreement, Purchaser agrees that it
                    shall be responsible and liable for all damages to the property of any landowner
                    involving the Express Pipeline resulting from or in any way attributable to, in whole
                    or in part, Purchaser's actions or activities on the property of such landowner,
                    including, but not limited to, damage to the property resulting from the removal of the
                    8" pipeline and Purchaser agrees to indemnify and hold hannless Seller, their officers,
                    directors, attorney's, agents and employees from all such claims, demands and/or
                    damages, including, but not limited to, any costs and/or attorney's fees incurred by
                    Seller.

         Section JO. Right of Termination.

                 This Agreement and the transactions contemplated hereby may be terminated at any time
         prior to the Closing Date under the following conditions:

                (a) By mutual written consent of the parties;

                (b) By either Seller or Purchaser if the consummation of the transactions contemplated
                    herein would violate any nonappealable final order, decree or judgment of any
                    governmental entity having appropriate jurisdiction enjoining or awarding substantial
                    damages in connection with the consummation or the transactions contemplated
                    herein;

                (c) By Purchaser if subsequent to Purchaser's inspection and evaluation provided for in
                    Section 11, and its sole discretion, Purchaser desires to terminate this Agreement.
                    which termination must be made in writing and must be made timely to be effective;

                (d) Purchaser shall have until 2:00 pm on the final day of the due diligence period (or
                    periods) described in Section 11 in order to timely deliver to Seller, in writing, either:

                    (i) Purchaser's extension of any due diligence period as referenced in Section 3,
                        above, and the timely tender of the appropriate earnest money deposit to secure
                        the extension, which earnest money deposit must be made prior to 2:00 pm on the
                        final day of any 60 day due diligence period; or

                    (ii) Purchaser's timely termination of this Agreement, which termination must be in
                         writing, whereupon neither Purchaser nor Seller shall have any further obligation
                         under this agreement; or

                    (iii)Purchaser's acceptance of the Express Pipeline and rights of way, confinning the
                         Closing Date.




         X: \rchasepalmer\Express Gas Pipeline\Lo11ghranc/J Purchase Agreement REVISED Feb 19 2016.docx
                                                         Page 7 of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 10 of 242
                                                                       .~ t ,/ \q / \ I,,

               l   lf the Purchaser elects to terminate this Agreement in any manner provided in Section
                   10, Seller shall retain any earnest money previously paid by Purchaser. If the
                   Purchaser shall fail to consummate the purchase provided for herein for any other
                   Lea86n, in addition to retaining the earnest money paid upon the execution of this
                   contract, and any additional earnest paid as set forth in Section 3, above, Seller may,
                   at Seller's option, enforce the specific performance of this agreement.

         Section 11. Right of Access Prior to Closing (Due Diligence Period).

                Seller hereby grants unto Purchaser the right for Purchaser and/or Purchaser's agents and
         representatives to make such examinations, surveys and inspections of the rights-of-way,
         easements, contracts, permits and leases described on Ex11ibit ''C" attached hereto as Purchaser
         deems appropriate. Seller and Purchaser specifically covenant and agree that the results of
         Purchaser's inspection are confidential and should Purchaser elect not to purchase the Express
         Pipeline and rights of way, that all written test results, reports and conclusions (that are not
         covered by attorney-client privilege) shall be turned over and delivered to Seller. Purchaser's
         inspections shall continue up to and through the due diligence period (or periods) referenced in
         Section 3, above.

         Section 12. Miscellaneous.

                (a) This Agreement shall be constructed under and in accordance with the laws of the
                    State of Texas.

                (b) All negotiations relating to this Agreement and the transactions contemplated hereby
                    and thereby have been carried on without the intervention of any person acting on
                    behalf of either party hereto in such manner as to give rise to any valid claim against
                    a party hereto for any brokerage or finder's commission, fee or similar compensation.

                (c) Any notices or other communications required or permitted hereunder shall be
                    sufficiently given if sent by confirmed facsimile, or by registered mail or certified
                    mail, postage prepaid, addressed as follows:

                        To Seller:      The Express Gas Pipeline, LP
                                        6034 West Courtyard Drive, Suite 205
                                        Austin, TX 78730
                                        Attention: Rod C. Roberts
                                        Email:rod@lancerresources.com

                        To Purchaser: Longbranch Energy, LP
                                        P.O. Box 716
                                        Center, Texas 75935
                                        Attention: Mr. Darin Borders
                                        Email: drbordcrs:wvahoo.com




         X:lrchasepalmerlExpress Gas Pipeline\Longbrancl, Purchase Agreement REVISED Feb 19 2016.docx
                                                       Page 8of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 11 of 242

                         or such other address as shall be furnished in writing by either party, and any such
                         notice or communication shall be deemed to have been given as of the date so
                         mailed or the date the facsimile is received.

                 (d) By mutual consent of Seller and Purchaser, this Agreement or the terms and manner
                     of effecting the transaction contemplated hereby, may be amended or modified in any
                     respect by an instrument duly executed on behalf of Purchaser and Seller.

                 (e) This agreement shall be binding upon and shall inure to the benefit of the parties
                     hereto, but is expressly made non-assignable save and except as set forth herein,
                     below. Nothing in this Agreement is intended to prohibit or restrict Purchaser from
                     assigning its ownership rights in the Express Pipeline following the Closing.

                 (f) The exhibits referenced in and attached to this Agreement constitute in their entirety
                     an integral part of this Agreement, and are hereby incorporated in this Agreement by
                     reference. The section and other headings contained in this Agreement are for
                     reference only and shall not affect in any way the meaning or interpretation of this
                     Agreement.

                 (g) The warranties of the parties set forth herein, and the covenants and obligations of the
                     parties to be performed on and after the Closing Date, shall all survive the Closing
                     Date by Twelve (12) months.

                 (b) This Agreement comprises the entire agreement of the parties and there are no oral or
                     other written promises, representations or warranties.

                 (i) After Purchaser has tendered no less than the sum of$100,000.00 in earnest money
                     payments as set forth in Section 3(a) and (b), above, Purchaser may assign this
                     Agreement subject to providing Seller notice of said assignment. The assignment of
                     this Agreement by Purchaser, however, shall not waive or release Purchaser from its
                     contractual obligations to perform under this Agreement.

                 (j) This Agreement shall not be recorded in any county deed records; however, a
                     memorandum of this Agreement may be recorded, which memorandum shall be
                     mutually drafted by the parties.

          lN W1TNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed
          by its duly authorized officer, and has caused its corporate seal to be hereunto affixed by its
          Secretary thereunto duly authorized, all as of the day and year first above-mentioned.



                                 The remainder ofthis page intentionally left blank.




          X:\rchasepulmer\Exprcss Gas Pipe/ine\Longbranch Purchase Agreement REVISED Feb 19 2016.docx
                                                        Page 9 of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 12 of 242




                                                        "SELLER"

                                                        THE EXPRESS GAS PIPELINE, L.P., By THE
                                                        EXPRESS PIPELINE CONNECTION, L.L.C.,
                                                        General Partner




                                                        By: Rod C. Roberts, President of The Express
                                                        Pipeline Connection, L.L.C


                                                        "PURCHASER"




                                                         By: Darin Borders
                                                         Title: President, Darin Borders, Inc.



          STATE OF TEXAS                         §
                                                 §
          COUNTY OF TRAVIS                       §


                 This instrument was acknowledged before me on the_ day of February, 2016, by Rod
          C. Roberts, the President of The Express Pipeline Connection, L.L.C., a Texas limited liability
          company, the General Partner of The Express Gas Pipel.ine, L.P. a Texas limited partnership, on
          behalf of said companies.



                                                         Notary Public in and for the State of Texas




          X:lrchasepalmer\Express Gas Pipeli11e\Lo11gbranch Purchase Agreemetlt REVISED Feb 19 2016.docx
                                                         Page 10 of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 13 of 242




                                                "SELLER"

                                                                                                  HE




                                                By: Rod C. Roberts, President of The Express
                                                Pipeline Connection, L.L.C


                                                "PURCHASER"

                                                LONGBRANCH ENERGY, L.P.
                                                By DARIN BORDERS, INC.,
                                                General Partner



                                                By: Darin Borders
                                                Title: President, Darin Borders, Inc.



  STATE OF TEXAS                         §
                                         §
  COUNTY OF TRAVIS                       §


         This instrument was acknowledged before me on the        ri
                                                                 day of February, 2016, by Rod
  C. Roberts, the President of The Express Pipeline Connection, L.L.C ., a Texas limited liability
  company, the General Paiiner of The Express Gas Pipeline, L.P. a Texas limited partnership, on
  behalf of said companies.


                   RACHEL HOLLAND
                 Notary 10 # 126464556
                 My Commission Expires             otary Public in and for the State of Texas
                     Marcil 28. 2020
                                                   ((l\c~t I     ~o\\ ~" u\


  X:\rchasepalmer\Express Gas Pipeli11e\lo11gbranch Purchase Agreement REVISED Feb 19 2016.docx
                                                 Page 10 of 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 14 of 242



         STATE OF TEXAS                        §
                                               §
         COUNTY OF     S'he. \bj               §


                Tbis instrument was acknowledged before me on the           J1
                                                                             day of February, 2016, by
         Darin Borders, President of Darin Borders, Inc., on behalf of Longbrancb Energy, L.P., a Texas
         Limited Partnership.


                           · ·cHANDlfA
                          .'.!SS\ON EXPIRES
                        <,1a,ch27,2019

                        ~\~\.EY CH»IDLER
                       MY cOMMlSS\ON EXPIRES
                            1,1ercn27.2019




          X:\rchasepalmer\Express Gas Pipeline\Longbranch P11rchase Agreement REVISED Feb 19 2016.docx
                                                       Page 11 of JI
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 15 of 242




                                        EXHIBIT "A"
                        Attached hereto and made a part of that certain
   Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express Gas
                          Pipeline, LP and Longbranch Energy, LP



           RUSK                                                                                 PANOLA




                                                                              ___,,,,,.
                                                    L___:....-,----------------:::::~~:----•-----:~f''~"•P.";'
                                                                                                        -"          .        ---.----
                                                                                                       --
                                                                                                                  -----                 _J_i,,


                                                                                                             --   T..,.l>a



                                                                                         .,
                                                                                              , ,.~.-
                                                                                                  ,nm,;.""


            The Express Gas
              Pipeline, LP                                                           I
                                                                                 I
                                                                             I                                                   SHELBI'
                                                                         I
  ~
                                                                     I
                                                                 I
  r'                                                         I
                                                         I
  I                                               Apphl,yl

                                                  ,,,.
                                            ,,.,,
                                              .
                                          .,
                                          ,--·
                                          I
                                              I     .


  ,,
  ,i /
                                          :
                                          I

                                  I
                                      /
                              I
                          I
                      I                                                                                                 SAN AUGUSTINE




  ""              ANGELINA
  ~
  '~
  k,~ ......,___________
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 16 of 242

                                      EXHIBIT “B”
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                              8” PIPELINE
                                 ...   -   -------··------
     COMMENCING at a point within Gulf Refining Company's Lufkin Station Site
     in the Vincinti Micheli Survey, Angelina County, Texas, as described by
     easement, recorded in Volume 236, Page 584, of the Deed Records of said
     County and State;
     THENCE running generally in a northeasterly direction in Angelina County,
     Texas, a distance of approximately 2.39 miles to a point on the West Bank
     of the Angelina River on property now or formerly owned by Mrs. W. E.
     Massingill in the Goguett Survey, as described by easement recorded in
     Volume 63, page 160, of the Deed records of said County;
     THENCE crossing the Angelina River in an easterly direction, leaving
     Angelina County, Texas and entering Nacogdoches County, Texas, to a point
     on the East Bank of said Angelina River on property now or formerly owned
     by Mrs. S. C. Parrott, et al., as described by easement recorded in Vol ume
     74, Page 107, of the Deed Records of said Nacogdoches County;
     THENCE running generally in a northeasterly direction across Nacogdoches
     County, Texas, a distance of approximately 30 miles to a point on the
     County line between Nacogdoches and Rusk Counties, Texas and on the north
     line of property now or formerly owned by J. Kelly as described by
     easement recorded in Volume 74, Page 38, of the Deed Records of
     Nacogdoches County, Texas;
     THENCE entering Rusk County, Texas, at a point on the south line of
     property now or formerly owned by Spencer Eliot Brick Company, as
     described by easement recorded in Volume 67, Page 183, of the Deed Records
     of Rusk County, Texas;
     THENCE running generally in a northeasterly direction across Rusk County,
     Texas, a distance of approximately 6.46 miles to a point on the West Bank
     of the Attoyac River on property now or formerly owned by Mrs. M. L.
     Moore, as described by easement recorded in Vol ume 67, Page 130, of the
     Deed Records of Rusk County, Texas;
     THENCE crossing the Attoyac River, leaving Rusk County, Texas and entering
     Shelby County, Texas , to a point on the East Bank of said Attoyac River.
     THENCE entering Shelby County, Texas, at a point on the south or west line
     of property now or formerly owned by Gulf Refining Company, as described
     by easement recorded in Volume 381, Page 347, of the Deed Records of
     Shelby County, Texas;
     THENCE continuing in an easterly direction to property now owned by Texas
     Eastern Transmission Corporation as described in Deed recorded in Volume
     381, Page 344 of the Deed Records of Shelby County, Texas;
     COMMENCING at a point on the south or west line of property now or
     formerly owned by J. M. Whiteside, as described by easement recorded in
     Volume 79, Page 543, of the Deed Records of Shelby County, Texas;
     THENCE running generally in an easterly direction across Shelby County,
     Texas, a distance of approximately 28 miles to a point on the West Bank of
     the Sabine River on property now or formerly owned by J. T. Caldwel l as
     described by easement recorded in Volume 131, Page 497, of the Deed
     Records of Shelby County, Texas.
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 17 of 242

                                     EXHIBIT “C-1”
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                        Shelby County, Texas

      Date                      Grantor                               Grantee        Book   Page
    02/03/13   Van J. Smith                                    Gulf Pipe Line Co.    81     7
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    01/27/14   E.W. Cockrell                                   Co.                   79     582
    01/28/14   D.D. Bazer, et ux.                              Gulf Pipe Line Co.    79     609
    01/28/14   I.E. Bazer, et ux.                              Gulf Pipe Line Co.    79     597
    01/28/14   W.H. Cammack                                    Gulf Pipe Line Co.    79     594
    01/28/14   W.H. Cammack                                    Gulf Pipe Line Co.    79     594
    01/28/14   W.H. Cammack                                    Gulf Pipe Line Co.    79     594
    01/28/14   Bridie Carter, et vir.                          Gulf Pipe Line Co.    79     592
    01/28/14   Mrs. W.J. Cockrell                              Gulf Pipe Line Co.    79     593
    01/28/14   J.R. Joplin, et ux.                             Gulf Pipe Line Co.    79     574
    01/28/14   Ralph Jopling, et ux.                           Gulf Pipe Line Co.    81     19
    01/28/14   J.D. Majors, et ux.                             Gulf Pipe Line Co.    81     27
    01/28/14   J.W. Majors                                     Gulf Pipe Line Co.    81     14
    01/28/14   A.W. Mathews, et ux.                            Gulf Pipe Line Co.    81     24
    01/18/14   W.R. Rains                                      Gulf Pipe Line Co.    79     595
    01/29/14   Luke Motley                                     Gulf Pipe Line Co.    81     8
    01/29/14   J.L. Norman                                     Gulf Pipe Line Co.    81     18
    01/29/14   W.J. Shadowens, et ux.                          Gulf Pipe Line Co.    79     596
    01/29/14   John Turner, et ux.                             Gulf Pipe Line Co.    81     25
    01/29/14   John Turner, et ux.                             Gulf Pipe Line Co.    81     25-26
    01/29/14   John Turner, et us.                             Gulf Pipe Line Co.    81     25-26
    01/31/14   J.H. Hughes                                     Gulf Pipe Line Co.    79     562
    01/31/14   J.R. Lewis                                      Gulf Pipe Line Co.    79     576
    02/02/14   Charles F. Flakes                               Gulf Pipe Line Co.    79     607
    02/02/14   W.E. Parker                                     Gulf Pipe Line Co.    81     16
    02/02/14   W.W. Rider, et ux.                              Gulf Pipe Line Co.    81     21
    02/02/14   J.H. Wall                                       Gulf Pipe Line Co.    79     605
    02/02/14   Ben B. White, et ux.                            Gulf Pipe Line Co.    79     573
    02/02/14   W.D. White, et ux.                              Gulf Pipe Line Co.    79     598
    02/03/14   Luis Hooper, et al.                             Gulf Pipe Line Co.    79     579
    02/03/14   J. Nathan King                                  Gulf Pipe Line Co.    79     564
    02/03/14   J. Nathan King                                  Gulf Pipe Line Co.    79     564
    02/03/14   C. Riley, et ux.                                Gulf Pipe Line Co.    79     611
    02/03/14   Jno. A. White, et ux.                           Gulf Pipe Line Co.    79     571
    02/04/14   M.M. Bowlin, et ux.                             Gulf Pipe Line Co.    79     578
    02/04/14   John Kyle, et ux.                               Gulf Pipe Line Co.    79     563
    02/04/14   J.R. Weir                                       Gulf Pipe Line Co.    79     568
    02/05/14   C.C. Hayden                                     Gulf Pipe Line Co.    79     576
    02/06/14   W.L. Foster, et ux.                             Gulf Pipe Line Co.    79     572
    02/06/14   C.M. Horton, et ux.                             Gulf Pipe Line Co.    79     565
    02/06/14   O.M. Ramsey, et al.                             Gulf Pipe Line Co.    79     599
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 18 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                       Shelby County, Texas
    02/06/14   B.A. Roper                                     Gulf Pipe Line Co.   79   561
    02/07/14   F.M. Bridwell, et al.                          Gulf Pipe Line Co.   79   550
    02/09/14   Rev. Mack Jones, et al.                        Gulf Pipe Line Co.   79   603
    02/10/14   G.W. Crenshaw, et ux.                          Gulf Pipe Line Co.   79   567
    02/10/07   J.H. Cruger, et ux.                            Gulf Pipe Line Co.   79   600
    02/10/14   F.D. Haden, et ux.                             Gulf Pipe Line Co.   81   6
    02/10/14   Henry Sears, et ux.                            Gulf Pipe Line Co.   79   569
    02/11/14   W.A. Cooper, et ux.                            Gulf Pipe Line Co.   79   557
    02/11/14   W.R. Harris, et ux.                            Gulf Pipe Line Co.   79   553
    02/11/14   J.M. Whiteside                                 Gulf Pipe Line Co.   79   543
    02/11/14   C.O. Worsham, et ux.                           Gulf Pipe Line Co.   79   554
    02/11/14   W.T. Worsham, et ux.                           Gulf Pipe Line Co.   79   556
    02/12/14   W.F. Andrews                                   Gulf Pipe Line Co.   79   562
    02/12/14   S.W. Wallace                                   Gulf Pipe Line Co.   81   5
    02/13/14   E.H. Andrews, et ux.                           Gulf Pipe Line Co.   79   560
    02/13/14   Phil Bussy, Jr., et al.                        Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr. et al.                         Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr. et al.                         Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr. et al.                         Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr., et al.                        Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr., et al.                        Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr., et al.                        Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr., et al.                        Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr., et al.                        Gulf Pipe Line Co.   79   610
    02/13/14   Phil Bussy, Jr., et al.                        Gulf Pipe Line Co.   79   610
    02/13/14   W.M. Byrn                                      Gulf Pipe Line Co.   79   602
    02/14/14   F.O. Johnson                                   Gulf Pipe Line Co.   79   580
    02/14/14   Allen Porter, Agent for Robert Porter          Gulf Pipe Line Co.   79   604
    02/16/14   J.F. Beasley, et ux.                           Gulf Pipe Line Co.   81   11
    02/16/14   M.M. Carroll, Jr.                              Gulf Pipe Line Co.   79   581
    02/16/14   W.I. Deffenbaugh                               Gulf Pipe Line Co.   79   606
    02/16/14   G.W. Hanson, et ux.                            Gulf Pipe Line Co.   79   583
    02/17/14   E.A. Booth                                     Gulf Pipe Line Co.   79   603
    02/17/14   Zach Brinson                                   Gulf Pipe Line Co.   79   558
    02/17/14   J.B. Broadus, et ux.                           Gulf Pipe Line Co.   79   547
    02/17/14   J.R. Foster, et ux.                            Gulf Pipe Line Co.   79   612
    02/17/14   J. R. Foster, et ux.                           Gulf Pipe Line Co.   79   612
    02/17/14   J.L. Gilbert, et ux.                           Gulf Pipe Line Co.   81   23
    02/18/14   W.L. Barron, et ux.                            Gulf Pipe Line Co.   81   547
    02/18/14   J.T. Caldwell, et ux.                          Gulf Pipe Line Co.   79   546
    02/18/14   C.H. Freeman, et ux.                           Gulf Pipe Line Co.   79   545
    02/18/07   J.L. Hart                                      Gulf Pipe Line Co.   79   570
    02/18/14   H.J. Hennigan, et ux.                          Gulf Pipe Line Co.   79   544
    02/18/14   R.A. Whiddon, et ux.                           Gulf Pipe Line Co.   79   585
    02/18/14   W.A. Whiddon, et ux.                           Gulf Pipe Line Co.   79   584

                                                   2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 19 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                        Shelby County, Texas
    02/18/14   F.M. Whiteside, et ux.                           Gulf Pipe Line Co.    79     551
    02/19/14   J.D. Sholer                                      Gulf Pipe Line Co.    79     613
               Whiddon, J.E., Gdn. for his two minor children
    02/19/14   Mary Etta Whiddon & James Floid Whiddon          Gulf Pipe Line Co.    79     549
    02/20/14   R.A. Rushing, by W.A. Whiddon, Agt.              Gulf Pipe Line Co.    81     478
    02/23/14   Cohron Davis, et ux.                             Gulf Pipe Line Co.    79     591
    02/23/14   Ima Odom, et al.                                 Gulf Pipe Line Co.    81     9
    02/23/14   J.B. Paramore, et ux.                            Gulf Pipe Line Co.    81     15
    02/23/14   J.W. Sholar                                      Gulf Pipe Line Co.    81     20
    02/23/14   R. Sholar                                        Gulf Pipe Line Co.    81     17
    02/23/14   W.F. Taley, et ux.                               Gulf Pipe Line Co.    79     589
    02/24/14    W.R. Crawford, et ux.                           Gulf Pipe Line Co.    79     588
    02/24/14   C.P. Hooper, et ux.                              Gulf Pipe Line Co.    79     587
    03/07/14   L.N. Muren                                       Gulf Pipe Line Co.    81     13
    03/28/14   H. Bryant, et al.                                Gulf Pipe Line Co.    81     10
    05/26/14   F.J. Hobbs                                       Gulf Pipe Line Co.    81     548
    12/16/14   I.W. Willimas                                    Gulf Pipe Line Co.    79     559
    02/18/24   W.F. Hollister, et ux.                           Gulf Pipe Line Co.    79     552
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/09/24   F.M. Bridwell                                    Co.                   124    440
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/09/24   Mrs. W.H. Harris                                 Co.                   124    441
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/09/24   F.M. Whiteside, et ux.                           Co.                   124    464
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/09/24   Mrs. J.M. Whiteside                              Co.                   124    438
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/09/24   W.T. Worsham                                     Co.                   124    443
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/10/24   E.H. Andrews, et ux.                             Co.                   124    446
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/10/24   E.A. Booth                                       Co.                    124   463
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/10/24   F.L. Brinson, et ux.                             Co.                    124   458
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/10/24   F.L. Brinson, et ux.                             Co.                    124   458
                                                                Gulf Pipe Line Co.
                                                                and Gulf Production
    07/10/24   F.L. Brinson, et ux.                             Co.                    124    458
    07/10/24   Zach Brinson                                     Gulf Pipe Line Co.    127    456

                                                  3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 20 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                        Shelby County, Texas
                                                               and Gulf Production
                                                               Co.
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/10/24   W.M. Byrn                                       Co.                   124   459
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/10/24   G.W Crenshaw, et ux.                            Co.                   124   448
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/10/24   J.H. Cruger, et ux.                             Co.                   124   445
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/10/24   Mrs. F.D. Haden                                 Co.                   124   462
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/10/24   C.O. Worsham, et ux.                            Co.                   124   442
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   F.H. Bailey, et ux.                             Co.                   124   453
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   F. H. Bailey, et ux.                            Co.                   124   453
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   F.H. Bailey, et ux.                             Co.                   124   453
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   Arthur Bussey, et ux.                           Co.                   124   452
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   John Bussey, et ux.                             Co.                   124   450
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   Phil Bussy Jr., et ux.                          Co.                   124   455
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   J.G. Ellington                                  Co.                   124   437
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   F.O. Johnson                                    Co.                   124   460
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/11/24   I.N. Williams                                   Co.                   124   449
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/14/24   E.W. Cockrell, et ux.                           Co.                   124   479
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/14/24   Mrs. G.W. Hanson Adm. of G.W. Hanson Est.       Co.                   124   481
    07/14/24   T.A. King                                       Gulf Pipe Line Co.    124   478

                                                 4
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 21 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                       Shelby County, Texas
                                                              and Gulf Production
                                                              Co.
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/14/24   Ima Odom Nutt, et al.                          Co.                   124   485
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/14/24   Mrs. W.F. Talley                               Co.                   124   476
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/14/24   A.O. Whiddon                                   Co.                   124   480
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/15/24   Paul Barron, et ux.                            Co.                   124   471
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/15/24   J.T. Carroll                                   Co.                   124   470
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/15/24   C.H. Freeman, et ux.                           Co.                   124   469
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/15/24   Mrs. B.J. Hennigan                             Co.                   124   484
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/15/24   C.P. Hooper, et ux.                            Co.                   124   473
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/15/24   J.D Sholar                                     Co.                   124   483
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/16/24   W.R. Crawford, et ux.                          Co.                   124   467
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/17/24   J.T. Caldwell, et al.                          Co.                   131   497
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/21/24   Arthur Bussey, et ux.                          Co.                   124   496
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/21/24   Mack Jones, et al.                             Co.                   124   493
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/21/24   C.D. Scogin                                    Co.                   124   491
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/21/24   H.S. Varnell, et ux.                           Co.                   124   495
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    07/22/24   Cleveland Bussey                               Co.                   124   492
    08/01/24   W.A Cooper                                     Gulf Pipe Line Co.    124   520

                                                5
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 22 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                          Shelby County, Texas
                                                                 and Gulf Production
                                                                 Co.
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    10/14/24   Pierce Whiteside, et al.                          Co.                   123   632
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   J.A. Deaton, et ux.                               Co.                   126   506
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   Claude E. Fallin                                  Co.                   127   52
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   Alvin Gunter                                      Co.                   126   503
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   J.R. Jopling, et ux.                              Co.                   127   55
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   J.N. Majors                                       Co.                   127   54
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   C.C. McDonald                                     Co.                   127   56
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   Grover C. Peddy                                   Co.                   126   500
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   C. Riley, et ux.                                  Co.                   126   502
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   F.B Taylor                                        Co.                   126   504
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    04/30/25   J.R. Weir, et ux.                                 Co.                   127   141
                                                                 Gulf Pipe Line Co.
               Mrs. W. A. Bouland by J.L. Davis, Attorney-in-    and Gulf Production
    05/01/25   Fact                                              Co.                   126   568
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    05/01/25   Cicero Jopling, et ux.                            Co.                   126   552
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    05/01/25   J. N. King                                        Co.                   127   62
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    05/01/25   J.O. McCarver                                     Co.                   127   187
                                                                 Gulf Pipe Line Co.
                                                                 and Gulf Production
    05/01/25   J.O. McCarver                                     Co.                   127   187
    05/01/25   J.O. McCarver                                     Gulf Pipe Line Co.    127   187

                                                   6
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 23 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                       Shelby County, Texas
                                                              and Gulf Production
                                                              Co.
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/01/25   Luke Motley                                    Co.                   126   569
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/01/25   Luke Motley                                    Co.                   126   569
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/01/25   Luke Motley                                    Co.                   126   569
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/01/25   Robert Porter                                  Co.                   127   61
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/01/25   Walter Scates, et ux.                          Co.                   127   63
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/01/25   A.H. Womack, et ux.                            Co.                   126   566
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   M.M. Bowlin, et ux.                            Co.                   126   556
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   H. Bryant, et al.                              Co.                   126   562
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   Harvey Crawford                                Co.                   126   364
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   John Davis                                     Co.                   126   551
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   J.B. Foster by J.R. Foster, Gdn.               Co.                   127   60
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   J.R. Foster, et ux.                            Co.                   126   559
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   Mrs. W.L. Foster                               Co.                   126   560
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   P.L. Hooper, et ux.                            Co.                   126   600
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   J.R. Lewis                                     Co.                   126   555
                                                              Gulf Pipe Line Co.
                                                              and Gulf Production
    05/02/25   Luke Motley                                    Co.                   126   554
    05/02/25   A.N. Neal, et ux.                              Gulf Pipe Line Co.    126   559

                                                  7
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 24 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                        Shelby County, Texas
                                                               and Gulf Production
                                                               Co.
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/02/25   Mrs. O.M. Ramsey                                Co.                   126   563
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/04/25   C.H. Horton, et ux.                             Co.                   126   532
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/04/25   J.D. Majors, et ux.                             Co.                   126   550
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/04/25   H.M. Mitchell, et ux.                           Co.                   126   548
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/04/25   Dewey Parrish, et ux.                           Co.                   126   537
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/04/25   Allen Samford, et ux.                           Co.                   126   539
                                                               Gulf Pipe Line Co.
               Elbert B. Samford by E.B Samford, Agent and     and Gulf Production
    05/04/25   Attorney-In-Fact                                Co.                   126   536
                                                               Gulf Pipe Line Co.
               J. B. Samford by E.B. Samford, Agent and        and Gulf Production
    05/04/25   Attorney-In-Fact                                Co.                   126   535
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/04/25   W.A. Samford, et ux.                            Co.                   126   541
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/04/25   W.J. Shadowens, et ux.                          Co.                   126   547
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/04/25   R. Sholar, et ux.                               Co.                   126   542
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/05/25   Annie Broadus                                   Co.                   127   138
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/05/25   E.W. Cockrell                                   Co.                   127   142
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/05/25   J.W. Sholar, et ux.                             Co.                   126   548
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/05/25   Mrs. Bloom Wagstaff, et vir.                    Co.                   126   529
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/05/25   W.J. Walker, et al.                             Co.                   126   533


                                                 8
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 25 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                        Shelby County, Texas
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/05/25   B.C. Wheat, et ux.                              Co.                     126   530
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/05/25   B.C. Wheat, et ux.                              Co.                     126   530
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/07/25   D.D. Bazer, et ux.                              Co.                     127   58
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/16/25   Ralph Jopling, et ux.                           Co.                     126   602
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/26/25   Alma Davis, et vir.                             Co.                     127   139
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/26/25   George B. Goff, et ux.                          Co.                     127   189
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    05/27/25   Mary White, et al.                              Co.                     127   216
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    07/31/25   Robert Spivey                                   Co.                     127   347
                                                               Gulf Pipe Line Co.
               Mrs. Viola Rushing by A.O. Whiddon, Agent &     and Gulf Production
    08/05/25   Attorney-in-Fact                                Co.
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    08/25/25   W.F. Hollister, et ux.                          Co.                     128   172
                                                               Gulf Pipe Line Co.
               Mrs. Viola RushingA.O. Whiddon, Agent &         and Gulf Production
    08/27/25   Attorney-in-Fact                                Co.
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    08/31/25   C.H. Horton, et ux.                             Co.                     128   190
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    09/08/25   Arthur Bussey, et ux.                           Co.                     127   503
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    09/23/25   Mrs. M. Lochabay                                Co.                     128   254
                                                               Gulf Pipe Line Co.
                                                               and Gulf Production
    06/12/26   C.C. Hayden                                     Co.                     131   137
                                                               Texas         Eastern
    07/17/42   Texas Highway Dept.                             Transmission Corp.
                                                               Texas         Eastern
    07/17/42   Texas Highway Dept.                             Transmission Corp.
    05/04/48   L.B. Dean                                       Gulf Refining Co.       276   615


                                                 9
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 26 of 242

                             EXHIBIT “C-1” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                      Shelby County, Texas
                                                             and Gulf Oil Corp.
                                                             Gulf Refining Co.
    05/04/48   C.H. Horton, et ux.                           and Gulf Oil Corp.      276    616
                                                             Gulf Refining Co.
    05/04/48   R.W. Todd                                     and Gulf Oil Corp.      276    617
                                                             Gulf Refining Co.
    05/06/48   J.R. Anderson                                 and Gulf Oil Corp.      277    329
    11/09/51   Earl Hanson, et al.                           Gulf Refining Co        306    192
                                                             Gulf Refining Co.
    06/10/52   M.E. Bowlin, et ux.                           and Gulf Oil Corp.      311    258
                                                             Gulf Refining Co.
    06/10/52   H.Q. Hoard, et ux.                            and Gulf Oil Corp.      311    256
                                                             Texas         Eastern
    03/23/54   Texas Hwy. Dept.                              Transmission Corp.
                                                             Texas         Eastern
    04/20/55   Texas Hwy. Dept.                              Transmission Corp.
                                                             Texas Eastern
    04/20/55   Texas Hwy. Dept.                              Transmission Corp.
                                                             Texas Eastern
    11/02/59   Gulf Refining Co.                             Transmission Corp.       381   347

               Gulf, Colorado& Sante Fe R.R. Co. and Gulf    Texas Eastern
    12/18/59   Refining Co.                                  Transmission Corp.
                                                             Texas Eastern
    09/29/71   Texas Hwy. Dept.                              Transmission Corp.




                                                10
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 27 of 242

                                     EXHIBIT “C-2”
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                           Rusk County, Texas

    Date       Grantor                                     Grantee                                Book     Page
    07/08/54   Ruby L. Dumas, et vir.                      Texas Eastern Transmission Corp.          530       153
    08/23/54   Commissioners Court, Panola Co. Texas       Texas Eastern Transmission Corp.
    06/27/10   J.A. Anderson, et ux.                       Gulf Pipe Line Co.                         67      150
    06/27/10   M.J. Barton, et ux.                         Gulf Pipe Line Co.                         67      138
    06/27/10   T.S. Barton, et ux.                         Gulf Pipe Line Co.                         67     1400
    06/27/10   R.F. Garrison, et ux.                       Gulf Pipe Line Co.                         67      144
    06/27/10   F.L. Hudgins, et ux.                        Gulf Pipe Line Co.                         67      136
    06/27/10   J.R. Latimer, et ux.                        Gulf Pipe Line Co.                         67      142
    06/27/10   S.M. Moore, et ux.                          Gulf Pipe Line Co.                         67      134
    07/06/10   M.L. Moore, et al.                          Gulf Pipe Line Co.                         67      130
    07/21/10   W.Y. Garrison                               Gulf Pipe Line Co.                         67      146
               S.M. Moore, Agent for Nannie Fountain, et
    07/29/10   al.                                         Gulf Pipe Line Co.                         67      132
    07/29/10   The Brown Brick & Tile Co.                  Gulf Pipe Line Co.                         67      183
    08/02/10   J.R. Latimer                                Gulf Pipe Line Co.                         67      152
    08/20/10   R.F. Garrison                               Gulf Pipe Line Co.                         67      182
    11/16/10   E.A. Blount                                 Gulf Pipe Line Co.                       1676      741
    12/07/10   E.A. Blount                                 Gulf Pipe Line Co.                       1677      111
    05/01/14   Mrs. M.L. Moore                             Gulf Pipe Line Co.                         83      193
                                                           Gulf Pipe Line Co. & Gulf Production
    07/03/23   Marion C. Skelton, et ux.                   Co.                                       123      612
                                                           Gulf Pipe Line Co. & Gulf Production
    07/03/24   Nora Anderson                               Co.                                       123      627
                                                           Gulf Pipe Line Co. & Gulf Production
    07/03/24   M.J. Barton, et ux.                         Co.                                       123      629
                                                           Gulf Pipe Line Co. & Gulf Production
    07/03/24   T.S. Barton, et ux.                         Co.                                       123      614

                                                           Gulf Pipe Line Co. & Gulf Production
    07/03/24   R.F. Garrison, et ux.                       Co.                                       123      618
                                                           Gulf Pipe Line Co. & Gulf Production
    07/03/24   J.R. Latimer, et ux.                        Co.                                       123      617
                                                           Gulf Pipe Line Co. & Gulf Production
    07/03/24   G.W. Young                                  Co.                                       123      611
                                                           Gulf Pipe Line Co. & Gulf Production
    07/05/24   George Harris, et ux.                       Co.                                       123      609
                                                           Gulf Pipe Line Co. & Gulf Production
    07/08/24   Earnest Weaver, et al.                      Co.                                       123      615
                                                           Gulf Pipe Line Co. & Gulf Production
    07/09/24   Jack Garrison, et ux.                       Co.                                       123      634
    10/28/42   S.M. Adams                                  Gulf Refining Co. & Gulf Oil Co.          360      190
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 28 of 242

                                     EXHIBIT “C-3”
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                                  Nacogdoches County, Texas

        Date                   Grantor                      Grantee            Book     Page
    06/27/10       Tom Crawford, et al.            Gulf Pipeline Co.          72      647
    06/27/10       J.W. Hartt, et al.              Gulf Pipeline Co.          74      16
    06/27/10       T.J. Melton, et al.             Gulf Pipeline Co.          75      77
    06/27/10       J.A. Slay                       Gulf Pipeline Co.          72      644
    06/28/10       G.W. Faulkner, et ux.           Gulf Pipeline Co.          74      21
    06/28/10       A.J. Fears, et ux.              Gulf Pipeline Co.          72      642
    06/28/10       Mrs. M.I. Strode                Gulf Pipeline Co.          74      189
    06/28/10       Dora Tims, et al.               Gulf Pipeline Co.          74      192
    06/29/10       S.W. Hunt, et ux.               Gulf Pipeline Co.          75      75
    06/29/10       F.W. Parrott                    Gulf Pipeline Co.          72      631
    06/29/10       Arthur Peterson, et al.         Gulf Pipeline Co.          75      73
    06/29/10       J.L. William, et ux.            Gulf Pipeline Co.          75      68
    06/30/10       J.W. Boyd, et ux.               Gulf Pipeline Co.          74      22
    06/30/10       R.H. Burns, et ux.              Gulf Pipeline Co.          74      63
    06/30/10       T.J. Peterson                   Gulf Pipeline Co.          75      66
    06/30/10       John M. Richards, et ux.        Gulf Pipeline Co.          74      39
    07/01/10       W.G. Hartt, et ux.              Gulf Pipeline Co.          74      8
    07/04/10       Angelina County Lumber Co.      Gulf Pipeline Co.          72      634
    07/04/19       S.C. Parrott, et al.            Gulf Pipeline Co.          74      107
    07/05/10       Joe Manchaca, et ux.            Gulf Pipeline Co.          74      24
    07/05/10       S. Michelli                     Gulf Pipeline Co.          74      31
    07/05/10       T. Supulvado, et ux.            Gulf Pipeline Co.          74      31
    07/06/10       M. Peterson, et ux.             Gulf Pipeline Co.          74      17
    07/08/10       Tom Hinjosa, et ux.             Gulf Pipeline Co.          74      4
    07/08/10       F.M. Richards, et ux.           Gulf Pipeline Co.          74      23
    07/09/10       Chas Hoya, et al.               Gulf Pipeline Co.          72      637
    07/14/10       Alice Fears                     Gulf Pipeline Co.          72      633
    07/18/10       Elareo Cordova, et ux.          Gulf Pipeline Co.          74      29
    07/18/10       J.H. Summers                    Gulf Pipeline Co.          74      2
    07/19/10       Josh Henson                     Gulf Pipeline Co.          74      10
    07/19/10       V.E. Rathbone                   Gulf Pipeline Co.          74      38
    07/20/10       A.M. Evans, et ux.              Gulf Pipeline Co.          74      13

    07/20/10     Dixon Greer                       Gulf Pipeline Co.          72      630
       As Amended By:
    04/23/99     Cendant Mobility Services Corp.   Lancer Resources Company   1331    24
    07/20/10     Elma Greer                        Gulf Pipeline Co.          72      629
       As Amended By:
    04/23/99     Cendant Mobility Services Corp.   Lancer Resources Company   1331    24
    07/20/10     Chas Hoya                         Gulf Pipeline Co.          74      6
    07/20/10     Mrs. Antonia Manchaca, et al.     Gulf Pipeline Co.          74      33
    07/20/10     Mrs. J.E. Patterson, et al.       Gulf Pipeline Co.          90      429
    07/20/10     Moses Tims, et ux.                Gulf Pipeline Co.          74      27
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 29 of 242

                             EXHIBIT “C-3” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


                                   Nacogdoches County, Texas

    07/20/10     Eli Westfall, et al.                  Gulf Pipeline Co.          74     101
    07/21/10     Jessie Greer                          Gulf Pipeline Co.          74     131
    07/29/10     C.S. Means, et ux.                    Gulf Pipeline Co.          74     58
       As Amended By:
    04/23/99     Cendant Mobility Services Corp.       Lancer Resources Company   1331   24
    07/30/10     Gladys Simpson, et al.                Gulf Pipeline Co.          74     190
    08/03/10     Ida Barton, et vir.                   Gulf Pipeline Co.          75     68
    08/08/10     J.L. Williams                         Gulf Pipeline Co.          74     110
    08/22/10     Louis J. Wortham                      Gulf Pipeline Co.          74     62
    08/23/10     Eli Westfall, et al.                  Gulf Pipeline Co.          75     65
    08/25/10     Fred W. Halacher, et ux.              Gulf Pipeline Co.          74     123
                 Geo. S. McCarty, Ind. And as
    08/27/10     Gdn.                                  Gulf Pipeline Co.          749    238
    08/27/10     Mrs. M. I. Strode, Ind. Et al.        Gulf Pipeline Co.          74     102
    09/01/10     W.B. Melton, et ux.                   Gulf Pipeline Co.          74     507
    09/01/10     S.A. Smith, et ux.                    Gulf Pipeline Co.          75     30
    09/30/10     W.L. Moody                            Gulf Pipeline Co.          74     143
    11/10/10     Thos. E. Baker, et al.                Gulf Pipeline Co.          74     188
    11/12/10     W.H. Davidson                         Gulf Pipeline Co.          75     77
    11/16/10     E.A. Blount                           Gulf Pipeline Co.          1676   741
    12/07/10     E.A. Blount                           Gulf Pipeline Co.          75     447
    02/27/14     S.C. Parrott, et al.                  Gulf Pipeline Co.          82     422
    02/28/14     Mrs. Antonia Manchaca                 Gulf Pipeline Co.          85     55
    03/02/14     T.L. Blackshear                       Gulf Pipeline Co.          82     382
    03/02/14     Mrs. F.W. Harlacher                   Gulf Pipeline Co.          85     53
    03/02/14     Josh Henson                           Gulf Pipeline Co.          82     407
    03/02/14     S.W. Hunt, et ux.                     Gulf Pipeline Co.          82     406
    03/02/14     Mrs. J.W. Strode                      Gulf Pipeline Co.          82     429
    03/02/14     R.C. White                            Gulf Pipeline Co.          82     435

    03/03/14       Angelina County Lumber Co.          Gulf Pipeline Co.          82     376
    03/03/14       E.A. Blount                         Gulf Pipeline Co.          82     383
    03/03/14       G.A. Blount                         Gulf Pipeline Co.          82     379
    03/03/14       G.A. Blount                         Gulf Pipeline Co.          82     379
    03/03/14       Mrs. J.E. Patterson, et al.         Gulf Pipeline Co.          82     424
    03/03/14       T. Supulvado, et ux.                Gulf Pipeline Co.          82     426
    03/04/14       W. G. Aartt                         Gulf Pipeline Co.          82     410
    03/05/14       G.W. Faulkner, et ux.               Gulf Pipeline Co.          85     52
    03/05/14       Alex Fears, et ux.                  Gulf Pipeline Co.          85     62
    03/05/14       W.H. Hollis, et ux.                 Gulf Pipeline Co.          82     405
    03/05/14       Moses Tims, et ux.                  Gulf Pipeline Co.          85     59
    03/06/14       R.L. Collins, et ux.                Gulf Pipeline Co.          82     385
    03/06/14       Ed Tims, et ux.                     Gulf Pipeline Co.          82     433

                                                   2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 30 of 242

                             EXHIBIT “C-3” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


                                    Nacogdoches County, Texas

    03/25/14     Alice Fears                           Gulf Pipeline Co.           82     391
    03/26/14     Bunyan Greer                          Gulf Pipeline Co.           82     392
    03/26/14     Dixon Greer                           Gulf Pipeline Co.           82     395
       As Amended By:
    04/23/99     Cendant Mobility Services Corp.       Lancer Resources Company    1331   24
    03/26/14     Miss Elma Greer                       Gulf Pipeline Co.           82     394
       As Amended By:
    04/23/99     Cendant Mobility Services Corp.       Lancer Resources Company    1331   24
    04/08/14     Mrs. Jessie Greer                     Gulf Pipeline Co.           85     58
    04/08/14     Mrs. S.C. Parrott                     Gulf Pipeline Co.           85     58
    04/08/14     G.W. Tillery, Jr.                     Gulf Pipeline Co.           85     58
    04/09/14     Don Ceasar BeBiazzeon                 Gulf Pipeline Co.           85     51
    04/10/14     J.W. Christian                        Gulf Pipeline Co.           82     386
    05/09/14     Tom Hinjosa, et ux.                   Gulf Pipeline Co.           82     404
                                                       Gulf Pipe Line Co. & Gulf
    06/23/24       C.W. Strode                         Production Co.              110    601
                                                       Gulf Pipe Line Co. & Gulf
    06/23/24       Mrs. M.I. Strode                    Production Co.              110    600
                                                       Gulf Pipe Line Co. & Gulf
    06/30/24       A.B. Crawford                       Production Co.              110    626
                                                       Gulf Pipe Line Co. & Gulf
    06/30/24       Tom Crawford, et ux.                Production Co.              110    621
                                                       Gulf Pipe Line Co. & Gulf
    06/30/24       Mart Melton                         Production Co.              110    629
                                                       Gulf Pipe Line Co. & Gulf
    06/30/24       Mrs. J.A. Slay                      Production Co.              110    628
                                                       Gulf Pipe Line Co. & Gulf
    06/30/24       Selener Smith, et vir.              Production Co.              110    623
                                                       Gulf Pipe Line Co. & Gulf
    06/30/24       E.D. Stubblefield, et ux.           Production Co.              110    625
                                                       Gulf Pipe Line Co. & Gulf
    07/01/24       D.F. Barton, et ux.                 Production Co.              112    14
                                                       Gulf Pipe Line Co. & Gulf
    07/01/24       J.W. Boyd, et ux.                   Production Co.              112    17
                                                       Gulf Pipe Line Co. & Gulf
    07/01/24       G.F. Garrison                       Production Co.              124    14
                   J.W. Hartt, Ind. and as             Gulf Pipe Line Co. & Gulf
    07/01/24       Attorney in fact                    Production Co.              110    619
                                                       Gulf Pipe Line Co. & Gulf
    07/01/24       J.M. McMillan                       Production Co.              110    620
                                                       Gulf Pipe Line Co. & Gulf
    07/01/24       T.J. Peterson                       Production Co.              112    13



                                                   3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 31 of 242

                             EXHIBIT “C-3” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


                                    Nacogdoches County, Texas

                                                         Gulf Pipe Line Co. & Gulf
    07/24/24       W.O. Richards, et ux.                 Production Co.              112    15
                                                         Gulf Pipe Line Co. & Gulf
    07/01/24       Wm. B. Worthham                       Production Co.              112    10
                                                         Gulf Pipe Line Co. & Gulf
    07/02/24       D.M. McDuffie                         Production Co.              112    25
                                                         Gulf Pipe Line Co. & Gulf
    07/02/24       W.B. Melton, et ux.                   Production Co.              112    8
                                                         Gulf Pipe Line Co. & Gulf
    07/03/24       Max W. Hart                           Production Co.              112    11
                                                         Gulf Pipe Line Co. & Gulf
    07/14/24       Mrs. Annie Mullins, Ind. et al.       Production Co.              112    37
    Replaced by:

                                                         Lancer Resources
    01/19/01       Acme Brick Company                    Company                     1575   80
                                                         Gulf Pipe Line Co. & Gulf
    07/16/24       R.H. Burns, et al.                    Production Co.              112    81
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.A. Blount                           Production Co.              114    134
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.E. Stripling                        Production Co.              114    130
                                                         Gulf Pipe Line Co. & Gulf
    04/28/25       G.W. Tillery, Jr.,                    Production Co.              114    131
                                                         Gulf Pipe Line Co. & Gulf
    04/29/25       Mrs. F.W. Halacher                    Production Co.              114    135
                                                         Gulf Pipe Line Co. & Gulf
    04/30/25       Itasca P. Blount                      Production Co.              114    132

                                                     4
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 32 of 242

                             EXHIBIT “C-3” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


                                      Nacogdoches County, Texas

                                                     Gulf Pipe Line Co. & Gulf
    05/05/25      J. Thos. Hall                      Production Co.              114    168
                                                     Gulf Pipe Line Co. & Gulf
    05/07/25      L.L. Martin , et ux.               Production Co.              114    182
                                                     Gulf Pipe Line Co. & Gulf
    05/08/25      R.A. Hall                          Production Co.              114    191
                                                     Gulf Pipe Line Co. & Gulf
    05/08/25      Mrs. A.L. Ramsey, et al.           Production Co.              114    219
                                                     Gulf Pipe Line Co. & Gulf
    05/09/25      Josh Henson                        Production Co.              114    229
                                                     Gulf Pipe Line Co. & Gulf
    05/09/25      G.L. Olds, et ux.                  Production Co.              114    206
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      Robert Berger                      Production Co.              114    177
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      Anna Brewer, Ind. and as Gdn.      Production Co.              114    179
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      R.J. Christian, et ux.             Production Co.              114    172
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      Rho Cox                            Production Co.              114    178
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      Josh Henson                        Production Co.              114    165
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      J.M. Miller, et al.                Production Co.              114    175
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      Nacogdoches Ice Cream Co.          Production Co.              114    171
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      R. Partin, et ux.                  Production Co.              114    184
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      Marion Earl Reid, et al.           Production Co.              114    166
                                                     Gulf Pipe Line Co. & Gulf
    05/11/25      Edwin Tillery                      Production Co.              114    169
                                                     Gulf Pipe Line Co. & Gulf
    05/12/25      A. Bockman, et ux.                 Production Co.              114    181
                                                     Gulf Pipe Line Co. & Gulf
    05/12/25      A.T. Garrard et ux.                Production Co.              114    193
                                                     Gulf Pipe Line Co. & Gulf
    05/12/25      Mrs. W.V Loveless                  Production Co.              114    195
                                                     Gulf Pipe Line Co. & Gulf
    05/12/25      L.B. Mast, et al.                  Production Co.              114    237
       As Amended by
                 AT Mast III, John C Mast,
                 Patricia Mast George, & HGT         Lancer Resources
    05/29/2002   Group, LP                           Company                     1747   97

                                                 5
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 33 of 242

                             EXHIBIT “C-3” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


                                        Nacogdoches County, Texas

                                                        Gulf Pipe Line Co. & Gulf
    05/12/25       J.T. Smith, et ux.                   Production Co.              114    221
                                                        Gulf Pipe Line Co. & Gulf
    05/12/25       I.L. Sturdevant                      Production Co.              114    174
                                                        Gulf Pipe Line Co. & Gulf
    05/13/25       Mrs. Julia Curl                      Production Co.              114    218
                                                        Gulf Pipe Line Co. & Gulf
    05/13/25       Geo. T. McNess                       Production Co.              114    192
                                                        Gulf Pipe Line Co. & Gulf
    05/13/25       J.W. Millard                         Production Co.              114    215
                                                        Gulf Pipe Line Co. & Gulf
    05/14/25       R. Partin, et ux.                    Production Co.              114    209
                                                        Gulf Pipe Line Co. & Gulf
    05/14/25       Bill Thorn, et al.                   Production Co.              114    232
                                                        Gulf Pipe Line Co. & Gulf
    05/14/25       Jim W. Weatherly, et ux.             Production Co.              114    227
                                                        Gulf Pipe Line Co. & Gulf
    05/15/25       Itasca P. Blount                     Production Co.              114    216
                                                        Gulf Pipe Line Co. & Gulf
    05/15/25       G. W Falkner,                        Production Co.              114    231
                                                        Gulf Pipe Line Co. & Gulf
    05/15/25       Bob T. Millard, et al.               Production Co.              114    149
                                                        Gulf Pipe Line Co. & Gulf
    05/15/25       Bob T. Millard, et ux.               Production Co.              114    225
                                                        Gulf Pipe Line Co. & Gulf
    05/15/25       L.S. Taylor, et al.                  Production Co.              114    474

       As Amended By:
                                                        Lancer Resources
    07/01/99       Nacogdoches Trade Days, L.C.         Company                     1371   169
                                                        Gulf Pipe Line Co. & Gulf
    05/19/25       Mrs. Jessie Greer                    Production Co.              114    235
                                                        Gulf Pipe Line Co. & Gulf
    05/21/25       J.R. Gray, et al.                    Production Co.              114    234
                                                        Gulf Pipe Line Co. & Gulf
    05/29/25       Ollie Falkner, et ux.                Production Co.              114    259
                                                        Gulf Pipe Line Co. & Gulf
    05/29/25       Alex Fears, et ux.                   Production Co.              114    261
                                                        Gulf Pipe Line Co. & Gulf
    07/31/25     Mrs. Elma Armfield                     Production Co.              114    326
       As Amended By:
    04/23/99    I Cendant Mobility Services Corp.       Lancer Resources Company    1331   24
                                                        Gulf Pipe Line Co. & Gulf
    07/31/25       T.L. Blackshear                      Production Co.              114    335

                                                    6
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 34 of 242

                             EXHIBIT “C-3” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


                                     Nacogdoches County, Texas

                                                           Gulf Pipe Line Co. & Gulf
    07/31/25   I Dixon Greer                              I Production Co.             I 114   I 328
       As Amended By:
    04/23/99    I Cendant Mobility Services Corp.          Lancer Resources Company     1331    24
                                                           Gulf Pipe Line Co. & Gulf
    07/01/25       E. S. Greer, et ux.                     Production Co.               114     329
                                                           Gulf Pipe Line Co. & Gulf
    07/31/25       R.C. White                              Production Co.               114     333
                                                           Gulf Pipe Line Co. & Gulf
    08/01/25       W.C. Howard                             Production Co.               114     330
                                                           Gulf Pipe Line Co. & Gulf
    08/01/25       C.H. Muckelroy, et ux.                  Production Co.               114     336
                                                           Gulf Pipe Line Co. & Gulf
    08/01/25       Mrs. J.W. Strode                        Production Co.               114     339
                                                           Gulf Pipe Line Co. & Gulf
    08/01/25       J.F. Wagner, et ux.                     Production Co.               114     332
                                                           Gulf Pipe Line Co. & Gulf
    08/06/25       C.H. Loeckle                            Production Co.               114     341
                                                           Gulf Pipe Line Co. & Gulf
    08/21/25       James D. Greer                          Production Co.               114     371
                                                           Gulf Pipe Line Co. & Gulf
    08/21/25       J.D. Skeeters                           Production Co.               114     369
                   George W. Tillery, Jr., Gdn., et        Gulf Pipe Line Co. & Gulf
    02/23/26       al.                                     Production Co.
                                                           Gulf Pipe Line Co. & Gulf
    11/22/26       J.E. Garrett                            Production Co.               117     241

    05/09/28       Mrs. A. L. Ramsey, Gdn., et al.         Gulf Pipe Line Co.           122     213
                                                           Gulf Pipe Line Co. & Gulf
    07/02/28       J.H. Summers, Jr.                       Production Co.               122     234
                                                           Gulf Pipe Line Co. & Gulf
    09/10/29       J.H. Franklin, et al.                   Production Co.               126     52
                                                           Gulf Pipe Line Co. & Gulf
    11/27/34       Rosa Prince, et al.                     Production Co.               138     306
                                                           Gulf Pipe Line Co. & Gulf
    06/03/42       Ollie Falkner, et ux.                   Production Co.               157     527
                                                           Gulf Pipe Line Co. & Gulf
    06/03/42       Dock Sexton, et al.                     Production Co.               157     529
                                                           Gulf Pipe Line Co. & Gulf
    06/04/42       Thos.E. Baker                           Production Co.               157     530
                                                           Gulf Pipe Line Co. & Gulf
    06/04/42       W. W Falkner, et ux.                    Production Co.               157     520
                                                           Gulf Pipe Line Co. & Gulf
    06/04/42       W.F. Greer, et al.                      Production Co.               157     517

                                                      7
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 35 of 242

                             EXHIBIT “C-3” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


                                   Nacogdoches County, Texas

                                                      Gulf Pipe Line Co. & Gulf
    06/04/42      L. B. Mast et al.                   Production Co.              157   519
    07/18/42      State Hwy. Dept.                    Gulf Refining Co.
    07/18/42      State Hwy. Dept.                    Gulf Refining Co.
                                                      Gulf Pipe Line Co. & Gulf
    10/28/42      J. R. Gray, et al.                  Production Co.              160   323
    05/24/49      State Hwy. Dept.                    Gulf Refining Co.
    10/08/49      State Hwy. Dept.                    Gulf Refining Co.
    12/04/51      Thomas E. Laird, et ux.             Gulf Refining Co.           223   369

    10/19/54      Texas Hwy. Dept.                    Gulf Refining Co.
                                                      Texas Eastern
    09/03/59      J.W. Sutton, et al.                 Transmission Corp.          285   32
                                                      Texas Eastern
    11/02/59      Gulf Refining Company               Transmission Corp.          285   581
                                                      Texas Eastern
    11/02/59      Gulf Refining Company               Transmission Corp.          285   581
                  Gulf Refining Co. and Texas &       Texas Eastern
    03/02/60      New Orleans RR Co.                  Transmission Corp.                N/R
                  Gulf Refining Co. and Texas &       Texas Eastern
    03/02/60      New Orleans RR Co.                  Transmission Corp.                N/R
                                                      Texas Eastern
    12/18/64      Texas Hwy. Dept.                    Transmission Corp.

    01/17/69      Texas Eastern Transmission          E.W. Roark                  353   741
                                                      Texas Eastern
    12/12/73      Moore Business Forms, Inc.          Transmission Corp.          387   349
                                                      Texas Eastern
    01/13/76      Bethel Baptist Church               Transmission Corp.          404   254
                                                      Texas Eastern
    05/29/81      Lenvel Standland, et al.            Transmission Corp.          465   124
                                                      Texas Eastern
    02/16/83      Big Red Enterprises, Inc.           Transmission Corp.          485   211
                                                      Texas Eastern
    02/21/83      Glenn Layton                        Transmission Corp.          485   205
                  East Texas Portable Building        Texas Eastern
    03/03/83      Co.                                 Transmission Corp.          485   200




                                                  8
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 36 of 242

                                     EXHIBIT “C-4”
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


                                     Angelina County, Texas
      Date              Grantor                         Grantee                     Book    Page
    07/02/10   W.H. Bonner               Gulf Pipe Line Co.                            40     543
    07/02/10   W.F. Heaton               Gulf Pipe Line Co.                            30     421
    07/02/10   M.A. Modissett, et. al.   Gulf Pipe Line Co.                            30     100
    07/04/10   Andy Modissett            Gulf Pipe Line Co.                            30      43
    07/06/10   J.L. Calvert              Gulf Pipe Line Co.                            30      44
    02/27/14   W.E. Massingill           Gulf Pipe Line Co.                            35     677
    02/27/14   J.C. Modissett, et ux.    Gulf Pipe Line Co.                            35     678
    02/27/14   M.A. Modissett, et. al.   Gulf Pipe Line Co.                            35     679
    03/04/14   J.W. Spears               Gulf Pipe Line Co.                            35     680
    03/27/14   W.F. Heaton, et ux.       Gulf Pipe Line Co.                            35     681
    04/25/25   E.C. Heaton, et al.       Gulf Pipe Line Co. & Gulf Production Co.      63     157
    04/25/25   Mrs. W.E. Massingill      Gulf Pipe Line Co. & Gulf Production Co.      63     160
    04/25/25   Mrs. Martha A Modisett    Gulf Pipe Line Co. & Gulf Production Co.      63     159
    04/25/25   J.W Spears                Gulf Pipe Line Co. & Gulf Production Co.      63     158
    04/29/25   J.C. Modisett, et ux.     Gulf Pipe Line Co. & Gulf Production Co.      63     175
    06/02/42   J.C. Modisett, et ux.     Gulf Refining Co. & Gulf Oil Corp.           101     204
    08/29/50   Texas Hwy. Dept.          Gulf Refining Co.
    12/02/59   Gulf Refining Co.         Texas Eastern Transmission Corp.            236      584
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 37 of 242

                                     EXHIBIT “C-5”
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                            EXCEPTIONS AS NOTED
               IN 1992 TEPCO TO LANCER PURCHASE AGREEMENT
                            Nacogdoches County, Texas

       1. Tracts 20, 21, 26, 46 and 67 in Nacogdoches County, Texas involve easements
          that have been released prior to the date of the Purchase and Sale Agreement or
          from which the pipe has been removed prior to the date of this Agreement.

       2. (A) Amendatory Agreement (“Agreement”), dated 1/13/76, between Bethel
          Baptist Church, by Trustees (“Bethel”), and Texas Eastern Transmission
          Corporation (“Corporation”), recorded in Volume 404, Page 254, Deed Records,
          Nacogdoches County, Texas. Said Agreement amends three easements recorded
          in Volume 74, Page 8, Volume 82, Page 410 and Volume 114, Page 369, whereby
          Corporation agrees to remove its existing pipeline from that portion of the
          property owned by Bethel and Bethel grants to Corporation an alternate right of
          way within a portion of land for future pipeline construction, subject to stated
          conditions.

          (B) Amendatory Agreement (“Agreement”), dated 03/03/83, between East Texas
          Portable Building Co., Inc. (“Owner”), and Texas Eastern Transmission
          Corporation (“Corporation”), recorded in Volume 485, Page 200, Deed Records,
          Nacogdoches County, Texas. Said Agreement amends easement recorded in
          Volume 114, Page 117, whereby Corporation agrees to re-route the pipeline and
          restrict easement to centerline as described therein, subject to certain rights
          reserved by Owner, as related to potential development of lands by Owner.

          (C) Amendatory Agreement (“Agreement”), dated 02/21/83, between Glenn
          Layton (“Owner”), and Texas Eastern Transmission Corporation (“Corporation”),
          recorded in Volume 485, Page 205, Deed Records, Nacogdoches County, Texas.
          Said Agreement amends easement recorded in Volume 114, Page 117, whereby
          Corporation agrees to re-route the pipeline and restrict easement to centerline as
          described therein, subject to certain rights reserved by Owner, as related to
          potential development of lands by Owner.

          (D) Amendatory Agreement (“Agreement”), dated 02/16/83, between Big Red
          Enterprises, Inc. (“Owner”), and Texas Eastern Transmission Corporation
          (“Corporation”), recorded in Volume 485, Page 211, Deed Records, Nacogdoches
          County, Texas. Said Agreement amends easement recorded in Volume 114, Page
          177, whereby Corporation agrees to re-route the pipeline and restrict easement to
          centerline as described therein, subject to certain rights reserved by Owner, as
          related to potential development of lands by Owner.

          (E) Amendatory Agreement (“Agreement”), dated 05/29/81, between Lenvel
          Stanaland, et al. (“Owners”), and Texas Eastern Transmission Corporation
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 38 of 242

                                     EXHIBIT “C-6”
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


              AMENDMENTS, RELEASES AND NEW RIGHTS OF WAYS AND
                   EASEMENTS SINCE TEPCO TO LANCER SALE
                       Nacogdoches, Rusk and Shelby Counties

          (1) Amended and Restated Release, Abandonment and Relocation of Easement,
              dated 04/23/99, between Cendant Mobility Services Corporation,
              (“Cendant”), and Lancer Resources Company, (“Lancer”), recorded in
              Volume 1331, Page 24, Deed Records, Nacogdoches County, Texas. Said
              Agreement amends easements recorded in Volume 72, Pages 629-630,
              Volume 82, Page 394-395, Volume 114, Page 328, Volume 74, Page 58,
              Volume 72, Page 630, Volume 82, Page 395, and Volume 114, Pages 326-
              327, whereby Lancer agrees to release a portion of the easements and relocate
              the existing easement around the perimeter boundary of the 5.65 acre tract.

          (2) Amendment to Right of Way Agreement, effective July 1, 1999 by and
              between Lancer Resources Company and Nacogdoches Trade Days, LLC,
              recorded in Volume 1371, Page 169, whereby Lancer agrees to limit the right
              of way to a 20’ permanent right of way and Lancer retained the right to utilize
              reasonable work space for the installation of a new pipeline or the
              replacement of the existing pipeline.

          (3) Release of Easement, dated 01/19/2001, between Acme Brick Company,
              (“Acme”), and Lancer Resources Company, (“Lancer”), recorded in Volume
              1560, Page 315, Deed Records, Nacogdoches County, Texas and Volume
              2245, Page 656, Official Public Records, Rusk County, Texas. Said
              Agreement amends easement recorded in Volume 112, Page 37, whereby
              Lancer agrees to release easement in exchange for new Pipeline Right of Way
              Easement described below.

          (4) Pipeline Right of Way Easement, dated 01/19/2001, between Lancer
              Resources Company, (“Lancer”), and Acme Brick Company, (“Acme”),
              recorded in Volume 1575, Page 80, Deed Records, Nacogdoches County,
              Texas and at Volume 2252, Page 355, Deed Records, Rusk County, Texas.
              Said agreement grants easement to Lancer as described in Agreement.

          (5) Release, Abandonment and Relocation of Easement, effective 05/01/2002,
              between A.T. Mast III, John C. Mast, Patricia Mast George, (“Mast”), and
              Lancer Resources Company, (“Lancer”), recorded in Volume 1747, Page 97,
              Deed Records, Nacogdoches County, Texas. Said agreement amends
              easements recorded in Volume 114, Pages 237-238 of the Deed Records of
              Nacogdoches County, Texas and relocated easement as described in
              Agreement.
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 39 of 242

                             EXHIBIT “C-6” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


          (6) Ratification of Right of Way Agreement by and between Florence J. Bowlin,
              Linda K. Knight and Robert D. Templin and The Express Gas Pipeline, L.P.
              dated May 11, 2011 and filed of record at Document Number 2011003582 of
              the Shelby County Deed Records (“SCDR”) and the Letter Agreement
              referenced therein. Said agreement amends an easement recorded in Volume
              126, Page 539, et seq., of the SCDR as described in said Letter Agreement.

          (7) Agreed Judgment in Cause No. 09CV30,712 styled Donald Lewis Scrimsher
              and Chhavy Khorn v. The Express Gas Pipeline, L.P. in the District Court of
              Shelby County Texas and filed at Document Number 2011003023 of the
              SCDR and the Ratification of Right of Way Agreement by and between
              Donald Lewis Scrimsher and Chhavy Khourn and The Express Gas Pipeline,
              L.P. dated March 8, 2011 and filed of record at Document Number
              2011003024 of the SCDR and the Agreement referenced in said Ratification.
              Said Agreement, and the subsequent Addendum thereto, amends easements
              recorded in Volume 131, Page 137, et seq., and Volume 126, Page 503, et
              seq., of the SCDR as described in said Agreement.

          (8) Agreed Judgment in Cause No. 09CV30,448 styled Steve Biel and wife
              Regina Biel v. The Express Gas Pipeline, L.P. in the District Court of Shelby
              County Texas and filed at Document Number 20100013501 of the SCDR and
              the Ratification of Right of Way Agreement by and between Steve Biel and
              Regina Biel and The Express Gas Pipeline, L.P. dated October 30, 2010 and
              filed of record at Document Number 20100013500 of the SCDR and the
              Agreement referenced in said Ratification. Said Agreement, and the
              subsequent Addendum thereto dated November 15, 2013, amends an
              easement recorded in Volume 127, Page 54, et seq., of the SCDR as described
              in said Agreement.

          (9) Ratification of Right of Way Agreement by and between Steve Cockrell,
              Truitt Cockrell and Carolyn Cockrell Daw and The Express Gas Pipeline, L.P.
              dated May 27, 2015 and filed of record at Document Number 2015002621 of
              the SCDR and the Agreement referenced in said Ratification dated June 26,
              2015. Said Agreement amends easements recorded in Volume 127, Page 142,
              et seq., and Volume 124, Page 479, et seq., of the SCDR as described in said
              Agreement.

          (10)Ratification of Right of Way Agreement by and between Cecil McCune and
              Deborah J. McCune and The Express Gas Pipeline, L.P. dated May 27, 2015
              and filed of record at Document Number 2015002620 of the SCDR and the
              Agreement referenced in said Ratification dated May 25, 2015. Said
              Agreement amends easements recorded in Volume 126, Page 528, et seq., and
              Volume 127, Page 138, et seq., of the SCDR as described in said Agreement.

                                              2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 40 of 242

                             EXHIBIT “C-6” CONTINUED
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP


          (11)Letter Agreement by and between Classic Hydrocarbons Operating, Inc. and
              The Express Gas Pipeline, L.P. dated April 18, 2012 regarding the re-routing
              of the 8” pipeline around the Widdon Gas Unit #2 pad site location and the
              R&M Farms Unit #3 pad site location in Shelby County, Texas.




                                              3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 41 of 242




                                      EXHIBIT “D”
                       Attached hereto and made a part of that certain
    Purchase & Sale Agreement dated this ____ day of February, 2016, between The Express
                           Gas Pipeline, LP and Longbranch Energy, LP

                     DEED, CONVEYANCE AND ASSIGNMENT


   KNOW ALL MEN BY THESE PRESENTS THAT:

                                               I.

            THE EXPRESS GAS PIPELINE, LP, a limited partnership organized and
   existing under the laws of the State of Texas, with its principal office at 6034 West
   Courtyard Drive, Suite 205, Austin, Texas 78730 (hereinafter sometimes called
   “Express”), acting by and through its sole general partner The Express Pipeline
   Connection, LLC and in consideration of the sum of Ten and No/100 Dollars ($10.00)
   cash and other good and valuable consideration, the receipt and sufficiency of which are
   hereby acknowledged, has sold, transferred, assigned, and by these presents does bargain,
   sell, transfer assign, convey, and deliver unto Longbranch Energy, LP with its principal
   office at ______________________, Center, Texas 75935, all of the following described
   pipeline system and related facilities (the P-21 Pipeline), rights-of-way, easements and
   permits, leases, and other rights and properties described herein situated in the State of
   Texas, that Express acquired by Deed, Conveyance and Assignment from TE Products
   Pipeline Company, Limited Partnership (TEPCO) to Lancer Resources Company
   recorded at Volume 742, page 72 of the Real Property Records, Shelby County, Texas; at
   Volume 824, page 29 of the Real Property Records of Nacogdoches, Texas; and at
   Volume 889, page 40 of the Official Public Records of Angelina County, Texas and by
   Correction Deed, Conveyance and Assignment from Lancer Resources, L.P., a Limited
   Partnership to The Express Gas Pipeline, LP, a Limited Partnership, recorded as
   document number 2009-00252651 of the Official Public Records of Angelina County,
   Texas; recorded as document number 133189 recorded in Volume 3001, page 80 of the
   Real Property Records of Nacogdoches County, Texas; at Volume 2911, page 596 of the
   Real Property Records of Rusk County, Texas; and as document number 2009000958 of
   the Real Property Records, Shelby County, Texas, (collectively herein referred to as the
   “Express Pipeline”); to-wit:

                     PIPELINE SYSTEM AND RELATED FACILITIES

          All of the following described pipelines, taps and other facilities owned by
   Express Pipeline:

          1.     Approximately 64.97 miles (more or less) of 8” nominal outside diameter
                 pipeline and appurtenances that is located generally as set forth in the
                 immediately following paragraph 2 and is depicted on the line drawing
                 attached as Exhibit A and by this reference made a part hereof.
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 42 of 242




          2.    8” PIPELINE FROM LUFKIN TO TEXAS/LOUISANA STATE LINE

                COMMENCING at a point within Gulf Refining Company’s Lufkin
                Station Site in the Vincinti Mitchell Survey, Angelina County, Texas, as
                described by easement, recorded in Volume 236, Page 584, of the Deed
                Records of said County and State;

                THENCE running generally in a northeasterly direction in Angelina
                County, Texas, a distance of approximately 2.39 miles to a point on the
                West Bank of the Angelina River on property now or formerly owned by
                Mrs. W. E. Massengill in the Goguett Survey, as described by the
                easement recorded in Volume 63, Page 160, of the Deed records of said
                County;

                THENCE crossing the Angelina River in an easterly direction, leaving
                Angelina County, Texas and entering Nacogdoches County, Texas, to a
                point on the East Bank of said Angelina River on property now or
                formerly owned by Mrs. S. C. Parrott, et. Al., as described by easement
                recorded in Volume 74, Page 107, of the Deed Records of said
                Nacogdoches County;

                THENCE running generally in a northeasterly direction across
                Nacogdoches County, Texas, a distance of approximately 30 miles to a
                point on the County line between Nacogdoches and Rusk Counties, Texas
                and on the north line of property now or formerly owned by J. Kelly as
                described by easement recorded in Volume 74, Page 38, of the Deed
                Records of Nacogdoches County, Texas;

                THENCE entering Rusk County, Texas at a point on the south line of
                property now or formerly owned by Spencer Eliot Brick Company, as
                described by easement recorded in Volume 67, Page 183, of the Deed
                Records of Rusk County, Texas;

                THENCE running generally in a northeasterly direction across Rusk
                County, Texas, a distance of approximately 6.46 miles to a point on the
                West Bank of the Attoyac River on property now or formerly owned by
                Mrs. M. L. Moore, as described by easement recorded in Volume 67, page
                130, of the Deed Records of Rusk County, Texas;

                THENCE crossing the Attoyac River, leaving Rusk County, Texas and
                entering Shelby County, Texas, to a point on the East Bank of said
                Attoyac River.

                THENCE entering Shelby County, Texas at a point on the south or west
                line of property now or formerly owned by Gulf Refining Company as




                                            2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 43 of 242




                  described by easement recorded in Volume 381, Page 347 of the Deed
                  Records of Shelby County, Texas;

                  THENCE continuing in an easterly direction to property now or formerly
                  owned by Texas Eastern Transmission Corporation as described in Deed
                  recorded in Volume 381, Page 344 of the Deed Records of Shelby County,
                  Texas;

                  COMMENCING at a point on the south or west line of property now or
                  formerly owned by J. M. Whiteside, as described by easement recorded in
                  Volume 79, Page 543, of the Deed Records of Shelby County, Texas;

                  THENCE running generally in an easterly direction across Shelby County,
                  Texas, a distance of approximately 28 miles to a point on the West Bank
                  of the Sabine River on property now or formerly owned by J. T. Caldwell
                  as described by easement recorded in Volume 131, Page 497, of the Deed
                  Records of Shelby County, Texas.

                     RIGHTS-OF-WAY, EASEMENTS AND PERMITS

           All rights-of –way, easements, permits, privileges, grants and consents of Express
   for the construction, laying, maintenance, operation and removal of pipeline facilities in
   the State of Texas as set forth on Exhibit B attached hereto and by this reference made a
   part hereof.

                                               II.

           TO HAVE AND TO HOLD all of the above-described premises, rights and
   properties, together with all and singular the rights, privileges, hereditaments and
   appurtenances belonging to or in any way appertaining to any or all of the premises,
   rights or properties hereinabove described and conveyed, unto Longbranch Energy, LP,
   its successors and assigns forever; and The Express Gas Pipeline, LP, does hereby bind
   itself and its successors to warrant specially and forever defend the same unto said
   Longbranch Energy, LP, its successors and assigns, against every person whomsoever
   claiming or to claim the same, or any part thereof, by, through or under The Express Gas
   Pipeline, LLC, but not otherwise. This Deed, Conveyance and Assignment and all
   conveyances and transfers hereunder shall be subject to all liens, mortgages, taxes (except
   ad valorem taxes) restrictions, leases (both surface use; and oil, gas and mineral leases),
   easements, rights-of-way, licenses, exceptions, reservations, outstanding interests and
   other conditions of title or encumbrances of whatever nature, to the extent such matters
   are of record in Angelina, Nacogdoches, Rusk and Shelby Counties, in Texas and to all
   matters that are a current survey or visual inspection would reflect.




                                               3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 44 of 242




                                             III.

   The Express Pipeline is hereby sold, transferred, assigned, conveyed and delivered to
   Longbranch Energy, LP without recourse (even as to the return of the purchase price
   except as set forth in the purchase and sale agreement dated February ___, 2016 between
   The Express Gas Pipeline, LP and Longbranch Energy, LP), and without covenant or
   warranty of any kind, express, implied, or statutory except as otherwise provided in said
   Purchase Agreement. WITHOUT LIMITATION OF THE GENERALITY OF THE
   IMMEDIATELY PRECEEDING SENTENCE AND IN ADDITION TO ANY
   DISCLAIMERS SET FORTH IN THE PURCHASE AND SALE AGREEMENT, THE
   EXPRESS GAS PIPELINE, LP HEREBY (i) EXPRESSLY DISCLAIMS AND
   NEGATES ANY REPRESENTATION OF ANY WARRANTY, EXPRESS, IMPLIED
   AT COMMON LAW, BY STATUTE OR OTHERWISE, RELATING TO (A) THE
   CONDITION, PURPOSE, DESIGN, QUALITY, PERFORMANCE, EXISTENCE,
   CLASS, CERTIFICATE, MAINTENANCE, SPECIFICATION, ABSENCE OF
   LATENT DEFECTS, OR ANY OTHER MATTER WHATSOEVER OF THE
   SUBJECT ASSETS (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR
   EXPRESS WARRANTY OF MERCHANTABILITY, OR OF FITNESS FOR A
   PARTICULAR PURPOSE) OR (B) ANY INFRINGEMENT BY THE EXPRESS GAS
   PIPELINE, LP OR ANY OF ITS AFFILIATES ON ANY PATENT OR PROPERTY
   RIGHT OF ANY THIRD PARTY; AND (ii) NEGATES ANY RIGHTS OF
   LONGBRANCH ENERGY, LP UNDER STATUTES OR AT COMMON LAW TO
   CLAIM DIMINUTION OF CONSIDERATION AND ANY CLAIMS BY
   LONGBRANCH ENERGY, LP FOR DAMAGES BECAUSE OF REDHIBITORY
   VICES OR DEFECTS, WHETHER KNOWN OR UNKNOWN, IT BEING THE
   INTENTION OF LONGBRANCH ENERGY, LP AND THE EXPRESS GAS
   PIPELINE, LP THAT THE SUBJECT ASSETS ARE TO BE CONVEYED IN THEIR
   PRESENT CONDITION AND STATE OF REPAIR OR DISREPAIR.

                                             IV.

           IN WITNESS WHEREOF, this Deed, Conveyance and Assignment is being
   executed in counterparts, all of which are identical, on the dates shown below, but
   effective as of 7:00 a.m. of the ____ day of ____________, 2016. Each of such
   counterparts shall for all purposes be deemed to be an original, provided all of such
   counterparts shall together constitute but one of the same instrument.




                                              4
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 45 of 242




                                                       “EXPRESS”
                                             THE EXPRESS GAS PIPELINE, L.P.,
                                             By THE EXPRESS PIPELINE
                                             CONNECTION, L.L.C., General Partner



                                             _________________________________
                                             By: Rod C. Roberts, President of The
                                             Express Pipeline Connection, L.L.C



                                                          “Longbranch”
                                             LONGBRANCH ENERGY, L.P.
                                             By DARIN BORDERS, INC.,
                                             General Partner


                                             __________________________________
                                             By: Darin Borders
                                             Title: President, Darin Borders, Inc.




   STATE OF TEXAS                     §
                                      §
   COUNTY OF TRAVIS                   §


          This instrument was acknowledged before me on the ___ day of
   __________________, 2016, by Rod C. Roberts, the President of The Express Pipeline
   Connection, L.L.C., a Texas Limited Liability Company, the General Partner of The
   Express Gas Pipeline, L.P. a Texas Limited Partnership, on behalf of said companies.


                                             __________________________________
                                             Notary Public in and for the State of Texas




                                            5
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 46 of 242




   STATE OF TEXAS                      §
                                       §
   COUNTY OF                           §


           This instrument was acknowledged before me on the ___ day of February, 2016,
   by Darin Borders, President of Darin Borders, Inc., on behalf of Longbranch Energy, L.P.,
   a Texas Limited Partnership.



                                               __________________________________
                                               Notary Public in and for the State of Texas




                                              6
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 47 of 242




                Exhibit 2:
          Longbranch Assignment
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 48 of 242
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 49 of 242
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 50 of 242




                     Exhibit 3:
                   Email Agreement
   20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 51 of 242




Re: Agreement Terms On Black Duck Properties/ Finial Version

Larry Wright <1arrymwright54@yahoo.com>
Sun 2/4/2018, 12:26 PM
To: Daniel Moore < palmettolandandfarms@hotmail.com >
I, Larry Wright hereby fully accept and approve to the terms and conditions of this email



Larry

On Feb 3, 2018, at 10:25 PM, Daniel Moore <palmettolandandfarms@hotmail.com> wrote:


        Larry, I prefer to keep it like it is below. Because Black Duck controls 40% according to
        your email you have no control of the 60% at this time, therefore Darins 20% and my
        20% is accounted for and will remain protected. Plus, I am confident that we will all
        make enough money on the ROW to where 5% on way or the other will still allow a
        substantial profit once we get the deal done. Also, I feel like I may be able to actually
        find a way to get enough money together in the next couple weeks to buy your 50%, but
        the little extra at 60% to buy you out is a big difference to me at this point in time to
        possibly scratch together.

        PLEASE CONFIRM THE TERMS OF THE EMAIL AGREEMENT USING THE SAME WORDING
        AS MY APPROVAL. I DO NOT WANT ANY ISSUES GOING FOWARD ABOUT WHAT THE
        TERMS ARE AND WILL BE.

        Best,
        Daniel Moore




        From:  Larry Wright <larrymwright54@yahoo.com>
        Sent: Saturday, February 3, 2018 10:58 PM
        To: Daniel Moore
        Subject: Re: Agreement Terms On Black Duck Properties/ Finial Version

        Daniel-You pick because you said you were not happy with 20% and in the long run that
        could make you way more money by taking the 25%. I'm in full agreement either way
        you choose.

        Ty
        Larry

        On Feb 3, 2018, at 9:38 PM, Daniel Moore <palmettolandandfarms@hotmail.com>
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 52 of 242


  wrote:


        It makes me absolutely no difference. I just want to get this all cleaned up
        and official.

        Your call.

        Thanks,
        Daniel




        From: Larry Wright <larrymwright54@yahoo.com>
        Sent: Saturday, February 3, 2018 10:27 PM
        To: Daniel Moore
        Subject: Re: Agreement Terms On Black Duck Properties/ Finial Version

           Daniel-Life sometimes is a give and take. Would you rather have the 25% in
           the Express pipeline and keep the Harris note the way it is. I'm fine with
           that also.
           Ty,
           Larry

           On Feb 3, 2018, at 9:24 PM, Daniel Moore
           <palmettolandandfarms@hotmail.com> wrote:




                       This email is for Larry Wright and Daniel Moore to
                       agree to fully accept and approve, or deny the
                       following changes:

                       l)Larry Wright and Daniel Moore have agreed to
                       remove Daniel Moore from all aspects that involve
                       BLACK DUCK PROPERTIES,LLC

                       2) Larry Wright herby guarantees that he has the
                       authority and will be responsible to have all
                       members and any other necessary parties ( if any)
                       execute the proper forms to approve the complete
                       removal of Daniel Moore from Black Duck
                       Properties,LLC

                       3) On behalf of Black Duck Properties, Larry Wright
                       has full authority and agrees to sign the proper
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 53 of 242


                  forms needed to legally transfer the following
                  items from Black Duck and to DMA Properties, INC
                  or any other Entity owned by Daniel Moore of
                  Daniels choice, and that the transfer along with any
                  and all other necessary documents will take place
                  on or before 5pm on February 23, 2018. Following
                  Items to be transferred:

                      • No less than 50% carried interest and 50%
                        entitlement on all terms and conditions and
                        monies owed on the Note to Black Duck
                         Properties and Big Foot regarding the Harris
                        SWD. Harris SWD is 100% FREE AND CLEAR
                         OF ANY AND ALL DEBTS.
                      • Daniel and or assigns has until Feb.23, 2018
                        to buy out of the remaining 50% of the Harris
                        from Larry Wright for a sum of ( price is
                        contingent on current due payment being
                        made to DMA Properties on or before 2/8/18
                        ) $124,193.00.
                      • No less than 20% Carried Interest in the P-21
                         Express Pipeline. The document will be under
                         the exact same terms and conditions as the
                         "Agreement For Assignment and Assumption
                         Of Specific Contract" that was and is still
                         binding for LongBranch Energy ( Darin
                        Borders) and Black Duck Properties, other
                         than only language in that agreement that is
                         referring to the assignment of the actual
                         contract, the carried interest amount will be
                         20% and the applicable terms will be to
                         OMA Properties, LLC or its assigns of choice
                         instead of LongBranch Energy. This will be
                         drafted and fully executed by all necessary
                         parties mentioned in this binding email
                         agreement on or before 5pm on Feb. 23,
                         2018.
                      • Black Duck Properties will assign all rights
                         regarding the Madisonville SWD Permits over
                         to DMA Properties and or assigns of DMAs
                         choice free and clear of all encumbrances.
                         DMA agrees to pay Black Duck 50% of any
                         amounts of monies made ( if any) on the
                         Madisonville SWD for a period of two years
                         from the starting date of Feb. 23, 2018.
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 54 of 242


                  All terms and conditions in this email will override
                  and cancel out any and all past agreements
                  (including: written, email or oral agreements) and
                  will become the sole and superior governing source
                  between these parties from the time and date of
                  the email response from Larry Wright simply
                  stating that he "Fully accepts and approves"

                  The terms and conditions to this agreement will
                  expire at noon on 2/05/18 if not accepted by all
                  parties on this email before that time and date
                  arrives.

                  I, Daniel Moore herby fully accept and approve to
                  the terms and conditions of this email.
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 55 of 242




                     Exhibit 4:
                   DMA Agreement
                                                00193765 VOL: 3610 PG:             412
       .~
            20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 56 of 242
                                                                Nacogdoches County
                                          ,;                        June Clifton
                                                              Nacogdoches County Clerk

     II I                      II
                  70 201 a 00009233
                                    II I~                     Nacogdoches, !exas 75961


                                                       Instrument Number: 2018-9233
                                                                      As
 Recorded On: December 04, 2018                                    Recording

        Parties: OMA PROPERTIES INC                                                                                       Billable Pages: 3
             To      BLACK DUCK PROPERTIES LLC ·                                                                      Number of Pages: 4


     Comment: AGREEMENT AFFIDAVIT
                                                        ( Parties listed above are for Clerks reference only }

                                                       ** THIS IS NOT A BILL**
Recording                                      34.00
            Total Recording:                   34.00




                    ************ DO NOT REMOVE. THIS PAGE IS PART OF THE INSTRUMENT************
                                    Any provision herein which restricts the Sale, Rental or use of the described REAL PROPERTY
                                                because of color or race is invalid and unenforceable under federal law.

 File Information:                                                               Record and Return To:
        Document Number: 2018-9233                                                 JOHNS & COUNSEL
        Receipt Number: 126635                                                      14101 US HWY 290
     Recorded Date/Time: December 04, 2018 09:50:00A                               AUSTIN TX 78737
                Book-Vol/Pg: BK-OPR VL-4850 PG-136
               User I Station: J Allen - Cashier Station 01


                          I hereby certify that this instrument was filed on the date
                          and time stamped here on and was duly recorded in the
                          Official Public Records in Nacogdoches County, Texas

                                                             JUNE CLIFTON
                                                             NACOGDOCHES COUNTY CLERK
20-05027-rbk Doc#6-1 Filed 06/01/20 00193765
                                     Entered 06/01/20
                                                 VOL:18:00:55
                                                        3610 Exhibits
                                                              PG:     Pg 57 of 242
                                                                      413




                                    AGREEMENT AFFIDAVIT


 I, Frank Daniel Moore, acting on behalf of DMA Properties, Inc. as its sole member and
 President did in February 2018 resign from Black Duck Properties, LLC in exchange for
 transferring interest in several business deals and such certain interest being assigned, transferred
 or created to and for DMA Properties, Inc. from Black Duck Properties, LLC in exchange for my
 resignation.in Black Duck Properties, LLC being agreed to. DMA Properties, Inc. and Black
 Duck Properties, LLC fully executed an agreement regarding the "P-21 Express Pipeline" Right-
 of-Way that runs through Angelina, Nacogdoches, Shelby, and Rush counties in the state of
 Texas. The "AGREEMENT" was executed on February 7, 2018, a copy of which is attached as
 Exhibit "A" hereto.




          Before me, the undersigned authority, on this day personally appeared Frank Daniel
 Moore, known to me to be the person whose name is subscribed to the foregoing instruments and
 acknowledged to me that Frank Daniel Moore executed the same as the act of DMA Properties,
 Inc. as its President and as signed in Exhibit "A" hereto and for the consideration therein
 expressed.


 Given under my hand and seal of office this   dl.~ day of November 201'8.


                                                                     Francine K. Elliott
                                                                     NOTARY PUBLIC
 Notary Public, State of North Carolina                             Jones County, NC
                                                             My Commission Expires June 27, 2023

                             Jwz..e. :;l~Q;;l.3
 My commission expires: ......




                                          FILED AS
                                         PRESENTED
                                  \2-v..5 \< COA\'\ki
      ..     .,.
           ....                                  00193765 VOL: 3610 PG:              414
              20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 58 of 242



                                                             AGREEMENT


                         THIS AGREEMENT is made and entered into this 7th day of February 2018 by and
                   between DMA PROPERTIES, INC., a South Carolina corporation and BLACK DUCK
                   PROPERTIES, LLC, a Texas limited liability company.


                                                                   Witnesseth:
                           NOW THEREFORE, in consideration of the mutual promises of the parties; in reliance
                   on the representations, warranties, covenants, and conditions contained in this Agreement; and
                   for other good and valuable consideration, the receipt and sufficiency of which are hereby
                   acknowledged and confessed, the parties agree as follows:
                          1.    Consideration: DMA Properties, Inc. shall be paid twenty percent (20%) (Net Profits
                               Share") of the Net Profits from Black Duck Properties, LLC or its successors or
                               assigns during the period of time beginniilg on the date of first written above (the
                               "Period").
                                   a. Net Profits shall mean gross revenues actually received by Black Duck
                                       Properties, LLC., or its successors or assigns directly from the operation, use,
                                       maintenance or sale (including partial sales or conveyances) of the pipe and
                                       related facilities commonly known as the P-21 or Express pipeline less actual
...                                    cost of goods and costs and expenses associated with the operation or sale of
                                       the same.
                                   b. Black Duck Properties, LLC. 's obligation to pay the Net Profits Share shall
                                       attach and run with the P-21 or Express pipeline and Black Duck Properties,
                                       LLC. binds its successors and assigns to the payment of the Net Profits Share.
                                  The parties agree to execute such other and additional legal instruments, consents,
                          ratifica~ions and other matters as may be re~onably required in order to effe~tuate the
                          intent of this Agreement. The terms and prd~sions hereof shall inure to the benefit of and
                          be binding upon the parties hereto and their respective legal i;epresentatives, successors
                          and assigns.
                                   Each party hereby warrants:
                                          a.) That it has full power and authority to enter into this Agreement.
                                          b.) That such entry and the performance of its obligations under these
                                              terms and conditions will not breach any other agreement to which it is
                                              a party or by which it is bound.


                      PAGE: 1 of2                       INITIAL: L.M.W.    /M w            INITIAL: F.D.
r:   I   I,   ....... ,

                          20-05027-rbk Doc#6-1 Filed 06/01/20 00193765     VOL:.3610
                                                               Entered 06/01/20          PG:
                                                                                18:00:55 Exhibits415
                                                                                                  Pg 59 of 242




                                                     c.) That it has taken all necessary actions and obtafued all relevant
                                                         consents approvals and/or authorizations to enable it to lawfully and
                                                         effectively etiter into and perform its obligations under this· agreement.
                                                     d.) Each party agrees that upon this agreement being fully executed that
                                                         this will become the ONLY valid agreement between the parties AND
                                                         this agreement as mentioned in the binding "EMAIL AGREEMENT"
                                                         ONLY IN REGARDS to the P-21 Express Pipeline that, both parties
                                                         agree that this agreement satisfies the duties ( in the Email Agreement
                                                         ) regarding ONLY the P-21 Express Pipeline and that all other prior
                                                         agreements or duties of any kind that relate to the P-21 Express
                                                         Pipeline are NULL AND VOID.




                                             IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
                                      executed by their authorized officers as of the close of business on the date first above
                                      written.




                                      BLACK DUCK PROPERTIES, L~LC
                                      By.~ vY1 .0 .
                                         •             <'                            )


                                      Larry   M:Wf:t, Manager
                                                                 STATE OF TEXAS'                          COUNTY OF RUSK FILED FOR RECORD
                                                                 I hereb!I •:ert i f!I that this instrument was filed on
                                                                 the date and time stamPed hereon b!I Me and Oec 0412018 11H9A
                                                                 was dul!I recorded in the volume o.nd P0.9e of the
                                PAGE: 2 of2                      named records of Rusk Count!l1 Texas as stamped TRUDY MCGILL1
                                                                 hereon b!I a1e.               OFFICIAL PUBLIC RECORDS   COUNTY CLERK
                                                                                                                         RUSK COUNTYt TEXAS
                                                                           Dec 04t2018 11:19A
                                                                 TRUDY MCGILL1 COUNTY CLERK
                                                                                                                        S!!:Alesha Richmond1 DEPUTY
                                                                  RUSK COUNTY, TEXAS
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 60 of 242




                 Exhibit 5:
          Harris SWD Agreement
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 61 of 242




                                   HARRIS SWD AGREEMENT




Lar「y M. Wrighton behaIfof himseIfand Black Duck Properties, LしC and Frank D. Moore on

behalfofhimseIfand DMA P「operties, lnc. and a= partiestothisthis specific agreementon

behalfofthe binding ′′EmaiI Agreement     ( attached as ExhibitA ) dated Feb. 3, 2018

acknowledge that帥s ′′Harris SWD Agreement当s ONしY to address the o帥gations regarding

the Harris SWD mentioned in the     Ema= Agreement     and all parties herby agree asfo=ows:


 DMA Properties, lnc. is en軸ed to receive 50% ofa= Gross Monies received by Black Duck

 Properties, LLC including its successors and assigns for the remainder of a= payments due to
 Black Duck Properties, LLCf「om Big Foot pertheterms and conditionsofthe Note payments as

 origina=Y negOtiated and accepted bv and between Big Foot and Black Duck Propertie§′ LLC・

 Furthermore, in the event and for anv reasons whatsoever Big Foot incIuding but no川mited to

 anv ofits successors orassignsfa=sto makethe pavments′ then it is understood that DMA

 Properties, lnc言s a与0% carried interest partv and w冊be entitIed to 50%ofany and a=

 scenarios or outcomes including the fuil terms and conditions regarding the FULL original
 agreement bY and between Black Duck Properties′しLC and Big Foot including but not =mited to

 the Note pavment and itsterms and conditions.

 Note Pavmentsdueto DMA Properties, Inc:

 DMA Properties, lnc. w用be paid 50%of訓Gross monies received on the ′       Note     pavments

 starting on Feb,7 2018, and fo「 the remainder ofaII payments received' Black Duck P「operties,

 LLC and its successors and assigns w用deposit anvand訓payments ( ifa deposit is needed )

 intothere account within no morethan three business daysfrom receivingthe payment, and
 w紺also ma旧he pavment to DMA Properties, lnc. ( ADDRESS: 88 WiId Swan Lane, Minnesott

 Beach, N.C 28510 ) within three business days ofthefunds being ava=abIe. ln the event funds
 do not process within lO days ofbeing deposited, DMA P「ope「ties,血・ is entitled to訓re蘭ve

 information regarding whvthe funds are not available.




 DMA Prope面es, lNC.


  :擁〆二一一一。at連士/ダ                                                                   ヌーみ十)[二
 Frank D. Moore, Principle




  Page lof2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 62 of 242




                                    EXHIBITA




EMAiしAGREEMENT DATED FEBUARY 3RD 2018 AND ACCEPTED BY LARRY M. WRIGHTON

FEBJARY 4TH 2018.




lN汀IA」S:




F。M砂                上MW盈レ




  Page20f2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 63 of 242




                        Exhibit 6:
                      Letter of Intent
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 64 of 242




                                           February 9, 2018

 Black Duck, LLC
 Attn: Larry Wright

 Dear Mr. Wright,

        This letter is to memorialize our agreement regarding the sale of the assets of Black
 Duck, LLC ("Seller) to Synergy Global Mineral and Royalty Co. ("Buyer").

 1.       Purchase Price

          ("Buyer") agrees to purchase all current assets of Black Duck, LLC for a purchase price
          of two million five hundred thousand dollars ($2,500,000.00) plus Seller will retain a
          sixteen percent (16%) carried interest in the completed Northern Water Project joint
          venture which will have an approximate value of $15,000,000.00 ..

 2.       Deposit

          Upon execution of this letter, Buyer will tender five hundred thousand dollars
          ($500,000.00) as a deposit. This deposit is fully refundable only if Seller is unable to
          deliver marketable title by the date of closing or within a reasonable period of time and is
          otherwise non-refundable. The remaining $2,000,000.00 of the Purchase Price shall be
          payable at closing.

 3.       Closing Date

        The closing shall occur upon the ability of the Seller to delivery marketable title for the
 East Texas right of way (also known as the Express Gas Pipeline}, Buyer to deliver a mutually
 acceptable Joint Venture Agreement and by agreement of the parties.

          If the foregoing terms and conditions are acceptable, please sign and return this letter to
 Buyer.

                                                                Sincerely,




                                                                Chris Edwards




                                                                John Terrill
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 65 of 242




                                                    E;dwa rd WaUace



                                                    Karl Ric.hte r



                          Agreed and accepted by:




                                                    Larry Wright
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 66 of 242




               Exhibit 7:
           TCRG LLC Agreement
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 67 of 242




                            COMPANY AGREEMENT

                                        OF

                       TCRG EAST TEXAS PIPELINE 1, LLC

                             Dated as of March 13, 2018



THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED AT ANY TIME, EXCEPT UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE MANAGER OF THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE
SUBMISSION TO THE MANAGER OF THE COMPANY OF SUCH OTHER EVIDENCE AS
MAY BE SATISFACTORY TO THE MANAGER TO THE EFFECT THAT ANY SUCH
TRANSFER OR SALE WILL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR
REGULATION PROMULGATED THEREUNDER. IN ADDITION, THE INTERESTS
ISSUED UNDER THIS AGREEMENT MAY BE SOLD OR TRANSFERRED ONLY IN
COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH HEREIN.
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 68 of 242




                                COMPANY AGREEMENT
                                         OF
                            TCRG EAST TEXAS PIPELINE 1, LLC

                 THIS COMPANY AGREEMENT (this “Agreement”) OF TCRG East Texas
 Pipeline 1, LLC, a Texas limited liability company (the “Company”), is made and entered into as
 of February 28, 2018 (the “Effective Date”), by and among Synergy Midstream, LLC, an
 Oklahoma limited liability company having its principal place of business at 12036 North May,
 Oklahoma City, OK 73120 (“Synergy” or the “Class A Member”), and One Industries Group,
 L.P., a Texas limited partnership having its principal place of business at 5201 Camp Bowie Blvd.,
 Ste. 200, Fort Worth, Texas 76107 (“One Industries” or “Class B Member”).

                                            RECITALS:

                WHEREAS, the parties hereto desire to form the Company for the purpose of
 acquiring certain assets of Black Duck Properties, LLC (the “Black Duck Assets”) as set forth in
 Exhibit A, attached hereto and incorporated herein, pursuant to that certain Purchase and Sale
 Agreement dated ________________(the “PSA”);

                WHEREAS, in order to effectuate the foregoing, the parties hereto desire to enter
 into this Agreement as set forth herein.

                                           AGREEMENT

                NOW, THEREFORE, in consideration of the mutual covenants and agreements
 contained herein and other valuable consideration (the receipt and sufficiency of which hereby are
 acknowledged by each party hereto), the parties hereto, intending to be legally bound, do hereby
 agree as follows:

                                           ARTICLE I
                                          DEFINITIONS

        Section 1.1.    Definitions. The following terms, as used herein, shall have the following
respective meanings:

                 “Act” shall mean the Texas Limited Liability Company Act (Tex. Bus. Org. Code,
 Title 3, Chapter 101, et seq.), as in effect on the Effective Date and as it may be amended hereafter
 from time to time.

                 “Adjusted Capital Account Balance” means, with respect to any Member for any
 period, the balance, if any, in such Member’s Capital Account as of the end of such period, after
 giving effect to the following adjustments:

                  (a)   Credit to such Capital Account any amounts that such Member is obligated
 to restore or is deemed obligated to restore as described in the penultimate sentences of Regulation
 Section 1.704-2(g)(1) and 1.704-2(i)(5); and

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 1
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 69 of 242




               (b)     Debit to such Capital Account the items described in Regulation Sections
1.704- 1(b)(2)(ii)(d)(4), (5) and (6).

                  “Affiliate” means, (a) with respect to Synergy at any given time, (i) any Person that
directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under
common control with Synergy, (ii) any child, spouse, sibling, grandchild or any lineal descendant
by birth or adoption of Synergy (collectively, the “Permitted Synergy Family Members”), or (iii)
trusts or wholly owned limited partnership for the benefit of the Permitted Synergy Family
Members, and (b) with respect to One Industries at any given time, (i) any Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or is under common
control with One Industries, (ii) any child, spouse, sibling, grandchild or any lineal descendant by
birth or adoption of One Industries (collectively, the “Permitted One Industries Family Members”),
or (iii) trusts or wholly owned limited partnerships for the benefit of the Permitted One Industries
Family Members. For the purposes of this definition “control” when used with respect to any
specified Person means the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through the ownership of voting securities of fifty
percent (50%) or more, by contract or otherwise, and the term “controlled” has the meaning
correlative to the foregoing.

               “Agreement” shall mean and refer to this Company Agreement of the Company
and all Exhibits referred to herein and attached hereto, each of which is hereby made a part hereof,
as amended and in effect from time to time.

                “Approval” (and any variation thereof) of a Member means the prior written
consent or approval of such Member, which may be granted or withheld in its sole discretion unless
otherwise expressly provided to the contrary in this Agreement. If any Member is an Entity, such
Approval shall be valid only if given by a duly authorized officer, manager, partner, member or
other agent of such Member. Use of the term “reasonable” in connection with the term “Approval”
or any variation thereof or with the term “satisfactory” means that such Approval shall not be
withheld, conditioned or delayed unreasonably. If the Approval of any Member to any action is
required under this Agreement and such Member shall not have given notice of approval or
disapproval of such action to the other Member within ten (10) Business Days after receipt of the
notice requesting that such Approval be given, such Member shall, unless otherwise provided
hereunder, be deemed to have provided its Approval.

               “Approval of the Members” has the meaning set forth in Section 9. below.

               “Asset Value” with respect to any Company Asset means:

            (a)   The fair market value when contributed of any asset contributed to the
Company by any Member;

             (b)    The fair market value on the date of distribution of any asset distributed by
the Company to any Member as consideration for a Membership Interest in the Company;



COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 70 of 242




               (c)    The fair market value of all Property at the time of the happening of any of
the following events:

                        (i)     the admission of a Member to, or the increase of a Membership
Interest of an existing Member in the Company in exchange for a Capital Contribution or for the
provision of services to or for the benefit of the Company; or

                        (ii)   the liquidation of the Company under Regulation Section 1.704-
l(b)(2)(ii)(g); or

                 (d)    The Basis of the asset in all other circumstances.

                 “Bankruptcy” with respect to a Person means any one of the following:

               (a)    Filing a voluntary petition in bankruptcy or for reorganization or for
adoption of an arrangement under the Bankruptcy Law, as defined below;

                 (b)    Making a general assignment for the benefit of creditors;

                 (c)    The appointment by a court of a receiver for all or a portion of the property
of the Person;

               (d)    The entry of an order for relief in the case of an involuntary petition filed
against the Person under the Bankruptcy Law, as defined below; or

                (e)      The assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of the Person’s property.

                “Bankruptcy Law” as used herein means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

                 “Basis” means, with respect to any asset of the Company, the adjusted basis of such
asset for federal income tax purposes; provided, however, (a) if any asset is contributed to the
Company, the initial Basis of such asset shall equal its fair market value on the date of contribution,
and (b) if the Capital Accounts of the Members are adjusted pursuant to Regulation Section 1.704-
l(b) to reflect the fair market value of any asset of the Company, the Basis of such asset shall be
adjusted to equal its respective fair market value as of the time of such adjustment in accordance
with such Regulation. The Basis of all Company Assets shall be adjusted thereafter by depreciation
and amortization as provided in Regulation Section 1.704-l(b)(2)(iv)(g) and any other adjustment
to the basis of such assets other than depreciation or amortization

                 “Black Duck Assets” has the meaning set forth in the Recitals above.

                 “Business” has the meaning set forth in Section 2.4.




COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 71 of 242




                “Business Day” means any day excluding (i) Saturday, (ii) Sunday, (iii) any day
which is a legal holiday under the laws of the State of Texas, and (iv) any day on which banking
institutions located in such state are generally not open for the conduct of regular business.

               “Call Amount” has the meaning set forth in Section 3.2(b) below.

               “Capital Account” shall mean, with respect to any Member, the Capital Account
maintained for such Member in accordance with the provisions of Section 4.1.

                “Capital Contribution” or “Capital Contributions” shall mean the amount of cash
and the net fair market value of any property contributed to (or deemed contributed to) the capital
of the Company by the Members pursuant to this Agreement. The term “Capital Contributions”
with respect to a Member shall include (i) the contributions of such Member made (or deemed to
be made) pursuant to Sections 3.1 and 3.2 and (ii) a Member’s payments made to third party
creditors of the Company after the Effective Date with respect to Company obligations unless and
until reimbursed by the Company to the extent the same are reimbursable by the Company under
this Agreement.

               “Capital Receipts” shall mean (A) the sum of the proceeds received by the
Company from the sale, exchange, or any other disposition of all or substantially all of the Black
Duck Assets, reduced by (B) the sum of (i) all expenditures made by the Company in connection
with such sale, exchange, or other disposition, plus (ii) loan repayments made from such proceeds
that are required by the terms of any agreement to which the Company is subject or that are
otherwise Approved by the Members, plus (iii) amounts thereof retained as operating reserves
under this Agreement as Approved by the Manager.

                “Capital Transaction” as used herein shall mean the sale, exchange or other
disposition of all or substantially all of the Company Assets

              “Certificate” shall mean the certificate of formation required to be filed with the
Texas Secretary of State in accordance with the Act, as amended from time to time.

               “Class A Member” means the Member identified as the Class A Member on Exhibit
B.

               “Class B Member” means the Member identified as the Class B Member on Exhibit
B.

               “Closing Date” shall mean the date on which the fee interest in the Black Duck
Assets is acquired by the Company.

               “Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time (or any corresponding provision of succeeding law).

               “Commencement Date” has the meaning set forth in Section 2.8 below.


COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                              PAGE 4
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 72 of 242




              “Company” shall mean TCRG East Texas Pipeline 1, LLC, a Texas limited liability
company, and its successors and assigns.

             “Company Assets” shall mean all of the personal and real property owned by the
Company during its existence.

              “Company Minimum Gain” shall have the meaning ascribed to the term
“partnership minimum gain” in Regulations Section 1.704-2(d)(1).

               “Depreciation” for any Fiscal Year or other period means the cost recovery
deduction with respect to an asset for such year or other period as determined for federal income
tax purposes, provided that if the Asset Value of such asset differs from its Basis at the beginning
of such year or other period, depreciation shall be determined as provided in Regulation Section
1.704-l(b)(2)(iv)(g)(3).

               “Effective Date” shall mean the date that is set forth above in the heading to this
Agreement.

               “Entity” shall mean any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, joint-stock company, cooperative,
association or other firm or any governmental or political subdivision or agency, department or
instrumentality thereof.

               “Environmental Laws” shall mean any federal, state, or local statute, code,
ordinance, rule, regulation, permit, consent, approval, license, judgment, order, writ, judicial
decision, common law rule, decree, agency interpretation, injunction or other authorization or
requirement whenever promulgated, issued, or modified, including the requirement to register
underground storage tanks, relating to:

               (a)    emissions, discharges, spills, releases, or threatened releases of pollutants,
contaminants, hazardous substances, materials containing hazardous substances, or hazardous or
toxic materials or wastes into ambient air, surface water, groundwater, watercourses, publicly or
privately owned treatment works, drains, sewer systems, wetlands, septic systems, or onto land;

                (b)     the use, treatment, storage, disposal, handling, manufacturing,
transportation, or shipment of hazardous substances, materials containing hazardous substances,
or hazardous and/or toxic wastes, material, products, or by-products (or of equipment or apparatus
containing hazardous substances) as defined in or regulated under any statutes and their
implementing regulations including but not limited to: the Hazardous Materials Transportation
Act, 49 U.S.C. § 5101 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. Chpt. 82,
§ 6901 et seq., the Comprehensive Environmental Response, Compensation and Liability Act, as
amended by the Superfund Amendments and Reauthorization Act, 42 U.S.C. Chpt.103, § 9601 et
seq., and/or the Toxic Substance Control Act, 15 U.S.C. Chpt. 53, and/or 42 U.S.C. Chpt. 30, §
1261 et. seq., each as amended from time to time; or



COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                              PAGE 5
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 73 of 242




               (c)     otherwise relating to the pollution or the protection of human health or the
environment.

              “Fiscal Year” means the taxable year of the Company for federal income tax
purposes, which shall be a calendar year.

            “Funding Percentages” shall mean the percentages set forth as such for each
Member on Exhibit B attached hereto.

                 “Hazardous Materials” means any substance that is toxic, ignitable, reactive or
corrosive and that is regulated by statute, regulation, order or judicial decision, by any local
government, the State of Texas or the United States Government and includes any and all materials
or substances that are defined as “hazardous waste,” “extremely hazardous waste” or a “hazardous
substance” pursuant to state, federal or local governmental law. “Hazardous Materials” includes,
but is not restricted to, asbestos-containing materials, polychlorobiphenyls and petroleum.

               “Including” or “including” shall mean “including, without limitation.”

               “Income Tax Regulations” or “Regulations” shall mean the final or temporary
regulations promulgated from time to time under the Code or, if no final or temporary regulations
with respect to a tax issue then are in effect, proposed regulations then in effect.

               “Initial Capital Contributions” has the meaning set forth in Section 3.1 below.

                “Liquidator” as used herein shall have the meaning assigned to it in Section
18.1(b).

                “Manager” whether, one or more, shall mean the manager of the Company as may
be designated as such from time to time by the Class B Member pursuant to the terms of this
Agreement, which shall initially be Texas Capitalization Resource Group, Inc. an individual
resident of the State of Texas.

                “Members” shall mean, collectively, Synergy, One Industries and any other Person
admitted as a Member under this Agreement, for so long as such Person remains a Member
pursuant to the terms of this Agreement, and a “Member” shall mean any one such Person.

                “Membership Interests” shall mean the ownership interest of a Member in the
Company (which shall be considered personal property for all purposes), consisting of (i) such
Member’s interest in Profits, Losses, allocations of other items of income, gain, deduction, and
loss and distributions, (ii) such Member’s right to vote or grant or withhold Approvals with respect
to Company matters as provided herein or in the Act, and (iii) such Member’s other rights and
privileges as provided in this Agreement.

              “Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).


COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                              PAGE 6
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 74 of 242




              “Member Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in accordance
with Regulations Section 1.704-2(i)(2).

              “Member Nonrecourse Deductions” has the meaning set forth for the term “partner
nonrecourse deductions” in Regulations Section 1.704-2(i).

                “Net Cash Flow,” with respect to any Fiscal Year, shall mean (A) the sum of all
cash receipts of the Company during such year from all sources (including any funds released
during such Fiscal Year from cash reserves previously established), minus (without duplication)
(B) (i) Capital Receipts, (ii) Net Mortgage Proceeds, and (iii) Operating Costs for such year
(including, but not limited to, such reserves established during the Fiscal Year as shall be approved
by the Manager from time to time).

                “Net Mortgage Proceeds” shall mean (A) the sum of (i) the proceeds of any loan
made to the Company and the proceeds from refinancing any such loans, plus (ii) any amount
released from cash escrow accounts established under any loan to the Company, reduced by (B)
the sum of (i) any amounts required to fund the Company’s capital expenditures, as shall be set
forth in the Approved Development Budget or otherwise approved by the Manager, (ii) any and
all expenses incurred by the Company in connection with such loan or refinancing, (iii) amounts
used, as shall be approved by the Manager, to repay other indebtedness of the Company plus (iv)
amounts thereof retained as reserves under this Agreement as shall be approved by the Manager.

               “Notices” has the meaning set forth in Section 20.5 below.

                 “Operating Costs” shall mean the sum of (i) all cash expenditures of the Company
made during the Fiscal Year for current costs and expenses including, but not limited to (A)
payments of interest and principal or other monetary obligations due under any loan made to the
Company; (B) accounting, legal and auditing fees; (C) taxes payable by the Company; (D) public
or private utility charges; (E) sales, use, payroll taxes and withholding taxes related thereto; and
(F) all other operating costs, expenses and capital expenditures actually paid with respect to the
Company’s business; plus (ii) such operating reserves established during the Fiscal Year as shall
be approved by the Manager from time to time.

               “Participating Members” has the meaning set forth in Section 3.2(b) below.

            “Percentage Interests” shall mean the percentages set forth as such for each
Member on Exhibit B attached hereto.

               “Permitted Transfers” has the meaning set forth in Section 14.1.

               “Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such person where the context so
admits.


COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                               PAGE 7
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 75 of 242




               “Profit” and “Loss” means, for federal income tax purposes, for each Fiscal Year
or other period, an amount equal to the Company’s taxable income or tax loss for the Fiscal Year
or other period, determined in accordance with Section 703(a) of the Code (including all items of
income, gain, loss or deduction required to be stated separately under Section 703(a)(1) of the
Code), with the following adjustments:

              (a)     any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profit or Loss will be added to taxable income or tax
loss;

                 (b)     any expenditures of the Company described in Section 705(a)(2)(B) of the
I.R.C. or treated as Section 705(a)(2)(B) expenditures under Regulation Section 1.704-
l(b)(2)(iv)(i), and not otherwise taken into account in computing Profit or Loss, will be subtracted
from taxable income or tax loss;

                (c)     gain or loss resulting from any disposition of Company Assets with respect
to which gain or loss is recognized for federal income tax purposes will be computed by reference
to the Asset Value of the property, notwithstanding that the adjusted tax basis of the property
differs from its Asset Value;

               (d)    in lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or tax loss, there will be taken into account
depreciation, amortization, and other cost recovery deductions for the taxable year or other period
as determined in accordance with Regulation Section 1.704-l(b)(2)(iv)(g);

               (e)     any items specially allocated pursuant to Section 5.3 shall not be considered
in determining Profit or Loss; and

                (f)    any increase or decrease to capital accounts as a result of any adjustment to
the book value of Company Assets pursuant to Regulation Section 1.7041(b)(2)(iv)(f) or (g) shall
constitute an item of Profit or Loss as appropriate.

                “Side Letter” has the meaning set forth in Section 20.18 below.

               “Sound Accounting Principles” means those sound and appropriate accounting
principles and practices which are consistently applied for all periods so as to properly reflect the
financial condition, and the results of operations and the cash flows of the Company.

               “Substituted Member” has the meaning set forth in Section 15.1 below.

               “Tax Matters Member” shall have the meaning set forth in Section 12.6.




COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                               PAGE 8
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 76 of 242




                                      ARTICLE II
                               FORMATION OF THE COMPANY

         Section 2.1.      Formation. The Members hereby form a limited liability company pursuant
to the terms of this Agreement and the relevant provisions of the Act. The Manager identified in the
Certificate has caused the Certificate to be filed in the Office of the Secretary of State of Texas in
accordance with the requirements of the Act and has obtained approval to do business in the State
in which the Black Duck Assets are located. From time to time, the Manager shall cause to be filed,
and the Members agree to execute such further certificates of formation, qualifications to do
business, fictitious name certificates, or like filings in such jurisdictions as may be necessary or
appropriate in connection with the conduct of the Company’s business or to provide notification of
the limitation of liability of the Members under applicable law. The Certificate is hereby adopted
and incorporated by reference in this Agreement. In the event of any inconsistency between the
Certificate and this Agreement, the terms of the Certificate shall govern.

       Section 2.2.    Name of Company. The name of the Company shall be “TCRG East Texas
Pipeline 1, LLC” or such other name as may be approved by the Manager from time to time.

       Section 2.3.      Permitted Business. The business of the Company shall be:

                  (a)       Only to engage in the Business described under Section 2.4 of this
     Agreement; and

                    (b)    To exercise all other powers necessary and reasonably connected with
     the Company’s Business (as limited hereinabove) which may legally be exercised by limited
     liability companies under the Act.

        Section 2.4.     Purposes of the Company.         The purposes of the Company are to
(collectively, the “Business”):

                     (a)    to acquire, construct, develop, maintain, own, operate, lease, hold and
     sell or otherwise dispose of the Black Duck Assets; and

                     (b)     to carry on and engage in any and all other general business activities
     incidental or reasonably related to the foregoing, including, without limitation, borrowing
     money from any source, whether secured or unsecured, contracting for necessary or desirable
     services of professionals and others, acquiring, developing and owning the Black Duck Assets,
     all of the foregoing to be subject to the more specific terms and conditions set forth below in
     this Agreement.

 The Company shall not, except as permitted by this Agreement, engage in any other activity or
 business and no Member shall (in his or its capacity as such) have any authority to hold himself
 out as a general agent of the Company.




 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 9
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 77 of 242




       Section 2.5.   Place of Business. The principal place of business of the Company shall be
located at 5201 Camp Bowie Blvd., Suite 200, Fort Worth, Texas 76107 or such other place as the
Manager may from time to time determine.

       Section 2.6.     Registered Office and Registered Agent. The Company’s registered agent
in Texas shall be Robert L. Patton, Jr. and the Company’s registered office in Texas shall be 5201
Camp Bowie Blvd, Ste. 200, Fort Worth, TX 76107. Such registered agent registered office may be
changed from time to time in accordance with the Act if approved by the Manager.

       Section 2.7.      Members; Funding Percentages; Percentage Interests.

                    (a)     The respective Funding Percentages, Initial Capital Contributions, and
     the Percentage Interests in the Company of the Members are as set forth on Exhibit B hereto.
     All references in this Agreement to Exhibit B are references to such Exhibit B as amended
     from time to time pursuant to this Agreement.

                     (b)   Unless the context otherwise clearly indicates, the terms “interest” or
     “interests” in the Company shall include the interests of all Members in the Company. A
     Member’s “interest” in the Company shall mean and include its share of the capital of the
     Company, its share of the Profits and Losses, its share of the distributions of the Company, its
     Capital Account, and its other rights and obligations under this Agreement.

        Section 2.8.       Term of Company. The term of the Company shall commence on the date
the Certificate is filed (such date, the “Commencement Date”) and shall survive until terminated and
its business and assets liquidated in accordance with the provisions of Article XVIII.

       Section 2.9.     Definitions. Capitalized terms that are used in this Agreement shall have
the meanings ascribed to such terms in Article I or are defined on the page(s) of this Agreement.

                                        ARTICLE III
                                 CAPITAL CONTRIBUTIONS
                              AND ADDITIONAL CONTRIBUTIONS

        Section 3.1.     Initial Capital Contributions. At or prior to the closing of the acquisition of
the Black Duck Assets, the Members shall contribute to the Company the amounts identified as
Initial Capital Contributions opposite each Member’s name set forth on Exhibit B attached hereto
(the “Initial Capital Contributions”).

       Section 3.2.      Additional Capital Contributions by Members.

                 (a)  No Member shall be required to make any additional Capital Contribution
 or loans to the Company except as may be agreed to otherwise in this Agreement.


               No Restoration Obligation. No Member will have any obligation to restore any
 negative balance in its Capital Account upon liquidation or dissolution of the Company.

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                 PAGE 10
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 78 of 242




        Section 3.3.    Return of Capital. Except as herein provided with respect to distributions
during the term of the Company or upon its liquidation, no Member has the right to demand a return
of such Members’ Capital Contributions to the Company (or the balance of such Member’s Capital
Account). Further, no Member has the right (i) to demand and receive any distribution from the
Company in any form other than cash or (ii) to bring an action of partition against the Company or
its property. Except as expressly provided herein, no Member shall be entitled to or shall receive
interest on such Member’s Capital Contributions to the Company or Capital Account. No Member
may withdraw any capital from the capital of the Company except as expressly provided herein or
under the Act. No Member shall have any priority over any other Member with respect of the return
of any Capital Contribution, except as expressly provided herein.

      Section 3.4. No Third Party Beneficiaries. THE PROVISIONS OF THIS ARTICLE
III ARE NOT INTENDED TO BE FOR THE BENEFIT OF AND SHALL NOT CONFER
ANY RIGHT ON ANY CREDITOR OR OTHER PERSON (OTHER THAN A MEMBER IN
SUCH MEMBER’S CAPACITY AS A MEMBER) TO WHOM ANY DEBTS, LIABILITIES
OR OBLIGATIONS ARE OWED BY THE COMPANY OR ANY OF THE MEMBERS.

                                            ARTICLE IV
                                  CAPITAL ACCOUNTS/ALLOCATIONS

      Section 4.1.   Capital Accounts. A separate Capital Account will be maintained for each
Member in accordance with Regulation Section 1.704-1(b)(2)(iv). Consistent therewith, the Capital
Account of each Member will be determined and adjusted as follows:

                    (a)       Each Member’s Capital Account will be credited with:

                      (i)     Any contributions of cash made by such Member to the capital of
         the Company plus the Basis of any property contributed by such Member to the capital of
         the Company (net of any liabilities to which such property is subject or which are assumed
         by the Company);

                        (ii) The Member’s distributive share of Profit and items thereof
         allocated to such Member and other items of income or gain specially allocated to the
         Member pursuant to Section 4.3; and

                          (iii)     Any other increases required by Regulation Section 1.704-
         1(b)(2)(iv).

                    (b)       Each Member’s Capital Account will be debited with:

                          (i)    Any distributions of cash made from the Company to such Member
         plus the fair market value of any property distributed in kind to such Member (net of any
         liabilities to which such property is subject or which are assumed by such Member);




 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 79 of 242




                      (ii)    The Member’s distributive share of Loss and items thereof allocated
       to such Member and other items of loss or deduction specially allocated to the Member
       pursuant to Section 4.3; and

                      (iii)   Any other decreases required by Regulation Section 1.704-
       1(b)(2)(iv).

The provisions of this Section 4.1 relating to the maintenance of Capital Accounts have been
included in this Agreement to comply with Section 704(b) of the Code and the Regulations
promulgated thereunder and will be interpreted and applied in a manner consistent with those
provisions.

     Section 4.2.     Allocation of Profits and Losses.

                   (a)   Profits. Subject to the allocation of Profits from a Capital Transaction
   under Section 4.2(c) below, and the special allocation provisions of Section 4.3 of this
   Agreement, the Profits of the Company for any Fiscal Year (or portion thereof) shall be
   allocated as follows:

                       (i)    First, to the Members in accordance with their Percentage Interests
       until the aggregate Profits allocated to the Members pursuant to this Section 4.2(a)(i) for
       the current Fiscal Year and all previous Fiscal Years is equal to the aggregate Losses
       allocated to the Members pursuant to Section 4.2(b)(ii) for all previous Fiscal Years;

                       (ii)    Second, to the Members until the aggregate Profits allocated to the
       Members pursuant to this Section 4.2(a)(ii) for the current Fiscal Year and all previous
       Fiscal Years is equal to the cumulative amount of cash distributed to the Members pursuant
       to Section 5.1 or Section 5.2 for the current Fiscal Year and all previous Fiscal Years; and

                      (iii)  Third, the balance, if any, to the Members in accordance with their
       Percentage Interests.

                   (b)   Losses. Subject to the allocation of Losses from a Capital Transaction
   under Section 4.2(c) below and the special allocation provisions of Section 4.3 of this
   Agreement, the Losses of the Company for any Fiscal Year (or portion thereof) shall be
   allocated as follows:

                       (i)    First, to the Members in accordance with their Percentage Interests
       until the aggregate Losses allocated pursuant to this Section 4.2(b)(i) for the current Fiscal
       Year and all previous Fiscal Years is equal to the aggregate Profits previously allocated to
       the Members pursuant to Section 4.2(a)(v) hereof; provided that Losses shall not be
       allocated pursuant to this Section 4.2(b)(i) to the extent such allocation would cause any
       Member to have or increase any deficit balance in its Adjusted Capital Account Balance at
       the end of such Fiscal Year; and



COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                              PAGE 12
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 80 of 242




                     (ii)   Thereafter, to the Members in proportion to, and to the extent of, the
       remaining positive Adjusted Capital Account Balances.

                  (c)     Allocation of Profits and Losses from Capital Transaction. In the event
   of a Capital Transaction (including in the year in which the Company liquidates pursuant to
   Article XVIII and all subsequent years (and for any prior years with respect to which the due
   date without regard to extensions for the filing of the Company’s federal income tax return has
   not passed as of the date of the liquidation)), all items of income, gain, loss and deduction of
   the Company shall be allocated among the Members in a manner reasonably determined by
   Manager to cause to the nearest extent possible the Capital Account of each Member to equal
   the amount to be distributed to such Member pursuant to Section 5.2.

     Section 4.3.     Special Allocations.

                   (a)      Minimum Gain Chargeback. Notwithstanding any other provision of
   this Article IV, if there is a net decrease in Company Minimum Gain during any Fiscal Year,
   then each Member shall be allocated such amount of income and gain for such year (and
   subsequent years, if necessary) determined under and in the manner required by Regulation
   Sections 1.704-2(f) and (g) as is necessary to meet the requirements for a minimum gain
   chargeback as provided in that Regulation.

                 (b)     Member Nonrecourse Debt Minimum Gain Chargeback.
   Notwithstanding any other provision of this Article IV except Section 4.3(a), if there is a net
   decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse
   Debt during any Fiscal Year, any Member who has a share of the Member Nonrecourse Debt
   Minimum Gain attributable to such Member Nonrecourse Debt determined in accordance with
   Regulation Section 1.704-2(i)(5), shall be allocated such amount of income and gain for such
   year (and subsequent years, if necessary) determined under and in the manner required by
   Regulation Section 1.704-2(i)(4) as is necessary to meet the requirements for a chargeback of
   Member Nonrecourse Debt Minimum Gain as is provided in that Regulation.

                   (c)     Qualified Income Offset. If a Member unexpectedly receives any
   adjustment, allocation or distribution described in Regulation Section 1.704-1(b)(2)(ii)(d)(4),
   (5) or (6), items of Company income and gain shall be specifically allocated to such Member
   in an amount and manner sufficient to eliminate, to the extent required by the Regulations, any
   negative Capital Account balance of such Member as quickly as possible, provided that an
   allocation pursuant to this Subsection shall be made only if and to the extent that such Member
   would have a negative Capital Account balance after all other allocations provided for in
   Section 4.2 and this Section 4.3 tentatively have been made as if this Subsection (c) were not
   in this Agreement.

                  (d)     Limitation on Losses. Notwithstanding anything else contained in this
   Agreement, Losses allocated to any Member pursuant to Section 4.2 of this Agreement shall
   not exceed the maximum amount of Losses that may be allocated without causing such
   Member to have a negative Adjusted Capital Account Balance at the end of the Fiscal Year for
   which the allocation is made.
COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                             PAGE 13
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 81 of 242




                     (e)     Code Section 754 Adjustment. To the extent that an adjustment to the
     Basis of any asset pursuant to Code Section 734(b) or Code Section 743(b) is required to be
     taken into account in determining Capital Accounts as provided in Regulation Section 1.704-
     l(b)(2)(iv)(m), the adjustment shall be treated (if an increase) as an item of gain or (if a
     decrease) as an item of loss, and such gain or loss shall be allocated to the Members consistent
     with the allocation of the adjustment pursuant to such Regulation.

                   (f)    Membership Nonrecourse Deductions. Membership Nonrecourse
     Deductions (as determined under Regulation Section 1.704-2(c)) for any Fiscal Year shall be
     allocated among the Members in proportion to their Percentage Interests.

                   (g)     Member Nonrecourse Deductions. Any Member Nonrecourse
     Deductions shall be allocated pursuant to Regulation Section 1.704-2(i) to the Member who
     bears the economic risk of loss with respect to the Member Nonrecourse Debt to which it is
     attributable.

                     (h)    Purpose and Application. The purpose and the intent of the special
     allocations provided for in this Section 4.3, are to comply with the provisions of Regulation
     Sections 1.704-1(b) and 1.704-2, and such special allocations are to be made so as to
     accomplish that result. However, to the extent possible, the Manager, in allocating items of
     income, gain, loss, or deduction among the Members, shall take into account the special
     allocations, in such a manner that the net amount of allocations to each Member shall be the
     same as such Member’s distributive share of Profits and Losses would have been had the events
     requiring the special allocations not taken place. The Manager shall apply the provisions of
     this Section 4.3 in whatever order the Manager reasonably believes will minimize any
     economic distortion that otherwise might result from the application of the special allocations.

        Section 4.4.      Code Section 704(c) Tax Allocations. Solely for tax purposes, and in
accordance with Code Section 704(c), income, gain, loss, and deductions with respect to property
contributed to the Company by a Member shall be shared among the Members so as to take account
of the variation between the basis of the property to the Company for federal income tax purposes
and its fair market value at the time of its contribution. If the value of any property of the Company
reflected in the Members’ Capital Accounts is adjusted pursuant to Regulation Section 1.704-
1(b)(2)(iv), thereafter, allocations of depreciation, depletion, amortization, and gain or loss with
respect to such property shall be determined so as to take into account the variation between the
adjusted tax basis and the adjusted value of such property as reflected in the Members’ Capital
Accounts in the same manner as under Code Section 704(c). The Manager shall make allocations
pursuant to Code Section 704(c) pursuant to any reasonable method set forth in Regulation Section
1.704-3.

       Section 4.5.    Curative Allocations Regarding Payments to Related Companies of
 Members. To the extent that compensation paid to a Member or an Affiliate of one or more
 Members by the Company, ultimately is determined not to be a payment to a third party, a payment
 to a Member other than in its capacity as such under Code Section 707(a), or a guaranteed payment
 under Code Section 707(c), such Member or Members shall be specially allocated gross income

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 14
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 82 of 242




 of the Company in an amount equal to the amount of such compensation, and such Member or
 Member’s Capital Account shall be adjusted to reflect the payment of such compensation. If the
 Company’s gross income for a Fiscal Year is less than the amount of such compensation paid in
 such year, such Member or Members shall be specially allocated gross income of the Company in
 the succeeding year or years until the total amount so allocated equals the total amount of such
 compensation.

                                           ARTICLE V
                                         DISTRIBUTIONS

        Section 5.1.     Net Cash Flow from Operations. The Manager shall, at or prior to the end
of each Fiscal Year, determine the amount of Net Cash Flow, if any, and cause the Company to
distribute or otherwise apply Net Cash Flow no later than forty-five (45) days after the end of each
Fiscal Year, in each case, subject to the terms of Section 5.3, to the Members, pari passu, in
accordance with their Percentages Interests.

        Section 5.2.     Net Mortgage Proceeds and Capital Receipts. Subject to any requirements
imposed on the Company by any lender to the Company, the Manager shall, as soon as reasonably
practicable following the occurrence of any event giving rise to Net Mortgage Proceeds or Capital
Receipts, determine the amount of Net Mortgage Proceeds and Capital Receipts, if any, and
distribute or otherwise apply Net Mortgage Proceeds and Capital Receipts, within sixty (60) days
after receipt thereof by the Company, in each case, subject to the terms of Section 5.3, to the
Members, pari passu, in accordance with their Percentage Interests; provided however, that no
distributions shall be made to the Class A Member unless and until such time as the Class B Member
has received one hundred percent (100%) of the amount of any and all loan or loans to the Company
or advances money on its behalf in accordance with Section 9.6, as debts due from the Company.

       Section 5.3.      Distributions in Liquidation. Subject to Section 18.1(c) below, distributions
in connection with the liquidation and winding up of the Company shall be made in the following
order of priority:

                   (a)      First, to the payment of the reasonable expenses incurred in dissolution
     and termination;

                     (b)    Second, to the payment of creditors of the Company (other than the
     repayment of any loans from the Members) except secured creditors whose obligations will be
     assumed or otherwise transferred on a liquidation of the Company property or assets, and
     thereafter to the repayment, pro rata, of all such loans from the Members, if any; and

                  (c)    Third, the balance, if any, shall be paid and/or distributed to the
     Members in accordance with their respective positive Capital Account balances.

 Notwithstanding anything contained in this Agreement to the contrary, in connection with the
 winding up and liquidation of the Company, to the extent that the allocation of Profit and Loss
 would not result in each Member having a Capital Account balance equal to the amount it would
 otherwise receive pursuant to Section 5.2 (the “Target Final Balances”), then the Members agree,

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 15
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 83 of 242




 to the extent necessary, to allocate Company items of income, gain, loss, and deduction for the
 taxable year in which winding up occurs, as well as any prior tax years that are still open, to
 produce such Target Final Balances.

        Section 5.4.     General Distribution Rules. This Section 5.4 is subject to Section 5.5 of
this Agreement. The timing and amount of all distributions shall be in accordance with Sections 5.1,
5.2, 5.3 and 18.1(c). All distributions of cash shall be made to the Members shown on the records
of the Company to have been Members on the date of the distribution. All distributions, upon request
by a Member, shall be made by wire transfer in immediately available funds to such Member’s
account specified in such request. Distributions of Net Cash Flow, Net Mortgage Proceeds and
Capital Receipts made to a Member with respect to any Fiscal Year shall be deemed to be advances
on account of such Member’s share of the distributable amounts thereof and shall be subject to the
terms, including, but not limited to any restrictive covenants, of any indenture, mortgage, lease
agreement, or instrument to which the Company is a party or by which the Company or the Black
Duck Assets are or may be bound. For purposes of this Agreement, the term “distributable” with
respect to such distributions shall mean the amount of such distributions as finally determined for
the Fiscal Year in respect of which they were made. Any over-distribution thereof to any Member
in respect of a Fiscal Year shall be repaid by such Member to the Company and distributed to the
Member(s) which has received an under-distribution on the later to occur of (i) thirty (30) days after
the end of such Fiscal Year, or (ii) thirty (30) days after the Company has given notice thereof to
such Member, which notice shall be given as soon as is practicable after the end of such Fiscal Year.

        Section 5.5.      Special Distribution Rules. Notwithstanding anything to the contrary in this
Agreement, other than for distributions made for the purpose of addressing Member’s tax liabilities
for the applicable Fiscal Year, no distributions shall be made to any Class A Member unless and until
such time as one hundred percent (100%) of all debts due from the Company have been paid in
connection with any and all loans to the Company or other advances of money on the Company’s
behalf made pursuant to Section 9.6 of this Agreement.

                                     ARTICLE VI
                           REPRESENTATIONS AND WARRANTIES

        Section 6.1.     In General. As of the date hereof, each of the Persons specified below
hereby makes each of the representations and warranties applicable to such Person as set forth in
this Article VI, and such warranties and representations shall survive the execution of this
Agreement. Notwithstanding anything in this Agreement to the contrary, each Person making such
representation and warranty shall indemnify and hold harmless the Company and the other Members
for any breach or violation thereof.

       Section 6.2.     Representations and Warranties of the Members. Each Member hereby
represents and warrants to the Company and the other Members that:

                    (a)    If such Member is an Entity, it is duly organized or duly formed, validly
     existing, and in good standing under the laws of the jurisdiction of its incorporation or
     formation and has the corporate, partnership, or other power and authority to own its property

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 16
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 84 of 242




   and carry on its business as owned and carried on at the date hereof and as contemplated hereby.
   Such Member is duly licensed or qualified to do business and in good standing in each of the
   jurisdictions in which the failure to be so licensed or qualified would have a material adverse
   effect on its financial condition or its ability to perform its obligations hereunder. Such Member
   has the individual, corporate, partnership or other Entity power and authority to execute and
   deliver this Agreement and to perform its obligations hereunder and, if such Member is a
   corporation, partnership or other Entity, the execution, delivery, and performance of this
   Agreement has been duly authorized by all necessary corporate or partnership action.

                    (b)     Neither the execution, delivery, and performance of this Agreement nor
   the consummation by such Member of the transactions contemplated hereby (i) will conflict
   with, violate, or result in a breach of any of the terms, conditions, or provisions of any law,
   regulation, order, writ, injunction, decree, determination, or award of any court, any
   governmental department, board, agency, or instrumentality, domestic or foreign, or any
   mediator, applicable to such Member or any of its Affiliates, (ii) will conflict with, violate,
   result in a breach of, or constitute a default under any of the terms, conditions, or provisions
   of the certificate of formation, bylaws, company agreement, or partnership agreement of such
   Member or any of its Affiliates, if such Member is a corporation, limited liability company or
   partnership, or of any material agreement or instrument to which such Member or any of its
   Affiliates is a party or by which such Member or any of its Affiliates is or may be bound or to
   which any of its material properties or assets is subject, (iii) will conflict with, violate, result
   in a breach of, constitute a default under (whether with notice or lapse of time or both),
   accelerate or permit the acceleration of the performance required by, give to others any material
   interests or rights, or require any consent, authorization, or approval under any indenture,
   mortgage, lease agreement, or instrument to which such Member or any of its Affiliates is a
   party or by which such Member or any of its Affiliates is or may be bound, or (iv) will result
   in the creation or imposition of any lien upon any of the material properties or assets of such
   Member or any of its Affiliates; or (v) will conflict with, violate or result in a breach of any
   contract, agreement, covenant or understanding to which such Member or any of its Affiliates
   is a party or is otherwise bound.

                   (c)     Any registration, declaration or filing with or consent, approval, license,
   permit or other authorization or order by, any governmental or regulatory authority, domestic
   or foreign, that is required in connection with the valid execution, delivery, acceptance, and
   performance by such Member under this Agreement or the consummation by such Member of
   any transaction contemplated hereby has been completed, made, or obtained on or before the
   Effective Date.

                  (d)    There are no actions, suits, proceedings, or investigations pending or, to
   the knowledge of such Member or any of its Affiliates, threatened against or affecting such
   Member or any of its Affiliates or any of their properties, assets, or businesses in any court or
   before or by any governmental department, board, agency, or instrumentality, domestic or
   foreign, or any mediator which could, if adversely determined (or, in the case of an
   investigation could lead to any action, suit, or proceeding, which if adversely determined
   could) reasonably be expected to materially impair such Member’s ability to perform its

COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                               PAGE 17
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 85 of 242




     obligations under this Agreement or to have a material adverse effect on the consolidated
     financial condition of such Member; and such Member or any of its Affiliates has not received
     any currently effective notice of any default, and such Member or any of its Affiliates is not in
     default, under any applicable order, writ, injunction, decree, permit, determination, or award
     of any court, any governmental department, board, agency, or instrumentality, domestic or
     foreign, or any mediator which could reasonably be expected to materially impair such
     Member’s ability to perform its obligations under this Agreement or to have a material adverse
     effect on the consolidated financial condition of such Member.

                    (e)    Such Member is acquiring its interest in the Company based upon its
     own investigation, and the exercise by such Member of its rights and the performance of its
     obligations under this Agreement will be based upon its own investigation, analysis, and
     expertise. Such Member’s acquisition of its interest in the Company is being made for its own
     account for investment, and not with a view to the sale or distribution thereof.

                    (f)    No broker has been involved in the formation of the Company or the
     transactions provided for herein, including, but not limited to, the acquisition of the Black
     Duck Assets, and no commission, finders’ fee or other compensation is due any broker or other
     agent.

                     (g)     Such Member is (i) sophisticated in real estate transactions, (ii) has been
     provided such financial and other material information concerning the Company and the Black
     Duck Assets that the Company intends to acquire as of the Closing Date as it has requested or
     may require in connection with its investment in the Company and this Agreement, (iii) is able,
     either directly or through its agents and representatives, to evaluate such information, and (iv)
     is able to bear the financial risk of loss presented by an investment in the Company (which
     includes the risk of loss of such Member’s entire investment), particularly in light of the risks
     that would be disclosed by a careful examination of such information and this Agreement, and
     the fact that the performance of the Company and its assets is subject to unpredictable real
     estate values and governmental and other risks of subdivision and development.

                                 ARTICLE VII
               RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER

         Section 7.1.      Limited Liability. No Member shall be personally liable for any debts,
liabilities, or obligations of the Company; provided that each Member shall be responsible (i) for the
making of any Capital Contribution required to be made to the Company by such Member pursuant
to the terms hereof and (ii) for the amount of any distribution made to such Member that must be
returned to the Company pursuant to the terms hereof or the Act.

        Section 7.2.     Liability of a Member to the Company. When a Member has received a
distribution made by the Company in violation of this Agreement or the Act, the Member is liable
to the Company for a period of three years after such a prohibited distribution for the amount of the
distribution wrongfully received.



 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 18
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 86 of 242




        Section 7.3.      Exculpation. No partner, shareholder, member or other holder of an equity
interest in a Member or any manager, officer, director or employee of any of the foregoing, shall be
personally liable for the performance of any such Member’s obligations under this Agreement, but
the foregoing shall not relieve any partner, shareholder, member, equity holder, manager, officer,
director or employee of any Member of its obligations to such Member.

        Section 7.4.     Survival of Obligations. Dissolution of the Company for any cause shall
not release any party from any liability which at the time of dissolution or termination has already
accrued to any party, nor affect in any way the survival of the rights, duties, and obligations of any
party provided for in Articles VII, XII, XIII and XV of this Agreement.

       Section 7.5.      Other Activities. Each of the Members and its Affiliates shall be free to
engage in any other businesses or activities and to receive the income and benefits thereof (and no
other party shall have any interest therein by reason of this Agreement), and no Member shall have
any duty or obligation to present to the Company or any other Member any such other business
opportunities that are outside the scope or the purposes of the Business.

         Section 7.6     Liability of Manager.

                  (a)     Notwithstanding anything contained herein to the contrary, the Manager
 shall not be liable, responsible or accountable in damages or otherwise to the Company or any
 Member for any acts performed in good faith and within the scope of this Agreement except if
 such Manager is adjudicated liable by a court of competent jurisdiction to have engaged in gross
 negligence, willful misconduct or fraud or to have breached a fiduciary duty (to the extent such
 exists under the Act or any other applicable law). The Company (but not any Member) shall
 indemnify, defend and hold the Manager harmless from any loss, damage, liability, cost or expense
 (including reasonable attorneys’ fees and expenses and court costs) arising out of any act or failure
 to act by the Manager to the fullest extent provided for in the Act, including a negligent act or
 failure to act, if such act or failure to act is in good faith, within the scope of this Agreement and
 is not attributable to gross negligence, willful misconduct, fraud or a breach of a fiduciary duty (to
 the extent such exists under the Act or any other applicable law and is not effectively waived by
 this Agreement).

                  (b)    To the fullest extent permitted by the Act, the Manager, in performing its
 duties and obligations as manager under this Agreement, shall be entitled to act or omit to act at
 the direction of Member or Members that designated such person to serve as the Manager, provided
 that such Person has acted in good faith and considering only such factors, including the separate
 interests of the designating Member(s), as such the Manager or Member(s) choose to consider, and
 any action of the Manager or failure to act, taken or omitted in good faith reliance on the foregoing
 provisions shall not, as between the Company and the other Members, on the one hand, and the
 Manager or Member(s) designating such the Manager, on the other hand, constitute a breach of
 any duty (including any fiduciary or other similar duty, to the extent such exists under the Act or
 any other applicable law) on the part of such the Manager or Member(s) to the Company or any
 other Manager or Member of the Company. To the fullest extent permitted by the Act and except
 for the terms of this Agreement, other than any such duties set forth in this Agreement as the

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                 PAGE 19
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 87 of 242




 Manager may have to Member or Members that designated such Manager to serve as the Manager,
 no Manager, shall have any duty, fiduciary or otherwise, to the Company or to any Member. To
 the fullest extent permitted by applicable law, any act or omission of the Manager, the effect of
 which may cause or result in loss or damage to the Company or the Members, if done in good faith
 to promote the best interests of the Company, shall not subject the Manager to any liability to the
 Members.

              (c)        Members (in their own names and in the name and on behalf of the
 Company) hereby:

                        (i)     agree that (A) the terms of this Section 7.6, to the extent that they
 modify or limit a duty or other obligation, if any, that a Member or the Manager may have to the
 Company, or any other Member, pursuant to the Act or other applicable law, are reasonable in
 form, scope and content; and (B) if this Section 7.6 is in conflict with a duty, if any, that the
 Manager may have to the Company or another Member, pursuant to the Act or any other applicable
 laws, the terms of this Section 7.6 shall control to the fullest extent permitted by the Act and any
 other applicable laws;

                        (ii)    waive to the fullest extent permitted by the Act, any duty (fiduciary
 or otherwise) or other obligation, if any, that a Member, in its capacity as such, may have to the
 Company or another Member, pursuant to the Act or any other applicable law, to the extent
 necessary to give effect to the terms of this Section 7.6, including any contractual appraisal rights
 or claims of oppression or similar minority rights that may be permitted under the Act or other
 applicable law; and

                         (iii)  acknowledge, affirm and agree that they would not be willing to
 make any investment in the Company, nor would the Manager be willing to serve as the Manager,
 in the absence of this Section 7.6.

                 (d)      The Company may purchase and maintain insurance, to the extent and in
 amounts the Manager deems reasonable, on behalf of the Manager and other Persons as the
 Manager shall determine, against any liability that may be asserted against or expenses that may
 be incurred by that Person in connection with the activities of the Company, regardless of whether
 the Company would have the power to indemnify that Person against the liability under this
 Agreement. The Company shall have no obligation to fund indemnification of any Person to the
 extent the liability is covered by insurance.

                                          ARTICLE VIII
                                        INDEMNIFICATION

       Section 8.1.    General. In expansion of, and not in limitation of the terms of Section 7.6,
the Company, its receiver, or its trustee (in the case of its receiver or trustee, to the extent of the
Black Duck Assets) shall indemnify, save harmless, and pay all judgments and claims against each
Member and Manager or any officers, directors, or similarly situated management officials of such
Member or Manager relating to any liability or damage incurred by reason of any act performed or

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 20
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 88 of 242




omitted to be performed by such Member, Manager, officer, director or management official in
connection with the business of the Company, including attorneys’ fees incurred by such Member,
Manager, officer, director or management official in connection with the defense of any action based
on any such act or omission, which attorneys’ fees may be paid as incurred, including all such
liabilities under federal and state securities laws (including the Securities Act of 1933, as amended)
as permitted by law.

        Section 8.2.      Environmental. In expansion of, and not in limitation of the terms of
Section 7.6, the Company, its receiver, or its trustee (in the case of its receiver or trustee, to the
extent of the Black Duck Assets) shall indemnify and hold harmless, to the maximum extent
permitted by law, each Member and Manager from and against any and all liabilities, sums paid in
settlement of claims, obligations, charges, actions (formal or informal), claims (including, without
limitation, claims for personal injury under any theory or for real or personal property damage),
liens, taxes, administrative proceedings, losses, damages (including, without limitation, punitive
damages), penalties, fines, court costs, administrative service fees, response and remediation costs,
stabilization costs, encapsulation costs, treatment, storage or disposal costs, groundwater monitoring
or environmental study, sampling or monitoring costs, other causes of action, and any other costs
and reasonable expenses (including, without limitation, reasonable attorneys’, experts’, and
consultants’ fees and disbursements and investigative laboratory, and data review fees) imposed
upon or incurred by any Member or Manager (whether or not indemnified against by any other party)
arising from and after the date of this Agreement directly or indirectly out of:

                     (a)    the past, present, or future treatment, storage, disposal, generation, use,
     transport, movement, presence, release, threatened release, spill, installation, sale, emission,
     injection, leaching, dumping, escaping, or seeping of any Hazardous Materials, or material
     containing or alleged to contain Hazardous Materials at or from any past, present or future
     properties or Company Assets; and/or

                   (b)     the violation or alleged violation by the Company or any third party of
     any Environmental Law with regard to the past, present, or future ownership, operation, use,
     or occupying of any property or asset of the Company.

         In expansion of, and not in limitation of the terms of Section 7.6, in addition, the Company,
 its receiver, or its trustee (in the case of its receiver or trustee, to the extent of the Black Duck
 Assets) shall indemnify and hold harmless, to the maximum extent permitted by law, each Member
 and Manager from and against any and all liabilities, sums paid in settlement of claims, obligations,
 charges, actions (formal or informal), claims (including, without limitation, claims for personal
 injury under any theory or for real or personal property damage), liens, taxes, administrative
 proceedings, losses, damages (including, without limitation, punitive damages), penalties, fines,
 court costs, administrative service fees, response and remediation costs, stabilization costs,
 encapsulation costs, treatment, storage or disposal costs, sampling or monitoring costs, other
 causes of action, and any other costs and reasonable expenses (including, without limitation,
 reasonable attorneys’, experts’, and consultants’ fees and disbursements and investigative
 laboratory, and data review fees) imposed upon or incurred by any Member or Manager (whether
 or not indemnified against by any other party) arising from and after the date of this Agreement

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 21
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 89 of 242




directly or indirectly out of the introduction or presence of, or exposure of persons or property to,
mold at or from any past, present or future properties or Company Assets.

     Section 8.3.      Limitations.

                 (a)      Notwithstanding anything to the contrary in any of Sections 8.1 and 8.2
   above, no Manager or Member shall be indemnified from any liability for fraud, bad faith,
   willful misconduct, or gross negligence.

                  (b)     Notwithstanding anything to the contrary in any of Sections 8.1 and 8.2
   above, in the event that any provision in any of such Sections is determined to be invalid in
   whole or in part, such Sections shall be enforced to the maximum extent permitted by law.

                                   ARTICLE IX
                            MANAGEMENT OF THE COMPANY

     Section 9.1.      General.

                    (a)    To the fullest extent permitted by the Act, (i) the business and affairs of
   the Company shall be managed by or under the direction of the Manager, and (ii) the power to
   act for or to bind the Company shall be vested exclusively in the Manager. Subject to obtaining
   any necessary approvals hereunder, each Manager shall have the power and authority to
   execute and deliver contracts, instruments, filings, notices, certificates, and other documents
   of whatsoever nature on behalf of the Company (including, without limitation, the Certificate
   and any amendment thereto and any other certificate required or permitted to be filed by or on
   behalf of the Company pursuant to the Act or like law of any other jurisdiction) without the
   necessity of joinder of any other Manager. The number of Managers of the Company shall be
   one (1), who shall be appointed by the Class B Member. The Manager need not be a Member
   or resident of the State of Texas. In expansion of, and not in limitation of the terms of Section
   7.6, the Manager will not be liable or accountable, in damages or otherwise, to the Company
   or to the Members for anything the Manager may do or refrain from doing within the scope
   and authorization of this Agreement, except in the case of a willful breach of a material
   provision of this Agreement or gross negligence or willful misconduct in connection with the
   business and affairs of the Company. The Manager shall not be entitled to receive
   compensation for its services as Manager.

                  (b)     The initial Manager of the Company shall be Robert L. Patton, Jr. Upon
   the resignation or withdrawal of Robert L. Patton, Jr. as a Manager, the Class B Member shall
   promptly appoint a successor.

                   (c)    Notwithstanding any provisions hereof to the contrary, the Manager
   shall have the power and authority, on behalf of the Company, to (i) acquire the Black Duck
   Assets, (ii) execute, on behalf of and in the name of the Company, a property management
   agreement, including, without limitation, a property management agreement by and between
   the Company and an Affiliate of One Industries, the Class B Member, and/or the Manager (iii)
   execute, on behalf of and in the name of the Company, all documents reasonably required, in

COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                              PAGE 22
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 90 of 242




     the judgment of the Manager, to obtain any and all loans from such lender(s) as approved by
     the Manager, in the Manager’s sole discretion, including all amendments, extensions, renewals,
     replacements, increases, refinancings, and modifications thereof; and (iv) execute, on behalf
     of and in the name of the Company, all documents reasonably required in the judgment of the
     Manager to construct, develop, maintain, own, operate, lease, and hold the Black Duck Assets.

                     (d)    Unless authorized to do so by this Agreement or by the Manager, no
     Member (in its capacity as such), agent, or employee of the Company shall have any power or
     authority to bind the Company in any way, to pledge its credit or to render it liable pecuniarily
     for any purpose However, the Members may act by a duly authorized attorney-in-fact.

                      (e)    The Manager may, from time to time, designate one or more persons to
     be officers of the Company. No officer need be a resident of the State of Texas, a Member or
     an officer or employee of the Manager. Any such officers so designated shall have such
     authority and perform such duties as the Manager may, from time to time, delegate to them.
     The Manager may assign titles to particular officers. Unless the Manager decide otherwise, if
     the title is one commonly used for officers of a business corporation formed under the Act (or
     any successor statute), the assignment of such title shall constitute the delegation to such officer
     of the authority and duties that are normally associated with that office, subject to any specific
     delegation of authority and duties made to such officer by the Manager pursuant to this Section
     9.1(e) and the other terms and provisions of this Agreement. Each officer shall hold office until
     his successor shall be duly designated and shall qualify or until his death or until he shall resign
     or shall have been removed in the manner provided in this Agreement. Any number of offices
     may be held by the same person. No officer shall be entitled to any salary or other
     compensation. Any officer may resign at any time. Such resignation shall be made in writing
     and shall take effect at the time specified therein, or if no time be specified, at the time of its
     receipt by the Manager. The acceptance of a resignation shall not be necessary to make it
     effective, unless expressly so provided in the resignation. Any officer may be removed as such,
     either with or without cause, by the Manager; provided, however, that such removal shall be
     without prejudice to the contract rights, if any, of the person so removed. Designation of an
     officer shall not of itself create contract rights. Any vacancy occurring in any office of the
     Company may be filled by the Manager.

        Section 9.2.      Affiliate Agreements. Except as otherwise expressly provided herein, when
any service or activity to be performed on behalf of the Company is performed by an Affiliate of a
Member, the fees and any other payments thereunder shall not exceed prevailing market rates and
the terms thereof must otherwise be competitive in the Fort Worth, Texas Metropolitan Statistical
Area and be at least as favorable to the Company as are generally available in arm’s length
transactions between unrelated parties for similar properties and services. If any transaction by a
Member with respect to Company business with an Affiliate occurs, the affiliated Member shall
promptly notify the Members of such transaction and the terms and conditions thereof.

       Section 9.3.     Reserved.

       Section 9.4.     Reserved.

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                 PAGE 23
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 91 of 242




       Section 9.5.      Approvals by Members. Notwithstanding anything else contained in here
 to the contrary, the term “Approved by” or “approved by” or “Consented to by” or “consented to
 by” or “Consent of” or “consent of” or “satisfactory to” means (a) with respect to an approval by
 the Class A Member, a decision or action which has been consented to in writing by the Class A
 Member, (b) with respect to an approval of the Class B Member, a decision or action which has
 been consented to in writing by the Class B Member, and (c) with respect to an approval of the
 Members, a decision or action which has been approved to in writing by both the Class A Member
 and the Class B Member.

         Section 9.6    Loans. Notwithstanding anything else contained herein to the contrary: (i)
 the Members and any Affiliate of any Member may, but shall not be required to, loan money to the
 Company if necessary to achieve the purposes of the Company as set forth in Section 2.4, and the
 Company may accept such a loan from any Member or any Affiliate of any Member with the
 Approval of the Class B Member; (ii) if any Member shall make any loan or loans to the Company
 or advance money on its behalf in accordance with this Section 9.6, the amount of any such loan
 or advance shall not be treated as a Capital Contribution but shall be a debt due from the Company
 and documented as such; (iii) the amount of any such loan or advance by a lending Member or any
 Affiliate of any Member shall bear interest at a rate equal to or less than prevailing market rates in
 the market where the Black Duck Assets is located, but in no event in excess of the maximum rate
 permitted by law. No Member shall be obligated to make any loan to the Company.
 Notwithstanding anything else contained herein to the contrary, the Manager, without the consent
 of the Class A Member, shall be permitted to refinance any First Lien Loan or other loan or
 indebtedness by obtaining a loan from the Class B Member and/or any Affiliate of the Class B
 Member at any time, subject to Section 9.2. In connection therewith, the Class A Member agrees
 to cooperate with the Manager and Class B Member, including, without limitation, upon request
 from the Class B Member and/or the Manager, to sign applications, affidavits and other
 documentation, including, without limitation, any written Member consents related to: (ww) any
 Approvals by Members; (xx) any refinancing and/or renewal or modification of any First Lien
 Loan or other loan or indebtedness, (yy) additional capitalization of the Company by the Class B
 Member and/or its Affiliates, and/or (zz) any loans from the Class B Member and/or its Affiliates
 to the Company in accordance with the terms of this Section 9.6, provided, such cooperation does
 not require any of the Class A Member or its Affiliates to agree to become personally liable on, or
 in respect of, or to guarantee, any indebtedness of the Company; provided further, however, the
 terms of this sentence shall not be construed to create any Approval rights of the Class A Member.

                                        ARTICLE X
                                   MEETINGS OF MEMBERS

       Section 10.1.    Place of Meetings and Meetings by Telephone. Meetings of Members shall
be held at any place designated by the Manager. In the absence of any such designation, meetings
of Members shall be held at the principal place of business of the Company. Any meeting of the
Members may be held by conference telephone or similar communications equipment so long as all
Members participating in the meeting can hear one another, and all Members participating by
telephone or similar communications equipment shall be deemed to be present in person at the
meeting.

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 24
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 92 of 242




       Section 10.2.  Call of Meetings. Meetings of the Members may be called at any time by
any Member for the purpose of taking action upon any matter requiring the vote or authority of the
Members as provided in this Agreement or upon any other matter as to which such vote or authority
is deemed by the Members to be necessary or desirable. Meetings of the Members shall be called
promptly by the Manager upon the written request of any Member.

        Section 10.3.    Notice of Meetings of Members. All notices of meetings of Members shall
be sent or otherwise given in accordance with Section 20.5 not less than five (5) nor more than ninety
(90) days before the date of the meeting. The notice shall specify (i) the place, date, and hour of the
meeting, and (ii) the general nature of the business to be transacted.

       Section 10.4.     Manner of Giving Notice. Notice of any meeting of Members shall be given
personally or by telephone to each Member or sent by first class mail, by telegram or telecopy (or
similar electronic means), or by a nationally recognized overnight courier, charges prepaid,
addressed to the Member at the address of that Member appearing on the books of the Company or
given by the Member to the Company for the purpose of notice. Notice shall be deemed to have
been given at the time when delivered either personally or by telephone, or at the time when
deposited in the mail or with a nationally recognized overnight courier, or when sent by telegram or
telecopy (or similar electronic means).

        Section 10.5.    Adjourned Meeting, Notice. Any meeting of Members, whether or not a
quorum is present, may be adjourned from time to time by the vote of all Members represented at
that meeting, either in person or by proxy. When any meeting of Members is adjourned to another
time or place, notice need not be given of the adjourned meeting, unless a new record date of the
adjourned meeting is fixed or unless the adjournment is for more than sixty (60) days from the date
set for the original meeting, in which case the Manager shall set a new record date and shall give
notice in accordance with the provisions of Sections 10.3 and 10.4. At any adjourned meeting, the
Company may transact any business that might have been transacted at the original meeting.

       Section 10.6.     Quorum, Voting. At any meeting of the Members, a duly authorized
representative of both the Class A Member and the Class B Member must be present in order to have
a quorum. Except as otherwise required by this Agreement or applicable law, all matters shall be
determined by a vote of the Members necessary to provide for Approval of the Class A Member and
the Class B Member.

        Section 10.7.     Waiver of Notice by Consent of Absent Members. The conduct of a meeting
of Members, however called and noticed and wherever held, shall be as valid as though taken at a
meeting duly held after regular call and notice if a quorum is present either in person or by proxy
and if either before or after the meeting each person entitled to vote to provide for Approval of the
Members who was not present in person or by proxy signs a written waiver of notice or a consent to
a holding of the meeting or an approval of the minutes. The waiver of notice or consent need not
specify either the business to be transacted or the purpose of any meeting of Members. Attendance
by a person at a meeting shall also constitute a waiver of notice of that meeting, except when the
person objects at the beginning of the meeting to the transaction of any business because the meeting
is not lawfully called or convened and except that attendance at a meeting is not a waiver of any

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 25
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 93 of 242




right to object to the consideration of matters not included in the notice of the meeting if that
objection is expressly made at the beginning of the meeting.

        Section 10.8.   Member Action by Written Consent Without a Meeting. Except as provided
in this Agreement, any action that may be taken at any meeting of Members may be taken without a
meeting and without prior notice if a consent in writing setting forth the action so taken is signed by
the Members necessary to provide for Approval of the Members. Any such written consent may be
executed and given by telecopy or similar electronic means. Such consents shall be filed with the
Company and shall be maintained in the Company’s records.

       Section 10.9.     Record Date for Member Notice, Voting, and Giving Consents.

                     (a)      For purposes of determining the Members entitled to vote or act at any
     meeting or adjournment thereof, the Manager may fix in advance a record date which shall not
     be greater than ninety (90) days nor fewer than five (5) days before the date of any such
     meeting. If the Manager do not so fix a record date, the record date for determining Members
     entitled to notice of or to vote at a meeting of Members shall be at the close of business on the
     Business Day immediately preceding the day on which notice is given, or if notice is waived,
     at the close of business on the Business Day next preceding the day on which the meeting is
     held.

                     (b)     The record date for determining Members entitled to give consent or
     approval to action in writing without a meeting, (i) when no prior action of the Manager has
     been taken, shall be the day on which the first written consent is given or (ii) when prior action
     of the Manager has been taken, shall be (x) such date as determined for that purpose by the
     Manager, which record date shall not precede the date upon which the resolution fixing it is
     adopted by the Manager and shall not be more than twenty (20) days after the date of such
     resolution or (y) if no record date is fixed by the Manager the record date shall be the close of
     business on the day on which the Manager adopts the resolution relating to that action.

                     (c)    Only Members of record on the record date as herein determined shall
     have any right to vote or to act at any meeting or give consent or approval to any action relating
     to such record date.

         Section 10.10. Proxies. Every Member entitled to vote or act on any matter at a meeting
of Members shall have the right to do so either in person or by proxy, provided that an instrument
authorizing such a proxy to act is executed by the Member in writing and dated not more than eleven
(11) months before the meeting, unless the instrument specifically provides for a longer period. A
proxy shall be deemed executed by a Member if the Member’s name is placed on the proxy (whether
by manual signature, typewriting, telegraphic transmission, or otherwise) by the Member or the
Member’s attorney-in-fact. A valid proxy that does not state that it is irrevocable shall survive
continue in full force and effect unless (i) revoked by the person executing it before the vote pursuant
to that proxy by a writing delivered to the Company stating that the proxy is revoked, by a subsequent
proxy executed by or attendance at the meeting and voting in person by the person executing that
proxy or (ii) written notice of the death or incapacity of the maker of that proxy is received by the
Company before the vote pursuant to that proxy is counted. A proxy purporting to be executed by
 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                 PAGE 26
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 94 of 242




or on behalf of a Member shall be deemed valid unless challenged at or prior to its exercise and the
burden of proving invalidity shall rest on the challenger.

                                       ARTICLE XI
                                  RECORDS AND INSPECTION

       Section 11.1.    Maintenance and Inspection of Membership Interest Register. The
Company shall maintain at its principal place of business a record of its Members, giving the names
and addresses of all Members and the Percentage Interest held by each Member. Subject to such
reasonable standards (including standards governing what information and documents are to be
furnished and at whose expense) as may be established by the Manager from time to time, each
Member has the right to obtain from the Company from time to time upon reasonable demand for
any purpose reasonably related to the Member’s interest as a Member of the Company a record of
the Company’s Members.

        Section 11.2.  Maintenance and Inspection of Limited Liability Company Agreement. The
Company shall keep at its principal place of business the original or a copy of this Agreement as
amended to date, which shall be open to inspection by the Members at all reasonable times during
office hours.

        Section 11.3.     Maintenance and Inspection of Other Records. The accounting books and
records, minutes of proceedings of the Members and the Company and any committees or delegates
of the Company, and all other information pertaining to the Company that is required to be made
available to the Members under the Act shall be kept at such place or places designated by the
Manager or in the absence of such designation, at the principal place of business of the Company.
The minutes shall be kept in written form and the accounting books and records and other
information shall be kept either in written form or in any other form capable of being converted into
written form. The books of account and records of the Company shall be maintained, for tax
purposes only, in accordance with Sound Accounting Principles during the term of the Company,
wherein all transactions, matters, and things relating to the business and properties of the Company
shall be currently entered. Subject to such reasonable standards (including standards governing what
information and documents are to be furnished and at whose expense) as may be established by the
Manager from time to time, minutes, accounting books and records, and other information shall be
open to inspection upon the written demand of any Member at any reasonable time during usual
business hours for a purpose reasonably related to the Member’s interests as a Member. Any such
inspection shall be made in person or by agent or attorney and shall include the right to copy and
make extracts.

        Section 11.4.    Inspection by the Members. The Members shall have the right at any
reasonable time to inspect all books, records, and documents of every kind and the physical
properties of the Company for a purpose reasonably related to his or her position as a Member. This
inspection by a Member may be made in person or by an agent or attorney and the right of inspection
includes the right to copy and make extracts of documents.




 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                               PAGE 27
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 95 of 242




                                     ARTICLE XII
                         FINANCIAL REPORTS, TAX MATTERS, ETC.

        Section 12.1.     Financial Reports. The Manager shall cause to be prepared (i) as of the end
of each Fiscal Year of the Company, (ii) as of the date of liquidation of the Company, and (iii) as of
such additional dates as the Manager may determine appropriate financial statements showing the
assets, liabilities, capital, profits, expenses, losses, and recovered and unrecovered capital
expenditures of the Company and a statement showing all amounts credited and debited to each
Member’s Capital Account and of each Member’s distributive share, for federal income tax purposes
(which shall be determined in accordance with Sound Accounting Principles), of income, gains,
deductions, losses, and credits (or items thereof) arising out of Company operations, as required by
law, and a further statement reconciling any difference between the Member’s respective Capital
Accounts as shown in such financial statements and their Capital Accounts as determined in
accordance with the provisions of this Agreement. A copy of each such report shall be delivered to
each Member within ninety (90) days after each such applicable date.

        Section 12.2.   Monthly Reports. The Manager shall prepare on a monthly basis and
furnish to the Members, with respect to the Company, a balance sheet and income statement.

         Section 12.3.     Company Funds. Pending application or distribution, the funds of the
Company shall be deposited in such bank accounts, or invested in such interest-bearing or non-
interest bearing investments, including, without limitation, federally insured checking and savings
accounts, certificates of deposit, government issued or backed securities, or mutual funds investing
primarily in such types of securities, as shall be designated by the Manager. Such funds shall not be
commingled with the funds of any other person. Withdrawals therefrom shall be made upon such
signatures as the Manager may designate. Deposits of Company funds into any federally unsecured
institution shall not be limited by the amount of available federal deposits insurance.

        Section 12.4.   Tax Returns. The Manager shall cause the Company to prepare all income
tax and other tax returns of the Company. The Manager shall file all such returns and furnish to
each Member a copy of all such returns together with all schedules thereto and such other
information which each Member may reasonably request in connection with such Member’s own
tax affairs.

        Section 12.5.    Tax Elections. At the request of either the transferor or transferee in
connection with a transfer of a Membership Interest in the Company Approved by the Members, the
Manager shall cause the Company to make the election provided for in Code Section 754 and
maintain a record of the adjustments to the tax basis of Property resulting from that election. Any
such transferee shall pay all costs incurred by the Company in connection with such election and the
maintenance of such records.

     Section 12.6.      Tax Matters Member. The Manager shall designate, from time to time, the
Member that shall act as the Tax Matters Member on behalf of the Company.

                    (a)     The Tax Matters Member shall, within ten (10) Business Days of receipt
     thereof, forward to each Member a photocopy of any material correspondence relating to the

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 28
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 96 of 242




     Company received from the Internal Revenue Service outside of the ordinary course of the
     Company’s business. The Tax Matters Member shall, within ten (10) Business Days thereof,
     advise each Member in writing of the substance of any material conversation held with any
     representative of the Internal Revenue Service outside of the ordinary course of the Company’s
     business.

                    (b)     Any costs incurred by the Tax Matters Member for retaining
     accountants and/or lawyers on behalf of the Company in connection with any Internal Revenue
     Service audit of the Company shall be expenses of the Company. Any accountants and/or
     lawyers retained by the Company in connection with any Internal Revenue Service audit of the
     Company shall be selected by the Tax Matters Member and the fees therefor shall be expenses
     of the Company.

                                    ARTICLE XIII
                            NONDISCLOSURE OF INFORMATION

        Section 13.1.    Confidentiality. All disclosures of trade secrets, know-how, financial
information, or other confidential information made by the Company to any Member or made by
any Member under or in connection with this Agreement, shall be received and maintained in
confidence by the recipient during the term hereof and for three (3) years after termination of the
Company and each Member shall treat all such trade secrets, know-how, financial information or
other confidential information as confidential except:

                     (a)    as to the persons directly responsible for the performance of the
     obligations of this Agreement and for the effective operation of the Company;

                    (b)     as to the professional advisers of the Members and the Company;

                      (c)     as to such disclosures to customers, actual or prospective financial
     institutions, lenders to or other actual or prospective equity investors in the Black Duck Assets
     and other persons, as are necessary for the effective carrying on of business by the Company;

                  (d)   as to such information as is required by law to be disclosed by the
     Members or the Company; and

                    (e)     as to such information as is or may fall within the public domain
     otherwise than in violation of the provisions of this Section 13.1.

        Section 13.2.    Duty of Care. Each Member will take such steps as lie within its power to
assure that all officers and employees of the Company, to whom confidential information is
disclosed, take all proper precautions to prevent the unauthorized disclosure and use of the
confidential information referenced in Section 13.1.




 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                               PAGE 29
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 97 of 242




                                          ARTICLE XIV
                                        TRANSFERABILITY

        Section 14.1.      Restrictions on Transferability. Except for a Permitted Transfer (defined
below), no transfer of (i) all or any part of a Member’s Membership Interest in the Company
(including the transfer of any rights to receive or share in profits, losses, income or the return of
contributions) or (ii) all or any part of the equity interest in an Entity which is a Member shall be
effective unless and until approved as provided in the following sentence and written notice
(including the name and address of the proposed purchaser, transferee, or assignee and the date of
such transfer) has been provided to the Company and the non-transferring Members. Unless a
Permitted Transfer, if all of the non-transferring Members necessary to provide for Approval of the
Members do not consent in writing to the proposed sale or assignment of a transferring Member’s
Membership Interest, which consent may be withheld in their sole discretion, such Membership
Interest (or any rights therein or associated therewith) may not be transferred and any such purported
transfer shall be null and void. The following transfers of a Member’s Membership Interest in the
Company or of the equity interests in an Entity which is a Member shall be permitted at any time or
from time to time (the “Permitted Transfers”): (ww) a transfer of any or all of the Membership
Interests to and/or by the Class A Member and/or an Affiliate of the Class A Member; (xx) a transfer
of all or any part of the equity interests in the Class A Member and/or an Affiliate of the Class A
Member; (yy) a transfer of any or all of the Membership Interests to and/or by the Class B Member
and/or an Affiliate of the Class B Member; or (zz) a transfer of all or any part of the equity interests
in the Class B Member and/or an Affiliate of the Class B Member.

         Notwithstanding anything herein to the contrary, no transfer of a Member’s Membership
 Interest shall be permitted to occur if such transfer would cause the Company to terminate under
 Code Section 708(b)(1)(B) in the opinion of the Manager.

        Section 14.2.     Restrictions on Resignation. Notwithstanding anything to the contrary
contained herein or under the Act, except in connection with a Permitted Transfer, no Member shall
have the right to resign or withdraw from the Company without the written consent of the Manager.
In the event a Member attempts to resign or withdraw in violation of the foregoing provision, (i) the
Company shall not be obligated to pay any amounts to the Member, nor to distribute any of the Black
Duck Assets to the Member or any interest therein, (ii) the Member shall be deemed to have forfeited
any rights to legal or beneficial ownership of its Membership Interest, and (iii) the Company may
recover from the resigning or withdrawing Member damages for breach of this Agreement.

                                          ARTICLE XV
                                     SUBSTITUTED MEMBERS

         Section 15.1.    Substituted Members. Any transferee acquiring the Membership Interest of
a Member pursuant to a Permitted Transfer (provided that such transferee is an Affiliate (as described
in clause (a) or clause (b)(i) of the definition of Affiliate) of either One Industries or Synergy) or as
otherwise permitted under Article XIV shall be admitted as a substituted Member (a “Substituted
Member”) with respect to the Membership Interest transferred concurrently with the effectiveness
of the transfer (provided that such transferee, unless already a Member, shall, as a condition to such

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                 PAGE 30
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 98 of 242




admission, execute a counterpart of this Agreement, agreeing thereby to be bound by all of the terms
and conditions hereof), and upon the satisfaction of such condition to admission as a Substituted
Member specified herein, such Substituted Member shall be entitled to all of the rights and benefits
under this Agreement of the transferor of such Membership Interest. Any other transferee shall be
admitted as a substituted Member on such terms and conditions as may be Approved by the
Members. No purported transfer of any Membership Interest, or any portion thereof or interest
therein, in violation of the terms of this Agreement (including any transfer occurring by operation
of law) shall vest the purported transferee with any rights, powers, or privileges hereunder, and no
such purported transferee shall be deemed for any purposes as a Member hereunder or have any right
to vote or consent with respect to Company matters, to inspect Company records, to maintain
derivative proceedings, to maintain any action for an accounting or to exercise any other rights of a
Member hereunder or under the Act.

                                   ARTICLE XVI
                      COVENANT AGAINST PARTITION/RESIGNATION

        Section 16.1.      Waiver of Partition. No Member shall, either directly or indirectly, take any
action to require partition, file a bill for Company accounting or appraisement of the Company or of
any of its assets or properties or cause the sale of any Company Property, and notwithstanding any
provisions of applicable law to the contrary, each Member (and each of his legal representatives,
successors, or assigns) hereby irrevocably waives any and all rights it may have to maintain any
action for partition or to compel any sale with respect to his Membership Interest, or with respect to
any assets or properties of the Company, except as expressly provided in this Agreement.

        Section 16.2.      Covenant Not to Resign or Dissolve. Notwithstanding any provision of the
Act to the contrary, to the fullest extent permitted by the Act, each Member hereby covenants and
agrees that the Members have entered into this Agreement based on their mutual expectation that all
Members will continue as Members and carry out the duties and obligations undertaken by them
hereunder and that, except as otherwise expressly required or permitted hereby, each Member hereby
covenants and agrees not to (a) take any action to file a certificate of dissolution or its equivalent
with respect to itself, (b) take any action that would cause a voluntary Bankruptcy of such Member,
(c) withdraw or attempt to withdraw from the Company, (d) exercise any power under the Act to
dissolve the Company, (e) transfer all or any portion of its Membership Interest in the Company, (f)
petition for judicial dissolution of the Company, or (g) demand a return of such Member’s
contributions or profits (or a bond or other security for the return of such contributions or profits)
without the unanimous consent of the Manager.

                                         ARTICLE XVII
                                     ADDITIONAL MEMBERS

        Section 17.1.    Additional Members. Subject to the Manager first providing the Members
the opportunity to participate in any additional capital calls in accordance with the terms of Section
3.2(b), (i) additional Members may be admitted to the Company only with the Approval of the
Members; and (ii) the Capital Contribution and the Percentage Interest of any additional Member
shall be determined in accordance with the terms of such Approval. Any additional Member shall

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                 PAGE 31
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 99 of 242




execute a counterpart of this Agreement, agreeing thereby to be bound by all of the terms and
provisions hereof; provided that prior to or concurrently with the admission of an additional
Member, the Members shall adopt such amendments to this Agreement as they deem appropriate to
cause the provisions hereof that contemplate only two Members to be appropriately modified to
operate in the context of three or more Members.

                                 ARTICLE XVIII
                  TERMINATION AND LIQUIDATION OF THE COMPANY

       Section 18.1.         Termination.

                       (a)       The Company shall be terminated upon the earliest to occur of the
     following:

                       (i)  the occurrence of any event that causes a termination of the
        Company under the Act, unless the business of the Company is continued by the consent
        of all remaining Members within ninety (90) days following the occurrence of any such
        event;

                       (ii)    all or substantially all of the Company’s assets and properties have
        been sold, taken in condemnation, or otherwise disposed and reduced to cash; or

                             (iii)   a termination of the Company is Approved by the Members.

                     (b)     Upon termination of the Company, the Manager or, if the Bankruptcy,
     withdrawal or dissolution of the Manager has caused the dissolution of the Company, such
     other person as is Approved by the Class B Member (such person being herein referred to as
     the “Liquidator”) shall proceed to wind up the business and affairs of the Company in
     accordance with the terms hereof and the requirements of the Act. A reasonable amount of
     time shall be allowed for the period of winding up in light of prevailing market conditions and
     so as to avoid undue loss in connection with any sale of Company Assets. This Agreement
     shall remain in full force and effect during the period of winding up.

                    (c)     In connection with the winding up of the Company, before the later to
     occur of the end of the Fiscal Year of the Company or the ninetieth day after the liquidation of
     the Company within the meaning of Regulation Section 1.704-1 (b)(2)(ii)(g), the Company
     Assets shall be distributed in accordance with Section 5.3 above; provided, however, with the
     Approval of the Members, a pro rata portion of the distributions that would otherwise be made
     to the Members under (iii) above may be distributed to a trust established for the benefit of the
     Members for the purposes of liquidating Company Assets, collecting amounts owed to the
     Company, and paying any contingent or unforeseen liabilities or obligations of the Company
     arising out of or in connection with the Company. The assets of any trust established under
     this Section 18.1 will be distributed to the Members from time to time by the trustee of the
     trust upon Approval of the Members in the same proportions as the amount distributed to the
     trust by the Company would otherwise have been distributed to the Members under this
     Agreement.

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                   PAGE 32
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 100 of 242




                    (d)     If distributions are insufficient to return to any Member the full amount
     of such Member’s Capital Contributions, such Member shall have no recourse against any
     other Member. No Member shall have any obligation to restore, or otherwise pay to the
     Company, any other Member, or any third party, the amount of any deficit balance in such
     Member’s Capital Account upon dissolution and liquidation. Following the completion of the
     winding up of the affairs of the Company and the distribution of its assets, the Company shall
     be deemed terminated and the Liquidator shall file a certificate of cancellation in the Office of
     the Secretary of State of the State of Texas as required by the Act.

        Section 18.2.     Deemed Liquidation. If no event resulting in termination of the Company
has occurred, but the Company is deemed terminated for federal income tax purposes within the
meaning of Code §708(b)(1)(B), the Company shall not be wound up and dissolved but its assets
and liabilities shall be deemed to have been contributed to a new Company for federal income tax
purposes and shall operate and be governed by the terms of this Agreement.

                                           ARTICLE XIX
                                            RESERVED

                                          ARTICLE XX
                                        MISCELLANEOUS

      Section 20.1.   Amendment. Except as expressly provided in this Agreement, this
Agreement may be modified or amended only upon the written agreement of both the Class A
Member and the Class B Member.

        Section 20.2.    Checks, Drafts, Evidence of Indebtedness. All checks, drafts, or other
orders for the payment of money, notes, or other evidence of indebtedness issued in the name of or
payable to the Company shall be signed or endorsed in such manner and by such person or persons
as shall be designated from time to time in accordance with the resolution of the Manager.

        Section 20.3.    Contracts and Instruments, How Executed. The Manager, except as
otherwise provided in this Agreement, may authorize any Manager(s) or agent(s) to enter into any
contract or execute any instrument in the name of and on behalf of the Company and this authority
may be general or confined to specific instances; and unless so authorized or ratified by the Manager
(or otherwise specified in this Agreement), no agent shall have any power or authority to bind the
Company by any contract or engagement or to pledge its credit or to render it liable for any purpose
or for any amount.

        Section 20.4.   Representation of Shares of Other Entities Held by the Company. The
Manager, or any other person authorized by the Manager, is authorized to vote or represent on behalf
of the Company any and all shares of any corporation, partnership, trust, or other entity, foreign or
domestic, standing in the name of the Company. The authority granted herein may be exercised in
person or by a proxy duly executed by such designated person.

     Section 20.5.    Notices. All notices, demands, requests, consents, approvals, and other
communications (collectively “Notices”), required or permitted to be given hereunder, shall be in

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                               PAGE 33
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 101 of 242




writing and sent by (i) hand delivery, (ii) electronic transmission (whether by email, facsimile or
similar device), (iii) registered or certified mail, postage prepaid, return receipt requested; or (iv)
special delivery service (e.g., Federal Express, DHL, UPS, etc.); addressed to the Person to be so
notified as follows:

                 If to Class A Member:

                         Synergy Midstream, LLC
                         John M. Terrill, Manager
                         12036 North May
                         Oklahoma City, OK 731290
                         Telephone: 405-254-3900
                         Cell- 405-706-3831
                         Email : john@synergyadvisorsgroup.com

                 If to the Class B Member:

                         One Industries Group, L.P.
                         By its General Partner, One Industry, Inc.
                         5201 Camp Bowie Blvd, Ste. 200
                         Fort Worth, TX 76107
                         Telephone: 817-626-9898
                         Telecopier: 817624-1374
                         Email: Patton@tcrg.com

                 With a copy to:

                         Craig M. Crockett
                         THE CROCKETT FIRM
                         5201 Camp Bowie Blvd. Suite 200
                         Fort Worth, Texas 76107
                         Telephone: 817-810-0400
                         Telecopier: 817-719-9450
                         E-Mail: craig@crockettfirm.com

 Each Notice sent in accordance with the requirements of this section shall be deemed effectively
 given upon actual receipt. Each Person designated herein to receive any Notice or a copy thereof
 may change the address at which, or the Person to whom, Notice or a copy thereof is to be
 delivered, by Notice given in accordance with the requirements of this section. Any Notice to any
 additional Member not specifically listed by name and address herein, or to any assignee, shall be
 given, in a similar manner, to such Person at the address thereof on the books and records of the
 Company.

       Section 20.6.   Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas.

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 34
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 102 of 242




        Section 20.7.  Headings. The Article and Section headings of this Agreement are for
convenience only, do not form a part of this Agreement, and shall not in any way affect the
interpretation hereof.

        Section 20.8.    Extension Not a Waiver. No delay or omission in the exercise of any power,
remedy or right herein provided or otherwise available to a Member or the Company shall impair or
affect the right of such Member or the Company thereafter to exercise the same. Any extension of
time or other indulgence granted to a Member hereunder shall not otherwise alter or affect any
power, remedy or right of any other Member or of the Company, or the obligations of the Member
to whom such extension or indulgence is granted.

        Section 20.9.   Creditors Not Benefited. Nothing contained in this Agreement is intended
or shall be deemed to benefit any creditor of the Company or any creditor of any Member, and no
creditor of the Company shall be entitled to require the Company or the Members to solicit or accept
any Capital Contribution or other contribution for the Company or to enforce any right which the
Company or any Member may have against any Member under this Agreement.

        Section 20.10. Publicity. No Member shall issue any press release or otherwise publicize
or disclose the terms of this Agreement or the terms of the Members’ acquisition of the Membership
Interests in the Company, without the consent of the other Members, except as such disclosure may
be made in the course of normal reporting practices by a Member to its partners, shareholders,
consultants or members or as otherwise required by law. Nothing herein shall prohibit or limit a
Member’s or its Affiliates’ ability to market the Black Duck Assets for sale or lease.

      Section 20.11. Construction. No oral explanation of or oral information relating to this
Agreement offered by any party hereto shall alter the meaning or interpretation of this Agreement.

        Section 20.12. Further Action. Each Member agrees to perform all further acts and
execute, acknowledge, and deliver any documents which may be reasonably necessary, appropriate,
or desirable to carry out the provisions of this Agreement.

       Section 20.13. Variation of Pronouns. All pronouns and any variations thereof shall be
deemed to refer to masculine, feminine, or neuter, singular or plural, as the identity of the person or
persons may require.

        Section 20.14. Successors and Assigns. Subject to the restrictions on transfer set forth in
Article XIV, this Agreement shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

       Section 20.15.    Reserved.

        Section 20.16. Ambiguities. All of the parties to this Agreement have participated in the
negotiation and drafting hereof. Accordingly, it is understood and agreed that the general rule that
ambiguities are to be construed against the drafter shall not apply to this Agreement. In the event
that any language of this Agreement is found to be ambiguous, each party shall have an opportunity,


 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 35
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 103 of 242




in any legal proceeding, to present evidence as to the actual intent of the parties with respect to any
such ambiguous language.

        Section 20.17. Entire Agreement. The terms and conditions contained herein (including
all Exhibits hereto) constitute the entire agreement between the Members concerning the subject
matter hereof, and shall supersede all previous communications, either oral or written, between the
parties hereto, and no agreement or understanding varying or extending this Agreement shall be
binding upon either Member unless in writing, signed by a duly authorized officer or representative
of each Member.

        Section 20.18. Side Letters. Notwithstanding anything herein contained to the contrary, it
is hereby acknowledged and agreed that the Manager and/or the Class B Member on their own behalf
or on behalf of the Company without the approval of any Member or any other Person, may enter
into an agreement (each, a “Side Letter”) with one or more other Members that has the effect of
establishing a right under, or altering or supplementing the terms of, this Agreement with regard to
such Member(s)’ Membership Interest(s) and attendant rights and obligations under this Agreement,
provided that such Side Letter does not affect or diminish the rights, interest or obligations of any
Member other than the Member(s) party to such Side Letter. The parties hereto agree that any terms
contained in a Side Letter with a Member will govern the relationship of such Member with the
Company notwithstanding the provisions of this Agreement; provided, however, that nothing in such
a Side Letter shall be construed to affect or diminish the rights, interest or obligations of the other
Members.

       Section 20.19. Counterparts. This Agreement may be executed in a number of identical
counterparts that, when taken together, shall constitute collectively one (1) agreement; in making
proof of this Agreement, it shall not be necessary to produce or account for more than one such
counterpart with each party’s signature. Further, this Agreement may be executed by the parties
hereto by facsimile or by portable document format (“PDF”) signature, such that execution of this
Agreement by facsimile or PDF signature shall be deemed effective for all purposes as though this
Agreement was executed as a “blue ink” original.

       Section 20.20. Attorney Representations. The parties each acknowledge that Craig M.
Crockett has prepared this Agreement on behalf of and in the course of such attorneys’ representation
of Texas Capitalization Resource Group, Inc. and that the parties have had the opportunity to seek
the advice of independent counsel as to this Agreement and the tax consequences of this Agreement.

                                [signatures appear on following page]




 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                PAGE 36
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 104 of 242
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 105 of 242




                                               EXHIBIT A

          As used herein, the term 'Black Duck Assets' means the assets of Black Duck Properties,
 LLC (“Black Duck” or “Seller”) being sold to the Company pursuant to that certain Purchase and
 Sale Agreement dated _____between the Company and Black Duck and includes the following:

                   (a) All of Seller's right, title and interest in and to (i) the estates and rights arising
 under those certain Right of Way Agreements (the “ROW Agreements”) as identified on Exhibit
 “A” forming fifty-three (53) right of way tracts of land through approximately sixty-five (64)
 contiguous miles of rights of way in, on, through and under Angelina, Nacogdoches and Rusk and
 Shelby counties in the State of Texas together with all improvements and fixtures thereon, if any,
 and all easements, rights-of-way, licenses, interests, rights, and appurtenances to the extent
 appertaining, if any, and any Permits, Personal Property, and Intangible Property free and clear of
 all liens, claims, easements, rights-of-way, reservations, restrictions, encroachments, tenancies and
 any other type of encumbrance (collectively, the “Encumbrances”).

                   (b) All of Seller's right, title and interest in and to the estates and mineral rights
 created by those certain oil and gas leases and mineral estates (the 'Leases'), described in Exhibit
 'B', and (ii) all oil, gas, water disposal and other wells located on the Leases or on lands pooled
 therewith (the 'Wells'), including, but not limited to, the Wells in, on, through and under Angelina,
 Nacogdoches and Rusk counties in the State of Texas, together with all of Seller's interest in the
 rights and appurtenances incident thereto together with all improvements and fixtures thereon, if
 any, and all easements, rights-of-way, licenses, interests, rights, and appurtenances to the extent
 appertaining solely to the Land, if any, and any Permits, Personal Property, and Intangible Property
 free and clear of all Encumbrances.

                  (c) All of Seller's right, title and interest in and to that certain tract of land and
 minerals located in in, on, through and under Angelina, Nacogdoches and Rusk counties in the
 State of Texas, as (the “Land”), together with all improvements and fixtures thereon, if any, and
 all easements, rights-of-way, licenses, interests, rights, and appurtenances to the extent
 appertaining solely to the Land, if any, and any Permits, Personal Property, and Intangible Property
 free and clear of all Encumbrances.

                 (d) All of Seller's rights in, to and under any and all oil or gas product purchase
 and sale contracts, gas processing or transportation agreements, leases, permits, rights-of-way,
 easements, licenses, and options which appear of record or in the real property records or which
 have been otherwise disclosed to Purchaser;

                  (e) All of Seller's interest in fixtures, personal property, facilities and equipment,
 used or held for use or charged to the Leases, the Wells or the ROW Agreements for the production,
 treatment, transportation, sale or disposal of oil, gas, and other minerals or water produced; and

 All books, files, data and records in Seller's possession relating to the Leases or Wells, or the
 maintenance or operation thereof, that Seller is not otherwise precluded from transferring to a third
 party by proscription of contract (the 'Records').

 COMPANY AGREEMENT OF TCRG EAST TEXAS PIPELINE 1, LLC

                                                   PAGE 38
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 106 of 242




                                     EXHIBIT B

            FUNDING PERCENTAGES, INITIAL CAPITAL CONTRIBUTIONS, AND

                             PERCENTAGE INTERESTS



  Name of Members          Funding         Initial Capital    Percentage
                          Percentages      Contributions       Interests

  Class A Member:

  Synergy                   25.00%            $250.00           25.00%


  Class B Member:

  One Industries            75.00%            $750.00           75.00%



  TOTALS                   100.00%           $1,000.00         100.00%
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 107 of 242




            Exhibit 8:
      TCRG Purchase Agreement
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 108 of 242




                             PURCHASE AND SALE AGREEMENT



                                           BETWEEN



                                  BLACK DUCK PROPERTIES, LLC

                                           ASSELLER



                                              AND



                             TCRG EAST TEXAS PIPELINE 1, LLC

                                         AS PURCHASER




                                   DATED AS OF MARCH 22, 2018




  PUltCHASE AND SALE AGREEMENT.             Page I
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 109 of 242




                                PURCHASE AND SALE AGREEMENT


         This Purchase and Sale Agreement ("Agreement") is made and entered into to be effective this
  22nd day of March 2018 {the "Effective Date") by and between TCRG East Texas Pipeline 1, LLC, a
  Texas limited liability company ("Purchaser") and Black Duck Properties, LLC, a Texas limited
  liability company ("Seller"), collectively the Parties.

          WHEREAS, Seller owns various easements, right of ways, either of record or beneficially and
  Seller desires to sell to Purchaser and Purchaser desires to purchase from Seller same with all of the
  rights of Seller hereinafter described, in the manner and upon the tenns and conditions hereinafter set
  forth.

          NOW, THEREFORE, in consideration of the foregoing, of the mutual promises hereinafter set
  forth and for other good and valuable consideration, the sufficiency of which is hereby acknowledged,
  the parties hereto, intending to be legally bound, hereby agree as follows:

                                   ARTICLE I
               GENERAL TERMS AND CONDITIONS OF PURCHASE AND SALE



        1.1     PURCHASE AND SALE. Subject to the terms and conditions set forth in this Contract,
  Seller agrees to sell and convey to Purchaser, and Purchaser agrees to pm·chase and accept from
  Seller, for the Purchase Price (defined in Section 2 hereof), the Assets (as defined in Section 1.2),

        1.2   ASSETS. As used herein, the term 'Assets' means the following:

              (a)     ROWs. All of Seller's right, title and interest in and to (i) the states and rights
  arising under any and all of Seller's Right of Way Agreements (the "ROW Agreements") as identified
  on Exhibit "A" forming fifty-three (53) right of way tracts of land through sixty-five (65) (+- five (5)
  miles) contiguous miles of rights of way as identified on Exhibit "A-I" (the "ROWs") comprised of
  easements that are valid and in full force and effect to permit the construction of a substitute pipeline
  for the transportation of water across any portion of the ROWs together with all improvements and
  fixtures thereon, if any, and all easements, rights-of-way, licenses, interests, rights, permits for the
  production, treatment, tl'ansportation, sale or disposal of oil, gas, and other minerals or water produced
  and appurtenances to the extent appertaining, if any, and any Permits, Personal Property, and
  Intangible Property free and clear of all liens, claims, easements, rights-of-way, reservations,
  restrictions, encroachments, tenancies and any other type of encumbrance (collectively, the
  "Encumbrances").

              (b)     All of Seller's interest in fixtures, personal prnperty, facilities and equipment, used
  or held for use or charged to ROW Agreements and the ROWs and/or the ROWs; and



  PURCIJASE AND SALE AGllEEMEN'l'.               Pagc2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 110 of 242




             (c)      All books, files, data end records in Seller's possession relating to the ROWs, or
  the maintenance or operation thereof, that Seller is not otherwise precluded from transferring to a third
  party by proscription of contract (the 'Records').


              (d)    Limited Assumption of Liabilities. Purchaser assumes all liabilities and obligations
  under the ROW Agreements respecting the ROWs (the "Specifically Assumed Liabilities"). Purchaser
  shall not assume or be bound by any obligations or liabilities of the Seller other than the Specifically
  Assumed Liabilities. Seller shall remain liable for all of Selle1·'s liabilities and obligations other than
  the Specifically Assumed Liabilities

             1.3 EFFECTIVE TIME. Possession and ownership of the Assets shall be transferred from
  SelJer to Purchaser at the Closing (the 'Effective Time'). Seller shall be entitled to any production
  revenues or other amounts realized from and accruing to the Assets prior to the Effective Time and
  shall be liable for the payment of all expenses attributable to the Assets prior to the Effective Time
  except expenses attributable to obligations assumed by Purchaser in Section 9.3. Purchaser shall be
  entitled to any production revenues or other amounts realized from and accruing to the Assets and
  arising subsequent to the Effective Time and shall be liable for the payment of all expenses
  attributable to the Assets subsequent to the Effective Time and attributable to pre-Effective Time
  obligations assumed by Purchaser in Section 9.3.

                                             ARTICLE II
                                         PURCHASE AND SALE

        2.1 PURCHASE PRICE. The cash purchase price for the Assets shall be Two Million Five
  Hundt'ed Thousand US Dollars ($2,500,000.00) (the 'Purchase Price'). In addition, Seller shall receive
  via a Limited Assignment of Interest in Water Pipeline a Sixteen Percent (16%) carried interest in the
  Northern Water Project as defined in said Limited Assignment. A true and correct copy of said
  Limited Assignment oflnterest in Water Pipeline is attached hereto as Exhibit 'B' and is incorporated
  herein as if fully copied and set forth at length.

        2.2    ADJUSTMENTS TO PURCHASE PRICE. The Purchase Price for the Assets shall be
  adjusted as follows and the resulting amount shall be referred to hel'ein as the 'Adjusted Purchase
  Price':

              (a)    Reduced by the $500,000.00 non-refundable deposit acknowledged to have been
  previously received by Seller prior to the Effective Date; and

              (b)     Pro-ration of property taxes.

       2.3              ALLOCATION OF PURCHASE PRICE.

               (a) At closing, Purchaser shall pay Seller the Purchase Price for the purchased Assets
  allocated under Internal Revenue Code Section 1060 as follows and as set forth in IRS Form 8594,
  attached hereto as attached hereto as Exhibit 'D' and incorporated herein as though fully set forth at
  length:
  PURCHASE AND SALE AGREEMENT.                   Pagel
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 111 of 242




                         Class I:       Cash and cash equivalents                              $0
                         Class II:      Actively traded personal property                      $0
                         Class III:     Accounts Receivables credit card receivables           $0

                         Class IV:      Inventory                                             $0
                         Class V:       All assets not in 1- IV, VI and VII            $2,500,000.00
                         Class VI:      Sec. 197 intangibles                                   $0
                         Class VII:     Goodwill and going concern                             $0

                 Total: Purchase Price:                                                $2,500,000.00

                (b)   Seller and the Purchaser each rep1·esent to the other that they will file Internal
  Revenue Service Form 8594, "Asset Acquisition Statement Under Section I 060", with their Federal
  income tax returns for the respective tax years for which the transactions contemplated hereby must
  be reported. The Seller and the Purchaser each further represent to the other that on such Form, they
  will report the information regarding the Purchase Price and the allocation thereof as are set forth in
  this Agreement.

                (c)    Seller and Purchaser shall, execute at Closing IRS Form 8594, attached hereto as
  Exhibit 'D', allocating the assets being purchased pursuant to this Agreement for all purposes
  (including Tax and financial accounting purposes) in the manner detennined by Purchaser in its sole
  and exclusive discretion, provided, however, that the portion of the Purchase Price allocated to fixed
  assets shall not be greater than the fair market value of the fixed assets as of the Closing Date.

                (d)   Purchaser and Seller shall file all Tax Returns (including amended returns and
  claims for a refund) and infonnation reports in a manner consistent with such IRS Form 8594
  allocation. In doing so, Seller is obligated to recognize or give effect to Purchaser's allocations of the
  Pm·chase Price to the respective Assets as set forth in Exhibit 'D.'

                                              ARTICLE III
                                            TITLE MATTERS

       3.1    SELLER1S TITLE.

             (a)      CASUALTY LOSS. As used herein, the term 1Casualty Loss' shall mean, with
  respect to all or any portion of any of the Assets, any destruction by fire, blowout, storm or other
  casualty prior to Closing. Seller shall promptly notify Purchaser of any Casualty Loss of which Seller
  becomes aware. Purchaser shall assume any Casualty Loss which occurs during the Adjustment
  Period as to any Asset operated by Purchaser and Seller shall transfer to Purchaser all rights to
  insurance proceeds, claims, awards and other payments arising out of such Casualty Loss. If any
  Casualty Loss occurs during the Adjustment Period to any of the Assets not operated by Purchaser
  and such Casualty Loss may be repaired prior to Closing and, when repaired, the value of such Asset
  shall not be materially diminished, then Seller may repair such Casualty Loss prior to Closing and
  PURCHASE AND SAl,F. AGREEMENT.                 Page 4
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 112 of 242




  shall immediately notify Purchaser of such election. If Seller elects to repair such Casualty Loss in
  respect of an Asset not operated by Purchaser and such repair is not completed prior to Closing or the
  repair completed by Seller does not cause the value of such Asset to be substantially the same as such
  value prior to the Casualty Loss, or Seller does not elect to repair the Casualty Loss, then Purchaser
  may elect to (i) cause Seller to retain the Asset affected by the Casualty Loss, and to treat the Casualty
  Loss as a Defective Interest, in which case Seller shall retain all insurance proceeds relating to the
  Casualty Loss or (ii) require Seller to (1) transfer to Purchaser such Asset notwithstanding such
  Casualty Loss, (2) tl'Bnsfer to Purchaser all rights to unpaid insurance proceeds, claims, awards and
  other payments arising out of such Casualty Loss, and (3) pay to Purchaser all sums paid to Seller as
  insurance proceeds, awards or other payment arising out of such Casualty Loss.

                                         ARTICLE IV
                              PRE-CLOSING, AND CLOSING ACTIONS

       4.1    TIME AND PLACE OF CLOSING.

             (a)    The parties hereto shall use their best efforts to consummate the purchase and sale
  transaction as contemplated by this Agreement (the 'Closing') at a location mutually agreeable to the
  Seller and Purchaser on or before April I, 2018 or as soon thereafter that the conditions to Closing set
  forth in this Agreement are satisfied, but in no event shall Closing occur after May 1, 2018 unless
  otherwise agreed to in writing by Purchaser and Seller.

          (b)    The date on which the Closing occurs is herein referred to as the 'Closing Date'. The
  Conveyance shall be effective as of the Closing Date.

        4.2      ACCESS TO RECORDS. Between the date of this Agreement and the Closing Date,
  Seller shall, subject to Section 4.6 hereof, give Purchaser and its representatives access to, and the
  right to copy, at Purchaser's expense, the Records in Seller's possession directly relating to the Assets,
  but only to the extent that Seller may do so without violating any confidentiality or contractual
  obligation to a third party and to the extent that Seller has authority to grant such access. Such access
  by Purchaser shall be limited to Seller's normal business hours, by appointment only. and shall be
  without disruption of Seller's nOl'mal and usual operations.

        4.3    GOVERNMENT REVIEWS. Seller and Purchaser shall in a timely manner (a) make all
  required filings, if any, with and prepare applications to and conduct negotiations with, each
  governmental agency as to which such filings, applications or negotiations are necessary or
  appropriate in the consummation of the transactions contemplated hereby, and (b) provide such
  infonnation as each may reasonably request to make such filings, prepare such applications and
  conduct such negotiations. Each party shall cooperate with and use all reasonable efforts to assist the
  other with respect to such filings, applications and negotiations.

        4.4   PRE-CLOSING ACTION. Seller and Purchaser shall use all 1·easonable effo11s to cause
  all of the conditions precedent to the consummation of the transactions contemplated by this
  Agreement applicable to each of them to be met as promptly as possible and to take all such other
  actions as may be reasonably necessary to effectuate the consummation of the transactions
  contemplated by this Agreement.
  PURCHASE AND SALE AGllliEMENT.                 Page 5
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 113 of 242




        4.5      PUBLIC ANNOUNCEMENTS. Each party hereto shall consult with the other party
  hereto prior to any public announcement by such party regarding the existence of this Agreement, the
  contents hereof or the transactions contemplated hereby.

         4.6    INDEMNITY REGARDING ACCESS. Purchaser agrees to indemnify, defend and hold
  harmless Seller, its directors, officers, employees, agents and representatives from and against any and
  all claims, liabilities, losses, costs and expenses (including, without limitation, court costs, expenses
  of litigation and reasonable attorneys' fees) in connection with personal injuries, including death or
  property damage arising out of or relating to the access of Purchaser, its officers, employees, and
  representatives to the Assets and to the records and other related information as permitted under this
  Agreement.

                                     ARTICLE V
                      REPRESENTATIONS AND WARRANTms OF SELLER

        5.1     EXISTENCE. Seller is a limited liability company duly formed, validly existing and in
  good standing under the laws of the State of Texas and is duly registered to do business as a domestic
  limited liability company in the State of Texas where the Assets are located.

        5.2       POWER. Seller has the power to enter into and perform this Agreement and the
  transactions contemplated by this Agreement. Subject to preferential purchase rights and restrictions
  on assignment of the type generally found in the oil and gas industry, and to rights to consent by,
  required notices to, and filings with 01· other actions by governmental entities where the same are
  customarily obtained subsequent to the assignment of oil and gas interests, the execution, delivery and
  performance of this Agreement by Seller, and the transactions contemplated by this Agreement, will
  not violate (a) any provision of the certificate or agreement of formation of Seller, (b) any material
  agreement or instrument to which Seller is a party or by which Seller or any of the Assets are bound,
  (c) any judgment, order, ruling, or decree applicable to Seller as a party in interest, or (d) any law, rule
  or regulation applicable to Seller relating to the Assets other than a violation which would not have a
  material adverse effect on Seller or the Assets.

        5.3 AUTHORIZATION AND ENFORCEABILITY. The execution, delivery and performance
  of this Agreement, and the transaction contemplated hereby, have been duly and validly authorized by
  all necessary action on the part of Seller and that Seller is a Texas limited liability company and that
  each individual executing or attesting this Agreement on behalf of such limited liability company
  covenants, warrants and represents that he is duly authorized to execute or attest and deliver this
  Agreement on behalf of such limited liability company in accordance with the company or operating
  agreement of Seller, as the case may be, or an amendment thereto, now in effect. This Agreement
  constitutes the valid and binding obligation of Seller, enforceable in accordance with its terms except
  as such enforceability be limited by applicable bankruptcy or other similar laws affecting the rights
  and remedies of creditors generally as well es to general principles of equity (regardless of whether
  such enforceability is considered in a proceeding in equity or at law).

        5.4     LIABILITY FOR BROKERS' FEES. Purchaser shall not directly 01· indirectly incur any
  liability or expense, as a result of undertakings or agreements of Seller, for brokemge fees, finders
  PURCHASE AND SALE AGREEMENT.                    Page 6
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 114 of 242




  fees, agent's commissions or other similar fonns of compensation in connection with this Agreement
  or any agreement or transaction contemplated hereby. Seller agrees to indemnify and hold Purchase,·
  harmless from all liability arising from any claim for brokerage fees, finder's fees, agent1s
  commissions or other similar forms of compensation in connection with this Agreement or any
  agreement or transaction contemplated hereby, including without limitation, the cost of reasonable
  counsel fees in connection therewith.

        5.5     CLAIMS AND LITIGATION. To the actual knowledge of Seller, there are no claims,
  actions, suits or proceedings pending or threatened against Seller which, if determined adversely to
  Seller, would have a material adverse affect on the Assets or which would materially and adversely
  affect Seller's ability to perfonn its obligations under this Agreement.

        5.6      TAXES AND ASSESSMENTS. To the actual knowledge of Seller, all material ad
  valorem, production, severance, excise, and similar taxes and assessments based upon or measured by
  the ownership of or the production of hydrocarbons from the Assets which have become due and
  payable have been properly paid or are being challenged in good faith by Seller, all applicable
  tax returns have been filed, and Seller knows of no claim by any applicable taxing authority against
  Seller in connection with the payment of such taxes.

        5.7       CONSENTS AND PREFERENTIAL RIGHTS. All required notices in respect of
  consents to assignment and preferential rights to purchase relating to the Assets set fo11h on Schedule
  3.5 shall be prepared by Purchaset' for execution by Seller on fonns customarily used in the industry
  and shall be furnished to Purchaser at Closing. Seller shall use its best efforts to cause such consents
  and preferential rights to purchase to be obtained and delivered on or before Closing. Purchaser shall
  cooperate with the Seller in seeking to obtain such consents and preferential rights. Should a third
  party fail to exercise its preferential right to purchase as to any portion of the Assets prior to Closing,
  such portion of the Assets shall be conveyed to Purchaser subject to such right and Purchaser agrees
  to perform the obligations of Seller with respect to such preferential rights.

         5.8 ENVIRONMENTAL LAWS. To the actual knowledge of Seller and as to that portion of
  the Assets not operated by Purchaser, {i) such Assets are in compliance in all material respects with
  all Environmental Laws (as hereinafter defined) and all orders or requirements of any court or federal,
  state, or local governmental authority, and possess and are in compliance with all required permits,
  licenses, or similar authorizations, (ii) such Assets and related operations are not subject to any
  existing or threatened suit, investigation, or proceeding related to any obligation under any
  Environmental Law, and (iii) there is no liability (contingent or otherwise) in connection with the
  release or threatened release into the environment of any Hazardous Substance (as defined below) as a
  result of or in connection with such Assets or the operations related thereto. As used in this
  Agreement, the term 'Environmental Laws' shall mean any and all laws, regulations, ordinances and
  judicial interpretations pertaining the prevention, abatement or elimination of pollution or to the
  protection of public health or the environment that are in effect in all jurisdictions in which any of the
  Assets or related operations are located or conducted, including, without limitation, the federal
  Comprehensive Environmental Response, Compensation and Liability Act CCERCLA'), the Resource
  Conservation and Recovery Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic
  Substance Control Act, the Hazardous Materials Act and the Clean Air Act and the term 1Hazat'dous
  Substance' shall have the meaning described under Section 101 of CERCLA at 42 U.S.C. Section
  PURCHASE ANI> SAI.E AGRF.F.MF.NT.              Page 7
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 115 of 242




  9601(14), except that it shall also include petroleum, natural gas, natural gas liquids, nitrous oxide,
  carbon monoxide and sulphur oxide.

        5.9     INTENTIONALLY LEFT BLANK.

        5.10    INTENT!ONALLY LEFT BLANK.

         5.1 I ASSETS; TITLE TO ASSETS. Seller owns good and marketable title, free and clear of
  all liens or encumbrances, to all of the Assets, including the ROWs and ROW AGREEMENTS.
  Seller is selling, conveying and transferring the ROWs and ROW Agreements described on the Deed,
  Conveyance and Assignment to Purchaser attached hereto and as Exhibit 'C' and incorporated herein
  as if fully copied and set forth at length on an "AS IS, WHERE IS" basis.

        5.12    INTENTIONALLY LEFT BLANK.

        5.13    FURTHER ASSURANCES. From the date of execution of this Agreement, without the
  prior written consent of Purchaser, Seller will not: (i) enter into any new agreements or commitments
  with respect to the Assets; (ii) incur any liabilities other than in the ordinary course for normal
  operating expenses associated with individual Wells; (iii) abandon, or consent to abandonment of,
  any producing or shut-in Well or any injection well located on the premises associated with the
  Assets, nor release or abandon all or any portion of the Leases; (iv) modify or terminate any of the
  agreements relating to the Assets or waive any right thereunder; (v) encumber, sell or otherwise
  dispose of any of the Assets; and (vi) purchase any additional interests.

         5.14 MATERIAL AGREEMENTS. All agreements with respect to which Seller is a party and
  Purchaser is not a party and that are material to the ownership or value of the Assets and, as to such
  agreements, (i) all are in full force and effect; (ii) all payments due thereunder have been made by
  Selle,·; (iii) Seller is not in breach or default thereunder; (iv) no other party is in breach or default with
  respect to its obligations thereunder; and (v) neither Seller nor any other party to any such contract has
  given or threatened to give notice of any action to terminate, cancel, rescind or procure a judicial
  refo1mation of any such contract.

        5.15 INTENTIONALLY LEFT BLANK.

                                    ARTICLE VI
                   REPRESENTATIONS AND WARRANTIES OF PURCHASER

       Purchaser represents and warrants to Seller the following:

        6.1 EXISTENCE. Purchaser is a corporation duly organized, validly existing and in good
  standing under the laws of the State of Texas and is duly qualified to do business as a foreign
  corporation in the state(s) where the Assets are located, except where the failui·e to so qualify would
  not have a material adverse effect on Purchaser or its properties.

       6.2 POWER. Purchaser has the corporate power to enter into and perform this Agreement and
  the transactions contemplated by this Agreement. Subject to preferential purchase rights and
  PUllCIIASE AND SALE AGREEMENT.                   Pnge 8
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 116 of 242




  restrictions on assignment of the type generally found in the oil and gas industry, and to rights to
  consent by, required notices to, and filings with or othel' actions by governmental entities where the
  same are customarily obtained subsequent to the assignment of oil and gas interests, the execution,
  delivery and performance of this Agreement by Purchaser, and the transactions contemplated by this
  Agreement, will not violate (a) any provision of the certificate of incorporation or bylaws of
  Purchaser, (b) any material agreement or instrument to which Purchaser is a party or by which
  Purchaser or any of the Assets are bound, (c) any judgment, order, ruling, or decree applicable to
  Purchaser as a party in interest, or (d) any law, rule or regulation applicable to Purchaser relating to
  the Assets other than a violation which would not have a material adverse effect on Purchaser.

        6.3 AUTHORIZATION AND ENFORCEABILITY. The execution, delivery and performance
  of this Agreement, and the transaction contemplated hereby, have been duly and validly authorized by
  all necessary action on the part of Purchaser. This Agreement constitutes the valid and binding
  obligation of Purchaser, enforceable in accordance with its terms except as such enforceability may be
  limited by applicable bankruptcy or other similar laws affecting the rights and remedies of creditors
  generally as well as to general principles of equity (regardless of whether such
  enforceability is considered in a proceeding in equity or at law).

        6.5 CLAIMS AND LITIGATION. To the actual knowledge of Purchaser, there are no claims,
  actions, suits, or proceedings pending or threatened against Purchaser which, if determined adversely
  to Purchaser, would materially and adversely affect Purchaser's ability to perform its obligations
  under this Agreement.

        6.6 PURCHASER'S DETERMINATION OF TITLE. Purchaser has independently determined
  that the ROW Agreements are valid, existing legal instruments in full force and effect and that the
  ROWs form fifty-three (53) right of way tracts of land through sixty-five (65) (+- five (5) miles)
  contiguous miles of rights of way as identified on Exhibit "A-1" (the "ROWs").


                                          ARTICLE VII
                                     CONDITIONS TO CLOSING

        7. l   CONDITIONS OF SELLER TO CLOSING. The obligations of Seller to consummate the
  transaction contemplated by this Agreement are subject, at the option of Seller, to the satisfaction on
  or prior to Closing of each of the following conditions:

           (a)     REPRESENTATIONS. The representations and warranties of Purchaser set fot1h in
  this Agreement herein shall be true and correct in all material respects as of the date of this Agreement
  and as of the Closing Date as though made on and as of the Closing Date.

           (b)      PERFORMANCE. Purchaser shall have perfmmed all obligations, covenants and
  agreements hereunder and shall have complied with all covenants and conditions applicable to it
  contained in this Agreement prior to or on the Closing Date.



  PURCIJASF. AND SAi.i~ AGREEMENT.              P11ge9
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 117 of 242




             (c)    PENDING MATTERS. No suit, action or other proceeding by a third party or a
  governmental authority shall be pending or threatened which seeks to restrain, enjoin or otherwise
  prohibit, the consummation of the transactions contemplated by this Agreement.

        7.2        CONDITIONS OF PURCHASER TO CLOSING. The obligations of Purchaser to
  consummate the transaction contemplated by this Agreement are subject, at the option of Purchaser,
  to the satisfaction on or prior to Closing of each of the following conditions:


                    (a) INTENTIONALLY LEFT BLANK
                  (b)     REPRESENTATIONS. The repl'esentations and warranties of Seller set forth
  in this Agreement shall be true and correct in all material respects as of the date of this Agreement and
  as of the Closing Date as though made on and as of the Closing Date.

                  (c)    PERFORMANCE. Seller shall have performed all obligations, covenants and
  agreements hereunder and shall have complied with all covenants and conditions applicable to it
  contained in this Agreement prior to m· on the Closing Date and shall have executed and delivered the
  Conveyance on the Closing Date.

                (d)     PENDING MATTERS. No suit, action 01· other proceeding by a third party or
  governmental authority shall be pending or threatened to restrain, enjoin or otherwise prohibit, the
  consummation of the transactions contemplated by this Agreement.

        7.3 OBLIGATIONS OF SELLER AT CLOSING. At the Closing, upon the terms and subject
  to the conditions of this Agreement, Seller shall execute and deliver or cause to be executed and
  delivered to Purchaser, among other things, the following:

                    (a)     Conveyances of title to the Assets via a Deed, Conveyance and Assignment
  from Seller to Purchaser in substantial form as Exhibit 'C' attached hereto and incorporated herein as
  if fully copied and set forth at length, in sufficient original counterpa1ts to allow recording; and

                   (b)      Certificate by an authorized member of Seller dated as of Closing, certifying
  on behalf of Seller that the conditions set forth in Sections 7. I (b) and 7. I ( c) have been fulfilled;

       7.4    OBLIGATIONS OF PURCHASER AT CLOSING. At the Closing, upon the terms and
  subject to the conditions of this Agreement, Purchaser shall execute and deliver or cause to be
  executed and delivered to Seller, among other things, the following:

                     (a)    Conveyances of title to the Assets via a Deed, Conveyance and Assignment
  from Seller to Purchaser in substantial form as Exhibit 'C' attached hereto and incorporated herein as
  if fully copied and set forth at length, in sufficient original counterparts to allow recording;

                    (b)   A wire transfer of the Adjusted Purchase Price, as required hereunder; and

                     (c)   Delivery of the fully executed Limited Assignment of Interest in Water
  Pipeline in the form attached hereto as Exhibit 'B;' and
  PURCIIASE AND SALE AGREEMENT.                 Page 10
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 118 of 242




                    (d)    Ce1tificate by an authorized attorney-in-fact or corporate officer of Purchaser
  dated as of Closing, certifying on behalf of Purchaser that the conditions set forth in Sections 7.1 (a)
  and 7.1 (b) have been fulfilled.

                                       ARTICLE VIII
                                TERMINATION AND AMENDMENT

        8.1    TERM INATrON. This Agreement may be terminated at any time prior to the Closing
  Date: (a) by the mutual prior written consent of Seller and Purchaser, (b) INTENTIONALLY LEFT
  BLANK (c) at the option of the non-breaching party if the other party is in material default of its
  obligations under this Agreement, or (d) by Seller or Buyer, if Closing has not occurred by May I,
  2018 Any party shall exercise a right of termination provided above by written notice to the other
  party.

         8.2 EFFECT OF TERMINATION. If this Agreement is terminated pursuant to Section 8.l(a),
  or ( d), this Agreement shall become void and of no further force or effect ( except for the provisions of
  Section 4.6 which shall continue in full force and effect).

                                          ARTICLE IX
                                   POST-CLOSING OBLIGATIONS

       9. I   INTENTIONALLY LEFT BLANK.

       9.2    INTENTIONALLY LEFT BLANK.

        9.3   ASSUMPTION AND INDEMNITY. If the Closing occurs,

             (a)    Purchaser assumes all obligations that are attributable to the Assets from and after
  the Effective Time including, but not limited to, any obligation to cash balance or to allow third
  parties to make-up gas according to the terms and conditions of the applicable gas balancing or other
  contracts or governing law, rule or regulation, all obligations to properly plug and abandon all wells
  now or thereafter located on the Leases and restore the surface of the Leases in accordance with
  applicable lease or other agreements and governmental (including environmental) laws, orders, and
  regulations (regardless of whether any such obligation to plug, abandon and restore is attributable to
  periods of time prior to or after the Effective Time) and the obligation to pay ad valorem and similar
  production taxes with respect to the Assets as set forth in Sections l 0.4 and 2.2(b);

             (b)        Purchaser agrees to indemnify, defend and hold harmless Seller, its affiliates,
  officers, directors, agents and representatives from and against any and all claims, liabilities, losses,
  costs and expenses (including, without limitation, court costs, expenses of litigation and reasonable
  attorneys' fees) that are attributable to the Assets after the Effective Time (including, without
  limitation, (i) the obligation to cash balance or to allow third parties to make-up gas according to the
  terms and conditions of the applicable gas balancing or other contracts or governing law, mle or
  regulation, (ii) the obligation to properly plug and abandon all wells now or hereafter located on the
  PURCHASE AND SALE AGIU~EMENT.                  Page 11
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 119 of 242




  Leases, (iii) the obligation to restore the surface of the Leases in accordance with applicable lease or
  other agreements and governmental laws, orders and regulations, and (iv) damage to property, or
  injury to or death of persons attributable to the Assets and occurring after the Effective Time).
  Notwithstanding the foregoing, Purchasers' indemnification obligations exclude liabilities in respect
  of Environmental Laws as to the Assets and to conditions that existed prior to the Effective Time;

              (c)       Seller agrees to indemnify, defend and hold harmless Purchaser, its affiliates,
  officers, directors, agents and representatives from and against any and all claims, liabilities, losses,
  costs and expenses (including, without limitation, court costs, expenses of litigation and reasonable
  attorneys' fees) that are attributable to the Assets before the Effective Time {other than (i) the
  obligation to cash balance or to allow third parties to make-up gas according to the terms and
  conditions of the applicable gas balancing or other contracts or governing law, rule or regulation, (ii)
  the obligation to properly plug and abandon wells now or hereafter located on the Leases, (iii) the
  obligation to restore the surface of the Leases in accordance with applicable lease or other agreements
  and governmental laws, orders and regulations, and (iv) damage to property, or injury to or death of
  persons attributable to the Assets and occurring prior to the Effective Time). Notwithstanding the
  foregoing, Seller's indemnification obligations include liabilities in respect of Environmental Laws as
  to the Assets and to conditions that existed prior to the Effective Time; and

             (d) The indemnity, defense and hold harmless obligations set forth above shall not apply
  to (i) any amount that was taken into account as an adjustment to the Purchase Price pursuant to the
  provisions of this Agreement, (ii) any liability of one party to the other party under the provisions of
  this Agreement, (iii) any liability Purchaser would ordinarily have vis-a-vis Seller under the terms of
  applicable operating agreements, and (iv) either party1s costs and expenses with respect to the
  negotiation and consummation of this Agreement and the purchase and sale of the Assets.

       9.4      RECORDING. As soon as practicable after Closing, Purchaser shall record the
  conveyances in the appropriate counties.

        9.5      FURTHER ASSURANCES. After Closing, Seller and Purchaser agree to take such
  further actions and to execute, acknowledge and deliver all such further documents that are necessary
  or useful in carrying out the purposes of this Agreement or of any document delivered pursuant to this
  Agreement.

                                                ARTICLEX
                                           MISCELLANEOUS

       JO.I COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
  of which shall be deemed an original instrument, but all such counterparts together shall constitute but
  one agreement.

        10.2 NOTICE. All notices which are required or may be given pursuant to this Agreement
  shall be sufficient in all respects if given in writing and delivered personally, by overnight courier, by
  telecopy or by registered or certified mail, postage prepaid, as follows:

       If to Seller:
  PURCHASE AND SALE AGREF.MF.NT.                 Page 12
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 120 of 242




                     Black Duck Properties, LLC
                     Attn. Lan-y M. Wright
                     410 Spyglass Road
                     McQueney, Texas 78123

       With a copy to:

                     Granstaff, Gaedke & Edgmon, P.C.
                     5535 Fredericksburg Road, Suite 110
                     San Antonio, Texas 78229
                     Attn: David P. Strolle, Jr.
                     Telephone: 210-348-6600 Ext. 203
                     Telecopier: 210-366-0892
                     Emai I: dstrol le@caglaw.net

       If to Purchaser:

                     TCRG East Texas Pipeline l, LLC,
                     Attn: Robe1t L. Patton, Jr.
                     5201 Camp Bowie Blvd., Suite 200
                     Fort Worth, Texas 76107
                     Telephone: 817-626-9898
                     Telecopier: 817-624-1374

           All notices shall be deemed to have been duly given at the time of receipt by the party to
  which such notice is addressed.

        10.3    SALES TAX, RECORDING FEES AND SIMILAR COSTS, Purchaser shall bear any
  tax, recording fees and similar costs incurred and imposed upon, or with respect to, the property
  transfers contemplated hereby.

        10.4 AD VALOREM TAXES. All unpaid ad vnlorem and similar taxes that are payable with
  respect to the Assets for all periods ending on or prior to the Effective Time shall be as estimated by
  the parties and shall be an adjustment to the Purchase Price. In the case of tax periods that included
  but did not end on the Effective Time, taxes shall be prorated to the Effective Time and be an
  adjustment to the Purchase Price. Purchaser shall pay all such taxes payable for all such periods
  which are adjusted or prorated.

        10.5     EXPENSES. All expenses incurred by Seller in connection with or related to the
  authorization, preparation or execution of this Agreement, the Conveyance and the Exhibits and
  Schedules hereto and thereto, and all other matters related to the Closing, including without limitation,
  all fees and expenses of counsel, accountants and financial advisers employed by Seller, shall be
  borne solely and entirely by Seller; and all such expenses incurred by Purchaser shall be borne solely
  and entirely by Purchaser.

  PURCHASE AND SALE AGIU:EMEN"l'.               Poge 13
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 121 of 242




        10.6 GOVERNING LAW. This Agreement and the legal relations between the parties shall
  be governed by and construed in accordance with the laws of the State of Texas without regard to
  principles of conflicts of laws otherwise applicable to such detenninations. In the event any dispute
  arises with respect to this Agreement, the po11ies hereby consent to jurisdiction and litigation of such
  disputes in the State of Texas.

        10.7 CAPTIONS. The captions in this Agreement are for convenience only and shall not be
  considered a pert of or affect the constmction or interpretation of any provision of this Agreement.

        10.8     WAIVERS. Any failure by any party or parties to comply with any of its or their
  obligations, agreements or conditions herein contained may be waived in writing, but not in any other
  manner, by the party or parties to whom such compliance is owed. No waiver of, 01· consent to o
  change in, any of the provisions of this Agreement shall be deemed or shall constitute a waiver of, or
  consent to a change in, other provisions hereof (whether or not similar) nor shall such waiver
  constitute a continuing waiver unless otherwise expressly provided.

         10.9 ASSIGNMENT. No party shall assign all or any part of this Agreement, nor shall any
  party assign or delegate any of its rights or duties hereunder, without the prior written consent of the
  other party and any assignment made without such consent shall be void except as otherwise provided
  in this Section.

        IO.IO ENTIRE AGREEMENT. This Agreement and the documents to be executed hereunder
  and the Exhibits and Schedules attached hereto constitute the entire agreement between the parties
  pertaining to the subject matter hereof, and supersede all prior agreements, understandings,
  negotiations and discussions. whether oral or written, of the parties pertaining to the subject matter
  hereof.

        10.11 SURVIVAL. The representations and warranties of Seller and Purchaser set forth in
  Articles V and VI of this Agreement shall survive the Closing and shall only be applicable for one
  hundred eighty (180) days thereafter.

        10.12 AMENDMENT.

            (a)   At any time prior to the Closing Date this Agreement may be amended or modified
  in any respect by the parties by an agreement in writing executed in the same manner as this
  Agreement.

           (b)      No supplement, modification, waiver or tennination of this Agreement shall be
  binding unless executed in writing by the party to be bound thereby.

        10.13 EXHIBITS AND SCHEDULES. All Exhibits and Schedules attached to or referred to in
  this Agreement are incorporated into and made a part ofthis Agreement.

        IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto, all as
  of the date above written.

  PUllCHASE AND SALE AGRF.F.MF.NT.             Pai:;e 14
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 122 of 242




  SELLER:




                            &t.  '
                      Black Duck Properties, LLC, a Texas limited liability company


                      By: . .             l
                            :::n~
                       Lar · Wrigl t


                    PURCHASER:

                      TCRG East Texas Pipeline 1, LLC, a Texas limited liability company


                      By:   ~ift2thn9
                        Ro6ert L. Patton, Jr.,
                            Its Sole Manager


                             [The Remainder of this Page Intentionally Left Blank]




  PURCHASE AND SALE AGllEEMENT.                 Page 15
 20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 123 of 242




                                                    ACKNOWLEDGEMENT


     STATE OF TEXAS                       )
                                         ) ss.
     COUNTY OF            e,l'Qf         )


          Be it known, that on this              .f:),
                                               day of fY\w-"'\---. , 2018, before me, the undersigned
     authority, personally came and appeared Larry Wright to me personally known and known by me to
     be the person whose genuine signature is Purchase and Sale Agreement, who signed said document
     before me and who acknowledged, in my presence, that he signed the above foregoing document as
     his own free act and deed and for the uses and purposes therein set forth and apparent.


                                                                                        7-. ~..- .. .
                In witness whereof, the said appeared has signed these presents and.J have hereunto affhced
     my hand and seal on the day and date first above written.

                   BfWANPAULM'l'ERS        Notary Pu~lic_ in and ror the State ofTexV            ~
:,s,'"'''ueit- NOTAR'l' PUBUC STATEOr1EXAS   y Comm1ss1on Expires:           £,//€./J...oM
-~•               M'l' CO~~M.EXP4 18/2020   Seal)
-~           ~-    NOTAIW lD130623_!!!
                 aJ jidiS¢4S _,,..   !




                                                    ACKNOWLEDGEMENT


     STATE OF TEXAS                      )
               --.                       ) ss.
     COUNTY OF           lrura,rdi
          Be it known, that on this              2Z vtd
                                             day of                /Vluxt,,b .
                                                                       201 s. before me, the undersigned
     authority, personally came and appeared Robert L. Patton, Jr. to me personally known and known by
     me to be the person whose genuine signature is Purchase and Sale Agreement, who signed said
     document before me and who acknowledged, in my presence, that he signed the above foregoing
     document as his own free act and deed and for the uses and purposes therein set forth and apparent.

             In witness whereof, the said appeared has signe tlies' p sents and I av~rrn,t~ ~~x:,d J
     my hand and seal on the day and date first above written.                        ~              d
                                          Notary Public in and for the State of Texrs
                                          My Commission Expires:             OL/ 2,~
                                                                              J      7,Z..
                                          (Seal)                                   I

                                          [The Remainder ofthis Page Intentionally Left Blank]

     PUltCHASE AND SALE AGREEMENT.                           Page 16
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 124 of 242




                                         EXHIBIT 'A'
                               TOPURCHASEANDSALEAGREEMENT
                             BETWEEN BLACK DUCK PROPERTIES, LLC
                              AND TCRG EAST TEXAS PIPELINE 1, LLC

                            List of Right of Way Agreements ("ROW Agreements")




  PURCHASE AND SALE AGlll::!.l\lENT.           Page 17
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 125 of 242




                                                      ............ e _ ,.. .. ,,.•Jt   1   •s•n•r


                 Date                            Granier                                              Gt111,nlH         RMk   P:aae
               02/03113 Van J. Sm~h                                                              Gull PiDO lino Co.     81    7
                                                                                                 Gulf Pipe Lino Co.
                                                                                                 and Gulr Production
                01/27114 E.W. Cockrell                                                           Co.                     79   582
                01/28/14 D.D. Bazer et ux                   -                                    Gull Pi0e Line Co. _   .JJ_ _609
                01128/M  I.E. Bazer. ct u~                                                       Gulf Pipe line Co.      79   597
                01/28/14 W.H. Cammac~                                                            Gull Ploe line Co       79   594
                01128/14 W.H. Cammack                                                            Gulf PIIM! Une Co.      79 1594
                01128114 W.H. Cammack                                                            Gull Pice Line Co.      70   594
                01128114 e,1111e Caiter et vir.                                                  Gurr Pi:,e Line Co      79   592
                01128/14 Mrs. W.J. Cockrell                                                      Gull Piae Line Co      79    593
              · 01f.l8JM J.R. JoDlln. et ux.                                                     Gulf Pi >e line Co.    79    574 -
                01/211/14RalDh JoDlina. et u11.                                                  Gulf P, )o Line Co.    81    19
               01ne114 J.D. Mal0t1 el \Jx.                                                       Gulf Pi )o Line Co.    81    27
               01128}1'1 J.W. Malor.i                                                            Gull Pl >e Uno co.     Bl    14
               01128114     AW. Malhews.'et uic                                                  Gull Pibe line Co.     81    24
               01/18114     W.R. Rains                                                           Gull Ploe Line Co.     70    595
               01/29114     LukeMollev                                                            Gull Pi11e Line Co.   81    8
               01/29/14     J L. Norman                                                           Gull Pico Line Co.    81    18
               01/29/14     W.J. Shadowens. ct u1<.                                              Gull Pipe line Co.     79    596
               01129114     John Turner orux.                                                    Gull PiDO Uno Co.      81    25
               0112911'1    John Turner et ux.                                                    Gulf Pioe Line Co.    81    25-20
               01/29,'14    John Turnor. et us.                                                   Gull Ploe Line Co.    81    25•26
               01131/14 J.H. Hughes                                                               Gull Pipe Line Co.    79    562
                01/3111◄    J.R.Lewls                                                             Gull Pipe line Co.    79    576
               02/02114     Chal'les F. Flakes                                                    Gull Pi e Line Co     79    607
               02102/14     W.E. Porker                                                           Gull Pine Line Co.    81    16
               02102/14     W.W. Rider, el u,c.                                                   Oull Pipe Line Co.    81    21
                                                                                                                         79
               02102/14
               021'!>2114
                            J.H.Wall
                            Den a. WMe. et ux
                                                                 --                               Gull P~e Line Co.
                                                                                                  Gull Pi:>e Line Co.    79
                                                                                                                              605
                                                                                                                               57:l
               02J02/14     WO White, el U,C                                                      Gull Pipe Linc Co      79    5!;8   I
               02103114     Lui, Hooner et al.                                                  I Gulf Pine Linc Co      79    579    '
                02103114    J Nathan Kina                                                         Gull Pinc Lino Co      79    564
                02itl3/14   J. Nathan Kino                                                        Clulf Pipe Line Co.    70   564
                02/03/14    C. R1lev. cl ux.                                                      Gulf Picle Line Co.    70
                                                                                                                              ·
                                                                                                                              811
                                                                                                                                 -
                02/03/1'1   Jno. A While ul "'·                                                   Gull Pice line Co      70    571
                02/04114    M.M. 8owlin. ol ux.                                                   Gulf PIDe Line Co      79    578
                02104/14    John Kv111 et ls:t.                                                 I Gull Ploo Line Co.     79    563
                OZ/04/14    J.R.Welr                                                              Gulf Pipe Line Co      79    568
                02105114    C.C Ha'/Clen                                                          Gulf Pipe Line Co.     79    576
                02/06/14
                02/06114
                            W.L. Foster. et ux.
                            C.M Hof1on et ux.
                                                              -                                   Oulf l'ioe Line Co.
                                                                                                  Gulf P1- Line Co.
                                                                                                                         70
                                                                                                                         79
                                                                                                                               572
                                                                                                                               565
                OZ/06/14    O.M Ramsev!.el al.                                                    Gull Plce Line Co.     70   ,..fil._




  PURCHASE AND SALE AGREEMENT.                               Page 18
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 126 of 242




                                                      Shclbv Counly I Tcxns
               0210611◄ B.A. Rone,                                            Gulf P1oc Linc Co.        79        561
               02/07114 F.IJI. Bridwell el al.                                Gulf Pine Line Co.        79        550
               02109114    Rev. M.ack Jonos ct al.                            Gull Pino Line Co.         79  603
               02110/1'4   G.W. Crenshaw. el ux                               Gull Pioe Line co.        .I!_ JL
               02110/07    J.H. Cruaer. et .ix.                               Gull Pine Line Co.         79  600
               02110/U     F.D. Haden   ct uic.                               Gull Pine line Co.         8t  8
               0211011"    Honrv Sears. ot ux.                                Gull P1po Uno Co.          79  569
               02/11/1'4   W.A. Coooer et U)(,                                Gull Pine lino Co.         79  557
               02/11/1-4  W.R. Harris ell!)(·                                 Gull Pina line Co.         79  5S3
               02/11/14   J M. Whileslda ,                                    Gui! Ptoe Line Co.         79  543
               02111/14
               02/11114
                          C.O. Worsham. el ux.
                          W.T. Worsham. 01 ux
                                                                        -     Gull Pipe Line Co
                                                                              Gull Pipe line Co.
                                                                                                         79
                                                                                                         79
                                                                                                             554
                                                                                                             558
               02/12114 W.F. Andrews                                          Gulf Plbe Line Co.         76  562
               02fl211'4 s.w.wanace ,                                         Outt Pioe Line Co.         61       5
               02/13114 E.H. Andrews. el ux.                                  Gulf Pibe Line Co.        79        seo
               02/13/1. Phil Bussv. Jr.. et al.                               Guff Plbc Linc Co.        70        610
               02/13114 Phil Bussy, Jr. et al.                                Gutt Pipe Luie co.        79       ML
               02/13/U Phil Bu511y, Jr. et al.                                Guff Pil>o Linc Co         79   610
               02113/U Phil Bussy, Jr. ct at.                                 Gulf Pipe Line Co
                                                                            f Gulf P1p0 Line Co.
                                                                                                    -   _79 _
                                                                                                              ~
               02/13.114 Phil Bussy, Jr••.el al.                                                         79   610 I
               02/13114 Phil Bussy, Jr., et al                              I Gulf Pipo line Co.
               02/13114 Phil Bussy, Jr.. el al
                                                                -             Gull Pipe Line Co.
                                                                                                         79   610
                                                                                                         79 I 610
               02113114 Phil Bussy, Jr., .el &I                               Gui! Pipe Une Co.
               02113114 Phil Bussy, Jr , et ol.                               Gulf Pipo Lino Co.
                                                                                                         79
                                                                                                        179
                                                                                                              610
                                                                                                              610
                                                                                                                 - -
               02/13114 Phil Bussy, Jr., ot al                                Gulf Pipe line Co          79   010
               02/13(14 W.M. Ovm                                              GuK Pioe Lino Co.         J _9 _    602
                02/14/14 F.O. Johnson                                         Gulf Pioe Lme Co.          79       680
                02/14/14 Allen Por1er, Aoenl for Robert Por1er                Gull Pipe 1.rne Co.        79       6011
                02/16114 J.F Bcaslov. cl ux.                                I Gulf Ploe Lino Co.         81       11
                02116114 M M. Carroll. Jr.                                    Gulf Ploe Line Co.         79       581
                02Jl6'14 W.1. Deffenbauoh                                     Gulf Ploe Lino Co.         79      I 606
                02116/t-1 G.W. Han1on ol ux.                                  Gulf Pico Lino Co.         79       583
                02/17114 E.A. Booll'I                                         Gull Pioe Line Co.         79       603
                02117114 Zoch B1lnson                                         Gull Pite Line Co          79       558
                02/17/14 J.B. Broadus. e\ ux.                                 Gulf Pice Line Co          79       ~7
                02/17/14 J.R. Foster. et ux.                                  Oulf Pit:e Line Co         79       612
              · 02117/14 J. R. Fosler el u1c.                                 01111 Pict! Lino Co        79       612
                02/1711◄ J.I.. Gilbert. et ux.                                Gulf Pioe Line Co.        -81       23
                02118/14 W.L. Barron. el ux.                                  Gull PIDe Line Co.         81       547
                02/18/14 J.T. Coldwell ux.el                                  Gui! Ploa Line Co.         79       546
                02118114 CH. Freeman. ot ux.                                  Gulf PIDO Lino Co.         79      ,_5L!l
                D2118107 J.L. Hart                                            Gull Pioe lino Co          79       570
                02118/111 H.J. Hennla11n .ot ux
                                                  -                            Gui! Pine Lina Co         79       544
                02/1811◄ RA. Whiddon. el u,c.
                02/18/14 W.A Whiddon. et ux                         -          Gulf P.ne Line Co
                                                                               Guir P~e Line Co
                                                                                                         79
                                                                                                         79
                                                                                                                  5!5
                                                                                                                  584




  PURCHASE AND SALE AGREEMENT.                           Page 19
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 127 of 242




                                                  Shclb\•
                                                  I       Cc11111tvI Texas
               02/18114 F.M. Whites:oe. el UIC.                              Gulf PIile Line Co     79      551
               02/19114 J.D. Sholer                                          Gulf Plt1e Line Co.    79      613
                         Whiddon. J.E., Gdn. lor his two minor ch~d1e11
               02119114 Marv Ella Whiddon & James FlokS Whidoofl             Gull Plae Line Co.     79      549
               02120/14 RA. Rushina. b~ W.A Whiddon, Anl.                    Gull Ploe Line Co.     81      478
               02/23114 Cohron Davis. el u,                                  Gulf PJile Line Co,    79      591
               02/23114 Ima Odom, et al.                                     Oulf Plae Line Co.     81      9
               02/23/14 J.B. P11ramore, et ult                               Gulf Pkie Line Co.     81      15
               02/23/14 J.W. Sholar                                          Ou!f P~ Line Co.       81      20
               02/23/1-4 R. Shohsr                                           Gulf Ploe Line Co.     81      17
               02/23/14 W F.,_Talc,,, o\ ult                                 GuH pw Linc Co         79      589
               02/24/14 W.R. Crawford el Ult                                 Gulf Pi""' line Co.    79      588
               02/24/1◄   C.P. Hnnner. et ux.                                Gulf Ploe line Co.     79      587
               03/J7/14 L.N. Muren                                           Gulf Pioe Line Co.     81      _13_
               03/28/14 H. Brvanl et al.                                     Oulf Plile Line Co.    8110
               05/26/14 F.J. Hobbs                                           Gulf Pklc Linc Co.     B1549
               12/16114 I.W. Willimas '
               02/18124 W.F. HoWstor. ot ux
                                                                             Gull P~ Line Co.
                                                                             Gu~ Pico Lino Co
                                                                                                    ~ 559
                                                                                                    79      --
                                                                                                            552

               07/09/24 F.M Brtd\vell _ .._____                              Gulf Pipe line Co
                                                                             and Gulf Production
                                                                             Co
                                                                             Gulf Pipe Line Co
                                                                                                     124    •MO     'I
                                                                             and Gull Production
               07/09124 Mrs W.H Hams                                         Co.                     124    441
                                                                             Gull Pipe Line Co
                                                                             and Gull Production
               07/09124 F.M. WMeside. et ux                                  Co.                     124    46i\
                                                                             Ou:f Pipe Line Co.
                                                                             and Gulf Praducl•on
               071i19/24 Mra. J.M. Whiteside                                 Co.                    _11i_.JlL
                                                                             Gu.I Pipe Line Co
                                                                             and Gulr P1oduction
               07/09124 WT. Worsh.irn                                        Co.                     124    443
                                                                             Gu1r Pipe Lino Co.
                                                                             and Gulf Product-on
               07110/24 E.H. Andrews et ux                                   Co.                     121.   446
                                                                             Gui( Pipe Lir,e Co
                                                                             and Gulf Producuon
               07110/24 E.A Booth                                            Co                      12.4     463
                                                                             Gull Pipe Line Co.
                                                                             and Gull Production
               07/10124 F.L. Brinson, ot ux.                                 Co.                     124      458
                                                                             GuIr Pipe Line Co.
                                                                             and Gull Produc11on
               07/10/24 F.L. e,1nson. el ux.                                 Co                      124      458
                                                                             Gull P;pe Line Co
                                                                             anti Gulf P1oducllon
               07/10/24 F.L. Brinson et ux.                                  Co.                     124 <158
               07/10/24 Zach Brinson                                         Gu•I P,oe Line Co.     127 456




  PUltCIIASE AND SALE ACltEEMENT.                       Page20
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 128 of 242




                                                                               Shclb,· C1111nh·, Tcx11s
                                                 enc:t Gurr Prcduc:hon
            t----t-- - - - - - - - - - - - - - 1-~Co"".-=--=----....,,..-~--t-

                                                                                                                       I
                                                                      Gu If Pipe Lme Co
                                                                      and Gulf Ptoduclion
             07/10/24 W.M.     Bvrn                                   Co                   124 '159
                      ..C-'=...........---------------=-"~-..,...,..--:::,---li...;.::"'--+...:.=-=--i
                                                                      Gull Pipe Une Co
                                                                      ond Gull Producbon
             07110/24 G.W Crenshaw. et ux                             Co.                  12-1  <1411
                                                                                                                          Gull P,po Lino Co.
                                                                                                          and Gulf Produt!lon
            1-0.:.;7.,;,.11..aa0.;..;;/2'""4-+"J.;.H'"""""C"""rua,win..,1e1.,_....                         o." ="_ _ _ _ _ 1 "'
                                                                               el'-'u""x_ _ _ _ _ _ _ _-+~C....               12~4'-- 4-15
                                                                                                                           Gulf P,;,e Linet Co
                                                                                                                           and Gulf r roducUon
              07/10/24 Mrs. F D Haden                                                                                      Co.                                         124          462
                                                                                                                           Gull Pipe Line Co
                                                                                                                           and Guir Ptodu~tion
              07110/24 C 0 . WorahOm. el ux.                                                                               Co.                                         124           442
                                                                                                                           Gulf Pipe line Co
                                                                                                                           end Gulf ProducUon
              07/11/24 F,H. Bollev. et ux                                                                                  Co                                          124           453
                                                                                                                           Gull P,pe line Co
                                                                                                                           end Gulf Ptoduclion
              07111124 F. H. B.illey, i!l-"""'"x- - - - - - - - + - c....o__.________-+--1....
                                                                                           24-if-4=5-"-3_ 1
                                                                     Gull Pipe Une Co.
                                                                                                                           and Gulf Produchon
              07111/24 F H Bal'.ey. el ux                                                                                  Co.                                         124           <53
                                                                                                                           Gull Pipe Line Co..
                                                                                                                           and Gulf Production
              07111124 Arthur Bussev. et uI.                                                                               Co.                                       -124-·-,.,.....c...._
                                                                                                                                                                               452
                                                                                                                           Gulf Pipe Line Co.
                                                                                                                           ano Gulf Producton
              0711 t/24 John Bussey, «:I me                                                                                Co.                                          124          450
                                                                                                                           Gull Pipe Llne Co.
                                                                                                                           and Gulf Production
              07111/24 Phtl Bussv Jr . cl ux                                                                               Co                                           124          455
                                                                                                                           01:tf Pipe Linc Co
                                                                                                                           anc:t Gulf Prcduc:tion
               07/11/24            JG Ellinnton                                                                            Co                                           124           43i
                                                                                                                           Gulf Pipo Line Co
                                                                                                                           and Gulf Prooucllon
               07111124 F.O. Johnson                                                                                        Co.                                         12'1          460
                                                                                                                           Gulf Pipe Line Co
                                                                                                                            and Gulf P1odue1,on
                                                                                                                           Co.                                          124          1.49
                                                                                                                            Gulf Pipe Linc Co.
                                                                                                                            ar.d Gulf Prcducliori
               07/1"124 E w. Coekrc!. el Ult


             l-0"-'"7/\c.,;4.:.:12:..c4+.:.M:.:.:r~s
                      -
               /17114/?4 l TA Kina
                                                   ,'-'G....W'""""'.1...-ta...n...s,;;;,;on""Ac;;ll""'m;.;. . ;;o-'-G=.
                                                                                                                    f .W_
                                                                                                                            Co
                                                                                                                            Gulf Pipe Line Co
                                                                                                                            and Gulf Production
                                                                                                                                                                        124

                                                                                                                                                                                        J
                                                                                                                                                                                      479


                                                                                                                        .. ..;.;H""an;.;.;:s;.;:,oo;.;.,E.::.sa.al-t-C-=-o-=-------fJM__ 481
                                                                                                                                                   Gull Pipe Llne Co.                l24 ~ 78




  PURCHASE AND SALE AGREF.MENT,                                                             Pnge 21
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 129 of 242




                                                  Shelb)'.'. Counh'I Tcxns
                                                                             i>nd Gulf Pr0duc:llon   iI

             07114124 Ima Odom Null. el al.


             07/14/24 Mrs. W.F. Talev
                                                                             Co.
                                                                             Gull Pipe Line Co.
                                                                             und Gull Ptoduc:bon
                                                                             Co.
                                                                             Gu¥ Pipe Line Co
                                                                             and Gull Proauc:llon
                                                                             Co.
                                                                                                          124


                                                                                                          12-4
                                                                                                                 ~l
                                                                                                                 '476
                                                                             Gulf Pipe Line Co.
                                                                              and Gutr Production
             07/14/24   A.O. Whiddon                                         Co.                          124    480
                                                                             Gutr Pipe Line Co
                                                                             end Gulf Produc:lion
             07/15/24 Paul Darron. el UK.                                    Co. ;                   124
                                                                                                      -          471
                                                                             Gulf Pipe Line Co.
                                                                             ond Oulf Produc:llon
             07n5/24 J.T. Carroll                                            Co.                   I 124         470
                                                                             Gulf Pipe Line Co.
                                                                             a11d G11lf Production
             07/15124 C.H. Freeman. et uir.                                  Co. '                   124         469
                                                                             Gull Pipe Lino Co
                                                                             and Gulf Proc!ucllon
             07/15124 Mrs. BJ. Hennigan                                      Co                      124         484
                                                                             Gulf Pipe Line Co.
                                                                             and Gulf P,oductlon
             07/15124   c.r. Hooper. et u:,c.                                Co.                     124         473
                                                                             Gull Pipe Line Co
                                                                             and Gull rroduchon
             07/15/24 J.OShol11r                                             Co.                          124    ~BJ
                                                                             Gull Pipe Line Co.
                                                                             and Gull Ptoduclion
             07/16/2'1 W.R. Crll\'rford. et UK.                              Co.                          124    467
                                                                             Gull Pipe Line Co.
                                                                             and Gull Production
             07117/24 J.T. Caldwell. cl al.                                  Co.                          131    497
                                                                             Gulf Pipe Line Co.
                                                                             ana Gull Production
             07'21124 Mhur Bussev. et ux.                                     Co.                         12'1   496
                                         I                                   Gull Pipe Line Co.
                                                                             and Gulf Produclion
             07fl1/24 Mack Jone, et al                                       Co.                          124    493
                                                                             Gulf Pipe Line Co
                                                                             al\d Gulf Produclion
             07121124 C.O. Sc~~n                                             Co                            124   491
                                                                             Gulf Pipe Line Co
                                                                             ond GuK Production
             071W24 H.S. Varnell. et ux                                      Co.                           124   495
                                                                             Oulf Pipe Uno Co.
                                                                             and Gulf P1oduc11011
              07/W2.4 Cleveland Bussev                                        Co.                          12~    492
              0Ml1124 WACoooer                                                Gulf Pipe Line Co            m      520




  PURCHASE AND SALE AGREEMENT.                           Page22
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 130 of 242




                                                Shelbr
                                                I      CountvI Tcxns
                                                                   and Gulf Produ.~on
                                                                   Co.
                                                                   Gu:r P~e Line Co
                                                                                               I---
                                                                   olld Gulf PtoducHon
             10/14124 Pierce Whiteside. el al                      Co                    123   632
                                                                   GUif P'10 Uno Co.
                                                                   and Gulf P1oducllon
             04/30/25 J.A. Deaton. cl ux                           Co                    126   -~
                                                                   Gulf Pipe Lrne Co.
                                                                   end Gulf Production
             04130/25 1 Claude E. Fi!lhr                           Co.                   127   52
                                       •                           Gulf Pipe Ljne Co.
                                                                   and Gulf Production
             04/30125 Alvin Gunter                                   Co.                     126 503
                                                                     Gull Pipe Line Co.
                                                                     and Gulf Prod uct,on
             04130/25 J R. Joollng..!.!_ux.                          Co.                     127 55
                                                                     Gull Pipe Line Co.
                                                                     and Gull Production
             04/30/25 J N. Malen                                     Co                      127 54
                                                                     Gull Pipe Line Co.
                                                                     and Gull Production
             04130125 C C. McDonald                                  Co                     '127 ~
                                                                     Gull Pipo Line Co.
                                                                     and Gull Producli:,n
             04130/25 Grover C. Poddv                                Co.                     126 S00
                                                                     Gull pjpe Line Co.
                                                                     and Gull Production
             04/30/25 C. Rilev et ux.                                Co                      126 ,502-
                                                                                 Co.
                                                                     Gull Pipe Line          ·--
                                                                     and Gull Production
             04/30125 F.B Tavlor                                     Co,                     126 504
                                           -                         Gulf Pipe Line Co.
                                                                     and Gull Prc<tuction
             04/30125 J.R. Weir. el ux                               Co.                     127 141
                                                                     Gull Pipe Line Co.
                        Mrs. W. A Bou and by J L Davis, Allorney-ln- and Gulf Procllll:tlon
             05/01/25 Fact                                           Co                      126 569
                                        I                            Outf Pipe Line Co
                                                                     and Gulf Production
             05/01/25 Cicero Joi,llnq1.et UM                         Co.                     126 552
                      I                                              01.1:f Pipe Line Co,
                                                                     and Gutt Pr0duct1on
             os,01ns J. N. Kina                                      Co.                      127 62
                                                                     Gulf Pipe Lina Co.
                                                                     and Gulf Prodoctan
             05/01125 J.0. Mccarver                                  Co                       127 lB7
                                                                     Gulf Pipe Line Co
                                                                     and Ooil Production
             05/01J2S J.O. Mccarver                                  Co                       127 167
             OS/0112S J.O. IAcCal\lor                                Gull Ploe Line Co        127 187




  PURCHASE AND SALE AGREEMENT,                       Pnge 23
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 131 of 242




              I
                                                               I

                                                                   and Gu:f Ptoduclion
                                                                   Co
                                                                                          J
                                                                   Gulf Pipe Line Co.
                                                                   and Gulf Production
                  05101/25 Luko Mottev
                                                   - --    .       Co.
                                                                   Gull Pipe Line Co
                                                                                              126     56~

                                                                   and Gull Producllon
                  0510112S LukeMotlev                              Co                         126     569
                                                                   Gull Pipo Lino Co.
                                                                   ;ind Gu:1Producllon
                  05101/25 LukeMollev                              Co.                        126     569
                                                                   Gull Pipe Line Co
                                                                   and Gulf PrOduction
                  05/01/25 Roberl Porter                           Co.                        127     _61_
                                                                   Gull Pipe Line Co
                                           :                       and Gull Produclion
                  05/D1/25 Walter Scales. et ux.                   Co                         127     63
                                                                   Gull Pipe line Co
                                                                   oncl Gu·.r Production
                  05101125 A.H. Womack, et ux                      Co                         12e      566
                                                                   Gulf Pipe line Co
                                                                   and Gull Pro:tuctlon
                  05102125_ M.M B0111lin, e1 ux                    Co.                        126      550
                                                                   Gull Pipo Lino Co.
                                                                   arid Gull Producllon
                  05102125 H. Brvanl. el al.                       Co.                        126      S62
                                                                   Gulf Pipe Line Co.
                                                                   and Gull Production
                  051112/25 Hervev Crawford                         Co.                       126
                                                                    Gull Pipe Line Co.
                                                                                                    ·- :l§L.
                                                                    and Gull Production
                  05/02125 John Davis                               Co.                       126      551
                                                                    Gull Pipe Line Co
                                                                    and Gull Production
                  05/02125 J B. Foster bv JR Foster Gdn.            Co.                       127      60
                                                                    Gulf Pipe Linc Co
                                                                    and Gull Produc1,on
                  05}02/25 J R Fostor. el ux.                       Co                        126      559
                                            I                       Gulf Pipo Llnc Co.
                                                                    and Gulf Production
                  05102/25 Mrs. W L Foslt!t                         Co.                       126      560
                                                                    Ciull Pipe Line Co.
                                                                    and Gulf Production
                  05/02125 P.L Hooner. et U)t                       Co.                       120      600
                                                                    Gu[ Pipe Line Co.
                                                                    and Guir Produc1ion
                  05102n5 J,R. Lewis                                Co.                       126      S55
                                                                    Gulf Pipe Ltno Co.
                                                                    and Gu1r Produclio~
                  05/02125 Luke Motlev
                  0510212S A.N. Neal. el u~.
                                                    .               Co
                                                                   I Gu1r Pipe L1_n1 C9
                                                                                             120
                                                                                           r \26     ·-!,f,4
                                                                                                       559




  PURCHASE AND SALE AGREEMENT.                       Pagc24
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 132 of 242




                                                       .Shclb)' Count,t.Joo
                                                                              and Gulf Produclion
                                                                              Co.
                                                                              Gulf Pipe Uno Co.
                                                                              ana Gull ProductiOn
                05102125    Mrs. O.M. Ramsey                                  Co.                    126    563
                                                                              Gull Pipe urtl! Co.
                                                                              and Gulf Pro:lucllon
                05/il4/25 C.H. Horton. el u1c.                                Co.                    126    532
                                                                              G1Jll Pipe Line Co.
                                                                              and Gulf Produclton
                 05/04(25 J.D. MaiOl5, el \II(.                               Co.                           550
                                                                              Gui/ Pipe L,ne Co
                                                                                                     126
                                                                                                                   -
                                                                              and Gulf PtOdUClkm
                 D5/0-1/25 H.M. Mllcholl at u,r.                              Co                     126    548
                                                                              Gull P~e Line Co.
                                                                              and G Jf Production
                 05/04/25   oawev Parrish     el uic                          Co.                    126    537
                                                                              Gull P;;,e Line Co
                                                                              end Gulf Production
                 05/04125 ADen Samlord. el ux.                                Co                     _gL _ill_
                                                                     Gull Pipe I.me Co
                          Elbert 8 Samlord bl E.B Samlord. Agent end and Gulf ProdLlclion
                 05/04125 Allornev-ln•Facl                           Co.                             126    536
                                                                   Gull Pipe line Co.
                            J B. Samford by EB. Samfo1d, Agent and and Gull Production
                 05/il4125 A1tcme11-tn-Facl                                   Co.                    126    S35
                                                                              Gulf P,pe Line Co
                                                                              and Guff Production
                 05104/25 W.A Samford. et UK                                  Co.                    126    541
                                                                              Gulf P1po Line Co.
                                                                              and Gull Proauc\lon
                 051J4/25 W J. Shadowens, el ux.                              Co.                    126    547
                                                                              Gull Pipe Lino Co.
                                                                              and Gulf Production
                 05/04125 R. s1101ar. el u~                                   Co.                    126    542
                                                                              Gull Pipe LIile Co.
                                                                              and Gulf Producl10n
                 05/JS/25 Annie Broadus .                                     Co.                    ~27    1:!8
                                                                              Gulf Pipe line Co
                                                                              and GuK Production
                 OS/05125 E.W. CoclueU                                        Co,                    127    142
                                                                              Gulf Pipe Lino Co.
                                                                              and Gulf PreductiOn
                 OSJ:15125 J.W, Shotar. et ux                                 Co                     126    5'18
                                                                              Gull Pipe Line Co
                                                                              ond Gulf Production
                 051:)5125 Mrs. Bloom Waaslaff el vir.                        Co                     126    529
                                                                              Gulf Pipe Line Co.
                                                                              end Gulf Prcduclion
                  05/05125 W.J. Welker, et al                                  Co                     126   533




  PUllCHASE AND SALE. AGllEEMENT.                         Page25
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 133 of 242




                                                     Shdh\' Counlv, Tc~as

                           I                                                Gull Pipe L,ne Co.
                                                                            and Gull Prooucllon
                05/05125   I a.c. Wl\eat, e1 ux.                            Co.                      126      530
                                                                            Gu!I Pipe Line Co.
                                                                            and Gulr ProducUon
                05105125 B.C. Wheol. et JK                                  Co.                     126       530
                                                                            Gull P,pe Line Co
                                                                            and Gull Production
                05/07125 0.0. Bazer. ct ux                                  Co.                      127      58
                                                                            Gull Pipe Line Co
                                                                            and Gulf Production
                05/16125 RofP.h Jopl,no. 111 ux                             Co.                     ~ -ti     602
                                                                            Gull Pipe Line Co
                                                                            ond Gu'tl Production
               ~26125 Alma Davis. et v,.                                    Co.                         127   139
                                                                            Gull Pipe L1m1 Co
                                                                            and Gulf ProducllOl'I
                05!26/25 Georcie B. Golt: el ux.                            Co.                      127      189
                                                                            Gull P1po Linc Co.
                                                                            and Gull ProductiOn
                05127/25 Marv While. el al                                  Co                          127   216
                                                                           Gull Pipe Line Co.
                                                                           and Gulf Production
                07131125       Rot;cn Soivev ,                             Co.                     127        347
                                                                           Gulf Pipe Line Co.

                08105125
                               Mrs Viola Rushing by A 0. Whiddon. Agent & and Gull Product-on
                               At1ornev ln-Facl
                                      0                                    Co.
                                                                           Gull Pipe Line Co.
                                                                                                    I
                                                                           und Gull Proau::lion
                08/25125       w F. Hollisler, el ux,                      Co.                     128        n2
                                                                           Gulf Pipe Line Co.
                               Mrs. Viola Rushl'1g/\.O. Whi!ldOII, Agent & and Gulf Production
                06127/25       Attornev-ln-Facl                            Co.
                                                                           Guif Pipe Line Co
                                                                           end Gulf Production
                08131125       C.H. lloi!on.~ ux                           Co                    , 128        i90
                                                               -           Gulf Pipe Line Co.
                                                                           and GuW Produ<:tron
                                                                                                    I
                 09/0!!/25     Arthur BU55eY1 ~I ux                        Co                      127        503
                                                                           Guf Pipe Lino Co
                                                                            and Gulf Prcduclion
                 09123'25      Mrs M Lochab1111                            Co.                     128        25-1
                                                                           Gulf Pipe line Co
                                                                            and Oulf Producl1on
                 06/12126      C.C. Mavdcn                                  Co                     131        137
                                                I
                                                                            Texas         Easlem
                 07117/42      Texu tl5ihwal Cc~t.                          Tronsmlssion Coro,
                                                                            Teras         Easlem
                 07117142      Texas Hichwn\i Deot                          Transmission Corl!
                 05/01\/48     L.B. Dean                                   Gu1r Rer1ri"na Co 276              61~




  PURCHASE AND SAl,F. AGREEMENT,                         Page26
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 134 of 242




                                                     Rusk Cown.Y,Tcxns
          Date         Granlnr                                          Gr11ntec                                           RNlk             Pl1"e
          07/08154
          06123'54
                       Rubvl Oum11$, et vir,
                       Col'M'lin,ui1011 Costii.f.a~
                                                  no1, co r••"
                                                                        Tt•n EHltrn ls,nsm~,~ C111n
                                                                        h111s tn1e111 l1ar11oliss~ Corn
                                                                                                                              530       I         1SJ

          06/27/10     J.A. Anderson. ux.el                             n.-,     P1"~ Llrio C11                                   67    i       150
          06127/tQ     M J. B111lon. el ux                              GiJI l'in,e l11111 Co                                     67            138
          06127/10     l S. Barton et u,c                               Gu'f Pioe l:nc Co.                                        67    I      1400
          06127/10     R.F. Garrison t•I uic.                           GufP,ee~n!~O                                              67            1~4
          08127/10     F l Hudaios. e! ux.                              Gui "-"e Line Co                                          67            135
          05127/10     J.R. Latimer, el ux.                             Gull Pi~e Ltfle Co                                        67          ~
          06127110     S.M. Moore et ui1.                               Gull Pi•c U111: Co                                        67          -1M..
          07106/10     t.1 L. Mooro ct al.                              G\JfPincLb111Co.                                          67              130
          07121/10     W.Y. Garrison                                    Cul P,oe L,r.o Co.                                        67 I            146
                       SJ,1. Moore. Agent lor Nannie Fountain. et
          07129/10     al.                                              Gtil Pl:ltl.-.c Co                                        67              132
          07129/tO     The Brown Bricil & TIie Co.                      G~f l>.ft,e Line Cci                                      67                m
          08102/10     J.R. Lotlmer                                     Gt.!IPlhcLJ1111Co                                      67 I               152
          08120110     R.F Gnrnson                                      OtJI Pi1>c line CD                                     67                 182,
                                                                                                                             1676
          11118110
          12107/10
                       E.A. Blount
                       E.A Blount
                                                                        Cl.If Pl1>1 ll1111_~0-
                                                                        OJI P10c lino Co.                              I     1677
                                                                                                                                                  --741
                                                                                                                                                   111
          05101/14     Mrs. M b. Mooro                                  Cl.II pin.. Une Co.                            I          Bf!             193
                                                                        <:ii.II ;>~ L111e1 Co & 0~11 Pro:>.i:Lan
          07/03/23 Marion C. Skelton. el UA.                        .   Co                                                    123                 612
                                                                        0111 l'oe Lr.c Co & Oull P1ouucton
          07/113/24 Nora Anderson                                       Co                                                    123             _§R
                                                                           au:, Pope lr~ Co       'G<Jr PrOlllldCl'I
          _07/03!.M M J. Banon. et ux.                                     Co                                                 123                 629
                                                                           0111 l',po Linn Ci> & Gui Prc:r.u:i,on
          07,0312-1     r s. Borton 01 ux.                                 CCI                                                    123
                                                                                                                                        r     - 6i4
                                                                           Gui r~ line Cci & Ciull Produ:tcn                            I         -
          07/n3/24 R.F. Ganison. el ux.                                    Co                                                     123   I           618
                                                                           G~II Pc:,: line Co & Qi.II P1odul°!'Cl'I
           07103124 J.R. Latimer el ux                                     Co                                                     123         _fil
                                                                           Gilli P,i,Q une Co & Gulf P1c:c~e1.on
           07/03124 G.W Vouna                                              Ca.                                                    123          __Q.u_
                                                                           Gbl P,p11 lln1 CD & Gull Prco..cl en
           07/05124 GeO!!le Harlis, el Ull..                               Co,                                         I          123               609
           07/08/2-1    Eotnest Weavtr el at.
                                                                           GuH'-pe l ine Co L Gull Prco.r.t,on
                                                                           Ce
                                                                           GuH P~e Ltr.t Cn I. Gulf 1-'IDC✓.J,on
                                                                                                                       l          123         .     6\S

           07/09/24 Jack Garrison, et uJC                                  Ca                                                     123               63-4


     \
           10/21:/42 S.M. Adams                                            Ciull Ruft••!.'.] Ca & Gull 0,1 Co                     360
                                                                                                                                            ---- -  190




  PURCIIASE AND SALE AGREEMEN1'.                                 P11gc27
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 135 of 242




                                                   ~hclb,· Counl\'•Texas
                                                                           and Gurr Oil Co,p.
                                                                           Gulf Rellnlng Co.
                 05J0◄/48   C,H. Ho11on. 01 ux.                            and Gulr OU Con,.      276    616
                                                                           Gulf Refining Co.
                 0500'18 R.W. Todd                                         and Gulf OH Coro.      21c_ ..fil._
                                                                           Guil Refining Co.
                 05/0Gl,16 J.R. Anderson                                   and Gulf OJ Coro.      277    329
                 1U09J51 Eail Hanson. et al.                               Gulf Rar111ina Co      308    182
                                                                           Gull Refining Co
                 116110/52 M.E. Bowlln et ux.                              and Gulf on enm        311    255
                                                                           Gull Rer1111ng Co.
                 oaJ10/52 H.O. Hoard el ux.                                and Gurr on Com.       311    25G
                                                                           Teos        E111lern
                 03/2315.<I Tcxns Hwv, Dent                                Tran1mtnlon CotD.
                                                                           Texas        Easte,n
                 04120/55 Texas Hwv. Oeot.

                 04120155 Tal(BS Hwv. Dept.
                                                                           Tran1ml11lon Coro.
                                                                           Texas Eastern
                                                                           Transmission Coro.
                                                                                                         -
                                                                           Texas Eas1orn
                 11102/59 GUii Rafinina Co.                                Transmission Com.       381    347

                            Gulf, Colorado& Sante Fe R.R. Co. and Gull     Te1eas Eastern
                 12/1B/59 RefinlnaCo.                                      Transmission Corp
                                                                           Texas Easie,n
                 09129.'71 Texas Hwv. Deal.                                Transmission Coro.




  PUllCIIASt-: AND SALE AGREEMENT.                     Pngc28
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 136 of 242




                                             Njlcocdochcs Cnunty, Tc:sns

                  Dale                   ,_Gr.1otor                     Grantee              Bcok        C!!ls
              06127/tO      Tom Crawford el al.               Gull Pipeline Co.             72          647
              06127/10      J.W. Hartt et et                  Gull P111e!me Co.             74          16
              06127110      T.J. Melton. el el.               Gull Pmeline Co.              75          77
              08127110      J.A. Slav ,                       G11II Pioehne Co.             72          644
              OS/28/10      G.W. Fouli<ner et ux.             Gutt Pipeline Co.             74          21
              06/28/10      A.J. Fears el ux.                 Gull P1otllnt Co              72          642
              013128/10     Mrs. t..t I. Strode               Gull P11>ellne Co             74          189
              06128/10      Dora Tims. et al.                 Gull PtDeHne Co.              74          192      I
                                                                                                                 I
              06/29110      S.W. Hunt1 et ux                  Gull Plj!eline Co.            75          75
              00129110      F.W. Parroll                      Gell Pioenno Co.              72          631
              06/2D/10      Arthur Peterson. et al            Gulf Ploe·1ne Co              75          73
              05/29/10      J.L. W1lllom et ux.               GuK Pipeline Co.              75          69
              06/J0/10      J.W Boyd. ol UIC                  Gulf Pi~eline Co.           - J4          22
              06130110      R H. B\Jms et ux.                 Gull Pipeline Co.             74          63
              06130/iO      T J Peterson                      Gull Pipeline Co.             75          66
              <:6130/10     John M Richards. et ux            Gulf Ploellne Co..            74          39
              07/il1/10     W.G.Hanl.:.!!,ux                  Gulf Ploe:lne Co,             74          e
              07/J41l0      Anaelina ~ounlv Lumber Co.      I Gulf Pioe:ine Co.             72          834
              07/04/19      S.C Parron. et al                 Gull Pioel:ne Co.             74          107
              07105110      Joe Manchaca. el ux               Gulf PinPtJ1e Co.             7'1         2.:
              07105110       S Michelli                       Gulf P10ei nc Co.             74          3t
              07/05110       T. SueulVilCIO. el ux            Gull Pioeline Co.             74      .   31
              07}J6/10       M P•tersim el ux                 Gulf Picelinc Co              74          17
              07/08/tD       Tom Hiniose, el uic              Gulf Pipeline Co              74          4
              07/06110       F.M, Richards. el ux.            Gull P1ocl1ne Co.             74          23
              07/09110       Ches Hoya, et al                 Gulf Pmehne Co.               72          637
              07/14fl0       Allco Fears                      Gulf P!i,ef1ne Co.            72          633
                                                                                                                     ------- --- -
              07110/\0       Eiareo Cordova. et ux.           Gulf Pioel111e Co.            71,         21!
              07/18/\0       J.H. Summers                     Gulf Pioolina Co.             74          2
              07/11?/tO      JoshHeMon                        Gulf Pioolino Co              74          10
              07/19/10       v.E.Rathbono                     Gull Pieoline Co.             74          38
               07120/\0      AM. Evans Cl ux                  Gull Pipe~ne Co.              74          13

              07/20/\0     Dixoo Greer                       Gulf Pioel1no Co               72          --
                                                                                                        630
                 As Amended Bv;
              04/2319!?
              07120/10
                           Cendant Mob-lttv Serv,ces Coro
                           Elma Greer
                 As Amended Bv:
                                                             Lancer Resources tamoonv
                                                             Gull PtDeltne Co,
                                                                                            1331
                                                                                            J2          f'
                                                                                                    _ 62~_

              04123/99     Cendant MObil,lv ServitES Co;n    Larice, Rc10urte11 Ccmpanv     \331        24
              07120/10     I ChasHova                       I Oulf Pipoijno Co              74          6




  PURCIIASE AND SALE AGREEMENT.                       Page29
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 137 of 242




                                           Nilcocdochc~Cmml.Y....:wm
             07120/10
             07120/10
                          Mrs Antonia Manchaca. el al
                          Mrs. J E. r.atterson. el al.
                                                           I Gulf Pioeline Co.
                                                            Gulf PipeUne Co.
                                                                                         74
                                                                                         90
                                                                                                     33
                                                                                                     429   -
             07120/10     Moses Tims, et uii:.              Gulf P,ccnnc Co              74          27
             07/20/10     Ell Westra1I. el al               Gulf Plllf'l1ne Co           7.C         101
             07/21/10     Jessie G1cer                      Gull Pll>l!l.ne Co           H           131
             07129110     C S. Means. et UK.                Gull P,Dl!l1ne Co.           71,         58
                As Amended Bv.
             O.C/23199
             07/30110
                          Cen:lnr.1 MobilllY Scl\'kU Com
                          Gladvs Simpson. ot ol
                                                            lanto1 Resou1ccs Comoo1w__
                                                            Gull P111elinc Co.
                                                                                         -
                                                                                         74 - -190- ·-
                                                                                         1331  24

             08103/10     Ida Barton: et vir.               Gull P1penne co.             75          68
             08108/10     J.L. W111ioms                     Gull PI~e11ne Co.            74          \ 10
             08122/10
             08123110
                            LOUIS J. Wortham
                            Eli Westroh ct al
                                                            Gull Pipeline Co.
                                                            Gull Pioeline Co
                                                                                   -      74
                                                                                          75
                                                                                                     62
                                                                                                     65
             08125/10       FredW. Halacller. el Ull        Gull Pioehne Co               74         123
                            Geo, s McCarty. Ind And as
             08127/10       Gdn.                             Gull PioaHno Co.             749        238
             08127/10       Mrs. M. I Strode. Ind El at      Gull Pioollno Co.            74         102
             Qi)/()1/10     W.0. Mellon el ux.               Gulf Pipeline Co.            74         _507
             09J01/10       SA Smith ot ux.                  Gulf Pioo:ino Co.            75         30
                                                                                                            -
             09130/10       WL. 1.toodv                      Gulf Pioe ine Co             74         143
             t 1/10/10      Thos. E. Baker et ar.            GuU Pipe·lne Co              74         160
             11112/10       W.H. DaYidson                    Gud Pl!!! lne Co.            75         n
             11116110       E.A. Blounl                      Gull Pioe•ine Co.            1676       741
             12107/10       EA Blounl                        Gull P1pelllle Co            75         447
             02/27114       $.C. Parrott el aL               Guff Pioeline Co             82         422
             02/28114       Mrs. Allton:a Manch:ica          Gulf PiM!ine Co              85         55
             03102114       T.L Blackilhear                  Gulf Pipeline Co             82         382
             03102/14       Mrs. FW. Harlachm              I Gut P1oeline Co.             65         53
             O3/02/t'I      Josh Hens.on                   I Gulf P1111!line Co.          82         407
             03/02/14       SW Hunl. el Ur;.                 Gulf P10ehne Co.             82         400
             OJ/02/14       Mrs J,W. Stroce                  Gulr Pipeline Co.            82         429
             03102/14       RC Wni1e                         Gull Pioeline Co.           _82         43~

             03/03114
             03/03/\-1
                            Anacllna Counl~ Lumber Co.
                            EA Blounl
                                                             Gu!f P1celine Co.
                                                             Gull P,oeline Co
                                                                                          82
                                                                                          82     -   376
                                                                                                     363
             03I03/i4       G.A 8loun1                       Gu( P-hne Co.                82         379
             03/03114       GA Blount                        Gulf Pmel ne Co              82         379
             OJ/03/14       Mrs. J.E. PaUerson. et al        Gulf Piiel ne Co.            82         424
             03/03/14       T, Sunulva:lo el ux.             Guff Pioel ne Co             e,         425
             03/04/14       W. G Aarll                       Gulf Pipel ne Co             82         410
             03/05/14       G W. Faulkner. et ux             Gulf Pioclne Co             I 85         52
             03/0Sf14       Alex Fear.i. et ux               Gulf Piocl.nc Co             85          62




  PURCHASE AND SALE AGREEMENT.                        Page JO
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 138 of 242




                                               Nacm•dochc.~Coyn1,·, Tcx;is
               03I05114     W.H. Hollm el ux                    Gull P1Dahna Co.              82      405
               03.'05/14    Moses Tln\s. et ux.                 Gull Pioetine Co              85      S9
               03.'06114    R.L. Collini, et ux.                Gull Pipe~ne Co.              82      385
               0JJ06/1C     Ed Tims el ux                       Gull Plpe:ine Co              82     1433
               0Jr.25/14    Alce Fears                          Gulf Pi11elfne Co.            82      391
               03/215/14    Bunyan Gteer                        Gulf Pipeline Co,             82      392
               03126/111    Dixon Greer                         Gulf Ploeline Co.             82      395
                  As Amended Bv.
               04123/99     CendanI l.1~b,Hy Serv CC5 Cori,     Lancer Re,ourccs CO'lll!onr   1331 _ 1:_ __
               03126/14     Miss Elma Greer                     GuH Pioeline Co.              82      394
                  As Amended Br;
               04/23199     Cendanl Mebil,ly Servces Coro       Lancer Rl!SOUrcos ComDanv     1331    24
               04/08/14     Mr11. Jessie Greer                  Gulf Pioeline Co.             85      58
               04/08/14     Mrs, S.C. Perrott                   Gulf Pil>ellno Co             85     r 58
               0410811"     G W. T1llorv Jr.                    Gull P51e:ine Co              85      58
               041D9114     Con Coasllr Be81DZZCO:'I            Gulf Pipeline Co              85      51
               04110/14     J. W. Christian                     Gurr Pipeline Co.             82     .365
               0510911-4   1Tom Hinlosa, el ux                  Gurr Pioellne Co              82      404
                                                                Gulf Pipo Linc Co & Gull
               00/23124       CW. SJrcde                        ProduclicYt Co.               110     601
                                                                Gulf Pipe Line Co & Gull
               06123124       Mrs M.I Strode                    Production Co                 \10     600
                                                                Gulf Pipe Line Co & Gull
               06130124       AB Crew1ord                       Production Co                 110     626
                                                                Gulf Pipe line Co & Gull
               06/30124       Tom Crawford. el Ult.             Product,on Co                 110     621
                                                                Gulf Pipe Lmc Co & Gulf
               06130124       Mart Meltcn                       Product,on co                 110     629
                                                                Gulf Pipe Lino Co & Gull
               06130/24        Mrs. J.A Slav                    Product,on Co.                110     628

               06130/2◄        Selener Smilh el vh
                                                                Gurr P.pe Lino Co & Gulf
                                                                Production Co.                ,,o     623
                                                                Gulf Pipe line Co & OuU
               06/30/24        E 0. Stubblel,ekl. el u,c        Produc:llon Co                110     625
                                                                Gull Pipo Lino Co & Gull
               07J01/2'1       0 F Barton. ~I u,.               Production Co.                112     14
                                                                Gull Pipe Line Co & Gulf
               07/01124        J.W. Boid. el ux                 Producllon Co.                112     17
                                                                                     a
                                                                Gull Pipe Line Co. Gulf
               07101124        G.F Gattison                     Production Co                 124     11\
                               J.W. Hartl, Ind and as           Gulf Pipe Line Co. & Gu~
               07101/21\       Allornev In fac1                 Produ::tion Co                110     019




  PURCHASE ANI> SALE AGUEl::MENT.                          Pagc31
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 139 of 242




                                                              Gulr P,pl LIile Co. & Gulf
             07101/24       J.M. McMI Ian                     Productioo Co.                 110         620
                                                              Gulf P.ipe Line Co &Gull
             07101124       T.J. Pcle~.on                     P1oduction Co.                 112         13
                                                              Gulf Pipe Linc Co. & Gull
             07124/'l~      W.O. Richards et ux.              P10d11ctlon Co.                112         15
                                                              Gulf P:Pe Line Co. & Gulf
             07/01124       Wm. B Worthham                    P1oduclion Co.                 112         10
                                                              Gull Pipe Line Co. & Gull
             07/02124       DM.McOufrie                       P1oducUon Co.                  112         2S
                                                              Gull Pipe Line Co & Gull
             07/02/24       W.8. Mellon et UK                 Production Co.                 112         8
                                                              Gu If Pipe Line Co, & C3ull
             07/03124       MaxW. Hall                        Producllon Co                  112         11
                                                              Gull Pipe Lino Co. & Gulf
             07/14124       Mrs. l\nnia 1,tuJlns Ind el al.   Produeticn Co                  112         37
              Replaced by

                                                              Lancer Resourcn
             ,.91119/01     Acmo BrickI Co:npan~              Company                        1575        8D
                                                              Gulf Pipo llf'.\O Co. & Gulf
              07116124      R.H. Burn& et al                  Pro:iuction Co.                112         81
                                                              Gull Pipe Line Co. & Gulf
              04126125      GA. Blount                        P1oduclion Co.                 114         1311
                                                              OuH Pipe Line Co. & Gulf
              04128125      G.A Blount                        Production Co.                 114     .   134
                                                              Gulf Pipe Line.Co. & Gull
              O4n8125       G.A Blount                        Production Co.                 114         134
                                                              Oulf Pipo L111c Co & Gui!
              04/28125      GA Blou11I                        Production Co                  t14         134
                                                              Gur Pi'pv Line co, & Gulf
              04128125      GA BIOU!JI                        Prod11ct10n Co                 114         134
                                                              Guf Pipe Line Co & Gull
              04/28125      GA BIDlU                          Production Co.                 114         134
                                                               G:/J Pipe Line Co & Oull
              04128125       GA Dlount                         P:oducflon Co                 114         134
                                                               Gulf Pipe Une Cc, & Gutf
              04/28/26       G.J\. Blounl                      ProducUon Co.                 114          \34
                                                               Gulf Pipe Ltne Co & Gulf
              <M/28125
             >--•
                            _q.p. Blount                       Production Co                  114         134
                                       I                       Gulf Pipe Line Co. 4 Gulf
              04/28/25       G.E S!rlc6nc                      Produttlon Co.                 11.4           130




  PURCIIASE AND SALE AGREEMENT.                         Page32
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 140 of 242




                                                Nm:oedoches County, Jexus
                                                                Gull Pipe Lino Co & Gull
                04ll8125    GW TIUetv,Jf.•                      Prodoctlon Co                114    131
                                                                Gull Pipe Une Co. & Gulf
                04129/25    Mrs F.W -}ialecher                  Prod11<;liori Co             114    135
                                                                Gull Pipe Une Co. & Gulf
                04/30125    llasca P. Blount                    Production Co.               114    132
                                                                Goll Pipe LIBC Co & Guff
                05105/25    J. Thos. Han                        Produclion Co.               114    168
                                                                Gulf Plpo Llrie Co. & Gulf
                05107125    LL. Martiri • et UII.               PlodUClkll'I Co.             114    182
                                      ,                         Gulf Pipe Line Co. & Gulf
                05!08125    RA. Hall                            PrO'J11c:liCX1 Co.           114    191
                                                                Gu~ Pipe Line Co. & Gulf
                05/D8/25    Mis. A.l. Remsev. et et             Produclion Co.               114    211)
                                                                Gull Pipe Line Co. & Gulf
                051D9125    Josh Henson                         Producllon Co.               114    229
                                                                Gulf Pipe LL'le Co. & Gull
                05109125    G.L Olds et ux.                     Praductloo Co.               114    206
                                                                Gulf Pipe line Co. & Gull
                05111125    Robert eehiet                       Productlc.n Co.              114    177
                                                                Guif Pipe line Co. & Gull
                05/11125    Anna Brewer Ind and as Gdn          Produc:tioo Co.              114    J?~-
                                                                GuN Pipe Line Co. & Gu~
                05'11/25    J!.~ian, et Ul.                     Production Co.               11,    172
                                                                Gulr Pipe LineCo.   & Gull
                0511 \125   Rho Cox                             Production Co.               114    178
                                                                Gulf Pipe Line Co & Gull
                05/11125    Josh Henson                         ProducliOn Co.               1111   185
                                                                Gulf Prpe Line Co. & GuU
                05/11125    J.M. MIiier ti al                   Production Co                114    175
                                                                Gulf Pipe Une Co. & Gull
                05/11'25    N.icQ!!doches Ice Crea,n Co,        Prcducllon Co                11-1   171
                                                                Gulf Pipe Line Co & Gud
                05/11/25    R. Partin   el ux                   Production Co.               11-t   1114
                                                                Gull Pipe Line Co. & Gull
                05/11125    Marion E;irl Reid el al,            Production Co.               1~4    166
                                                                Gulf Pipe Line Co & Gull
                05U1'25     Edwin Tlllerv                       Production Co                114    169
                                                                 Gulf Pipa Unit Co & Gutf
                05/12/25    /\, Bockman. el ux.                 Produc:Uon Co.               1M     181
                                                                 Gulf Pipe line Co 8 Gulf
                05112/26    A. T. Garrutd et ux.                Production Co.               114    193




  ruRCIIASE AND SALE AGHEEMENT.                        Page33
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 141 of 242




                                                 NMogdnchc~ Cou•n~·. Tcxa~
                                                               Gulf P,pe Line Co. & Gulf
               05/12/25     Mrs. WV t oveless                  Produ:tion Co.               114    195
                                                               Gulf Pipe LineCo   & Gulf
               05112/25     L B Mast, 1et a1.                  Producticn Co.               1\4    237
                 As Amendeci by
                            AT Mast 111 John C Most.
                            Patricia Masi Guorgo, & HGT        L;incer Resources
               05'29!2002   Grouo. LP                          ComMnv                       \747   97
                                        I                      Gulf P,pe Line Co. & Gulf
               05112/25     J T Sl!!)lh, et ur                 Producllon Co.               114    221
                                                               Gulf Pfpe Lino Co. & Gu·1
               05112'25     1.L. Sturdovanl                    Pro:tucticn Co.              114    174
                                                               Gull Pipe Line Co. & Gull
               05/\3125     Mrs Juli;i Cun                     Producllon co.               114    21&
                                                               Gulf Pipe Lino Co. & Gull
               05113/25     Geo. T McNess                      Production Co.               114    102
                                                               Gulf Pipe Li.ie Co. & Gull
               05113/25     J.W Millard                        Prcduchon Co.                114    215
                                                               Gulf Pipe Line Co. & Gull
               05114/25     R Partin et uic.                   Product 1011 Co.
                                                                                     -
                                                               Gulf Pipe Line Co & Gull
                                                               Production Co.
                                                                                            114

                                                                                            11~
                                                                                                   209

                                                                                                   232
                                                                                                         I
               0511◄/25     Bill Thom ot al.
                                                        ·-
                                                               Gull Pipe Line Co. & Gull
               05/14125     Jirn W. Weatheriv. el ur.          P10duction Co                114    227
                                                               Gulr Pipe t.me Co & Gull
               05115125     Itasca P B!oulil                   Production Co                114    216
                                                               Guif Pipe Line Co & Gui!
               05(15125     G. W Falkner.                      Pro:lucl,011 Co              114    2J1
                                                               Guir Pipe Line Co & Gulf
               05115125     Bob T Mill:ird. et al              Production Co,               114    149
                                                               Gulf Pipe Lirie Co & Gull
               05115125     Bob 1'. M•lard ct u~               Production Co,               114    225
                                                                Gulf Pipe Ltno Co & Gulf
               05115125     L.S. Ta11lor el al.                Prcduct,on Co.               114    474

                  As Amended Bv:
                                                               Lancer Re1ourcos
               07/01/00     N.tcoodoches Trade Davs, L.C.      Comoanv                      1371   169
                                                               Gull Pipe Line Co & Gu!f
               05/19125     Mrs. Jessl11 Greer                 Produclion Co                114    235
                                                               Gulf Pipe l.Jno Co. & Gull
               05121125      J.R Grav. et al.                  Ptoductlon Co.               114    234




  PURCIIASF. AND SAl.r. AGREEMENT.                       Page 34
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 142 of 242




                                                 Njlcngdochcs Counh', Jcx:ss

                                                                      Gulf Pipe Line Co. & G~lf
               05/29/25      Ol~e Falkn~t Cl ux.                      Production Co.                 114     259
                                                                      Gulf Pipe Lme Co & Gulf
               05/l9125      Alex Foars. ct uic                       Ptoduct,on Co.                  114    261
                                                                      Gulf P~ Line Co & Gulf
               07/31125     Mrs. Elma Armlield                        Proouclton Co                  114     326
                  As Amended Bv;
               04123/99     cen~ant Moblilv Str.ice1 Ca'P             l.ancer lleso111cu Com~~u
                                                                                                    - 1331   24
                                                                      Gulf Pipe line Co & Gulf
               07/31/25       T.L Blackshear                          Product,on Co.                  114    J3S
                                                                      Gutt P,pe Line Co & Gulf
               07131125     Dixon GrecL                               Produet1on Co.                  1\4    328
                  As Amended Bv;
               04/2:1199   I Cendan! Mciblhl¥ Serv•ct• Corn           Lancer Resources Come:in~       1331   24
                                                                      Gull Pipe Line Co & Gull
               07101/25       E. S Greer ct ux.                       Production Co.                  114    320
                                                                      Gulf Pipe Line Co & Gull
               07/31125       RC. White                               Production Co                   114    333
                                                                      Gulf Pipe Line Co & Gulf

               -oarou2s
                08/01125
                              WC Hcw;.rd

                              CH. Muck•tlrov. et ux
                                                                      Production Co.
                                                                      Gull Pipe Line Co. & Gulf
                                                                      Productio.1 Co.
                                                                                                      114

                                                                                                      114
                                                                                                             330


                                                                                                             331.l
                                                                                                                      -



                06101/25    I Mrs. J W. tilrodc
                                                                      Gull Pipe lino Co & Gull
                                                                      PrOduction Co.                  ,,.,   339
                                                                      GuU Pipe Line Co. & Gulf
                08{01/25      J.F. Waaner. et uic.                    Produclicn Co                   114    332
                                                                      Ciull Pipe Line Co & Gull
                OB/D6r.!5     CJI Loecl-.la                           Production Co                   114    341
                                                                      Gulf Pipe Line Co & Gull
                08121/25      James 0 . Greer                         Pro1111cl1on Co                .!14    371

                08/2tf25      J.D Sllecters
                                                                      Gulr Pipe Lino Co & Gulf
                                                                       Production Co.                 ,,~    369
                              George W Tillery, Jr . Cidn • el        Gulf P111e LiflO Co & Gull
                02123126      al,                                      Prooutlton Co.
                                                                       Gull Pipe Lino Co. Bi Gull                    ·-
                11/22128        J E Garre'-l                     --    P1oduclion Co                  117    241

                05109128        Mrs A L. Romso11 Gdn. et al.          Gull Plfle Line Co              ,n     213
                                                                      Gull P,pe Line Co. & Ciulf
                07102128        J.H Summys Jr.                        Production Co                122       234
                                           I                          Gull pjpe Lina cc;, & Gull
                09/10/29        J.H. F1ankl11. et al.                 Production Co,             - 126       52




  PURCHASE AND SALE AGREEMENT.                          Page JS
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 143 of 242




                                               NncogJochss County. Texas



                                                                                                 ~
                                                               Gu:r Pipe Line Co & Gull
             11127134         Rosa Prlnt~ el al                Production Co               138
                                                               Gulf Pipe Line Co. & Gull
             00/03/-42        omo Falkner et ux.               Production Co               15i     7
                                                               Gulf Pipe Line Co. & Gulf
             06/03142         Dock Soxton, et al.              P1oducllon Co.              157   529
                                                               Gull Pipe Una Co, & Gulf
             06104142         Thos E. Baker                    Producllon Co.              157   530
                                                               Gulf Pipe Line Co. & Gulf
             06/04"12         W. W Falkner el ux               Produclion Co               157   520
                                                               Gulf PJpe Line Co. & Gulf
             06104142         W F. Greer. cl el                Producti011 Co.             157   5\7
                                                               Gull Pipe Line Co & Gull
             06/04142         L. D. Masi et at                 Ptotlucllon Co              157   519
             07118/42         Slato Hwv Dept.                  Gutr Rolt11ing Co
             07/18142         Stale Hwv. DOD!.                 Gull Relining Co
                          -                                    Gulf Pipe line Co. & Gu:f
             10/28142         J R Grav, et al                  Producllo, Co               160   323
             05/24149         Slale Hwy: Oeoi                  Gull Refir,lng Co
             10/08140         Slato Hwv Deol.                  Gulf Refinino Co.
             12/04151         Thomn E Laird, et ux.            Gull Refining Co.           223   369

              10/19/5-4       Texas H-1N. 0eat.                Gutt Refinino Co.
                                                               TexAs Eastern
                                                                                                      - -
             09/03159         J.W. Sullen. cl al.              Transmission CorP.,_        285   32
                                                               Texos Eost11rn
              11/02/59        Gull Rofinln9 Comoany            Trll/\$misslon Coro         285   581
                                                               Tcxa s Eastern
              11/02159        Gull Refi11lno Comoanv           Transmission Coro.          265   581
                              Gull Refini·ig Co. and Texas &   Toxa, Eastorn
             03/'02160        New Orleans RR Co,               Tranwission CorD.                 N/R
                              Gull Rer,nilig Co. and Texas &   Texas Eastern
             03102160         New Orleans RR Co.               Transmission Corp.                NJR
                                                               Texas Eastern
              12/16/64        Texas HVN 011111                 Transmission Coro

             01117169         Texas Eastern Transm15510n       EW Roilrk                   353   741
                                                               Texas Easte1n
              12/12"3         Moore Business Forms. In::.      Transmission Corp,          387   340
                                                               Texas Eastern
              01113176        Bcthol 13.iolisl Church          Transmission Corp           404   254        J




  PURCHASE AND SALE AGREEMENT.                          Pagc36
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 144 of 242




                                                   Naco~dochc5 Co111U}',TcMs
                                                                     Texas Eastern
              05129/Bt         Lem,-el Slandland el al.              T1ansmiu ion Co10                       465          124
                                                                     Tellas Ea,1orn
              02/16,'83        Big Red Enterprises. Inc.             T1ansmlssion Com.                       485          211
                                                                     Tellas Easlein
              02/21/63         Glenn Lavton                          Transmiss10n Cor ...:.,_ _              485          205
                               Easl Texas POIUlble Building          Texas Eas?o,n
              03/03183         Co.                                   Transmission Coro.                      48S          200_


                                                          1\ncclinn County. Tc:m
                     Dale               Granier                               Gr.an!ee                       Book         Paoo
                   07J02/t0     W.H Bonner                   GIIII Pl11e L1n1 C~                                40          !!!.
                   07/02/10     W.F. Heaton                  GIJIPIM~Ln11Co                                        30       ,m
                   07102110     M.A. Modlsseu. et al.        Gui Poe lll'O Co.                                     30       100
                   07/04110     Andv Modissett               GuiP«veco                                             30           43
                   07,06/10     J.L Culver1                  CWI l'bt L,.e Co.                                     30        44
                   02/27/14     W.E. M;,ssin01ll             01111 Pfac Lin: Co                                    35       077
                   02/27/14     J.C Mod1uett. el ux.         0111! Plnr Linc Co                                    35       678
                   02127/14     M.A. Modissell et al.        Gt.II Pine Llnr Co                                    35       679
                   03J04fl4     J.W. Spears                  Gt.I! P41e Lw Co                                      35       680
                   03127114     W.F. Heaton. et ux.          GIJI Peel..,_ Co                                      35       661
                   OC/25125     E.C Heaton, et al            GIJf Pb! LJno Co. 6 Gljf Pro:lut~an Co                63       157
                   OC/25125     Mrs . WE. Mas,inalU          Gulf P""' lint Co & Gu:r P1odutl0'\ Co                63       160
                   04126125     Mrs. Martha AModisl!ll       (ii.II Pioe lll'lt CO 6 Gull PlodUCll:III Co.         63       159
                   0412512S     J,W S0ears                   a.ii s,;,,o lln• Co & Goll Produc1,a11 co             OJ       158
                   IM/291.!5    J.C. M0disett. el ux.        Gull P.ce LIiii Co. 6 Gui Pro~l!Cbon Co.              63 J     175
                   0!!/02/42    J.C Mod1Htl. el ux.          Gull Rc~nJ!9 Co AGilli 01 Ccrn.                   101          2011
                   08129/SO     Texas Hwv. Oeol              GulrAe6"""Cu
                    12102159    Gull Relmlna Co.             Tua, E11re111 T11n11n,ulon Caro,                  236              584




  PURCHASE AND SAI.E AGREEMENT.                             Pnge37
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 145 of 242




                                      EXHIBIT 'A-1'
                            TO PURCHASE AND SALE AGREEMENT
                          BETWEEN BLACK DUCK PROPERTIES, LLC
                           AND TCRG EAST TEXAS PIPELINE 1, LLC




                                      EXHIBIT 'B'
  PUltCIIASE ANP SALE AGREEMENT.       Page JS
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 146 of 242




                          TO PURCHASE AND SALE AGREEMENT
                        BETWEEN BLACK DUCK PROPERTIES, LLC
                     AND ONE INDUSTRIES EAST TEXAS PIPELINE 1, LLC

                          limited Ass/g11111e11t of Net Re\ll!lllle I11terest /11 Water Plpeli11e
                 LIMITED ASSIGNMENT OF INTEREST IN WATER PIPELINE


  STATE OF TEXAS                           §
                                           §         KNOW ALL MEN BY THESE PRESENTS:
  COUNTY OF _ __                           §



  ASSIGNOR              TCRG East Texas Pipeline 1, LLC
                        a Texas limited liability company
                        By its General Partner, One Industry, Inc.
                        5201 Camp Bowie Blvd, Ste. 200
                        Fort Worth, TX 76107

  ASSIGNEE              Black Duck Properties, LLC
                        Attn. Larry M. Wright
                        410 Spyglass Road
                        McQueeney, Texas 78123


  TCRG East Texas Pipeline I, LLC, a Texas limited liability company ("Assignor"), for and in
  consideration of the sum of TEN AND NO/100 DOLLARS ($10.00), the receipt and sufficiency of
  which is acknowledged by the Assignor, and subject to the terms and provisions herein after set fot1h
  has BARGAINED, SOLD, ASSIGNED, and CONVEYED and by these presents does BARGAIN,
  SELL, ASSIGN, and CONVEY to Black Duck Properties, LLC ("Assignee"), whose address is 410
  Spyglass Road, McQueeney, Texas, 78123, an undivided sixteen percent (16%) Interest in and to: (1)
  the Northern Water Project free of the costs of acquiring the rights of way; constructing a water
  pipeline there-under; and equipping same for the gathering, treating, transporting, delivering and
  disposing of water, and free of all monthly ope1·ating costs required for the treating, transporting,
  delivering and disposing of water; and (2) 16% of 8/8 of the Net Revenue received and realized by the
  Northern Water Project for gathering, treating, transporting, delivering and disposing of water for
  third parties through the No11hern Water Project. The Northem Water Project is defined as the
  pipeline to be constructed along the Express Gas pipeline right-of-ways as depicted on the plat
  attached hereto as "Exhibit A" as an addendum and incorporated herein as if fully copied and set forth
  herein at length, (the "ROWs"). This Limited Assignment of Interest in Water Pipeline is intended to
  convey an interest in produced water, clean water and skim oil. In no event shall this instrument be
  construed or othe1wise interpreted to assign any interest in oil other than skim oil, gas and other
  minerals that may be transferred through any pipeline or ROW that is the subject of this instrument.


  PURCIIASE AND SALE AGllEEMENT.                     Pnge39
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 147 of 242




  The phrases "Net Revenue" or ''Net Revenue Interest" as used herein is hereby defined as the gross
  income received by Northern Water Project for gathering, treating, transporting, delivering and
  disposing of water; less and except all costs and expenses attributable to gathering, treating,
  transporting, delivering and disposing of water; and less all Federal and State tax.es and other monthly
  operating costs. Net Revenues shall be calculated separately each month for water operations and the
  sixteen percent ( 16%) Net Revenue shall be payable monthly to Assignee. Assignee shall never be
  required to pay any of the costs set forth herein. In the event Assignor shall sell, convey, transfer
  and/or assign all or any part of its interest in the Northern Water Project, such sale, conveyance,
  transfer and/or assignment shall remain subject to this instrument, and any such interest so sold,
  conveyed, transferred and/or assigned is and shall remain burdened by the terms and provisions
  hereof.

  TO HAVE AND TO HOLD Assignee's right to a six.teen percent (16%) interest in the Northern Water
  project and a sixteen percent (16%) of 8/8 of the Net Revenue there from, together with all and
  singular the rights and appurtenances belonging in any way to Assignee's right to a sixteen percent
  (I 6%) interest in the Northern Water Project and a six.teen percent (16%) of 8/8 of the Net Revenue
  there from, subject to the terms and provisions staled above, to Assignee, its successors, and assigns
  forever, and Assignor binds itself, and its personal representatives, successors and assigns to warrant
  and forever defend all and singular Assignee's sixteen-percent (16%) interest in the Northern Water
  project and a sixteen percent (16%) of 8/8 of the Net Revenue there from to Assignee and its
  successors, and assigns against every person and/or entity lawfully claiming or to claim all or any part
  of Assignee's right to sixteen-percent (16%) interest in the Northern Water project and a sixteen
  percent (16%) of 8/8 of the Net Revenue there from by, through and/or under Assignor but not
  otherwise, subject to the provisions stated above.


  EFFECTIVE March _ _ 20 I 8.

  ASSIGNOR:

  TCRG                       e l, LLC, a Texas limited liability company




  ASSIGNEE:

  Black Duck Properties, LLC, a Texas Limited Liability Company



  BY_ __ _ _ __ __ _ _ _ _ _ __ _ _ _ __
         Larry M. Wright, Member/Manager



  PURCJL\SE ANP SALE AGRF.F.MF.NT.             Page 40




                                                                        -
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 148 of 242




  STATE OF TEXAS                    }
  COUNTY OF TARRANT                 }

         BEFORE ME, on this day personally appeared Robe1t L Patton, Jr., known to me to be the
  person whose name is subscribed to the foregoing instrument as Manager of and on behalf of TCRG
  East Texas Pipeline I, LLC, a Texas limited liability company, and acknowledged to me that he
  executed the same for purposes and considerations and in the capacity as therein stated.

  GIVEN UNDER MY HAND AND SEAL OF OF




  STATE OF TEXAS      }
  COUNTY OF _ _ _ _ _ }

         BEFORE ME, on this day personally appeared Larry M. Wright known to me to be the person
  whose name is subscribed to the foregoing instrument,and acknowledged to me that he executed the
  same for purposes and considerations and in the capacity as therein stated.

  GIVEN UNDER MY HAND AND SEAL OF OFFICE, this March _ _ 2018.


                                                      Notary Public in and for the State of Texas
                                                      Commission Expires:
                                                                           --------




  PURCIIASE AND SALE AGHEEIIIENT.           Page 41
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 149 of 242




                                   "EXHIBIT A"




  PURCHASt AND SALE AGUEEIIIENT.     P11ge 42
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 150 of 242




                                          EXmBIT 'C'
                              TO PURCHASE AND SALE AGREEMENT
                             BETWEEN BLACK DUCK PROPERTIES, LLC
                              AND TCRG EAST TEXAS PIPELINE 1, LLC


                            (INSERT LEGAL DESCRIPTION OF THE LAND]

                     DEED, CONVEYANCE, ASSIGNMENT AND BILL OF SALE

        BLACK DUCK PROPERTIES, LLC, a Texas limited liability company, doing business at 410
  Spyglass Road, McQueney, Texas 78123, ('Assignor'), for the payment of Ten and no/100 Dollars
  ($10.00) and other valuable consideration, the receipt and sufficiency of which are hereby
  acknowledged and subject to the terms and conditions hereof, hereby grants, sells, assigns, and
  conveys to TCRG East Texas Pipeline I, LLC, a Texas limited liability company ('Assignee'), 520 I
  Camp Bowie Blvd., Suite 200, Fort Worth, Texas 76107 all of Assignor's right, title and interest
  (including, without limitation, overriding royalties and royalties) in and to the following described
  pipeline system and related facilities (the P-21 Pipeline}, rights of way, easements and permits, leases
  and other rights and properties described herein situated in the State of Texas that Black Duck
  Properties acquired by Deed, Convey and Assignment from The Express Pipeline Connection, LLC
  recorded at Vogue 3522, Page 466 of the Real Property Records of Nacogdoches, Texas in the Real
  Property Records of Shelby County, Texas, that The Express Pipeline Connection, LLC acquired by
  Deed, Conveyance and Assignment from TE Products Pipeline Company, LP,(TEPCO} to Lancers
  Resources Company recorded at Volume 742, page 72 of the Real Property Records of Shelby
  County, Texas at Volume 824, page 29 of the Real Property Records of Nacogdoches County, Texas;
  and at Volume 889, Page 40 of the Official Public Records of Angelina County, Texas and by
  Correction Deed, Conveyance and Assignment from Lancer Resources , LP, to The Express Gas
  Pipeline , LP, recorded as Document Number 2009-00252651 of the Official Public Records of
  Angelina County, Texas; recorded as Document Number 133189 in Volume 3001, Page 80 of the
  Real Pmperty Records of Nacogdoches County, Texas; at Volume 2911, Page 596 of the Real
  Property Records of Rusk County, Texas, and as Document Number 20090000958 the Real Property
  Records of Shelby County, Texas; (collectedly referred to herein as the "Express Pipeline"). as
  identified on Exhibit "A" forming fifty•three (53} right of way tracts of land through sixty-five (65)
  (+- five (5) miles) contiguous miles of rights of way as identified on Exhibit 11A-l 11 (the "ROWs")
  comprised of easements that are valid and in full force and effect to permit the construction of a
  substitute pipeline for the transportation of water across any portion of the ROWs together with all
  improvements and fixtures thereon, if any, and all easements, rights-of-way, licenses, interests, rights,
  and appurtenances to the extent appertaining, if any.

                                                     I.
                             RIGHTS-OF-WAY, EASEMENTS AND PERMITS

          All rights-of-way, easements, permits, privileges, grants and consents of Express for the
  construction, laying, maintenance, operation and removal of pipeline facilities in the State of Texas as
  set fo1th on Exhibits "A" and "A-I" attached hereto and by this reference made a part hereof.

  PURCHASE AND SAi.i~ AGllEEI\-IENT.            P11ge43
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 151 of 242




                                                        II.
           TO HAVE AND TO HOLD all of the above-described premises, rights and properties,
  together with all and singular the rights, privileges, hereditaments and appurtenances belonging to or
  in any way appertaining to any or all of the premises, rights or properties hereinabove described and
  conveyed, unto TCRG East Texas Pipeline, LLC, its successors and assigns forever; and Black Duck
  Pmperties, LLC does hereby bind itself and its successors to warrant specially and forever defend the
  same unto said TCRG East Texas Pipeline, LLC, its successors and assigns, against every person
  whomsoever claiming or to claim the same, or any part thereof. by, through or under the Black Duck
  Properties, LLC, but not otherwise. This Deed, Conveyance and Assignment and all conveyances and
  transfers hereunder shall be subject to all liens, mortgages, taxes (except ad valorem taxes)
  restrictions, leases (both surface use; and oil, gas and mineral leases), easements, rights-of-way,
  licenses, exceptions, reservations, outstanding interest and other conditions of title or encumbrances
  of whatever nature, to the extent such matters are pf record in Angelina, Nacogdoches, Rusk and
  Shelby Counties, in Texas and to all matters that are a current survey or visual inspection would
  reflect.
                                                       Ill.
         Black Duck Properties, LLC is hereby sold, transferred, assigned, conveyed and delivered to
  TCRG East Texas Pipeline, LLC without recourse (even as to the return of the purchase price), and
  without covenant or warranty of any kind, express, implied, or statutory except as otherwise provided
  in said Purchase Agreement. WITHOUT LIMITATION OF THE GENERALITY OF THE
  IMMEDIATELY PRECEEDING SENTENCE AND IN ADDITION TO ANY DISCLAIMERS SET
  FORTH IN THE PURCHASE AND SALE AGREEMENT, THE EXPRESS GAS PIPELINE, LP
  HEREBY (i) EXPRESSLY DISCLAIMS AND NEGATES ANY REPRESENTATION OF ANY
  WARRANTY, EXPRESS, lMPLlED AT COMMON LAW, BY STATUTE OR OTHERWISE,
  RELATLNG TO (A) THE CONDITION, PURPOSE, DESIGN, QUALITY, PERFORMANCE.
  EXISTENCE, CLASS, CERTIFICATE, MAINTENANCE, SPECIFICATION, ABSENCE OF
  LATENT DEFECTS, OR ANY OTHER MATTER WHATSOEVER OF THE SUBJECT ASSETS
  (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR EXPRESS WARRANTY OF
  MERCHANTABILITY, OR OF FITNESS FOR A PARTICULAR PURPOSE) OR (B) ANY
  INFRINGEMENT BY THE EXPRESS GAS PIPELINE, LP OR ANY OF ITS AFFILIATES ON
  ANY PATENT OR PROPERTY RIGHT OF ANY THIRD PARTY; AND (ii) NEGATES ANY
  RIGHTS OF BLACK DUCK PROPERTIES, LLC UNDER STATUTES OR AT COMMON LAW
  TO CLAIM DIMINUTION OF CONSIDERATION AND ANY CLAIMS BY TCRG EAST TEXAS
  PIPELINE, LLC FOR DAMAGES BECAUSE OF REDHIBITORY VICES OR DEFECTS,
  WHETHER KNOWN OR UNKNOWN, IT BEJNG THE INTENTION OF TCRG EAST TEXAS
  PIPELINE, LLC AND Black Duck Properties, LLC THAT THE SUBJECT ASSETS ARE TO BE
  CONVEYED IN THEIR PRESENT CONDITION AND STATE OF REPAIR OR DISREPAIR.



                               [The Remainder of this Page lnlenlionally Left Blank]




  PURCHASE AND SALE AGRF.F.MF.NT.                 Page 44
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 152 of 242




                                                      lV.
          lN WITNESS WHEREOF, this Deed, Conveyance and Assignment is being executed in
  counterparts, all of which are identical, on the dates shown below, but effective as of 7:00 a.m of the
  _ day of_ _ _ _ _ _, 2018. Each of such counterparts shall for all purposes be deemed to be an
  original, provided all of such counterparts shall together constitute but one of the same instrument.

        EXECUTED to be effective for all purposes as of the Effective Time.


  ASSIGNOR:

                         Black Duck Properties, LLC, a Texas limited liability company


                         By: ___--:-'.:-------- - - - -
                          Larry Wright,
                               Its Sole Manager

                      ASSIGNEE:

                        TCRG East Texas Pipeline I, LLC, a Texas limited liability company

                         By:______________
                           Robert L. Patton, Jr.,
                               Its Sole Manager


                                 [The Remainder of this Page Intentionally Left Blank]




  PURCIIASF. AND SAI.F. AGIIEEMENT,                 Page45
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 153 of 242




                                             ACKNOWLEDGEMENT

  STATE OF TEXAS                )
                               ) ss.
  COUNTY OF _ _ _ )


       Be it known, that on this _ _ _ day of _ _ _ _ _ _, 2018, before me, the undersigned
  authority, personally came and appeared Lm,-y Wright to me personally known and known by me to
  be the person whose genuine signature is affixed to the foregoing document, who signed said
  document before me and who acknowledged, in my presence, that he signed the above foregoing
  document as his own free act and deed and for the uses and purposes therein set forth and apparent.

          In witness whereof, the said appeared has signed these presents and I have hereunto affixed
  my hand and seal on the day and date first above written.

                                    Notary Public in and for the State of Texas
                                    My Commission Expires:
                                    (Seal)


                                             ACKNOWLEDGEMENT

  STATE OF TEXAS                )
                               ) ss.
  COUNTY OF _ _ _ )


       Be it known, that on this ___ day of _ _ _ _ _ _, 2018, before me, the undersigned
  authority, personally came and appeared Robert L. Patton, Jr. to me personally known and known by
  me to be the person whose genuine signature is affixed to the foregoing document, who signed said
  document before me and who acknowledged, in my presence, that he signed the above foregoing
  document as his own free act and deed and for the uses and purposes therein set forth and apparent.

          In witness whereof, the said appeared has signed these presents and I have hereunto affixed
  my hand and seal on the day and date fit·st above written.

                                    Notary Public in and for the State of Texas
                                    My Commission Expires:
                                    (Seal)


                                    [The Remainder ofthis Page Intentionally Left Blank]




  PURCIIASE AND SAI.F. AGRF.F.MF.NT,                   Pnge46
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 154 of 242




  PLEASE RETURN RECORDED INSTRUMENT TO:

  TCRG East Texas Pipeline I, LLC,
  Attn: General Counsel
  5201 Camp Bowie Blvd., Suite 200
  Fo11 Worth, Texas 76107
  Telephone: 817-626-9898
  Telecopier: 817-624-1374




  PURCIIASE AND SALE AGREEMENT.      PRge 47
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 155 of 242




                                   EXHIBIT'A'
                 TO DEED, CONVEYANCE, ASSIGNMENT AND BILL OF SALE

                                                     Shclb)• Count)'.I Tcx11s
                . 02106/1 ◄ B.A RODOI                                         Gull Pipe lino Co.    79        561
                  02107/1◄ F.M. Bridwell et al                                Gulf Pioe Line Co.    79        550
                  02109/14 Rev. Mock Jones cl 11I.                            Gulf Pico l ino Co.   79        603
                  02110/14 G.W, Crenshaw et ux
                  02/10/07 J.H. Cruoet et .rx.
                                                                              Gulf Pipo Line co.
                                                                              Gulf Pioo Line Co.
                                                                                                    79
                                                                                                    70
                                                                                                         -    567
                                                                                                              600
                  02110114 F.D. Haden et uic.                                 Gulf Pioe Line Co.    81        6
                  02/10/14 Honrv Seors, ot uit.                               Gulf P,po Line Co.    79        569
                  02/11/14 WA Coooer el ux.                                   Gulf P,oe Lino Co.    79       ~
                  02/11/14 W.R. Harrrs et IJ,C,                               Gulf P,pa Una Co.     79       553
                  02/11/14 J M. WMeslde '                                     Gull Pipe line Co     79       543
                  02/11/14 C 0. Wotshem et ux.                                Gui! Pille line Co    79        554
                  02/11114 WT. Worsham et ux                                  Gull P1oe Line Co.    79        556
                  02/12114 WF Andrews                                         Gulf Plue line Co.    7g         562
                  02112114 S.W. Wabace •                                      Gull Ploe Line Co.    61         5
                  02/13/14 EH. Andrews. et ux                                 Gull Pioe line Co.    79         5€0
                  02/13/14 Phil Bassv. Jr,. et at.                            Gulf Pllm line Co.    79        610
                  02/1 J/14 Phil Bussy, Jr. et al.                            Gull Pipe, Lrne Co.   79       .fil..Q__
                  02/13/14 Phil B11ssv, Jr. el Dl                             Gull Pipe Lino Co     79        010
                  02/13/U Phll Bussy, Jr. ot al.                              Gulf Pipe line Co.    79       ,610-J
                  02/1311,4 Phil Bussy, Jr.. .el al.                          Gull P1po Line Co     79        610
                  02113/14 Phil Bussy, Jr•. el al                             Gulf Prpe Lino Co,    79        610
                  02113/14 Phil 811ssv, Jr.. el al                            Gulf Pipe Line Co,    79        610
                  02113/14  Phil Bussy, Jr •. el al                           Gulf Pipe Line Co.    79        610    .
                  02113/14 Phil BuSliy, Jr , el o1                            Gulf Pipe Lino Ca.    79       610
                  02/13/14 Phn Bu11y. Jr.. cl al                              Gulf Pipe line Co     79       610
                  02/13/14 WM. Dvrn                                           Gulf Pioe Lino Co     79       ~
                  02/14/14 F.O. Johnson                                       Gutt Pice L.11\e Co   79        seo
                  02/14114 Allen Porler Aaenl for Robert Porter               Guff Pioe Line Co     79        60I\
                  02/16/14 J.F Beaslov, 01 ux                               I Gulf PiDe Lino Co.    81        11
                  02116/14 MM. Carrell Jr.                                    Gulf Ploe line Co.    7U         581
                  02/tB/14 W.1. Doffenbaucih                                  Gulf Pfoe Line Co,             1
                                                                                                    79         606
                  02/16/14 G.W. Hanson 01 ux.                                 Gulf P100 Line Co.    79       I 5BJ
                   02117114 E.A.Boolh                                         Gu:1Ploe line Co.     79         603
                   02/171\4 Zoch Brinson                                      Gulf Pice Line Co     79        558
                   D2/17/14 J B Broadus, el ux.                               Gu1r Plce Line Co     79        547
                  02/17(14 J.R. Foster. et ux                                 Gulf Pipe Line Co     79        612
                   D2/17/14 J R. Fosler. el uic                               Gulf Pile LtnD Co.    79        612
                   02/17/14 J.L Gdber1. et llll,                              Gulf Pii,o Lino Co    81        23
                   02118/14 W.L Barron. et ux.                                Gull Pll)0 Lino Co.   81        547
                   0211e114 J.T. Coldwell, e!.!J.IL                           Gulf Plj!e Une Co.    79        546
                   02/18/14 CJI. Freoman. ot U><.                             Gulf Pioo Lino Co.    79        5,:5
                   02118/07 J.L. Hart                                         Gulf PiDe lino Co     79
                                                                                                             ··570-
                   D2/18/14 HJ. Henniq1m. ol ux.                              Gu1f P,pe Line Co     79        544
                   02/18/14 RA Whklelon, et U)(.                              Gulf Pepe Line Co     79        585
                   02118/14 W.A Whiddon et ux                                 Gurr Pipe Line Co     79        564


  PURCHASE AND SALF. AGREF:MF.NT.                        Pnge 48
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 156 of 242




                                                Shclhv Count)'. Tcxa1,
                                                                 I

              02/18114 F.M. Whites~e: el uic.                            Gull Pipe Line Co        79        551
              02/19114 J.D. Sholer                                       Gull Ploe Line Co.       79        613
                        Whiddon, J.E.• Gdn. tor hl& two minor chidren
              02/191\4 Mall Ella Whiddon & JamH F10ic1 Whldoon           Gut! Ploe Ltne Co.       79        549
              02/201\4 R A. Rushing, b',' WA W'11dd0!1, A91.             Gull Ploe Line Co.        81       478-
              02123114 Cohion Davis. el ox
                                                                                                            ,
                                                                         Gull Plile Line Co.       79       591
              02/23114 Ima Odom. el al.                                  Gu;f Plea Line Co.        81       9
              02123114 J.B Param04'e. el ux.                             Ouf Ploe Line Co.         81       15
              02123114 J.W. Shol11r                                      Gulf Ploe Line Co.        81       20
              02/23114 rt Sholar                                         GuW P~ Uno Co.          . 81       17
              02/23/14 W F Talcv. ct u11.                                Gulf PIM Linc Co         79        589
              02124/14 W.R. Crawford el ox                               GuN Pl.,.. Line Co.      79        588
              02124/14 C.P. Hooaer. el u,c                               Gulf Ploe Line Co.       79        587
              031:>7/14 LN.Muren                                          Gud Ploe Line Co.       B1        q_
              03/28114 H. Brvant tt at.                                   Oulf Ploe Une Co.       81        10
              05/26114 F.J. Hobbs                                         Gud PIM Lino Co.        81        5'18
              12118/14 IW. WlUmas •
              02118124 W.F. HoUlstor. et Ult
                                                                          GuH Ploc Uno Co.
                                                                          Guff Pioa Uno Co
                                                                                                  79
                                                                                                  79
                                                                                                        -   559_
                                                                                                            552
                                                                        t Gutr Pipe Line Co
                                    '                                     ond GuH Production
              07/09124 F.M Brldwel!__
                                                    --                   Co
                                                                         Gulf Pipe Line Co.
                                                                                                   124      4'10
                                                                                                                      '
                                                                         and Oull Produc:llon
              07/09124 Mrs. W.H Hams                                     Co.                       124 441
                                                                         Gulf Pipe Line Co,
                                                                         nnd Gulf Production
              07/09124 F.M. Wh,teside. el u11                            Co.                       124 4G4
                                                                         ou.r Pipe Llne Co.
                                                                         and Gulf Produet•on
              07/09/24 Mra. J.M. Whileslde                               Co.                        12◄     438
                                                                         Gu:f Pipe Lino Co.
                                                                         and Gulf Production
              07/09/24 W.T. WorSh3m                                      Co.                        124 443
                                                                         Gulf Pipe Line Co.
                                                                         end Gu1r Produc1,on
              07/10124 E.H. Andrews el UX.                               Co                         124     446
                                                                         Gulr Pipe l ine Co
                                                                         ;ind Gu:! Procsuctlon
              07110/24 E.A.Boolh                                         Co                         124         463 I
                                                                         Oulf Pipe Line Co.
                                                                         and Gulf Produc1i0n
              07110/24 F.L. Brinson. al ux.                              Co                         124         458
                                                                         Gull P,pe Line Co.
                                                                         and Gulf Produc110n
              07110/24 F.L. Brinson. etux                                Co                         124         458
                                                                         Gu~ Pipe Line Co
                                                                         and Gulf Production
              07110/24 F.L. Brinson, et ux.                              Co.                        124      458
              07110/24 Zach Brinson                                      Gu'f P,oe Lino Co.       127       456

  PURCHASE AND SAI.E AGREEMENT.                        P11ge49
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 157 of 242




                                                      •Shelb,· Countvt Texas
                                                                               and Outr P10duct1on
                                                                               Co.
                                                                               Gulf Pipe Li.ne Co
                                                                               and Gulf P10duc\ion
             07/10/24 W.M. Bvrn                                                Co                       124     459
                                                                               Gulf Pipe Llr,e Co
                                                                               and Gulf Producbon
             07110124 G.W Crenshaw. et ux                                      Co                       124     448
                                                                               Gulf Pipe Lino Co.
                                                                               ancl Gu1rP1oducbon
             07110/24 J H. Cruner. et u>c                                      Co.                      124     445
                                                                               Gulf Pipe Lino Co
                                                                               and Gulf PIOducllon
             07/10124 Mr$. F D Haden                                           Co                       124     462
                                                                               Gull Pipe Line Co
                                                                               and Gulf Produ::lion
             071\0/24   c.o. worsnam. et 1.JX.                                 Co.                      124     442
                                                                               Gull Pipe Llrie Co
                                                                               and Gulf Proclucllon
             01/11/24 F H. Badev. el ux                                        Co                      124       45l
                                                                               Gull Pipe Line Co
                                                                               and Gull Production
             07111/24   F. H.!J..!!.!!Y,.!l..l:1!.-                            Co                      124       453
                                                                               Gull Pipe Line Co
                                                                               and Gulf P1oduchon
             071\1124 F H. Balley, et ux                                       Co.                     124 453
                                                                               Gull Pipe Line Co
                                                                               and Gulf Procluclion
             07/11/24 Arthur Bussev. el u1.                                    Co                    - _ill__ I ~
                                                                               Gulf Pipe Line C
                                                                                              o.
                                                                               and Gulf Producton
             07/11124 John Bussev. ti u,c                                      Co.                      124 4~:>
                                                                               Gulf Pipe Line Co
                                                                               and Gulf Production
             071\1124 Phd Bussv Jr•. ot ux                                     Co                       124 455
                                                                               Oclf Pipe Linc Co.
                                                                               al\CI Gulf Prcduct,on
              07111124 JG. EHlnnlon                                            Co                       124       437
                                           I                                   Gull Pipo l 111e Co
                                                                               and Gulf Produclion
              07/11124 F.O Johnson                                             Co.                       124     460
                                                                               Gulf Pipe Line Co
                                                                               arid GuN Production
              07/\1/24 l,N. William,                                           Co                        124     449
                                                                               Gulf Pipe Line Co
                                                                               and Gulr Prcduclcori
              07/\IJ24 E w Cockreu. el Ul                                      Co                        124     479
                                                                               Gulf Pipe Line Co
                                                                               and Gulf Production
              07/1'1124 Mrs. O.W. Hanson Alim. of G.W. Hansori Est.            Co.                       124    ~u..
              B7/14/24 TA Kina                                                 Gull Pipe Line Co.        124    _ill__


  PUROIASE AND SAU: AGREEMENT.                              Pnge SO
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 158 of 242




                                                   Shelby Count\' •Texas
                                                                                                   I
                                                                                                              :7
                                                                           and Gulf Production
                                                                           Co.
                                                                           Gull Pipe Line Co.
                                                                           and Gull Prod11cbo11
             07/14124 Imo Odom Null. et al.                                Co.                     124
                                                                           Guff Pipe Line Co
                                                                           and GuH PrOdudlon
             07114124    Mrs W.F. TaUev                   -                Co.                         12◄    476
                                                                           Gulf Pipe Line co.
                                                                           and Gulf Production
             07/14124 A.O. Whiddon                                         Co,                         124    480
                                                                           Gull Pipe Line Co.
                                                                           and Gulf Produclio11
             07/t5/24 Paul Darron el ux.                                   Co. i                       124    ~71
                                                                           Gulf Pipe Line Co.
                                                                           ond Gulf Production
             07n5124 J.T, Carron                                           Co.                         m      470
                                                                           Gulf Pipe Line Co.

              07/15124   c H. Freeman. et u,:,                             Co.    .
                                                                           and Gu1r Producllon
                                                                                                       124    469
                                                                           Gulf P:po Lino Co.
                                                                           and Gu!f Production
              07/15124 Mrs. B.J. Hennigan                                  Co                          124    484
                                                                           Gulf Pipe Line Co.
                                                                           and Gull P1oducllon
              07115124   c r. Hoooer   et ux.                              Co.                         124    473
                                                                           Gull Pipe Line Co
                                                                           and Gu!f Production
              07/15/24 J.O Sholar                                          Co.                         124    4B3
                                                                           Gull Pipe Line Co.
                                                                           and Gulf Production
              07/1(!/2'1 W.R. c,a.,ford. et U)I.                           Co.                         121\   467
                                                                           Gulf Pipe Line Co.
                                                                           and Gull ProducUon
              07/\7124 J.T. Caldwell. ot ol.                               Co.                         131    497
                                                                           Gull Pipe Line Co.
                                                                           Dll<J Gull Production
              07121124 Arthur Bussev. et ux..                              Co.                         124    406
                                         I                                 GuU Pipe Line Co.
                                                                           arid Gulf Production
              07/Z1/24 Mack Jonn et el.                                    Co.                         124    4193
                                                                            Gull Pipe Ltne Co
                                                                            11ml Gulf Production
              07/21/24 C.D. Scoain                                          Co                         124    491
                                                                            GuW Pipa Line Co
                                                                            ond Gulf Proauction
              07J2l/24    H.S. Varnell, el ux                               Co.                        124    495
                                                                            Oulf Pipe Lino Co.
                                                                            an<I Gutt Produclion
              07/22/24 Cleveland Bu:ssev                                    Co.                        12◄    492
              08/01124 W.ACoooc,                                            Gutf PiM Line Co           12<    520


  PURCIIASE AND SALE AGREEMENT.                          Page 51
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 159 of 242




                                                 Shclbv Countv Texns
                                                               I

                                                                       end Gutf Production
                                                                       Co,
                                                                                                       I
                                                                                                       I

                                                                       Gu f P~e Line Co
                                                                                                           ·-
                                                                       and Gulf Produclion
              10/14'24 Pierce Whiteside, el al                         Co.                     '23         632
                                                                       Gu:r Pipe Lino Co.
                                                                       and Gulf Production
              04/30/25 J.A Deaton el ux.                               Co.                     \26         ~
                                                                       Gull Pipe Line Co.
                                                                       and Oulf Producllon
              04/30/25 Claude E. Fallir                                Co                      127         52
                                        l                              Gulf Pipe Una Co.
                                                                       and Gulf Production
              04/30125 Alvin Gunter                                    Co.                     126         50J
                                                                       Gu1r Pipe Une Co.
                                                                       and Gulf Produc11on
              04130/25 J R. Joplin!), et Ul.                           Co.                     127 I 55
                                                                       Guff Pipe Line Co.
                                                                       and Gutr Producllon
              04/30/25 J N. Malors                                     Co                      127         5-1
                                                                       Gull PIJ)e Line Co
                                                                       and Gulf Production
              04130125 C.C. McDonald                                   Co                     , 127        56
                                                                       Gull Pipe Linc Co
                                                                       and Gull P1oduclion
              04/30125 Grover C. Peddv                                 Co.                     126         500
                                                                       Gull Pipe Line Co.
                                                                       and Gulf Production
              04130/25    C. Rilev. et ux.                             Co                      ! ~,502
                                                                                                    _
                                                                       Gulf Pipe Line Co.
                                                                       and Gulf Production
              04'30/25    F.B Taylor                                   Co.                    l 126        504
                                                                       Gull Pipe Line Co.
                                                                       and Gull Pre<1uc1ion
              0-4130/25   J.R. Weir, et ux                             Co.                     127         141
                                                                       Gulf Pipe L111e Co.
                          Mrs. W. A Bou and by J L Davis, Attorney-in• and Gull Produdlon
              05/01/25    Fact                                         Co                      1:i.6       568
                                           I                           Oull Pipe Line Co
                                                                       and Guff ProduellOn
              05,01ns     Cicero Joclin!I, ot UM                       Co.                     126         552
                                                                       au;f Pipe Linc Co.
                                                                       and Gull Producllon
              05/01/25    J, N. Kina                                   Co.                     127         62
                                                                       Gulf Pipe Uni! Co
                                                                       and Gull Production
              05/01125    J.0. Mccarver                                Co                      127         1B7
                                                                       Gulf Pipe Li11e Co
                                                                       and 0011Production
              05101/25    J.C. Mccarver                                Co                      127         167
              05/01/25    J.O.McCaMu                                   Gu:f Ploe Line Co.      127         187



  PURCIL\SE AND SALE AGREEMENT,                        Page 52
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 160 of 242




                                                 .Shdbv Counl\' I Ti:ta~
                                                                     I
                                                                           and Gulf Produc1lon
                                                                           Co
                                                                           Gulf Pipe line Co.
                                                                           and Gulf Praduclion
                05/01/25 Luko Mouev                                        Co.                     126    569
                                                                           Gull P,pe Line Co
                                                                           and Gull Producnon
                05101125 LukeMotlev                                        Co                      126    569
                                                                           Gulf Pipe Li11e Co
                                                                           and Gulf Producllon
                05101125 LukeMot!ev                                        Co                      126    569
                                                                           Gulf Pipe Line Co.
                                                                           and Gull Production
                05/01/25 Robert Potter                                     Co.                     127    M_
                                                                           Gulf ?ipe Une Co.
                                          I                                11nd Gull Produc:lion
                05/01/25 Waller Scales. et ux.                             Co                      127    63
                                                                           Gulf Pipe Une Co
                                                                           and Gull Production
                05/01125 A.H. WomDck,elUX                                  Co                      12e    566
                                                                           Gull Pipe line Co
                                                                           and Gull Production
                05102/25 M.M Bowlin. el ux.                                Co.                     126    556
                                                                           Gull P1po Lino Co.
                                                                           and Gull Prcduclion
                05'02125 H. Brvont, et at                                  Co.                     126    562
                                                                           Gulf Pipe Line Co.
                                                                           and Gull Production
                05(02/25 i'larve11 Cra"Nford                               Co.                     1~t- 364
                                                                           GuH Pipe Line Co.
                                                                           and Gulf Production
                05/02125 John Davis                                        Co.                     126    551
                                                                           Gull Pipe Line Co.
                                                                           end Gull Production
                05102/25 J.B. Foster bY J R Foster. Gdn.                   Co.                     127    60
                                                                           Gulf Pipe Line Co.
                                                                           and Gull Produc1,on
                 05/02/25 J R Foster, el ux.                               Co                      126    559
                                            I                              Gull Pipo Linc Co.
                                                                           and Gull Prcxluclion
                 05/02125 Mrs W.L F01lt1r                                  Co.                     126    560
                                                                           Gulf Pipe Line Co
                                                                           end Gull Produc!lon
                 05/02125 P.L. Hoimer et ux.                               Co.                     121i   600
                                                                           Gu~ Pipe line Co.
                                                                           encl Gulf Praduc1ion
                 05/02/25 J.R.Lewls                                        Co.                     .lli._ .ML
                                                                           Gulf P!llO Lino Co.
                                                                           and Gulf Production
                 05102125 LukeMollev                                       Co                      126    !,!,4
                 05/02125 A N. Neal. el ux.                                Gulf Pipo Lin~ Co       126    559


  PURCIIASF. AND SALE AGREEMENT.                     Pnge 53
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 161 of 242




                                                  Shdb\· Count)'. Texas
                                                                 '      and Gull Production
                                                                                                I

                                                                        Co.
                                                                        Gulf Pipe Uno Co.
                                                                        and Gull Prod11ct10n
               O5/0Z/25 Mr1. O Ill. Ramsev                              Co.                         126      56J
                                                                        Gull Pipe Lirle Co
                                                                        and Gulf Pro::tuctlon
               ostv412s     C.H. HOl1on. et ux.                         Co.                         126      532
                                                                        Gulf Pipe Lina Co
                                                                        and Gulf Production
               05/04/25 J.0. Maio11. el 11x.                            Co.                          '26     550 -
                                                                        Gull Pipe Lne Co
                                                                        and Gu:f Production
                05/0.v.!5 H.M. Mllclloll Cl Ult                         Co.                         126      546
                                                                        Gulf P~e Line Co.
                                                                        and G If PIOdUCtion
                0510'1125 0ewev Parrish et ux.                          Co.                          126     537
                                                                        Gull P,pe Line Co.
                                                                        9nd Gulf Producllon
                05/04125 Allan Samlord. et ux.                          Co                          ..illL   I~

                                                                       Gull Pipo Lme Co
                            Elbert B Samlord b1 E B Samford, Agen\ and and Gulf Produclion
                05.104/25   Altornev-ln-Facl                           Co.                           126     536
                                                                       Gulf Pipe Line Co.
                            J. B. Samford by E B. Samford, Agent and and Gulf Production
                05/oJ4125   Altomev-tn-Facl                            Co.                           128     535
                                                                       Gulf Pipe Line Co
                                                                       ,1nd Gull Producli:>n
                05104/25    W.A Samford el ux.                         Co.                           126      541
                                                                       Gull Pipe Line Co.
                                                                       and Gull Production
                05/J4/25    W.J. Shadowens et ux.                      Co.                           126      547
                                                                        Gulf Pipe Line Co,
                                                                        and Gulr Product:on
                051!>4125   R. s1101ar. et ux                           Co.                          126      542
                                                                        Gull Pipe L111e Co.
                                                                        and Gulf Production
                05/JS/25    Annie Broadus                               Co.                          ',27    l..!1!_
                                                                        Gull Pipe Li,,e Co
                                                                        and Gull Production
                OSJDS/25    E.W. Cockrea                                Co.                          127      142
                                                                        Gulf Pipe Uni: Co.
                                                                        and 011r1Produchon
                05,:)5125   J.W. Shoto,. el UK                          Co.                          126      549
                                                                        Gulf Pipe Line Co.
                                                                        ood Gull Production
                051~5125    Mrs. Bloom Wo9!t1ft el vir.                 Co                           126      529
                                                                        Gull Pipe Une Co.
                                                                        and Gulf Prc:ouctiOn
                05/05125     W.J. Waller. et al                         Co.                          126      533


  PURCIIASE AND SALE AGREEMENT.                       Page 54
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 162 of 242




                                                   Shclhv CnuntvI Tcu~
                                                                        Gull Pipe L,ne Co.

                05/05125   !B.C. Wheal, et ux.
                                                                        and Guil PrOducllon
                                                                        Co.
                                                                        Gull Pipe Line Co.
                                                                                                126   530

                                                                        and Gulf Production
                05105'25    B.C. Wheal. Cl Jl(                          Co.                     126   530
                                                                        Gulf P,pe Lrne Co
                                                                        and Ou1f Produc:tion
                05/07125    D.D. Bazer. ot ux                           Co.                     127   56
                                                                        Gull Pipe Line Co
                                                                        and Gu)f Produetlo11
                05/16/25    RalRh Jopleno. el ux                        Co.                     126   602
                                                                        Gull Pipe Line Co
                                                                        ond Gutl Producli:in
                05126/25~   Alma Davis, el ver.                         Co                      127   13~
                                                                        Gull Pipe Line Co.
                                                                        and Gull Produclloo
                05126125    Georae B Gott. ct Ul!.                      Co                      127   189
                                                                        Gull P1po Lino Co.
                                                                        and Gulf Produclion
                05127/25    Marv White. el al                           Co                      127   216
                                                                        Gull Pipe line Co
                                                                        ond Gull Production
                07131125    Robert So,vev                               Co.                     127   347
                                                                        Gull Pipe Llne Co.

                08105/25
                            Mrs. Viola Rushing by A 0. Whiddon, Agent & arid Gull Product-011
                            Al1ornev-ln-Fact                            Co.
                                                                        Gulf Pipe Line Co.
                                                                                                I
                                                                         and Gulf PrOC!ucton
                08/25125    WF. Holllsler. et u:ic.                     Co.                     128   172
                                                                     Gull Pipe Line Co.
                          Mrs. v,ota Rushi'lgA.O. Wllilfdon, Agenl & and Gull Produclion
                OOJ27125 Al!ornev-in-Fact                            Co.
                                                                     Gulf Pipe Line Co
                                                                     aoo Gulf Producton
                08/31125 C.H.l~~ elulC                               Co                         128   1QO
                                                                     Gulf Pipe Line Co
                                                                     and GuK Production
                09/0!!/25 Arthur Bussey1 b1 u>1                      Co                         127   503
                                                                     ou:f Pipe Line Co
                                                                     llnd Gulf Product,on
                09123125 Mrs M Lochabav                              Co.                        126   2511
                                                                     Gull Pipe Lene Co
                                                                     and Ouir Produchon
                06112126 C.C. Havden                                 Co                         131   137
                                          I
                                                                     Te1as         Easlern
                07/17/42 J exasj;l!jil\Wa~ p~I..                     Transmission Com.
                                                                     Te1as         Easler11
                07117/42 Texas Hiahwov Oect
                05104/48 L.B. Dean
                                                                     Tr11nsmission Corp_
                                                                     Gu'f Refinino Co.          276
                                                                                                      --
                                                                                                      615


  PURCIIASE AND SALE AGll~EMENT.                       Page 55
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 163 of 242




                                                Rusk Coynl),Tcxl\s
         Date      Granlnt                                        Granlee                                          Book    P.!loe
         07/0B/54 Rubv L Dumas. el vit.                           rum Entern Transm,uct1Carn                          530 I __!g_
         06123154 CorMriHIOIIUII eo.1 Jl~UOl:!-CO lt1U            ltlld Enlr1n T1ansm,u,cnCa1n
                                   et
         06127/10 J.A. Anderson. ox.                              Ga.ii P,oe 11n11r.n                                 67    i     150
         06127110 MJ: Bar1on. el ux                               Gllfl'in,,lmeCo                                     67    l     138
         06127110 T S. Barton et llx                              Gui Picc L!nc Co                                    67 I       1400
                                                                                                                                ·144
                                                                                                                                   -
         06127/10 R.F. Garrison t•I ux
         08127/10 F L. HudQ\ns. e! ux.
                                                                  GUI PloeL..:.e Ca
                                                                  GuJ P,ce L~ Co
                                                                                                                      67
                                                                                                                      67
                                                                                                                                - 135
         08,'27/10 J.R. Lellme,. el ux                            Gutl Plte Ure Co.                                   67
                                                                                                                                ·142
                                                                                                                                  -
                                                                                              -
         06,'27110 S M. Moore et u11.                             G<.:11 Plce Una Co                                  67         J 34
         07106/10 M L. Moore. ct al.                              Cul Ploe llrtu Co.                                  67            130
         07121/10 W.Y. Garrison                                   Gui P1oe lr.G Co.                                   67    I       146
                    SJ,t Mooro, A!,IOnt tor Nannie Fountain, et
         07/29/10 al.                                             Gu:f P~e L..-.C Co.                                 67            132
         07129/10 The Brown Brick & Tile CO.                      Oiif Pl.?e Lire Ca                                  67            183
         08102110 I J.R. Latimer                                   011'1 Pbe Line Co                                   67           152
         08120110 RF. Oarli11on                                    0•.JI Pl... tu,e Co                                 67           182
         11116/10 E.A. Blount                                      Cl.II Pl c Llnu ~P                          I     1676           741
         12/07110 EA Blount                                        0.JIPioc LmoCD                              J     1677           111
         05101114 Mr1. M.L. Mooro                                  CIII Plpo Une Co.                                   83           193
                                                                   GIii l'ipc L.m11 co , Clu!f rr~J:bon
          07(03/23 Mario11 C. Skelton. el UK.                      Co                                                 ,23   l       e,2
                                                                   Glll Poe t..r.e Co & Gu11Pto"'1ctcn
                                                                                                                      123 I
          07/03124 Nore Anderson                                   Co
                                                                   GU:I P,;,e llll!Co & G..:11 Prod~dOt\
                                                                                                                                - 627
         _07/03124 M.J. Banon. el ux                               Co                                                 123           629
                                                                   Oul P,pe Lino Co g Gui P1c.cu:1111n
          07/()3/24 T.S. Borton et ux.                                                                                123
                                                                   Co
                                                                                                                                ·614
                                                                                                                                  -
                                                                   GIi I I'1l,t l ,~e Co & Clull f'rOdutl en                I   -
          07103/24 R.F. Ganison -~I ux.                            Co                                                 123 I         618
                                                                   Gull PQ!I Lme Co & 0Lil Produ~-cn
          07103/24 J.R. Latimer. el ux                             Co                                                 123       .......lli.
                                                                   Gil! P,po Line Co. &Gutt Ptcdur:lion
          07/03/24 GW Vounn                                        Co.
                                                                   Gui P.pe li~· Co I. G~lf Plto.ci 011
                                                                                                                      123
                                                                                                                                - 611
          07/05/24 Georae Harris. et ux                            Cm.                                                123           609
                                                                   Gui l',pe line Co. & Gull PICIOJd,on
          07/08124 Eorncsl Weavi-r el al.                          Co                                          I      123           6IS
                                                                   Cu" Ppo Lir.t Co .\ G~tf PIOC✓..l,On
          07/09/2<1 Jack Gorrison1 et ux                           Co                                                 123           634
          10/21l/-42 S.M. Adams                                    Gull R~ftn,f\J Co -~-G:i~ OIi Co                   360           19D

     \




  PURCHASE AND SALE AGREEMENT.                           Pnge 56
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 164 of 242




                                                   Shclbv Count\·. Ti.:,ca~
                                                                              and GvirOil Corp.
                                                                              Gull Refining Co.
                05104MB C.H. Hortort al ux.                                   and Gulr OH Corp. 276          816
                                                                              Gulf Refining Co,
               ~O~S~l{W  ~6;,_;.-;.R=.W=·~T=od=d=------------+M;;a-:d=G~uW~Oll;,a-,-C=or=p,,'::--➔~
                      ......                                                                      2~­ .filL
                                                                            Gull Rennrng co,
                05/00l46 J.R. Anderson                                      and Gulf Oil Corp.    277 329
                 I 1/091S1 Earl Hanson. et al.                              Gulf Refanina Co      306 192
                                                                              Gull  Refining Co
                06110/52 M.E. Bowtln et ux.                                   and Gulf Oil Co,p       311    258
                                                                              Gulf Refining Co.
                08110/52 H.O. Hoard el ux.                                    and Gulf on com.  311          258
                                                                              Texas         Eastern
                03123/54 Tox,is H-. Deal.                                     Tranamiulon Coro.
                                                                              Teicas        Eastern
                o.4120J55 TC)tOI Hwv, Dent                                    Tnm,minlon Con,.
                                                                              Teitiis Eastern
                04120"5 Texas Hwv. Deni.                                      Transmission Coro.
                                                                              Texas Eastorn
                11102159 Gulf Relinina Co.                                    Transmission Coro.       381    347

                                Gulf, Colorado& Sente Fe R.R. Co. ond Gulf Te•as Eastern
               ~
                12/tB/59        Rennlna Co. _ _ _ _ _ _ _ _--t.....,.
                 ........---+--.;;.;.;...;.;;.;..,......;__.               T,ansll'lissiOn      co,p
                                                                              ..............--"--"-'--"---1• --, -
                                                                              Texas Eastim
                09129'71 Texas Hwv. Dent.                                     Transmission Corp,




  PURCHASE AND SALE AGIUrnMKNT.                        Pnge57
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 165 of 242




                                              Nacogdoches County. Tc:sns

                 nAte                      • Grantnr                         Grantee                Bc:cll    Paae
             OG/27110          Tom Crawford et al.                  Gull Ptoelme Co.               72        647
             06127/10          J W. Har1t. el el.                   Gull P1aehne Co.               74        16
             06/27110          T.J. Melton, et al.                  Gull Pioeline Co.              75        77
             00/27/10          JA. Sla11 :                          Gull P1pe~ne Co.               72        644
             OS/28/10          G.W. Foullmer el ux.                 Gulf PIPeline Co.              74        21
             OB/28/10          A.J Fears el ux.                     Guff PiotHnt Co                72        642
             08128/10          Mrs. t.1 I, Strode                   Gulf P10eline Co               74        189
             06/28110          Dora Tims, et al                     GuH P12e1ine Co.               74        192     t
             08129110          S.W Hunl el ux                       Gull Plnelin& Co               75        75
             06/29110          F.W. Parrott                         Gi;II Pioe!lno Co.             72        631
             06/20110          Arthur Peterson. et al.              Gt.1lf Pl0ellne Co             75        73
             06/29110          J.L W1Uto111, el we.                 Gull PlDellne Co.              75        6a
             06130110          J.W. Bovct. ol UIC                   Gulf Pieetille CO.             74        22
             _26130110         R.H. Bums el U)I.                    Gull Ploeltne Co.              74        63
             06f30fi0          T J, Peterson                        Gulf Piceline Co.              75        66
              06/30/10         John M Richards. et ux               Gulf Pioellne Co.              74        :;9
              071-J1/10        W.G. Hartl. el ux
                                                         -      -
                                                                    Gulf Pioe'.lne Co.             74        8
              07/04/10         Anaellna C::ounlv Lumber Co.         Gulf Pioe:ine Co.              72        Gl4
              07/04110         S£ . Parrott, el al                  Gulr Pioe~ne Co.               7◄        107
              07/05110         Joe Manchaca el ux                   Gulf Piaefne Co.               7◄        24
              07J05l10         S Michelli                           Gulf Pmeltne Co,               74        31
              om5110           T. SueulVildO. et UK                 Gulf Plneline Co.              74        31
              07JJ6/10         M. Pete1sun. el ux                   Gulf Pioelinc Co               11<       17
              07/08/10         Tom H1nl0sa. el Ult                  Guif Piceline Co.              74        4
              07JOSIIO         F.M. Richards. et ux.                Gull Pioeline Co.               74       23
              07/09110         Ches Hova, el al                     Gulf Pioe~ne Co.              - ]2       637
              07/14M
              07/10/10
                               Alice Feers
                               Eiareo Cordove. et u1:.
                                                                    Gulf Pieehr.e Co
                                                                    Gulf Piotlinc Co,
                                                                                          "
                                                                                              -     72
                                                                                                    71,
                                                                                                    74
                                                                                                             633
                                                                                                             29
                                                                                                             2
              07118/10         J.H Summers                           Gulf Pioolino Co
              07l1el10          JoshHen,on                           Gull Pinolino Co               74       10
              07/19110         V.E. R•lhbono                         Gull P1p0Uno Co.               74       38
              07120/10         A.M. Evans cl ux                      Gulf P1P.el ne Co.            ]4        13

                           -Dixon Greer                              Gulf Pioelinc Co               72       630
              07120110
                 As Amended Bv:
              04123199      Cer,dant Mob 111y_Serv,ces Coro          Lanter Re,ou1Cl!S Comc.anv     1331     24
              07120/\0      ElmaGrellr                               Gulf P1netine Co,              72       _62~_
                 As Amended Bv:
              04/23199      Cendant Mobil1v Serw~i Com               lnl\cer Resource• C~panv       1331     24
              07120/10    I ChHHove                                 I OuH Pipotno Co.               74       6




  PURCIIASE AND SALE AGREEMENT.                              Pnge 58
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 166 of 242




                                            Nm:ocdochc~Cnunti'...llli5
             07/20/10      Mrs Anlonla Manchaca el al I Gull Pioe1ine Co.               74      33
             07/20/10      Mrs. J e. r.atte rson. el at      Gull Pipelne Co.           90      429
             07120/10      Moses Tims. el UK.                Gu1r P,oofinc Co           74      27
             07120/10      Ell Wes1rall. et al               Gulf p,.,..1111e Co        7-4     10\
             07121/10      Jessie G1tie,                     Gull Pinet,ne Co           74      131
             07129{10      C.S. Means. et ux.                Gull PiDe!1ne Co           74      5B
                 As Amended By:
              o,41'23199
              07130/10
                           Cendnr.l Mobltltv S~r.,lc.es Com
                           Gladvs Simoson, ol oi
                                                             Lancer Resouu:cs Comoorw
                                                             Gull Pioeline Co.
                                                                                        !EL. lL
                                                                                         74     190
                                                                                                       --
              08/03110      Ida Barton'. el vlr.
                                                        - - Gull Proeine Co.             7S     68
              08I08/t0      J.L. Wdliums                     Gull P•~eKne Co.            74     1\0
              08122/10      Louis J. Wortham                 Gulf P1~0Umt Co.            74     62
              081231\0      Eli Wes1ralt ct al               Gull Pioelina Co            75     65
              08/25/10      Fred W. Halacller. et ux          Gull P,oehne Co            74     123
                            Geo. S M~Car1y, Ind And as
              08/27110      Odn.                              Gull Pioo!lne Co.          749    231!
              08fi!7/10     Mrs. M. L Strode. Ind. El al.     Gull Pipeline Co.          74     \02
              09/01/10      W.B. Melton. el Ult.              Gull Pipeline Co           74     507
              09/01110      S.A Smith ol ux.                  Gulf P100:1no Co.          75     JD
              00/30/10      WL.Moody                          Gulf Pipe ine Co           74     143
              t1/10/10      lhos. E. Baker et al.             Gulf PIDe'ine Co           74     16!!
              11112110      W.H. Oavldson                     Gulf Pipe lne Co           75     77
              11116110      EA. BIOunl                        Gull Pioelne Co.           1676   741
              12107110      E.A. Blount                       Gull Pipeline Co           75     447
              02127114      S.C. Parroll et al.               Gull Pioelme Co            82     422
              02128/14      Mrs. Anlonla Mani:haca            Gulf Piceline Co.          85     55
              03/0211'4     T.L. Black:1hear                  Gulf Pii:,eline Co         82     382
              0:V02JU       Mrs FW. Harlactmr               I Gulf P1oelfoe Co.          85     53
              03102/14       Josh Henson                      Gulf P1Mfine Co.           82     407
              03,02/14       s W, Hunt. el UlC.               Gulf PIDl!hne Co.          82     406
               03/02/1'      Mrs J W. Stroce                  Gull Pipeline Co.          82     42t
              OJ/02/14       RC Wnllc                         Gulf Pioeline Co,          B2     435

              03103/14       Arlaclina Counlv Lumber Co      Gulf P10ellne Co            82     376
              03103114       EA B1oun1                       Gull P1cellne Co             82    383
              03103/14       G.A Blount                      Gull P10er1ne co.            82    379
              0JI03f14       G.A Blount                      Gulr Pioel,ne Co             82    379
              03103/H        Mrs. J.E. Pal\erson. el al      Gull Pirielne Co             82    424
              03/03(10:      T. Suouivado et ux.             Gull Pioel ne Co             81    426
              03104/14       W, G,Aar11                      Gulf P1pel,ne Co             82    410
              03105114       G W. Faulkner, el ux.           Gulf Piocl ne Co           ! 85    52
              03/05.114      Alex Fearn el ux.               Gull P1ocline Co.           85     62




  PURCHASE ANP SAl,E AGREEMENT.                       Page59
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 167 of 242




                                                Nacogdoche.~ County. Texas
               03/0~14        W.H Holh,; et ux
               03,'05114      Moses Tln\s et Ull.
                                                                 Gull PIpahne Co.
                                                                 Gull P1pel1ne Co.
                                                                                     --       82
                                                                                              85
                                                                                                     1 405
                                                                                                       59
               03.'06114      R.L Collln!i, el Ull,              Gull PIPt~ne Co,             82      395
               03/06/14       Ed Tims elux                       Gull Ploeline Co             82      433
               03/25/14       Alce Fears                         Gull Pipetine Co.            82      391
               03120/14       Bunvan Greer                       Gulf Pipeline Co.            82      392
               03126/14       DhconGreer                         Gulf PipeHne Co.             82      395
                   As Amended Bv.
               04123/99       Cena.int Mob•Ht Serv,ces Corp      La11cer Rnourres Ccnpan,     1331
               03128/14       Miss Elma Greer                    Gulf PJoelino Co.
                                                                                                     1L--
                                                                                              82      394
                   A, Amend11d Bv.
               04/2JJ99       Cendant Mcbilttv Serv;r.es Coio    Lancer RQSO\lrces Canoany    1331   124
               04/08/14       Mra. Jessie Greer                  Gulf Pipeline Co.            85      58
               04/08/1.C      Mrs. S.C. Parrott                  Gulf Pioellna Co             85     I 58
               04/08/11,
               04/09/14
                              G.W T11lorv. Jr.
                              Don Coas~r BeBiozzoo n
                                                                  Gulf Pioe:lno Co
                                                                  Gulf r1penne Co       -     85
                                                                                              85
                                                                                                      58
                                                                                                      51
               04110114
               05109114
                              J W. Chris/Inn
                              Tom Hinlosa, el u1c.
                                                                  Gulf Pipeline Co.
                                                                  Gulf Pipeline Co.
                                                                                              82
                                                                                              82     --
                                                                                                      385
                                                                                                      404
                                                                  Gulf Pipo Lino Co & Gull
               06123124        CW Strede                          Prcduc:IO'l Co.             110     601
                                                                  Gulf Pipe Line Co & Gulf
               00/23/24        Mrs. M.1 Strode                    Production Co               \10     600
                                                                  Gull Pipe Line Co & Gulf
               06JJ0124        AB. CnrN'orrl                      Production Co               110     626
                                                                  Gulf Pipe Lfne Co & Gull
               06/30124        Tom Craw!ord, et ux                Producl1on Co               110     fil _
               OG/J0/24        Mart Meltcn
                                                                  Gulf Pipe Line Co & Gull
                                                                I Producl·on Co
                                                                  G11tt Pipe Line Co & Gulf
                                                                                              110     629     _ .....   _______
               00130/24        Mrs. JA Slav                       Proclucl,on Co.             110     628
                                                                  Gulf P~e Line Co & Gull
               06130/24        Selene, Smith el vlr               Production Co               110     623
                                                                  Gull Pipe Linc Co & Gull
               06130/24        e.o. Slubbtelield et uic           Produttion Co               110     625
                                                                  Gulf Pipo Lino Co & GuU
                07/0112'1       D F Barton. el UJI,               Production Co.              112      14
                                                                  Gutl P•pe Line Co. & Gulf
               07/01/24         J.W, Bovd. el ux                  Production Co.              112      17
                                                                  Gulf Pipe Line Co. & Out!
                07/01124        G.F Garrl1on                      Prod11ctlon Co.             124      14
                                J.W. Hant. Ind. and as            Gull Pipe line Co. & Gulf
                07/01/24        A\lornex In lacl                  Produ:lion Co               11 0    619




  PUllCHASE /\NP S/\1,E AGREEMENT,                        Page 60
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 168 of 242




                                                           Gulf Pipe Line Co. & Gulf
            07101/21\      J.M. McMI Ian                   Production Co.               110    620
                                                           Gulf Pipe Line Co. & Gull
            07/01124       T.J. Peten.on                   Production Co.               112    13
                                                           Gulf Pipa l.snc Co. & Gull
            07124124       WO. Rlcha1ds et ulC,            Producllon Co.               112    15
                                                           Gulf Pipe Lino Co. & Gui!
             07/01124      Wm. B Worthham                  P1oduction Co.               112    10
                                                           Gulf Pipe Line Co. & Gull
             07102124      DM. McOWie                      PrcducUon Co                 112    2S
                                     .                     Gull Pipe line Co & Gulf
             07/02124      W.B. Mellon et uic.             Production Co.               112    8
                                                           Gulf Pipe Line Co. & Gull
             07/03/24      M11icW.Harl                     PIOdlJCtlon Co.              112    11
                                                           Gull Pip• Lino Co. & Gulf
             0711"124      Mrs. l\nnlu Mulins 11\d et al   PrcduCliCII Co.              \12    37
             Replaced by

                                                           Lancer Rasources
             01119/01      Acmo Brie~ C0meam:              Comean~                      1575   BO
                                                           Gulf Pipo Lino Co. & Gulf
             07116124      R.H. Burns et al                Pro:,oction Co.              112    81
                                                           Gull Pipe Line Co. & Gulf
             04/28/25      GA. Blount                      P1od;.1cUcll Co.             114    134
                                                           Gulf Pipe Lina Co. &Gulf
             04128125      G.A Blount                      Producl10n Co.               114    134
                                                           Gulf Plpa line Co. &Gull
             041211125      G.A Blount                     Producuon Co.                114     134
                                            --             Gulf Pipe Lme Co & Gulf
                                                                                         114    134
             04'28125       G.A.Blounl                     Production Co
                                                            Gulf Pipe Lino Co. & Gulf
             04128125       GA 8lOUj l                     Produclion Co                 114    134
                                                            Gulr Pipe Line Co. & Gulf
              04i28125      GA. BIOU1,l                    Production Co.                114    134
                                                            O'Jlf Pipe Line Co & Gull
              04/26125      G.A. Ellount                    r,oouclion co                114    134
                                                            Gulf Pipe Une Co. & Gull
              0◄/28121>     G.A. Blount                     Produc:llon Co.              114    t34
                                                            Gu\l Pipe Line Co & Gulf
              0~1211125     G.A 81ounl                      Produclion Co                114    134
             '--•
                                     i                      Gulf Pipe Line Co. & Cull
              04/28125      G.E Striolino                   Produtllon Co.               114       130




  PURCHASE AND SALE AGREEMENT.                        Page 61
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 169 of 242




                                                  NacoGdochcs Cnun1y. Texus
                                                                   Gulf Pipe Lina Co. & Gulf
                 04128/2!5    G.W maw.Jr.,                         Production Co.               114    131
                                                                   Gulf Pipe Une Co, & Gulf
                 04/29125     Mrs F.W ·tfale-=her                  P1oduclioo Co.               114    135
                                                                   Gulf Pipe Line Co. & Gulf
                 04/30125     Ila sea P. Blount                    Produellcn Co.               114    132
                                                                   Gulf Pipe line Co & GuW
                 1)5/05125_   J, Thos. Hall                        Prod11c1ion Co.              114    168
                                                                   Gull P,po Uric Co. 6 Gulf
                 05107125     L.L. Martin • et UlC.                Produtllon Co.               114    182
                                          I
                                                                   Gulf Pipe l111e Co. & Gull
                 051081.ZS    RA Hall                              PrO'Juctioo Co.              114    191
                                                                   Gull Pipe Lina Co. & Gulf
                 05/D8/25     Mis. Al. Rom3C'I. cl al              Ptoduclion Co.               114    210
                                                                   Gulf Pipe Line Co. la Gull
                 05109125     Josh Henson                          Production Co.               114    229
                                                                   Oulf Pipe lt'le Co. & Gulf
                 05109125     G.L. Olds et ux.                     Producllon Co.               114    206
                                                                   Gull Pipe Line co. & Gu:r
                 os,, 1(.25   Robert Behler                        Production Co.               114    177
                                                                   Gulf Pipe Line Co. & Gull
                 05/11/25     Anna Brewer Ind. and as Gdn          Production Co.               1t4    179
                                                                   Gu~ Pipe Line Co &Gulf
                 05/11/25     R.J. Chrislian. et ux.               Production Co.               114    172
                                                                   Gull' Pipe Line Co & Gulf
                 05111125     RhoCoK                               Produclion Co.               114    178
                                                                   Gulf Pipe Line Co & Gulf
                  05/11125    Josh Henson                          Ptoduclion Co.               l14    l6S
                                                                   Gulf Pipe Lina Co & Gull
                  05111125    J.M. MIiier el al.                   ProducllOn Co                114    176
                                                                   Gull Pipe Une Co. & Gull
                  05111/25    N.icoadoches Ice Creari1 Co,         Produclion Co,               114    171
                                                                   Gull Pipe Line Co & Gull
                  05/11/25    A. Portinl el Ull                    Production Co.               114    184
                                                                   Guff Pipe Line Co. & Gulf
                  05J11/26     Marion Earl Reid. et al.            Production Co.               '114   186
                                                                   Gulf Pipe Line Co & Gull
                  os111ns      Edwin Tlllerv                       Praductlon Co                114    169
                                                                   GUif Pipe Lina Co. & Gutf
                  05/12/25     A. Bockman. el ux.                  P1oduclion Co.               11'1   181
                                                                   Gull Pipe I.me Co & Gd
                  05/12/25     A.T Gamtd et uit.                   Production Co.               114    193




  PURCHASE AND SALE AGltEEI\-IENT.                        Page62
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 170 of 242




                                                            Gull Pipe Line Co. & out
              05/12/25      Mr&. WV t:oveless               Produ:Uon Co.                114    195
                                                            Gull Pipe LineCo.  & Gull
              05112/25      L B Mast. ~el a~                Producticn Co                11-1   237
                 As Amended by
                           AT Mast Ill John C Most
                           Patricia Mast Goorgo, & HGT      Lancer Resources
              0512912002   GrouD. LP                        Comcanv                      1747   07
                                       I
                                                            Gull Pipe Line Co. & Gulf
              05112/25     J.T Smith, ~                     Produettcn Co.               114    221
                                                            Gulf Pipe lino Co. & Gulf
              05112/25     1.L. Sturdevant                  Produ<:lion Co               114    174
                                                            Gull Pipe Line Co. & Gull
              051\3125     M15 JUhilCur1                    Proclucllon Co.              114    218
                                                            Gull Plpe lino Co. & Gull
              05/13125     Geo. T McNess                    Production Co.               114    192
                                                            Gull Pipe Line Co. & Gu'.I
              05113/25     J.W Millord                      Prcduchon Co.                114    215
                                                            Gull Pipe Line Co. & Gull
              05114/25     R. Partin et u.<.                Production Co.               114    209
                                                            Gull P-ipe Lina Co. & Gull
                           Bill Thcrn et al,                                             11.C
              05/14125
                                                      - .   Production Co.
                                                            Gull Pipe Lina Co. & Gulf
                                                                                                232

              05114/25      Jim W. We3therlv. el ux         Ptoduclion Co                1141   227
                                                            Gulf Pipe Line Co. & Gulf
              05115125      Itasca P B!ount                 Production Co                114    216
                                                            Gu:f Pipe Line Co & G~II
              05115125     G. W Falkner.                    Producl10n Co                114    231
                                                            Gulf Pipe Linc Co. & Gulf
              DS/15125      Bob T Mill:ud. el al            Production Co.               114    149
                                                            Gulf Pipe Une Co & Gu~
              05115125      Bob T, Milird ct ux.            Produclion Co,               114    225
                                                            Gulf Pipe Lino Co & Gull
              05115/25      L.S. Ta111or el al.             Prcduchon Ct>.               114    474

                 As Amended Bv.
                                                            Lancer Re&OUICOS
              07101199      Nocoadoches Trade Davs. l.C.    Comoan11                     1371   169
                                                            Gulf Pipe Lin~ Co. g Gu~
              05/19125      Mrt Juslt:: Greer               Production Co                114    235
                                                            Gulf Pipo Lino Co. & Gulf
              05121125      J.R Grav, et al.                Production Co.               114    234




  PURCHASE AND SAl,F. AGREEMENT.                      Page 63
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 171 of 242




                                                     NocogJoclu:s Couno·, Tc~m

                                                                      Gulf Ptpe Line Co & Gulr
               05129125        ome Falkn~,        cl Ull.             Production Co.                 114        259
                                                                      Gulr Pipe Ltne Co & Gulr
               05/29125        Alex Fears. et UJC                     P1oductcn Co                   1141       261
                                                                      Gulf Pipe Line Co & Gull
               07131125      Mrs. Elma Armlleld                       PIoducl1on Co                  114        328
                  IU Amendl!d By;
                                                                      Lancer ResouIces Ccmoanv       1331       24
               04123/99
                           - Cendan! MolllJ1v St"1CU CQ/JJ
                                                                      Gull Pipe Line Co & Gull
                                                                                                                       -
               07131/25        T.L Blatk5ht!ar                        Produc1,on Co.                 114        335
                                                                      Gulr Pipe Linc Co & Gulf
               01/31125     Dixon Greer                               Produclion Co.                 114    .   328
                  As Amended Bv:
               04123/99     Cendant MobU1l• Se"1cu Com                Lancer Rtsource, Com~any       1331       24
                                                                      Gulf Pipe Line Co & Gull
               0710\/25        E. 5. Greer el ux.                     ProducUon Co.                  114        329
                                                                      Gull Pipe Line Co & Gull
               07/31/25        R.C.Whlle                              Production Co.                 114        333
                                                                      Gull Pipe Line Co & Gulf
               08101125        WC. HOW.aid                            PIoduclion Co.                 114        330
                                                                      Gull Pipe Line Co. & Gulf
               08(01125        CH. Muck,ilrov. et ux                  Produclio., Co.                114        336

               06101/25        I
                               Mrs. J W. Ulrodc
                                                                      Gull Pipe L1110 Co & Gull
                                                                      Production Co.
                                                                      Gui Pipe Line Co & Gulr
                                                                                                     1'•1       339

               08(01125        J.F. Waanor, et ux.                    Production Co                   114       332
                                                                      Gulf Pipe Lino Co    & Gull
               08/06'25        CJI Loeclde                            Production Co.                  114       341
                                                                      Gulf Pope Line co    & GuIr
               08121/25        James D Oreer                          Production Co                   114       371
                                                                      Gull Pipe Lino Co    & Gulf
                06/21/25           J.O Skcelers                       Pr0ductioti Co                  11~       369
                                   Georoe W Tille1y, Jr , Odn , el    Gull P,Jle Lino Co   & Gull
                02123126           al.                                PIoduchon Co.
                                                                      Gull P,pe Line Co    8. Gulf
                11/22126           J.E. Ga11e\1                       Production Co                   11;        241


                05/09/28           Mrs A L. Ramscv Gdn .. et al.       Gull Pine Lrne Co              ,n         213
                                                                       Gulf P,pe Linc Co & Gulf
                07102128           J.H. Summers Jr.                    Producllon Co                  122        234
                                              I                        Gull P1po Line Cr;> & Gull
                0Q/10129           J.H. Frank~n. el al.                Production Co. ,               126        52




  PURCHASE AND SALE AGREEMENT.                              Page 64
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 172 of 242




                                             Nacocdo~h!!s County. Texas
                                                             GLl r Pipe Line Co. & Gull
              11127134     Rosa Prlnt~1J!I al                Production Co                138   306
                                                             Gulf Pipe line Co. & Gulf
              06/03/42     Olhc Falkner el UlC.              Production Co                157   527
                                                             Gulf Pipo Line Co. & Gull
              0610ll42     Dock Soxton et al.                P1odutllon Co.               157   529
                                                             Gull Pipe Line Co. & Gulf
              06/0.:1/42   Thos.E. Bilker                    Production Co.               157   530
                                                             Gu'f Pipe Une Co. I\ Gu,I
              06XMMZ       W, W Falkner. el ux               Produclico Co              . 157   520
                                                             Gulf Pipe Line Co 3 Gulf
              06/04142     W.F. Greer. et al                 Produc,on Co.                157   517
                                                             Gulf Pipe Line Co. & Gulf
              05/04/42     L. D. Mast eUI.                   Production Co                157   519
              07/18142     Stil!D Hwv Oeot                   Gulf Rel111inn Co
              07118/42     Slate Hwv. Oopl.                  Gull Refmlnti Co
                                                             Gulf Pipe Line Co. & Gu·r
              10128/42     J R Gray, et al.                  Productlo, Co                I6D   323
              05/2◄/49     Slate Hwy. OM!                    Gull Rerinlna Co
              10/08/C0     State Hwy Dep!.                   Gull Refmino Co.
              12104/51     Thomu E Laird. el ux.             Gull Relinino Co.            223   369

               10/19/54    Texas H.w. Deot.                  Gulf Rcfinina Co.
                                                             Texas E11stem
                                                                                                 ·-
              09103159     J.W. Sulton. ct al.               Transmission Coro.          285    32
                                                             Tcxa$ Euslern
               11/02159    Gulf RofinlnQ Comcunv             Transmission Co,o           2B5    581
                                                             Toxos Eastern
               11/02159    Gull Relinlr\Q Comoanv            TransrnlHlcn Coro.          265    581
                           Gull Refini·1g Co. and Texas &    Texas Easlorn
               03102/60    New o,teans RR co,                Transmission Cora                  NIR
                           Gull Ret,nllig Co. and Teicas &   Texas Eastern
               03/02/60    New Orleans RR Co.                Transm11sion Coro.                 NfR
                                                             Teu1 Eastern
               12/18164     Texas Hwv Cecil                  Transmission Coro

               011\7/69     Texas Easlern 'Transmission      EW. Roark                   353    741
                                                             Texas Eas1eIn
               12/12n3      Moore Business Forms. In:.       Tran11mit1si0n Coro.        387    3<19
                                                             Texas Eastern                             •
               01113'76     Bclhol Bao1ist Church            Transmission Coro           4\0~   254    J




  PUllCH,\SE AND SALE AGRF.EMENT.                     P11gc 65
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 173 of 242




                                               Nm:ogdodu;s Courny, Texas
                                                                   Texas Ea1te,n
             05/29/81         Len\'el Standland et aL              T1ansrnissI00 COIP                    465        124
                                                                   Texas Easto,n
             02/16.'&3        Bia Red Enterorlses, Inc.            Transmlssloo Cnm.                     465        211
                                                                   Texas Easte,n
             02121(63         Glenn Lolllon                        Transmi11gn CorP._, _ __              485        205
                              eas1 Texas Ponaole Bull:llng         Toxas Easlero
             03/03183         Co.                                  Transmission Coro                     465        200___



                                                        ,\ngclion Couotr, Tc:m
                    Dale               Grantor                              Oranlf!@                     Book       Paae
                  07i'02/I0    W.H BoMer                   Gull PIDc L1111t Cl                                 40     S43
                  07102/10     W.F. Heaton                 Gut PIM Lfne c,                                     30     421
                  07.i>21t0    MA Modis&etl, et al.        Gu I Poe lro Co.                                    30         100
                  07AW10       Andv Modissett              Git! l'et L re Co                                   JO         43
                  07/06110     J.L. Calvert                our l'l:t Lre Co.                                   JO         44
                  02!27/1◄     W.E. Massina,I1             0~1! Piao Lir>c Co                                  35         677
                  02127/14 J.C. Modissott el ux.           Gui! Pipe L'n: Co                                   35    ~
                  02127114 MA. Modissetl et. al            0 LIi Pine Line Co                                  35    679
                  03104/14 J.W. Snea1s                     GI.I! P•111 UIIC' Co                                35         680
                  03127114 W.F, Healan. el ux.             Chit Pao una c~                                     35         681
                  04125'25 E.C. Heaton. el al              GI.ill Pi:>e IJne Ce>, & G.11 P10~~:~011 Co      63            157
                  0~125125 Mrs. W.E. Massinnifl            Gulf Plr!t Lint Co & Gu:f P1odutlcn Ca           63            160
                   04125125 Mrs. Martha A Modisoll         0~11 Piae lint Ca & Gull Ptodutlion Co.          6J            159
                   04125125 J.WSotarJ                      G,.Jl P.no Unt Co & Gulf P11Jd11:uo11 Co         63            158
                   04129125    J.C. Modisell el UX,        Oull Pu line Co. I. Gi.:11 !'10~..cbon Co.       63 1          175
                   OS/02/42    J.C. Mod1sell. el uic.      Gulf Re/in.no Co, &G.,;I 01 Ccn,.               101            204
                   06129/50    Texas H"""'. Oeol           Gull Ad"'"" CU
                   12102159    Gull Refinlno Ca.            l ua, Eultm Tl&Mffl:UIOII Com.                 236            584




  PURCHASE AND SALE AGREEMENT.                            Pni:c 66
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 174 of 242




                                 EXHIBIT 'A-1'
                TO DEED, CONVEYANCE, ASSIGNMENT AND BILL OF SALE




  PUUCIIASE AND SALE AGRF.F.MENT.    Page 67
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 175 of 242




           I.   Approximately 64.97 miles (more or less) of 8" nominal outside diameter
                pipeline and appurtenances that is located generally as set forth in the
                immediately following paragraph 2 and is depicted on the line drawing
                attached as Exhibit "A" and by this reference made n part hereof.

           2.   8" PIPELINE FROM LUFKIN TO TEXAS/LOUlSANA STATE LINE

                COMMENCING at a point within Gulf Relining Company's Lulldn
                Station Sil'e in the Vincinti Mitchell Survey, Angelina County, Texas, as
                described by casement, recorded in Volume 236, Page 584, of the Deed
                Records of said County nnd State;

                Tl IENCE . running generally in a northeasterly direction in Angelina
                County, T~xas, a distance of approximately 2.39 miles to a point on the
                West Bank of the Angelina River on property now or fonnerly owned by
                Mrs. W. 'J:,. Massengill in the Gogueu Survey, as described by the
                casement recorded in Volume 63, Page 160, of the Deed records of said
                County;

                THENCE 1crossing the Angelina River in an easterly direction, leaving
                Angelina County, Texas and entering Nacogdoches County, Texas, to a
                point on the East Bank of said Angelina River on properly now or
                formerly owned by Mrs. S. C. Parrott, ct. Al., as described by casement
                recorded in Volume 74, Page 107, of the Deed Records of said
                Nacogdoches County;

                THENCE running generally in n northeasterly direction across
                Nacogdoches County, Texas, a distance of approximately JO miles to il
                point on the County line between Nacogdoches nnd Rusk Counties, Texas
                and on the north line of property now or formerly owned by J. Kelly as
                described by casement recorded in Volume 74, Page 38, or the Deed
                Records of Nacogdoches County, Texas;

                THENCE entering Rusk County, Texas at a point on the south line of
                propc11y ~ow or formerly owned by Spencer Eliot Brick Company, as
                described by easement recorded in Volume 67, Page I83, or the Deed
                Records of Rusk County, Texas;
                          '
                THENCE' running generally in a northeasterly direction across Rusk
                County, Texas, a distance of approximately 6.~6 miles to n point on the
                West Barjk of the Attoyac River on property now or formerly owned by
  PURCHA
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 176 of 242




       Mrs. M. L'. Moore, as described by easement recorded in Volume 67, page
       130, of the Deed Records of Rusk County, Texas;

       THENCE ~crossing the Attoyac River, leaving' Rusk County, Texas and
       entering Shelby County, Texas, to a point on the East Bank of said
       Attoyac River.

       THENCE entering Shelby County, Texas at a point on the south or wcs1
       line of property now or formerly owned by Gulf Refining Company a~
       described by easement recorded in Volume 38 I, Page 347 of the Deec
       Records of Shelby County, Texas;

       THENCE continuing in un easterly direction to property now or former!)
       owned by Texas Eastern Transmission Corporation as described in Deec
       recorded in Volume 381, Page 344 of the Deed Records of Shelby County
       Texas~

       COMMENCING at a point on the south or west line of property now OI
       formerly dwned by J. M. Whiteside, as described by easement recorded ir
       Volume 79, Page 543, of the Deed Records of Shelby County, Texas;
                     .
                     I




       THENCE running generally in an easterly direction across Shelby County
       Texas, a d.istance of approximately 28 miles to· a point on the West Bani
       of the Sabine River on property now or formerly owned by J. T. Caldwel
       as describ~d by easement recorded in Volume 131, Page 497, of the Dec<
       Records of Shelby County, Texas.




  PURCIIASF. ANI> SAl,E AGREEMENT.   Pnge 69
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 177 of 242




                                      EXHIBIT 'D'
                            TOPURCHASEANDSALEAGREEMENT
                          BETWEEN BLACK DUCK PROPERTIES, LLC
                           AND TCRG EAST TEXAS PIPELINE 1, LLC




  PUltCHASE AND SAI.F. AGREEMENT.       Page 70
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 178 of 242




                                                            Asset Acquisition Statement
    Fc,m8594                                                         Under Section 1.060
                                                                                                                                          OMBNo. 1545•1021

                                                                ► Att1cll to Yolll' Income lex r1tuin.                                 Atl.ochmenl
                                       ► lnlomiellon 1bo111 Form 8504 and  ho••   •rat• lnatruoUon• I• et www.ftL   ~lfo""'5114        StquenceNo. 169
                              an Nllllm                                                                  kMn        numt>ar as shown on ro11m
     TCRG Easl T•--s PlpaUn• 1, LLC                                                                                            81-535117211

          Check the bOlC that ldanllllas you:
          D Purchaser                 D S1111111'
                   General Information
              Nlfflll of olhar party to tht hnsacllon                                                    other party'• ldenUfylng number
    Black Duck Properties, LLC
              Adclrass (numDet, atrlltl, 1111d room or 11111• no.)
    410 Spyglass Road

              Clly or town, ■late, and ZIP code

    McQueney, TIIXas 781ZJ

      2       DateoreaI11                                                               3 Total sales plfce (CDI\Sldarallon)
                                                                                      SZ,600,000,00
    l:li'lilll Original Statement of Assets Transferred
       4 Assets          Aggrlgat11 fair maikltt valull (actual amounl for Class O                               Allocatlon or sales price

    Class I                  $                                                          so$                                                                   so

    Class II                  $                                                         so$                                                                   so

    Class Ill                s                                                          so$                                                                   so

    Class IV                 $                                                          so$                                                                   so

    ClassV                   $                                              SZ.500,000.00 $                                                        SZ.500,000,00

    Class VI and VII         $                                                          so$                                                                  so

    Total                                                        S2.500,000.00 $                                      SZ,500,000.00
                       $
      6 Did the purchaser and seller provide for an allocation of the sales price In the 8al11 contract or In another
          written doQJment signed by both parties?. • • • • • • • • • • • • • • • • • • • • • @Yes                        D No
          If "Yu,• are Iha aggregate fair market values (FMV) listed ror each or asset Claasas I, II, Ill, IV, V, VI, and VII
          tha amounts agreed upon ln your aales conlract or In a aeparate written document? , , • • • • • •                             0     Ya      D No

      6 In the purchase of Iha group of assals (or stock), did the purchaser also purchase a llcanse or a covenant
        not to compete, or entw Into a lease agreement, employment contract, management contract, or similar
        arrangement with Iha seller (or managers, directors, owners, or employees of the MIiar)? • • , • •                              D Vas         @ No

          If "Yes." attach a statamanl that apecllles (a) lha type of agreement and (b) Iha maximum amount of
          consideration (not Including Interest) paid or to be paid under tha agreement. See Instructions.

    For Paperwork Reduction Act Notlc:e, ■ea eeparate ln1tructlons,                                   C.~ No. '3788Z                  Form    8594 pi.,, 12·2012)




  PURCHASE AND SALE AGREEMENT.                                             Page 71
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 179 of 242




    Farm lfil4 (Re-,, 12-20121                                                                                                                                r,- 2
    ldli1i supplemental Statement-Complete only If amending an original statement or previously llled supplemental
                  statement because of an Increase or decreue In consideration. See Instructions.
      7 Tax year and lax return form number with which the original Form 8594 and any supplemental statements were nled.


      8        Assets            A11ac:1Uan or aales prtc. • p!'l'lfously repcx1ecl         lno;rHSlt DI' (decrHH)          Redetermined 111DcaUon of 1181H price
                                                                                  .    -

    Class I                  $                                                        so$                            so$                                            so

    Class II                 $                                                    $0 $                               so$                                            so

    Class(H                  s                                                    so$                                $0 $                                           $0


    Class IV                 $                                                    so$                                so$                                            so

    Claasv                   $                                                    so s                               so$                              s2,soo.000.00

    Class VI and VII         s                                                    so $                               so $                                           so
                                                     SZ.500,000.00
    Total               s                                                                                              s                            $2,500,000.00
      D Reason(s) for Increase or decrease. Attach addillonal sheets II fflOt'e space Is needed.




    supplem11n111 Response to QuHllon &: II "Vas,· all■ch B lllatemont thlll 11pacl111s

    (al the 1yp11 or 1gr11ment: Purchase and Sala Agreemont or Assets dated                                  2018:

    lb) 1h11 rna•lmum am011111 or consldarallon (not Including lnlarasll paid: 12.500,00<I.OO




                                                                                                                                            Form 8594 !Rev. 12•:2012)




  PURCHASE ANO SALE AGHEEMENT.                                                  Page72
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 180 of 242




                          Exhibit 9:
                         TCRG Deed
            20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 181 of 242
                                                              Nacogdoches County
                                                                  June Clifton
                                                            Nacogdoches County Clerk
                                                            Nacogdoches, Texas 75961


                                                     Instrument Number: 2018-4273
                                                                              As
 Recorded On: June 04, 2018                                              Recording
        Parties: BLACK DUCK PROPERTIES LLC                                                                           Billable Pages: 39
             To     TCRG EAST TEXAS PIPELINE 1 LLC                                                               Number of Pages: 40


     Comment: DEED CONVEYANCE ASSIGNMNT
                                                     (   Pa~ies   listed above are for Clerks reference only)

                                                    .. THIS IS NOT A BILL *'
Recording                                178.00
            Total Recording:             178.00




                   ************ DO NOT REMOVE. THIS PAGE IS PART OF THE INSTRUMENT ************
                               Any provision herein which restricts the Sale, Rental or use of the desc(bed REAL PROPERTY
                                           because of color or race is invalid and unenforceable under federal law.

File Information:                                                                Record and Return To:
      Documert Number:          2018-4273                                          ALBERT CARRILLO LLC
         Receipt Number:        123824                                             620 KING ST
    Recorded DatefTime:         June 04, 2018 042404P                               NACOGDOCHES TX 75961
            Book-VollPg         BK-OPR VL-4762 PG-81
           User I Station:      S Barrueta - Cashier Station 01


                        t heroor ccTtily t.hai thh: instrulUcJlt ."3$ filed &11 tbe date
                        and rune 5t.amped here on alld was duly reeoyded in the
                        OUieial Public Records in "ae1)gdoehes COonty, Texas

                                                           JUNE CLIFTON
                                                           NACOGDOCHES COU'ITY CLERK
..,,,. \   .:~
                    20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 182 of 242
                 . _ 1'<'




                                     DEED, CONVEYANCE, ASSIGNMENT AND BlLL OF SALE

                        BLACK DUCK PROPERTIES, LLC, a Texas limited liability company, doing business at 410
                  Spyglass Road, McQueney, Texas 78123 ('Assignor') for the payment of Ten and no/100 Doilars
                  ($10.00) and other valuable consideration, the receipt and sufficiency of which are hereby
                  acknowledged and subject to the terms and conditions hereof, hereby grants, sells, assigns, and
                  conveys to TCRG East Texas Pipeline I, LLC, a Texas limited liability company ('Assignee'), 520 I
                  Camp Bowie Blvd., Suite 200, Fort Worth, Texas 76107 all of Assignor's right, title and interest in
                  and to the following described pipeline system and related facilities ('the P-21 Pipeline'), rights of
                  way, easements and permits, leases and other rights and properties described herein situated in the
                  State of Texas that Black Duck Properties, LLC acquired by:

                    (i)     Deed, Conveyance and Assignment dated August 14,2017 from The Express Pipeline, LLC
                            to Black Duck Properties, LLC and being recorded under Instrument No. 2017-00355856 in
                            the Real Property Records of Angelina County, Texas; previously acquired by The Express
                            Pipeline LLC by Deed, Conveyance and Assignment from         Products Pipeline Company,
                            LP, (TEPCO) to Lancer Resources Company recorded at Volume 889, Page 40 of the Official
                            Public Records of Angelina County, Texas, and by Correction             Conveyance and
                            Assignment from Lancer Resources, LP, to The Express Gas Pipeline, LP, recorded as
                            Docwnent Number 2009-00252651 of the Official Public Records of Angelina County,
                            Texas;

                    Oi)     Deed, Conveyance and Assignment dated August 14, 2017 from The Express Pipeline, LLC
                            to Black Duck Properties, LLC and being recorded at Volume 4631, Page 232 of the Real
                            Property Records of Nacogdoches, Texas, previously acquired by The        Pipeline LLC
                            from TE Products Pipeline Company, LP, (TEPCO) to Lancer Resources Company recorded
                            at Volume 824, page 29 of the Real Property Records ofKacogdoches County, Texas and by
                            Correction Deed, Conveyance and Assignment from Lancer Resources, LP, to The Express
                            Gas Pipeline, LP, recorded as recorded as Document Number 133189 in Volume 3001, Page
                            80 of the Real Property Records of Kacogdoches County, Texas;

                    (iii)     Deed, Conveyance and Assignment dated August 14,2017 from The Express Pipeline, LLC
                              to Black Duck Properties, LLC and being recorded in Instrument No. 2017002756 of the Real
                              Property Records of Shelby County, Texas, previously acquired by The Express Pipeline,
                              LLC by Deed, Conveyance and Assignment from TE Products Pipeline Company,
                              LP,(TEPCO) to Lancer Resources Company recorded at Volume 742, page          of the Real
                              Property Records of Shelby County, Texas and that The Express Pipeline Connection, LLC
                            ,.acquired by Deed, Conveyance and Assignment from TE Products Pipeline Company,
                              LP,(TEPCO) to Lancer Resources Company recorded as Document Number 20090000958
                              the Real Property Records of Shelby County, Texas and recorded at Volume 742, page 72 of
                              the Real Property Records of Shelby County, Texas; and



                   DEED, CONVEYANCE, ASSIGNMENT AND BILL OF SALE.

                                                                Page I
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 183 of 242



(iv)    Deed, Conveyance and Assignment dated August 14, 2017 from The Express Pipeline, LLC
        to Black Duck Properties, LLC and being recorded in Volume 3522, Page 466 of the Ofticial
        Records of Shelby County, Tcxas, previously acquired by Correction Deed, Conveyance and
        Assignment from Lancer Resources, LP, to The Express Gas Pipeline, LP, recorded as
        Document Number 2009-00252651 in the Official Publie Records of Angelina County, Texas
        at Volume 2911, Page 596 of the Real Property Records of Rusk County, Texas,

(collectively referred to herein as the "Express Pipeline") as identified on Exhibit "A" forming fifty-
three (53) right of way tracts of land through sixty-five (65) (+- five (5) miles) contiguous miles of
rights of way as identified on Exhibit "A· I " (the "ROWs") comprised of casements to pennit the
construction of a substitute pipeline for the transportation of water across any portion of the ROWs
together with all improvements and fixtures thereon, if any, and all easements, rights-of-way, licenses,
interests, rights, and appurtenances to the extent appertaining, if any,

                                                     II.

           All of the following described pipelines, taps and other facilities owned by Black Duck
Properties, LLC in the State of Texas as set forth on Exhibits "A" and "A-I" attached hereto and by
this reference made a part hereof.:




DIo:f;D, CONVEYANCE, ASSIGN~U;NT AND BILL OF SALE.

                                                Page 2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 184 of 242




      I.   Approximately 64.97 miles (mo.-.: or Ie,,) of 8" nomi",1 outside di.ll1c.e,
           pipeline and appurt~na"ce5 lhat is located gene,-"lly as set forth ill lhe
           immediately following paragraph 2 and is depicted 011 dle line drawing
           .!I.ched as Exhibil ";\" and by Ihis reference made n p"n hereof.

     2.    8"' PIPELINE FROM I.UfK1N TO TEXASILOIJISANA STATE LINE

           COMMENCING at a point wilhin Gulf Refining Company's Lulkin
           SUllion Sile in tl,. Vincinti Mitchell Survey, Angelin" COllnly, Texas, .s
           described by C1Iscmen!, recorded in Volume 236, Page 584, of Ihe Deed
           Records of said COUIlI), and State;

           lllENCE running generally ill a nonheasterly dirc<ti()n in Angelina
           County, Texas, a distanc,e of npproxim:llcly 2,39 miles 1() a ['oint on the
           West B.nk of the Angelina River on property now or formerly owned by
           Mrs, W, E, MH$sengill in the Goguen Survey, us describl'd by the
           <"Jscment recorded in Volume 63, Page J60, orlilc Deed records of soid
            County;

            THENCE crt1ssing [he AI'gclina River in an easterly dih!diDIl, leaving
            An~elina County, Tex." IIml entering Nacogdoches County, Texas. [0 •
            point on the East Bank of said Angelina River 011 properly now or
            fomlerly owned by Mrs. S, C. ParmI!, eL ilL. as described by ea.'Clnelll
            recorded in Volu",. 74, Page 107, of Ihe Deed Records of said
            Nacogdoches Counl)';

            THENCE     running generally in      a northeaslerly    Jireclion   ac<oss
            Nacogdnchcs Count)', Texas. a distance or !'Ipproximntely 30 miles to a
            point on the County line between Nacogdo<:hes and Rusk Countics. Tex""
            and on the nOrlh lin. of properly now (1r formerly owned b)' ), Kelly .s
            described by casement recorded in Volume 74, Page 38, of Ihl: Deed
            Records of Nm::ogdodlcs Cuunty, Texas;

            THENCE entering Rusk County, Texas at a point on the sOllth line of
            propcny now or formerly "wncd by Spencer Eliot IJriek Compnny, 9S
            described by e.semen! recorded in Volume 67, rage 183, of the Dced
            Records of Rusk COllnIY, Tex.s:

            THENCE running generally in a northe,sler}}' dircction across R",k
            County, Texas, " distance of approximately 6A6 miles 10 a point on the
            West IJank of the Atto)". RivC1 an property nOW or formerly owned by




DEED, CO~VEYANCE, ASSIGNMENT AND BILL OF SALE.

                                                   Page 3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 185 of 242




                  1\1 .... ;>'1. L Moore, as described b}' easem.nl recorded ill Volume 67, page
                  130, of the Deed Rccords of Rusk County, Texas:

                  THENCE crossing the AlIoy,c River, leaving Rusk CalmlY. JexllS and
                  enlering Shelby COU"!},, Texas, to a point on Ihe EoS! B<lnk of said
                  All!)}'••   River,

                  THENCE emering Shelb} County, Texas at a point on the south or we"
                  line of property now or formerly owned by Gulf Refining Company as
                  descrih<:d hy easemel1l rccorckd in Volume J~'. Page 347 ()f the Deed
                  Records of Shelby County, T.x.~:

                  11i1~NCE continuing ill un easterly dir<:clion 10 prOperty now Or formcrly
                  owned by TexDs Eilstcm Transmi.sion Corporation as de.scribed in Deed
                  ",corded in Volu",e 38 I, Page 344 of the O""d Records of Shelby Coumy,
                  Te:xas~


                  COMMENCING at a paim on th. sOUill or west line of property now or
                  formerly owned by J. M. Woi1<;,lde. a, described by ellse'''eal recurdc"d in
                  Volume 79, Page 543, "fth" Dcod Records ofShoiby CO~Il!Y, Tex.s;

                  THENCE running gencfnlly in an easterly dir""lioo across Shelby COUlll}',
                  Texas. a disl.nee of approximately 28 miles 10 a paim "'I the West '~.nk
                  of Ihe Sabine River on property now or formerly owned by J. '1', Caldw':!l
                  as described by e<lSClllent recorded in Volume 131, Page 491, of II,e Deed
                  Recoru. of Sh<:lby County. Texas.




                                               IlL
                            RIGHTS-OI'- WAY, EASEME~TS                 A~D    PERMITS

        All rights-of-way, easements, permits, privileges, grants and consents of Black Duck
Properties, LLC for the construction. laying, maintenance, operation and removal of pipeline facilities
in the State of Texas as set forth on Exhibits "A" and "A-I" attached hereto and by this reference
made a part hereof.




                                                        IV.




DEEIl. CONVEYANCE, ASSIGNMKNT AND BILL OF SAL!:.

                                                    Page 4
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 186 of 242



         TO HAVE AND TO HOLD all of the above-described premises, rights and properties,
together with all and singular the rights, privileges, hereditaments and appurtenances belonging to or
in any way appertaining to any or all of the premises, rights or properties hereinabove described and
conveyed, unto T CRG East Texas Pipeline I, LLC, its successors and assigns forever; and Black
Duck Properties, LLC does hereby bind itself and ils successors to warrant specially and forever
defend the same unto said TCRG East Texas Pipeline I, LLC, its successors and assigns, against
every person whomsoever claiming or to claim the sarne, or any part thereof, by, through or under the
Black Duck Properties, LLC, but not otherwise. This Dced, Convcyancc and Assignment and all
conveyances and transfers hereunder shall be subject to all liens, mortgages, taxes (except ad valorem
taxes) restrietions, leases (both surface use; and oil,   and mineral leases), easements, rights-of-wdY,
licenses, exceptions, reservations, outstanding interest and other conditions of title or encumbrances
of whatever nature, to the extent such matters are pf record in Angelina, Nacogdoches, Rusk and
Shelby Counties, in Texas and to all matters that are a current surveyor visual inspection would
reflect.

                                                  V.

       Black Duck Properties, LLC is hereby sold, transferred, assigned, conveyed and delivered to
TCRG East Texas Pipeline I, LLC without recourse (even as to the return of the purchase price), and
without covenant or warranty of any kind, express, implied, or statutory except as otherwise provided
in said Purchase Agreement. WITHOUT LIMITATION OF THE GENERALITY OF THE
IMMEDlA TEL Y PRECEEDING SENTENCE AND IN ADDITION TO ANY DISCLAIMERS SET
FORTH IN THE PURCHASE AND SALE AGREEMENT, BLACK DUCK PROPERTIES, LLC
HEREBY (i) EXPRESSLY DISCLAIMS AND NEGATES ANY REPRESE;-.JTATIO;-.J OF ANY
WARRANTY, EXPRESS, IMPLIED AT COMMO"! LAW, BY STATUTE OR OTHERWISE,
RELATING TO (A) THE CONDITION, PURPOSE, DESIGN, QUALITY, PERFO~\1ANCE,
EXISTENCE, CLASS, CERTIFICATE, MAINTENANCE, SPECIFICATION, ABSENCE OF
LATENT DEFECTS, OR ANY OTHER MATTER WHATSOEVER OF THE SUBJECT ASSETS
(INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR EXPRESS WARRA"!TY OF
MERCHANTABILITY, OR OF FIT"!ESS FOR A PARTICULAR PURPOSE) OR (B) ANY
INFRINGEMENT BY BLACK DUCK PROPERTIES, LLC OR ANY OF ITS AFFILIATES ON
ANY PATENT OR PROPERTY RlGHT OF ANY THIRD PARTY; AND Oi) NEGATES ANY
RlGHTS OF TCRG EAST TEXAS PIPELINE I, LLC UNDER STATUTES OR AT COMMON
LAW TO CLAIM DIMINUTION OF CONSIDERATION AND ANY CLAIMS BY TCRG EAST
TEXAS PIPELINE I, LLC FOR DAMAGES BECAUSE OF REDHIBITORY VICES OR
DEFECTS, WHETHER KNOWN OR UNKNO\\I'N, IT BEING THE INTENTION OF TCRG EAST
TEXAS PIPELINE I, LLC AND BLACK DUCK PROPERTIES, LLC THAT                                  SUBJECT
ASSETS ARE TO BE CONVEYED IN THEIR PRESENT CONDITION A"!D                                OF REPAIR
OR DISREP Al~




DEED, CONVEYANCE, ASSIGNMENT AND IIILLOJi SALE.

                                              Page 5
 20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 187 of 242



                                                    VI.
        IN WITNESS WHEREOF, this Deed, Conveyance and Assignment is being executed in
counterpartnall Qf which are identical, on the dates shown below, but etIective as of 7:00 a.m. of the
3- day of GJ.-I}1dl          2018. Each of such counterparts shall for all purposes be deemed to be an
original, provided all of such counterparts shall together constitute but one ofthe same instrument.

     EXECUTED to be effective for all purposes as of the EtIecti ve Time.

                  ASSIGNOR:

                     Black Duck Properties, LLC, a Texas limited liability company
                              ;}             ,         )"
                     By:_"----' _ _  +=---"~_='---'-,{"'~=-"I.A-zJ--=--,-,__
                  ASSIGNEE:

                     TCRG East Texas Pipeline I, LLC, a Texas limited liability company



                     By:Ad_ ..        ~""/
                        Robert [',. Patton, J ., Its Sole Manager

                             [The Remainder of this Page Intentionally Left Blank]




DEED, CONVEYANCE, ASSIGN\lf.NT ANI) Btu. OF SALE.

                                                 Page 6
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 188 of 242



                                          AC~~OWLEDGEMENTS


STATE OF TEXAS                )
                ,fh.          )    S3.
COUNTYOF~                     )

     Be it known, that on this           ,~
                                        day of            m~n 'j ,2018, before me, the undersigned
authority, personally came and appeared Larry Wrfg~fto ~;e personally known and known by me to
be the person whose genuine signature is aft1xed to the foregoing document, who signed said
document before me and who acknowledged, in my presence, that he signed the above foregoing
document as his own free act and deed and for the uses and purposes therein set forth and apparent.

        In witness whereof, the said appeared has signed these presents and I have hereunto affixed
my hand and seal on the day and date first above "lvritten.

        GIVEN UNDER MY HAND AND SEAL OF OFFICE, this April.                      3    2018.



                                                              Commission Expires:
                                                                                     ~
                                                              NotaryPu lie in nd for the
                                                                                       q."dO.@:
                                                              (Seal)


STATE OF TEXAS                 )
              ~             ,lJ..s s,
COUNTY OF        jQ[Y72f1)J                                          ,
     Be it known, that on this           .3-
                                         day of           ~       , 2018, before me, the undersigned
authority, personally eanle and appeared Robert L. Patton, Jr. to me personally known and known by
me to be the person whose genuine signature is affixed to the foregoing docwnent, who signed said
document before me and who acknowledged, in my presence, that he signed the above foregoing
document as his own free act and deed and     the uses and purposes therein set forth and apparent.

        In witness whereof, the said appeared has signed these presents and I have hereunto affixed
my hand and seal on the day and date tirst above written.

        GIVEN UNDER MY HAND AND SEAL OF OFFICE, this APril_3_-.


                                                              n
DEED, CO'iVEY.~'iCE, ASSIG:>lME:>lT A:>lD BILL OF SALE,

                                                     Page 7
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 189 of 242




PLEASE RETURN RECORDED INSTRUMENt TO:

TCRG East Texas Pipeline I, LLC,
Attn: General Counsel
5201 Camp Bowie Blvd., Suite 200
Fort Worth, Texas 76107
Telephone: 817-626-9898
TeJecopier: 817-624-1374




DEED, CONVEYANCE, ASSIGNMENT ANI) BILL OF SALE.

                                             PageS
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 190 of 242




                 Exhibit 10:
            October 12, 2018 Letter
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 191 of 242
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 192 of 242
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 193 of 242
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 194 of 242




                    Exhibit 11:
                Assignment of Note
  -·     '   20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 195 of 242




                                                                ASSIGNMENT

                           WHERE'AS, Slack Duck Properties, LLC, a Texas limited llablllty Company ("Borrower")
                  previously borrowed, pursuant to a written Real Estate Lien Note, Four MIiiion One Hundred Thousa"d
                  dollars {$4,100,000.00) from lender, Krlslenn Ranch, LLC, a Texas Limited llablllty Company and KrisJenn
                  Ranch, LLC a Texas limited Liability Company,serles Uvalde Ranch {"ttie Note").

                          The Note Is dated August 14", 2017 ancl by the terms of the Note, was due and payable in full
                  on or before August 14'"• 2018. Borrower has not paid the Note according to its tem,s and lender has
                  foreclosed on the Note and the collateral which il\cludes Borrowers interest in the E~press Gas Pipeline.

                           FOR ANO IN CONSIDERATION or partial payment of the balance due and owing on the Note
                  dated August 14, 2017 and other good and valuable consideration, the receipt and legal sufficiency of
                  which are hereby acknowledged, Black 0uck. Properties, LlC ("Assignor") hereby transfers, assigns and
                  delivers to J<rlsjenn Ranch, lLC and Krlsjenn Ranch, UC, a Texas Limited Liablllty Company-Serles Uvalde
                  Ranch ("Assignee") one hundred percent (100¾) of Assignor's Interest In that one certain Promissory
                  Note dated March 20, 2017 wherein Bigfoot energy Services LLC Is the Borrower and Black Duck
                  Ptopenles, ltC Is the Lender In the original principal amount of four Hundred Fifty Thousand dollars
                  {$450,000.00) payable quarterly with interest at six percent (6%) ("The Note") plus the Security
                  Agreement dated March 20,2017 between Bigfoot Energy Services tLC and Assignor securing payment
                  of the Note ("Security Agreement") together with any and all other rights, titles, interests, and equity of
                  Assfgnor in and to the Note and Security Agreement to have and to hold unto said Assignee and their
                  heirs, successors and assigns forever.

                                                                           ASSIGNOR:

                                                                           BLACK DUCK PROPERTIES, LLC,
                                                                           a Texas Limited tlabllity Company.



                  Date:   ~ 0 ,2018
                  ACCEPTtD BY ASSIGNEE:

                  KrlsJenn Ranch, LLC, a Texas limited Uabllity Company
                  and Krfslenn Ranch, LlC a Texas limited liability Company•Serles Uvalde Ranch




                                                                                                                                (.
                                                                                                                                (


                                  -~.- .......          EXHIBIT D
Unofficial Copy
                    20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 196 of 242
1
    Compkl!e Item, 1. :!, aoc:13.
1
    Print your riame anct addras$ on the reve,se
    $0 that we ca.n return the can:t 10 ~,ou.
    Attach lh<; caro IO lhe ooek of lho mollpi~&
    or on tile front If space e1mlt$.                     •
                                                                                                                                                   PO!ti1!:J8 S
                                                                                                                            Cve,                               ~-------;
                                                                                                                            •   No            ~Feo
          lligfoot Energy Services. LLC                                                                                                      tRcc(if,4Fco
                                                                                                                                             orn &q...-Od}
             Alln; Robert A. Shermi111                                                                                                                         ~--------1
                                                                                                                                             1O&li'l'N'/ F&&
             312 West Sabine Street                                                                                                          ,cnl RoqWed}      I-------'
              Cmihagc, Tc:-:ns 75633

 11111111I INl 111111111111111111111111111111,11
'15'!0     '1~01     003b      S1b8     50113     '15      °
;;;;;;:;;:.;;::;:::;;;;:::~::.,;,..::.~~;:;.:;,;~..:::_---JO~•
                                                                 iEi\~. . . . .
                                                             e..,".. '·''"""'"·
                                                                   on 01:ht;,y
                                                                                    "'..
                                                                                            °"'"~
                                                                                          0e,.""
                                                                                                           0 Prionty M.:li! !:Apt~
                                                                                                           0 .Rc,,gq.ie,,atMa,I""
                                                                                                           0 R~i,IOf't<I Moil Rf6.lti,::~
                                                                                                              ()e,l,y.,.,
                                                                                                           Cl Ret1,,t1 Rct:eiPI fo,
                                                                                                                                                 B igfool Energy Services, LLC
                                                                                                                                                    Attn: Robert A. Shemwn
                                                                                                                                                     312 West Sabine Street
                                                                                                                                                                                 - ··- ·····
                                                                                                              ~hnNJ~
Art.Cf~ Numb&r ffraot.far fmm <:N'Viro raNn                n           Oe,:,,..l'tY A~!lltl-KI Oe!~,c,ry
                                                                   (',rii-,., ,.,.
                                                                                                           Q &$1Mll6'00::itlll'nn;rl'onr'"             Carthage, Texas 75633
       7 • 14 1a2a aaaa 1ciss 1102s                                              :..,,.,.,,.,,,,"""        0 Slgneture ~nllM'lcJOQP'I
                                                                                                             Re::,lri~e,::t Oelt.'tl}'
                           ;                                       :   u.;:::.oJ)
Form     3811, April 2015 PSN 7530·02-000-9053




                                                                                         EXHIBIT D
Unofficial Copy
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 197 of 242




                    Exhibit 12:
                April 16, 2019 Email
      20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 198 of 242
From: Larry Wright <larrymwright54@yahoo.com>
Sent: Tuesday, April 16, 2019 4:15:35 PM
To: Daniel Moore; Darin Borders
Cc: Dstrolle@caglaw.net
Subject: False allega ons and claims answered with facts

Daniel-I’m at a loss what your are trying to do and destroy. I’m afraid the only thing you are going to to do is destroy
Darin’s chance to make any money on this deal. Of course that would destroy your chance too and We are prepared to
protect my good reputa on!!!!
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 199 of 242
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 200 of 242
      20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 201 of 242




As you can see on 7/17/17, you gave full authority to close any way I could, no ques ons asked. You can put all the spin
on this you want, but the facts speak for themselves.

    There are several reasons for why you did this. First you made an end run on me and BlackDuck with Faryx and Joe
Michael on May 28th, 2017. Chase Palmer conﬁrmed the agreement and you conﬁrmed on May 28th at 1:39 pm. You
immediately put BlackDuck into a default situa on without ever running it by us ll way later. Chase Palmer had to
provide these documents to me on 7/14/17 at 11:12am. I have no proof Darrin that you were part of this mu ny??
Then on 7/14/17 at 3:32 pm you had your li le blowup with Rod Roberts and Chase. I had to come in to salvage any
way I could to close and save the over $1,000,000 in non refundable earnest money that I had wired to Rod Roberts from
KrisJenn Ranch LLC(not one penny every came from BlackDuck)!!!!!! In the last dealings you never got my approval or
ever thought about my earnest money that was on deposit, that You maliciously put at risk!!!! And again you can spin it
any way you want.

The last thing you did when you gave up on closing was oﬀered me $1.5 million not to close. You assured me Joe Michael
of Faryx would have me the money. Again, I’m not sure you were part of this or not Darrin? Two days before I closed,
you and Joe had completely giving up on me ever closing!!!!

In eﬀect, when I did close, It was only a er BlackDuck defaulted on its earnest money Contract. Joe Michael and Daniel
Moore went silent for two days. Y’all were in shock and Non-believe when you found out I closed. I’m SURE that spoiled
your’s and Joes plans! Well guest what? The facts will prove that BlackDuck defaulted and yall’s 20% each went into the
trash can. Rod made a new deal with me on such a short me line that it would be impossible to get a Bank loan. I
scrambled and made an outrageously high 17% interest rate loan thru KrisJenn. KrisJenn Ranch bought the Express!!!!

I have held all of this bo led up for quite a while. I’m not sure you knew any of this Darrin. I pray you weren’t involved or
there wouldn’t be any need for this email. I agree I didn’t make the Best deal the World ever saw when I sold, but I s ll
a er everything that has happened ....... tried to keep y’all in the picture with Honor. But as both of you have agreed
many mes in emails that I have Kept: Is that I had full authority. My belief is that I can arbitrarily end yall’s 20% right
      20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 202 of 242
now. I would prefer to get KrisJenn even, then all of us make some money. Daniel if you keep bothering my buyers, I will
have no op on, but to end the 20% and ﬁle Malicious charges against you and all of your forfeited Companies in the Sate
of Texas. I pray Darrin, you were not a part of any of the above and you did everything you said you would for the beneﬁt
of the water project.

If I don’t get some type of answer, Daniel that you have backed oﬀ with yourself and your a orney Harassing my buyers
by April 23rd. Then I will proceed to kill the 20% each of you own. I will just give the buyers yall’s 4% (Darrin did you
hire an a orney yet and put Crocke (Buyers a orney)on No ce) If not I can have KrisJenn assign your percentage now. I
can do your’s also Daniel. Yall’s choice -live with the deal and make more money than you ever dreamed of/or kill the
deal. And on a last note, I’m not ever interested in arguing agin with you Daniel or the way you spin everything. I can
con nue from this point forward if you want on a strictly business rela onship. Darrin,I think we are in that Business
rela onship. Thank you and wai ng to hear back.

God Bless,
Larry Wright
KrisJenn Ranch LLC
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 203 of 242




                        Exhibit 13:
                      Release of Lien
39   20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 204 of 242
                                                     00200269 VOL:       3648 PG~         369



                                              [] ORIGINhL
                                               RELEASE OF LIEN

        Date: June 28, 2019

       Note:
                                                 1
                  Date:               August 14 \ 2017

                 Original amount:     $4,100,000.00

                 Maker:               Black Duck Properties, LLC

                 Payee:               Krisjenn Ranch, LLC and Krisjenn Ranch, LLC- Series Uvalde
                                      Ranch

                 Maturity date:       August 141h, 2018

       Note:

                 Date:                August l41h, 2017

                 Original amount:     $1,175,000.00

                 Maker:               Black Duck Properties, LLC

                 Payee:               Larry M. Wright, Individually

                 Maturity date:       August l 4 111, 2018

       Holder of Notes and Lien:      Krisjenn Ranch, LLC and Krisjenn Ranch, LLC- Series Uvalde
                                      and Larry M. Wright, individual ty

       Lien Holder's Mailing Address:         410 Spyglass Road, McQueeney, Texas 78123


       Notes and Lien Are Described in the FolJowing Documents:

                 Deed of Trust-Security Agreement- Assignment of Rents-Col1ateral Assignment of
                 Leases-Construction Mortgage- Financing Statement-Fixture Fi1ing ("Deed of Trust)
                 recorded at Volume 3550 Page 534 of the real property records of Rusk County, Texas.

       Property (including any improvements):

                 See Exhibit A




       Release of Lien (Wright)                                                                 l'ai;c I
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 205 of 242
                                             00200269 VOL:           3648 PG~           370



        Holder of Notes and Lien acknowledges its payment and releases the property from the
 lien and from all liens held by Holder of the note and lien without regard to how they were
 created or evidenced.

        Holder of notes and lien expressly releases all present and future rights to establish or
 enforce the lien as security for payment of any future or other advances.

           When the context requires, singular nouns and pronouns include the plural.




                                               KRISJENN RANCH, LLC., A TEXAS LIMITED
                                               LIABILITY COMPANY




                                               KRISJENN RANCH, LLC.-SERIES UVALDE
                                               RANCH




                                                            . Wright, Mana




 Release of Lien (Wright)                                                                     Page 2
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 206 of 242
                                                                                 00200269 VOL :   3648 PG :   371




 THE STATE OF TEXAS                                                               §
                                                                                  §
 COUNTY OF BEXAR                                                                  §

        This instrument was acknowledged before me on                                      0   vN   J.4       2019,     by
 Larry Wright, manager of Krisjenn Ranch, LLC.

                                    Tracy L. George
                             Notat)' Public . State o! Texas
                                Notat)' 1D#: \2896431-6
                            My Comm. Expires: April 20, 2020




 THE STATE OF TEXAS                                                               §
                                                                                  §
 COUNTY OF BEXAR                                                                  §

        This instrument was acknowledged before me on     0Vr\€,                                     ol.Y     2019,     by
 Larry Wright, manager of Krisjenn Ranch, LLC-Series Uvalde Ranch.


                            Tracy L George
                      Notary Public • State oi Texas
                         Notary ID#: 12896431-6       '
                     My Comm. Expires: April 20. 2020 .
                                                                        I
                                          K   JC   .   ••   :,r-:,;:,,;.._••~'
                              '



 THE STATE OF TEXAS                                                               §
                                                                                  §
 COUNTY OF BEXAR                                                                  §

        This instrument was acknowledged before me on                                      0vN. ;;_ Y         20l9,     by
 Larry Wright.




 Release of Lien (Wright)                                                                                             Page 3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 207 of 242
                                                                               00200269 VOL:        3648 PG~   372



 AFTER RECORDING RETURN TO:

 GRANSTAFF, GAEDKE & EDGMON, P.C.
 David P. Strolle Jr.
 5535 Fredericksburg Rd., Suite 110
 San Antonio, Texas 78229
 Tel:   (210) 348-6600
 Fax:   (210) 366-0892

 P:\WP2\Cl1cms T-Z\Wright, Larry & Gwynne\2013 Uvalde County K~ transaction\Retea.,e of Lien.d-0c




 Release of Lien (Wright)                                                                                            Page 4
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 208 of 242
                                    00200269 VOL:        3648 PG:       373




                                 EXHIBIT "A" FOLLOWS




                                        28
     20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20
                                           00178026  VOL: 18:00:55
                                                           3522 PG:Exhibits
                                                                      466
                                                                            Pg 209 of 242
        20170027!i6 Page. 1 of 33
           '   .   '                                                                              2017002756
                                                   l l il~                           33 PGS
                                                                                     co




ii




                           NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL
                           PERSON, YOU MAY REMOVE OR STRIKE ANY OR ALL OF THE
                           FOLLOWING INFO~TION FROM ANY (THIS) INSTRUMENT THAT
                           TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR
                           RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER
                           OR YOUR DRIVER'S LICENSE NUMBER

                                              DEED, CONVEYANCE AND ASSIGNMENT

                           KNOW ALL MEN BY THESE PRESENTS THAT:

                                                                           ).

                                    THE EXPRESS GAS PIPELINE, LP, a limited partnership organized and
                           citisting under the laws :of lhe State of Texas, with its principal office at 6034 West
                           Courtyard Drive, Suite' 205, Austin, Texas 78730 (hereinafter sometimes called
                           "Express"), acting by und through its sole general partner The Expre~s Pipeline
                           Connection, LLC and in. consideration of the sum of Ten and No/I 00 Dollars {$ 10.00)
                           cash and other good and valuable consideration, the receipt and sufficiency of which are
                           hereby acknowledged, has sold, transferred, assigned, and by these presents does bargain,
                           sell, transfer assign, convey, and deliver unlo BLACK DUCK PROPERTIES, LLC with
                           its prim;ipal office at 410 Spyglass Road, McQueeney, Texas 78123, all of the following
                           described pipeline system and related facilities (the P-21 Pipeline), rights-of-way,
                           easements and pennits, leases, and other rights and properties described herein situated in
                           the State of Texas, that Express acquired by Deed, Conveyance and Assignment from TE
                           Products Pipeline Company, Limited Partnership (TEPCO) to Lancer Resources
                           Company recorded at Volume 742, page 72 of the Real Property Records, Shelby County,
                           Texas; at Volume 824, page 29 of the Real Property Records of Nacogdoches, Texas;
                           and at Volume 889, page 40 of the Official Public Records of Angelina County, Texas
                           and by Correction Deed, Conveyance and Assignment from Lancer Resources, L.P., a
                           Limited Partnership to The Express Gas Pipeline, LP, a Limited Partnership, recorded as
                           document number 2009-00252651 of the Official Public Records of Angelina County,
                           Texas; recorded as document number I33 I 89 recorded in Volume 300 l, page 80 of the
                           Real Property Records of Nacogdoches County, Texas; at Volume 291 I, page 596 of lhe
                           Rea! Property Records of Rusk County, Texas; end as document number 2009000958 of
                           the Real Property Records, Shelby County, Texas, (collectively herein referred to as the
                           "Express Pipeline"); to-wit:




          I do her,;by certify this to be a true copy or the attached document filed and recorded in Shelbi¢"0'.u1Jtf TX, as•~ri¢..imced fn
          lnsll\Jm=nt2017002756.                                   ·                                   1-f(i ·,:,-.'~· ·---~ -
          WITNES:l MY HAND AND OFFICIAL SEAL. THIS Augusl 15, 2017, Jennifer L. FountalQ, Count)' Clo        Qa...h.£Ilu:
                                                                                                             'Wpuly
                                                                                                                          ~~
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 210 of 242
   Z017002756 Page 2 of 33                                       00178026 VOL: 3522 PG:                            467




                                         PIPELINE SYSTEM AND RELATED FACILITIES

                            All of Ille follo\ying described pipelines, laps and ·other facilities owned by
                     Express Pipeline:

                             I.      Approximiltely 64.97 miles (more or less) of 8" nominal outside diameter
                                     pipeline and appurtenances that is located generally as set forth in the
                                     immediately following paragraph 2 and is depicted on the line drawing
                                     attached as. Exhibit "A" and by this reference made a pm1 hereof.

                             2.      g·• PIPELINE FROM LUFKIN TO TEXAS/LOU!SANA STATE LINE

                                     COMMENCING nl a point within Gulf Refining Company's Lufkin
                                     Station Sit'e in the Vincinti Mitchell Survey, Angelina County, Texas, as
                                     described by easement, recorded in Volume 236, Page 584, of the Deed
                                     Records of said County and State;               ·
                                                                                                                                        (.,.J
                                     THENCE running generally in a northeastdly direction in Angelina                                   --J
                                     County, Tbxas, a distance of approximately 2.39 miles to a point on the                            U!
                                     West Bank of the Angelina River on property now or fonnerly owned by
                                     Mrs. W. 'E. Massengill in the Goguen Survey, as described by the
                                     easement recorded in Volume 63, Page 160, of the Deed records of said
                                     County;

                                      THENCE 'crossing the Angelina River in an 'easterly direction, leaving
                                      Angelina County, Texas and entering Nacogdoches County, Texas, to a
                                      point on ihc East Bank of said Angelina River on property now or
                                      formerly owned by Mrs. S. C. Parrott, ct. Al., as described by casement
                                      recorded in Volume 74, Page 107, or the Deed Records of said
                                      Nacogdoc~es Co~nty;

                                      THENCE running generally in a northeasterly direction across
                                      Nacogdoches County, Texas, a distance of approximately 30 miles to a
                                      point on the County line between Nacogdoches and Rusk Counties, Texas
                                      and on the north line of property now or formerly owned by J. Kelly as
                                      described by easement recorded in Volume 74, Page 38, of the Deed
                                      Records ot'Nacogdoches County, Tes.as;

                                      THENCE entering Rusk County, Texas nt a point on the south line of
                                      property now or formerly owned by Spencer Eliot Brick Company, as
                                      described by easement recorded in Volume 67, Page 183, of the Deed
                                      Records of Rusk County, Texas;
                                                 1
                                      THENCE ; running generally in a northeasterly direction across Rusk
                                      County, Texas, a distance of approximately 6.~6 miles lo a point on the
                                      West Bar/k of the Attoyac River on property now or formerly owned by



                                                                      2




                                                                                                          ,.\ ?\E~_lfy
                                                                                                           J .•.
                                                                                                        "'-.•·
                                                                                                     : 'e ,' : l. \
                                                                                                                   "   . •   .,
                                                                                                                    ··."',.;;,
                                                                                                                        ·. e,.
                                                                                                ,,,,.: ~[ , / ,,i1/ ~=i           :..
     I do heMby certify this to be a true copy or the att.iched document filed and recorded in Shelby.,9"ount)'. TX, as evtoe1iced In
     lnstrum,ml 2017002756.                                                                             -·.. ~-      ~ ·
     WITNESS MY HAND AND OFFICIAL SEAL. T~IS August 15, 2017, Jennifer L Fountain, ~ountv C t e ~ l ~ '                -:,\\-hQ.A,u
    20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits
                                          00178026 VOL: 3522 PG:     468
                                                                           Pg 211 of 242
       2017002156 Page 3 of 33




                                    Mrs. M. L: Moore, as described by easement recorded in Volume 67, page
                                    130, of the Deed Records of Rusk County, Tex.as;

                                    THENCE !crossing the Alloyac River, leaving' Rusk County, Texas and
                                    entering Shelby County, Te;,:as, to a point on the East 13ank of said
                                    Attoyac River.

                                    THENCE entering Shelby County, Texas at a !)()int on the soutl1 or west
                                    line of property now or formerly owned by Gulf Refining Company as
                                    described by easement recorded in Volume 381, Page 347 of the Deed
                                    Records of Shelby County, Texas;
                                              '
"                                   THENCE continuing in an easterly direction to property now or formerly
                                    owned by Texas E~stem Transmission Corporation as described in Deed
                                    recorded in Volume 381, Page 344 of the Deed Records of Shelby County,
                                    Texas;

                                    COMMENCING at a point on the south or west line of property now or
                                    fonnerly dwned by J. M. Whiteside, as described by easement recorded in
                                    Volume 7~, Page'543, of the Deed Records of Shelby County, Texas;
                                              l
                                              !
                                    THENCE \-unning generally in an easterly direction :icross Shelby County,
                                    Texas, a d.istance of approximately 28 miles to' a point on the West Bank
                                    of the Sabine River on property now or formerfy owned by J. T. Caldwell
                                    ns describJd by easement ·recorded in Volume 131, Page 497, of the Deed
                                    Records of Shelby County, Texas.

                                       RIGHTS-OF-WAY. EASEMENTS AND PERMITS

                              All rights-of -way, easements, permits, privileges, grants and consents of Express
                     for the construction, laying, maintenance, operation and removal of pipeline facilities in
                     the State of Tex.as as set forth on E..~hibits "8-1" through "B-6" allached hereto and by
                     this reference made a part hereof.

                                                                 II.

                             TO HA VE AND TO HOLD all of the above-described premises, rights and
                     properties, together witl1 all and singular the rights, privileges, hercditamenls and
                     appurtenances belonging' to or in any way appertaining to any or all of the premises,
                     rights or properties herejnabove described and conveyed, unto Black Duck Properties,
                     LLC, its successors and assigns forever; and The Express Gas Pipeline, LP, does hereby
                     bind itself and its succes~ors lo warrant specially and forever'defend the same unto said
                     Black Duck Properties( LLC, its successors and assigns, against every person
                     whomsoever claiming o(lo claim the same, or any part thereof, by, through or under The
                     Express Gas Pipeline, LP, but not otherwise. This Deed, Conveyance and Assignment
                     and all conveyances and fransfers hereunder sh~II be subject t~ all liens, mortgages, taxes



                                                                  3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 212 of 242
   2011002f5s Page 4 of 33                                     00178026 VOL: 3522 PG:                              469




                     (except ad valorem taxes) restrictions, leases (both surface usb; and oil, gns and mineral
                     leases), easements, rights·_-of-way, licenses, exceptions, reservations, outstanding intcn:sts
                     and other conditions of title or encumbrances of whatever nature, to the extent such
                     matters are of record in Angelina, Nacogdoches, Rusk and She.lby Counties, in Texas and
                     to all matters that arc a cu'rrent survey or visual inspection would reflect.

                                                                  Ill.

                     The Express Pipeline is hereby sold, transferred, assigned, conveyed and delivered to
                     Black Duck Properties, LLC without recourse (even as to the return of the purchase
                     price), and without covenant or warranry of any kind, express, implied, or statutory
                     except as otherwise prov'ided in said Purchase Agreement. WITHOUT LIMITATION
                     or- THE GENERALITY OF THE IMMEDIATEL y rRECEEDING SENTENCE AND
                     IN ADDlTION TO ANY DISCLAIMERS SET FORTH IN THE PURCHASE AND
                     SALE AGREEMENT, T\-IE EXPRESS GAS Plf>ELINE, LP HEREBY (i) EXPRESSLY
                     DISCLAIMS AND NEGATES ANY REPRESENTATION OF ANY WARRANTY.
                     EXPRESS, IMPLIED AT COMMON LAW, BY STATUTE OR OTHERWJSE,
                     RELATING TO (A)•- THE CONDITION, PURPOSE 1 DESIGN, QUALITY.
                     PERFORMANCE. EX'ISTENCE, CLASS, CERTIFICATE, MAINTENANCE.
                     SPECIFICATION, ABSENCE OF LATENT DEFECTS, OR ANY OTHER MATTER
                     WHATSOEVER OF ; THE SUBJECT ASSETS (INCLUDING, WITHOUT
                     LIMITATION,        ANY, IMPLIED            OR      EXPRESS       WARRANTY         Of
                     MERCHANTABILITY, OR OF FITNESS FOR A PARTICULAR PURPOSE) OR (B)
                     ANY INFRINGEMENT BY THE EXPRESS GAS PIPELINE, LP OR ANY OF ITS
                     AFFILIATES ON ANY rATENT OR PROPERTY RIGHT OF ANY THIRD PARTY;
                     AND (ii) NEGATES ANY RIGHTS OF BLACK DUCK PROPERTIES, LLC UNDER
                     STATUTES OR AT COMMON LAW TO CLAIM DIMINUTION OF
                     CONSIDERATION AND ANY CLAIMS BY BLACK DUCK PROPERTIES, LLC
                     FOR DAMAGES BECAUSE OF REDHIBITORY VICES OR DEFECTS, WHETHER
                     KNOWN OR UNKNOWN. IT BEING THE INTENTION OF BLACK DUCK
                     PROPERTIES, LLC AND THE EXPRESS GAS PIPELINE, LP THAT THE SUBJECT
                     ASSETS ARE TO BE CONVEYED IN THEIR PRESENT CONDITION AND STATE
                     OF REPAIR OR DISREPAIR.

                                                                  IV.

                             IN WITNESS \VHEREOF. this Deed, Conveyance and Assignment is being
                     executed in counterparts, nll of which arc idc11tical, on the dates shown bdow. but
                     effective as of 7:00 n.m. of the 14"' day of August. 2017. Eacl) of such counterpans shall
                     for all purposes be deemed to be an original, provided all ·of such counterparts shat)
                     together constitute but o~;e of the same instnnnent.
                                                                                                                                    ..



                                                                                                                                    (,J
                                                                                                                                    -...J
                                                                                                                                    "-.I
                                                                                                        _ ~ ~:l~l-~;,
                                                                                                      _.~-:
                                                                                                        -. __ ... • I\   ··.oo
                                                                                                                          .   -~
                            -                   .                                                :zt ~;;ji()z -·~ -
                                                                                                  .




     I do her,~bycertify this to be a true copy of the attached document filed and recorded in Shel\)11,r.ioµfi"~~~; evii{~ced in
     lnslrum,ml 2017002756.                                                                     ~:j;· · · ...·,. _,'
                                                                                      1
     WITNESS MY HAND AND OFFICIAL SEAL, T~IS August 15, 2017. Jennifer L. Fountain. ounty Cle~/       ~.~:)~'.5\a..,~
     20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits
                                           00178026 VOL~ 3522 PG~     470
                                                                            Pg 213 of 242
        2017002t56 Page 5 of 33




                                                                          By. 'Rod C. Roberts, President of The
                                                                          Express Pipeline Connection, L.L.C




'"
                           STATE OF TEXAS                         §
                                                                  §
                          COUNTY OF        -rra vi'J              §


                                 This instrument was . acknowledged before me on the /1./- ft-. day of
                              ~u.sf-          , 2017, by Rod C. Roberts, the President of The Express Pipeline
                           Coime ~on, L.L.C., a Texas Limited Liability Company, the General Partner of The
                           Express Gas Pipeline, L.P. a Texas Limited Partnership, on behalf of said companies.


                                                                              cCJIU. . --
                                                                          Notary Public in and for the State ofTexas ,
                                                                                    ,4nM. A- p()?(,/he_

                                                                               ~~~
                                                                              flIT !~
                                                                                                 . ANHA IOOIHl
                                                                                           Notary Public. Stote of Teaot
                                                                              ~U'"
                                                                               ~_:.;_\
                                                                                      .z   .
                                                                                             My Commlulon hplre,
                                                                                                 Aprll 11, 2019




                                                                          5



                                                                                                                  >;(~\1~ LI);:---
                                                                                                              ,- J.,\······ ·····Po
                                                                                                              ·o....-_:
                                                                                                              ~-           .
                                                                                                                               ·..J;,'   ,••   ..
                                                                                                                                               '.?.
                                                                                                                                                    ,.
                                                                                                            , o : ' . · / ·::-:,
          I do her,,by certify this to be a true copy of the attached document filed and recorded in Shelby County;. TX, as eviddoced in
                                                                                                          '-htid-fcJ ·--~ %~'·
          lnstrum,:nl 2017002756.
          WITNESS MY HAND AND OFFICIAL SEAL. THIS August 15. 2017. Jennlferl. Fountain. 9011ntyC1erl(          -~ ~;-0
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits
                                      00178026 VOL: 3522 PG:     ~71
                                                                       Pg 214 of 242
   2017002756 Page 6 of 33




                                                                       BLACK DUCK PROPERTIES, L.L.C.



                                                                       By:
                                                                       Title:
                                                                                                                                                    Ii




                      STATE OF TEXAS                               §
                                                                   §
                     COUNTY 0~         'f¼!llti2.                  §


                        Av.. This instrument was acknowledged before me on the -~ay of
                           :311& .             ' , 2017, by Larry M. Wright, Manager orBlack Duck
                     Properties, L.L.C., a Texas limited liability company, on behalf of said limited liability
                                                                                                 •·
                     company.                                                                    ·


                                      JOHN MAAK EDGMON
                                   Notary PIJbli~ Stille ofTexas
                                   My Comm. Exp. 12/2/2D20
                                      Notary 10 1070702·3




                                                                       6


                                                                                                            -~ ~.\-\ELO J;-_··C'
                                                                                                           ~" __ ........
                                                                                                     . ·,, _.-·· ... l-,'.
                                                                                                      ~.          ._.,.14 _. -
                                                                                                                                 ····.:'.c::-
                                                                                                                                          -··
                                                                                                     ~-e:: ~-::_.?' )~
                                                                                                                  ~~
                                                                                              _
     WITNESS MY HAl<IO AND OFFICIAL SEAL, THIS Augusl 15, 2017. Jennifer L. Fountain, County Clerk
                                                                                                     4v1f«~
     I do her-?by certify this lo be a true copy of the attached document filed and recorded in Shelb~ qi~nty,1X,
     Instrument 2017002756.                                                                                          .-;-~"
                                                                                                      'll ,.. ,.. -~--v:r-:~
                                                                                                       1
                                                                                                                                 ~,vf-i'ced in
                                                                                                                                                1

                                           •                                          ·                DepL!ty'
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 215 of 242
   20170027,56 Page 7 of 33                                                00178026 VOL;                                   3522 PG~                       472




                                                                         EXffiBIT "A"
                                         Attached hereto and made a pert of that certain
                    Deed, Conveyance ond Assignment dated this 14t11 day of Augus~ 2017, between The Express
                                       Gas Pipeline, LP and Black Duck Properties, LLC

                                                                                                                                                         ·--,..L.
                                                                                                                                                         1
                                                                                                                                                         I
                                                                                                                                                             t:i··---·
                                                                                                                                                              .,

                                RUSK                                              l',INOU           :·.
                                                                                                                     ·~.
                                                                                   '!!-!\,,..,.'.         \
                                                                                   .~.. ..;-r·                              .                             r/.



                                    , -··· ___ ,...•-~ ··•--.. . . . .
                                The Express Gas
                                  Ptpellne, LP
                     ----·---




                                                                                                                                     ': ._l.
                                                                                                                                         ,,
                                                                                                                                     ··.+~~:.
                                                                                                                                           (
                                                                                                                       SAl'f AUfiUSTINE

                                                                                                          ~          ...
                                                                                                              ,:,_   ...... -,-~ -                                    s
                                       ANGEUNA



                                                                                                                                                                ·-



                                                                                                                                               1;,•·:::-··~·\l EL ll;, ·
                                                                                                                                         . ··' ~' .. . ....... C'.


                                                                                                                                .'i ·!lt; 1;
     I do her,,by certify this to be a true copy of the attached document filed and recorded in Stietby.f~~r,~~1:r:X, ai:!_ e~i!J..~n<;:ed in
     lnstrumc?nt2017002756.                                                   ·                                                      i-j:/f{' .. · -~';.,
     WITNESS MY HAND AND OFFICIAL SEAL, Tf:llS Augus115, 2017. Jennifer L. Fountain. County Cieri<                                        ~-~~.-./~%GJ';U
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 216 of 242
   2017002756 Page 8 of 33                                            00178026 VOL~            3522 PG=             473



                                                                    EXHIBIT "B-1"
                                         Att,1ched hereto and made a part of that certain
                       Purchase & Sale Agreement dated this 141h day of August, 2017, between The Express
                                           Gas Pipeline, LP and Black Duck Properties, LLC

                                                              Shelby County. Texas

                        Date                              Gran\or                            Gr;anlee      . Book   Pane
                      02/03/13    VanJ. Smith                                        Gulf Pioe line Co.     81      7
                                                                                     Gulf Pipe line Co.
                                                                                     and Gulf Produclion
                      01127/14    E.W. Cockrell       .                              Co.                    79      562
                      01128/14    D.D Bazer. et tix.                                 Gulf Pioe Line Co.     79      609
                      D112B/14    I.E. Bazer, et ux.                                 Gulf Pioe Line Co.     79      597
                      D112B/14    W.H. Cammack                                       Gulf Pipe Line Co.     79      594
                      01128/14    WH Cammack                                         Gulf Pipe line Co      79      594
                      01128/14    W.H. Cammack                                       Gulf Pipe line Co.     79      594
                      01128114    Bridie Carter et vir.                              Gulf Pioe line Co.     79      592
                      01/26114    Mrs. W.J. Cockrell                                 Gulf Pioe Line Co.     79      593
                      01/2B/14    J.R. JOl'llin et U)(.                              Gulf Pibe Line Cc.     79      574
                      0112B114    Raloh Joalino, et ux.                              Gulf Pioe Line Co.     81      19
                      01/28114    J. D. Maiers, etux.
                                                  ;
                                                                                     Gulf Pibe Line Co.     81      27
                      01/26114    J.W. Maiors                                        Gulf Pioe Line Co.     81      14
                      01/28114    A.W. Mathews,1et ux.                               Gulf Pibe Line Co.     B1      24
                      01/1 B/14   W.R. Rains                                         Gulf Pibe Line Co.     79      595
                      01/29114    Luke Motlev                                        Gulf Pioe Line Co.     B1      8
                      01/29/14    J.L. Norman                                        Gull Pipe Line Co.     B1      18
                      01/29/14    W.J Shadowens, et ux.                              Gulf Pipe Line Co.     79      596
                      D1/29114    John Turner. etlux.                                Gull Pii>e Line Co.    Bl      25
                      01/29/14    John Turner, el ux.                                Gulf Pibe Line Co.     01      25-26
                      01/29/14    John Turner, el us.                                Gulf Pine Line Co.     81      25-26
                      01/31/14    J.H. Huahes ;                                      Gulf Pioe Line Co.     79      562
                      D1/31/14    JR. Lewis                                          Gulf Pioe Line Co.     79      576
                      02/02114    Charles F. Flakes                                  Gulf Pioe Line Co.     79      607
                      02/02/14    W.E. ParKer                                        Gulf Pibe Line Co.     81      16
                      02/02/14    WW. Rider, et ux.                                  Guif Pioe Line Co.     81      21
                      02/02114    J.H.Wall                                           Gulf Pioe Line Co.     79      605
                      02102/14    Ben B. While. et ux.                               Gulf Pioe Line Co.     79      573
                      02102!14    W.D. White. et ux.                                 Gulf Pioe Line Co.     79      598
                      02103/14    Luis Hoooer, et al.                                Gulf Pine Line Co.     79      579
                      02103/14    J. Nathan Kina!                                    Gulf Pioe Line Co.     79      564
                      02103/14    J. Nathan Kina                                     Gulf Pipe Line Co.     79      564
                      02/03114    C. Ritell. et U)L                                  Gulf Pibe Line Co.     79      611
                      02/03/14    Jno. A. White, {~I ux.                             Gulf Pibe Line Co.     79      571
                      02/04/14    M.M. Bowlin et ux.                                 Gulf Pipe Line Co.     79      578
                      02/04114    John Kvte et ux.                                   Gulf Pipe Line Co.     79      563
                      02/04/14    J.R. Weir       '.                                 Gulf Pipe Line Co.     79      568
                      02/05114    C.C. Havden                                        Gulf Pioe Line Co.     79      576
                      02/06/14    W.L Foster, et \Jx.                                Gulf Piiie Line Co.    79      572
                      02/06114    C.M Horton, et' ux.                                Gulf Pioe Line Co.     79      565
                      02/06/14    O.M. Ramsev. e1 al.                                Gull Pibe Line Co.     79      599




     WITNE~5 MY HAND AND OFFICIAL SEAL. THIS August 15, 2017. Jennifer L. Founlain, County Cieri<
       20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 217 of 242
          2017002756 Page 9 of 33           00178026 VOL     3S22 PG:   474



                                                    .            EXHIBIT "B-1"
                                                Att~ched hereto and made a part of that c~rtain
                              Purchase & Sale Agrcerj,.ent dated this 14th day of August, 2017, between The Express
                                                  G~s Pipeline, LP and Black Duck Prop~rties, LLC
N
OJ
f<")                                                                Shelbv Count)!•Texas
                             02/06/14    B.A. Rooer                                     Gulf Pioe Line Co.       79      561
                             02107/14    F.M. Bridwell, et al.                          Gulf Pioe Line Co.       79      550
••                           02/09/14    Rev. Mack Jones, et al.                        Gulf Pipe Line Co.       79      603
                             02110114    G.W. Crenshaw. el ux.                          Gulf Pine Line Co.       79      567
                             02110107    J. H. Cruoer et ux.                            Gulf Pipe Line Co.       79      600
                             02/10/14    F.D. Haden. et ux.                             Gull Pioe Line Co.       61      6
                             02110/14    Henrv Sears. et ux.                            Gulf Pioe Line Co.       79      569
                             02111/14    WA Cooper, el ux.                              Gull Pioe Line Co.       79      557
                             02111/14    W.R. Harris, et ux.                            Gull Pioe Line Co.       79      553
"                            02/11/14    J.M. Whiteside ,                               Gulf Pipe Line Co.       79      543
                             02/11/14    C.O. Worsham.' et ux.                          Gull Pioe Line Co.       79      554
                             02111/14    W.T. Worsham· et ux.                           Gull Pioe Line Co.       79      556
                             02/12/14    W,F, Andrews .l                                Guli Pille Une Co.       79      562
                             02112/14    S.W. Wallace I                                 Gull Pipe Line Co.       81      5
                             02/13/14    E.H. Andrews. el vx.                           Gulf Pine Line Co.       79     560
                             02113/14    Phil Bussv, Jr.:.et al.                        Gulf Pibe line Co.       79     610
                             02/13114    Phil Bussy, Jr. et al,                         Gulf Pipe Line Co.       79     610
                             02/13/14    Phil Bussy, Jr, et al.                         Gulf Pipe Line Co.       79      610
                             02/13/14    Phil Bussy, Jr. ~t al.                         Gull Pipe Line Co.       79     610
                             02/13/14    Phil Bussy, Jr,, ,et al.                       Gulf Pipe Line Co.       79     610
                             02/13/14    Phil Bussy. Jr..,et al.                        Gulf Pipe Line Co.       79     610
                             02/13/14    Phil Bussy, Jr., :et at                        Gulf Pipe Line Co.       79     610
                             02113/14    Phil Bussy, Jr..-,et al                        Gulf Pipe Line Co.       79     610
                             02/13/14    Phil Bussy, Jr., ·e1 al.                       Gull Pipe Line Co.       79     610
                             02113/14    Phil Bussy, Jr., ,et al.                       Gulf Pipe Line Co.       79     610
                             02/13/14    W.M. Bvrn                                      Gulf Pi• e Line Co,      79     602
                             02/14/14    F.O, Johnson                                   Gulf Pioe Line Co.       79     580
                             02114114    Allen Porter Aqen\ for Robert Porter           Gull Pioe Line Co.        79     604
                             02116/14    J.F. Beaslev, ei ux.                           Gull Pioe Une Co.         81     11
                             02/16/14    M.M. Carroll. Jr.                              Gulf Pipe Une Co.         79     581
                             02/16/14    W.l. Deffenbauah                               Gulf Pioe Line Co.        7~     606
                             02/16114    G.W. Hanson et ux.                             Gull Pioe line Co.        79     SBJ
                             02/17114    EA Booth                                       Gulf Pioe Line Co.        79     603
                             02/17114    Zach Brinson ,                                 Gulf Pipe Line Co.        79     558
                             02117/14    J.B. Broadus, et ux.                           Gulf Pibe line Co.        79     547
                             02/17/14    J.R. Foster, et me                             Gulf Pioe Une Co.         79     612
                             02/17/14    J. R. Foster. efux.                           ·Gull Pipe Line Co.        79     612
                             02/17/14    J.L. Gilbert. et ux.                           Gulf Pipe Line Co.        81     23
                             02/18114    W.L Barron. efux.                              Gulr Pioe Line Co.        81     547
                             02/18/14    J.T. Caldwell. e't UX,                         Gulf Pice Line Co.        79     546
                             02/18/14    C.H. Freeman, :et ux.                          Gulr Pioe Line Co.        79     545
                             02/18/07    J.L. Hart        '                             Gull Pioe Line Co         79     570
                             02/18/14    H.J. Henniaan,,et ux.                          Gutt Pine Line Co.        79     544
                             02/Hl/14    RA Whiddon, ux. at                             Gulf Pioe Line Co.        79     585
                             0211 B/14   WA Whiddon 'et UX,                             Gulf Pioe Line Co.        79     584

                                                                             2



                                                                                                                 .· --~\\Eis·,-
                                                                                                                · ~ ~--·•"'•••. C.;




            lnstrum:!nt 2017002756.                     :·                                     •
                                                                                                        ··,t·~1~t"'?.·
            I do her,?by certify this to be a true copy of jhe attached document filed al'ld recor~~d in Shelby-.~niy, lfx. as ;~id~_
                                                                                                            .    ~? · ·
                                                                                                                                    ced in
                                                                                                                               c-j ' ,   .


            WITNESS MY HANO AND OFFICIAL SEAL, Tl~IS Augusl 15, 2017. Jennirer L. Founlain, Counly Cieri<   ~ ~ ) { f " ~Q,'Y:JO/n.J
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 218 of 242
   2017002756 Page 10 of 33                                         00178026 VOL                3522 PG:                  475



                                                         EXHIBIT"B-ln
                                          Att~ched hereto and made a part of that certain
                        Purchase & Sale Agreement dated this 141h day of August, 20"l7, between The Express
                                            G.is Pipeline, LP and Black Duck Properties, LLC

                                                              Shelbv CounlvI Texas
                       02/16114 F.M. Whiteside et ux.                                Gulf PiDe Line Co.          79       551
                       02/19114 J.D. Sholer                                          Gulf Pioe Line Co.          79       613
                                  Whiddon, J.E., Gdn. for his 1wo minor children            '
                       02/19114 Marv Ella Whiddon 1l, James Floid Whiddon            Gvlf Pioe Line Co.          79       549
                       02/20114 RA. Rushino, bv W.A. Whiddon, Aol.                   Guli Pioe Line Co.          81       478
                       02/23114 Cohron Davis, et ux.                                 Gulf Pioe Line Co.          79       591
                       02/23114 Ima Odom, 'et al.                                    Gulf Pioe Line Co.          81       9
                       02/23114 J.B. Paramore. et ux.                                Gulf Pii>e Line Co.         81       15
                       02/23114 J.W. Sholar                                          Gulf Pipe Line Co,          81       20
                       02/23114 · R. Sholar                                          Gulf Pioe Line Co.          81       17
                       02/23114 W.F. Talev, et ux.                                   Gulf Pioe line Co,          79       5B9
                       02124/14 W.R. Crawfortl\ et ux.                               Gulf Pipe Line Co.          79       5B8
                       02/24114 C.P. Hoooer et ux.                                   Gulf Pice Line Co.          79       587
                       03/07/14 LN. Muren                                            Gulf Pioe Line Co.          81       13
                       03128114 H. Brvant. et al.'                                   Gulf Pipe line Co.          81       10
                       05/'lB/14 F.J. Hobbs                                          Gulf Pioe Line Co.          B1       548               (..J
                       12/16114 1W, Willimas                                         Gulf Pioe Line Co.          79       559               CCl
                                                                                                                 79       552               (;J
                       02/18/24 W.F. Hollister. et ux.                               Gu!f Pioe Line Co.
                                                      .                              Gu\f Pipe Line Co.
                                                                                     and Gulf Production
                        07/09/24   F.M. Bridwell                                     Co.                           124    440
                                                                                     Gu If Pipe Line Co.
                                                                                     and Gulf Production
                        07109/24 Mrs. W.H. Hariis                                    Co.                           124    44\
                                                                                     Gulf Pipe Line Co.
                                                                                     and Gull Production
                        07/09/24 F.M. Whiteside, et ux.                              Co.                           124    464
                                                                                     Gulf Pipe Line Co.
                                                                                     and Gulf Production
                        07/09/24 Mrs. J.M. Whiteside                                 Co.                           124    438
                                                                                     Gulf Pipe Line Co.
                                                                                     and Gulf Production
                        07/09124 W.T. Worsham                                        Co.                           m      443
                                                                                     Gulf Pipe Line Co.
                                                                                     and Gulf Production
                        07110/24 E.H. Andrews, et ux.                                Co,                           124    446
                                               i                                     Gulf Pipe Line Co.
                                                       ;
                                                                                     and Gulf Productton
                        07110/24   EA Booth           '.;                            Co. ·.                         124    463
                                                                                     Gulf Pipe Line Co.
                                                                                     and Gulf ProductiOri
                        07110/24   F.L. Brinson, el ux.                              Co,                            124    458
                                                                                     Gulf Pipe Line Co.
                                                                                     and Gulf Production
                        07/10124   F.L. Brinson, et ux.                              Co.                            124    458
                                                      .,
                                                                                     Gulf Pipe Line Co.
                                                                                     and Gulf Production
                        07/10124 F,L. Brinson, et u,t                                Co.                           124 458
                        07110/24 Zach Brinson                                        Gulf Pipe Line Co.           127  456

                                                                         3

                                                                                                                   ·~)1£LEJy ·..
                                                                                                             ._;, ......... ,,, C'




                   .
                                                                                                     t;,fil:t1~)
                                                                                                            ..,,, ·..            ..·,-'>;

     I do here;by certify this to be a true copy of   lhe attached document filed and recorded in Sh~lb~ -~!i~· Th, ·~l~~idenced in
     lnstrum,;nl 2017002756.                          :                                    .        .        •· .. ., ...... •·
     WITNESS MY HAND AND OFFICIAL SEAL. TH_
                                          :. IS August 15. 2017. Jennilur L. Fountain, ~ounly Clerk
                                                                                        '
                                                                                                     1YfQW£,l/.(; • ~'l:bOl\1.J
                                                                                                             O(BulY
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 219 of 242
  2017002756 Page 11 of 33                                           001780.26 VOL~                3522 PG:                  476




                                                                EXHIBIT"B-1"
                                         Attached hereto and made a part of that certain
                       Purchase & Sale Agreement dated this 141h day of August, 20 J7, between The Express
                                           Gas Pipeline, LP and Black Duck Properties, LLC

                                                                              .
                                                              Shelbv Countv Texas
                                                                                       and Gull Production
                                                                                       Co.
                                                                                       Gulf Pipe line Co.
                                                                                                                             __
                                                                                                                        __ ,__

                                                                                       and Gulf Production
                      07/10124 W.M. Bvrn                                               Co.                        124        459
                                                                                       Gulf Pipe line Co.
                                                                                       and Gulf Production
                      07110/24   G.W Crenshaw: et ux.                                  Co.                        124        448
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gulf Production
                      07/10/24   JH. Cruoer et ux.                                     Co.                        124        445
                                                                                       Gulf Pipe line Co.
                                                                                       and Gu.Ir Production
                      07110124   Mrs. F.D. Haden                                       Co.                        124        462
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gulf Production
                      07110/24   C.O. Worsham, etux.                                   Co.                        124        442
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gu.ff Produclion
                      07111124   F.H. Bailev, el ux.                                   Co                         124        453
                                                                                              '
                                                                                       Gulf Pipe Line Co.
                                                   '                                   and Gulf Production
                      07/11/24    F. H. Bailev. et ux.                                 Co.                        124        453
                                                                                       Gulf Pipe line Co.
                                                                                       and Gulf Production
                      07111124 F.H. Bailev, et ux.                                     Co.                        124        453
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gulf Produclion
                      07111/24 Arthur Bussev. el ux.                                   Co.                        124        452
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gulf Production
                      07111/24    John Bussev. E:l ux.                                 Co.                        124        450
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gulf Production
                      07111124    Phil Bussv Jr.. et u~.                               Co.                        124        455
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gulf Preduction
                      07111124    J.G. Ellinoton                                       Co.                        124        437
                                                   !                                   Gulf Pipe Line Co.
                                                                                       and Gulf Production
                      07111/24    F.O. Johnson                                         Co.                        124        460
                                                                                       Gulf Pipe Une Co.
                                                                                       and Gulf Produclion
                      07/11124 I.N.Williams                                            Co.                        124        449
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gulf Produclion
                      07114/24    E.W. Coc~relr, et ux.                                Co.                        124        479
                                                                                       Guff Pipe Line Co.
                                                                                       and Gulf Production
                      07114/24 Mrs. G.W. Hanson Adm. of G.W. Hanson Est.               Co.                        124        481
                      07/14124 T.A.Kina                                                Gulf Piae Line Co.         124        478

                                                                          4



                                                                                                                        ... '"°~\ Y'~~J;,

                                                   .                                          . ~rjf~tt~~
    I do her,"by certify this to be a true copy of ihe attached document filed and recorded in Shelby Co'uii(5', ~.1s !!."'.i?.e~~i~'i-1
    Instrument 2017002756.                         j                                               .         • · -.. VJ       S{ . *     ,
    WITNESS MY HAND ANO OFFICIAL SEAL, THIS              August 15, 2017. Jenntferl. Fountain. ~ountyClerk   ~.n¼!lt
                                                                                                              D U)'I
                                                                                                                     ···&p$:f)a&u
20-05027-rbk     Doc#6-1 Filed 06/01/20 Entered
   2017002i'.56 Page 12 of 33
                                                06/01/20 18:00:55 Exhibits
                                          001 78026 VOL;: 3522 PG:   477
                                                                           Pg 220 of 242



                                                            EXHIBIT "B-l"
                                          Attached hereto and made a part of that cer1ain
                       ,•                                           ~

                       'Purchase & Sale Agreement dated this 14 day of Augusl, 2q17, between The Express
                                            Gas Pipeline, LP and Black Duck Properties, LLC

                                                          Shelbv County, Texas
                                                                                 and Gu_lf Produclion
                                                                                 Co.     ;

                                                                                  Gulf Pipe Line Co.
                                                                                  and Gulf Production
                      07/14124    Ima Odom Nutt, el al.                           Co.                            124             485
                                                                                  Gulf Pipe Line Co.
                                                                                  and Gt.!I1 Production
                      07114124    Mrs. W.F. Tallev                                Co.                            124             476
                                                                                  Gulf Pipe Line Co.
                                                                                  and Gulf Production
                       07114/24   A.O. Whiddon                                    Co,                            124             480
                                                                                          '
                                                                                  Gulf Pipe Line Co.
                                                                                  and Gulf Production
                      07115/24    Paul Barron, et;ux.                             Co. i                          124             471
                                                                                  Gulf Pipe line Co.
                                                                                  and Gull Production
                      07115/24    J.T. Carroll                                    Co. '                           \24            470
                                                                                  Gulf Pipe line Co.
                                                                                  and Gulf Produclion
                      07/15/24 C.H. Freeman, 'et ux.                              Co. ;                          124             469
                                                                                  Gulf Pipe line Co.
                                                                                  and Gulf Production
                       07/15124 Mrs, B.J, Hennioan                                Co.                            124             484
                                                                                  Gulf Pipe Line Co.
                                                                                  and Gulf Production
                       07/15/24   C.P. Hoooer, et ux.                             Co. •                          124             473
                                                                                  Gulf Pipe Line Co.
                                                                                  and Gulf Production
                       07/15/24   J.D Sholar                                      Co.                            124             483
                                                                                   Gulf Pipe Line Co.
                                                                                   and Gulr Production
                       07116/24 W.R. Crawford, et ux.                             Co.                             m              467
                                                                                  Gull Pipe Line Co.
                                                                                   and Gu If Production
                       07/17/24 J.T. Caldwell, et al.                             Co.                            131             497
                                                                                   Gulf Pipe Line Co.
                                                                                   and Gulf Production
                       07121/24 Arthur Bussev,·et ux.                              Co.                           124             496
                                                 I                               . Gulf Pipe Line Co.
                                                                                   and G~II Production
                       07121/24   Mack Jones. et'al.                               Co. '                         124             493
                                                                                   Gulf Pipe Line Co.
                                                                                   and Gulf Production
                       07/21124 C.D. Scooin                                        Co.                            124            491
                                                                                   Gulf Pipe Line Co.
                                                                                   and Gulf Production
                       07/21/24 H.S. VarneH, et ux.                                Co.                            124            495
                                                                                   Gulf Pipe Line Co.
                                                                                   and Gulf Production
                       07/22/24 Cleveland Bussey                                   Co.                            1'..?4         492
                       08/01/24 W.A Cooper                                         Gulf Pioe Line Co.             124            520
                                                 '
                                                                     5


                                                                                                                          ~;;~•.~·~·~•-,-"·•:"~....
                                                                                                                     ;;..• :,.-~I-IEl_.9 ·,.



                                                 •                                       I
                                                                                                      :ft t''1fi··         1
                                                                                                          _·; );·',;__ ~ · -••


     1 do hemby certify this lo be a true copy of ihe attached document filed and recor~ed In Shelby C,ou,~ T~: as evid~~?ld In
                                                                                                                                 );J·        " ~\   .   .'


     lnstrumunt 2017002756.                                                            i         - ~ • ', .. 0:J, •:.._-~,
                                                                                                                         ·\, 11 /_
                                                  1                                    :
     WITNES;' MY HAND AND OFFICIAL SEAL, Tl:¾IS August 15. 2017. Jenniferl. Founlain. younty Clerk ~ y
                                                                                                      O.~llL              0..,\-r 1(lmJ ·,          _ __
      20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 221 of 242
         2017002iJ;s Page 13 of 33                                   00178026 VOL:: 3522 PG:                               "'-78




                                                         EXHIBIT "B-1"
                                          Attached here"to and made a part of that certain
                        Purchase & Sale Agreeinenl dated this 14th day of August, 2017, between The Express
                                            Gas Pipeline, LP and Black Duck Properties, LLC

                                                               Shelb~ Countv.. Texas--
                                                                                      and Gu If Produclion
                                                                                      Co.
...                                                                                   Gulf Pipe Line Co.
                                                                                      and Gulf Produclion
                        10114124       Pierce Whileside, et al.                       Co                             123   632
                                                                                      Gulf Pipe Line Co.
                                                                                      and Gulf Produclion
                        04130/25       J.A. Oea1on, et 'ux.                           Co.                            126   506
                                                                                      Gulf Pipe Line Co.
                                                                                      and Gulf Produclion
II                      04130/25       Claude E. Fallin                               Co.                            127   52
                                                                                             '
                                                          I                           Gulf Pipe Line Co.         !
                                                        .                             and Gull  Produclion       l
                        04130/25       Alvin Gunler                                   Co.                            126   503
                                                         'I                           Gulf Pipe Line Co.
                                                        ..                            and Gulf Production
                        04130/25       J.R. Joclina. et·ux.                           Co.                            127   55
                                                                                      Gulf Pipe Line Go.
                                                                                      and Gulf Produclion                          l
                        04130/25       J.N. Maiers                                    Co.                            127   54
                                                                                      Gulf Pipe Line Co.
                                                                                      and Gulr Production
                        04/30125       C.C, McDonald                                  Co.                            127   56
                                                                                      Gulf Pipe Line Co.
                                                                                      and Gulr ProductiQn
                        04/30/25       Grover C. Peddy                                Co.                            126   500
                                                                                      Gulf Pipe Line Co.
                                                                                      and Gulf Production
                        04/30/25       C. Rilev, et ux.                               Co.                            126   502
                                                                                      Gulf Pipe Line Co.
                                                                                      and Gulf Production
                        04/30/25       F.B Tavlor                                     Go.                            126   504
                                                                                      Gulf Pipe Line Co.
                                                                                      and Gulf Production
                        04/30/25       JR Weir et ux.                                 Co.                            127   141
                                                                                      Gulf Pipe Line Co.
                                       Mrs. W. A. Bou,and by J.L. Davis, Attorney-in- and Gulf Production
                        05/01125 Fact                                                    Co.                         126   568
                                                      :!                                  Gulf Pipe Line Co.
                                                      :                                   and Gu.If Production
                        05/01/25 Cicero Joolino, et ux.                                   Co.                        126   552
                                                                                          Gulf Pipe Line Co.
                                   I                                                      and Gulf Production
                                   I

                        05/01/25 J. N. Kina                                               Co.                        127   62
                                                                                          Gulf Pipe Line Co.
                                                                                          and Gulf Production
                        05/01125 J.O. Mccarver                                            Co.                        127   187
                                                                                          Gulf Pipe Line Co.
                                                                                          and Gu_lf Produclion
                        05/01/25 J.O. Mccarver                                            Co.                        127   187
                                                                              ·-·-··-···-
                        05101125 J.O. Mccarver :                                          Gulf Pioe Line Co.         127   187

                                                                          6
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 222 of 242
   2017002756 Page 14 of 33                                            00178026 VOL~             3~22 PG:             479




                                                            EXHIBIT "B-1"
                                              Attached hereto and made a part of that certain
                            Purchase & Sale Agreement dated this 14lh day of August, 2017, between The Express
                                                Gas Pipeline. LP and Brack Duck Properties, LLC

                                                               Shelbv CounlvI Te~as
                                                          ..                         end Gulf Production
                                                                                    Co.
                                                                                    Gulf Pipe Line Co.
                                                                                    and Gulf Production
                           05101/25   Luke Molley                                   Co.                        126   569
                                                                                    Gulf Pipe Line Co.
                                                                                    and Gull Production
                           05/01/25   Luke Motley                                   co·.                       126   569
                                                                                    Gulf Pipe Line Co.
                                                                                    and Gulf Production
                           05/01/25   Luke Motley                                   Co.-                       126   569
                                                      .                             Gulf Pipe Lin.e Co.
                                                                                    and Gu)f Production
                                                                                                                                           (,J
                                                                                                                                           0..
                           05/01/25   Robert Porter -'!                             Co. i                      127   61                    ,r,-,
                                                                                    Gulf Pipe Line Co.                                     Co
                                                          '                         and Gulf Production
                           05/01/25   Wauer Scates. et ux.                          Co.                        127   63
                                                                                    Gulf Pipe Line Co.
                      ''
                                                                                    and Gulf Production
                           05/01125 A.H. Womack , et ux.                            Co.                        126   566
                                                                                    Gulf Pipe Line Co.
                                                                                    and Gulf Production
                           05/02/25   M.M. Bowlin, et ux.                           Co.                        126   556
                                                                                    Gulf Pipe Line Co.
                                                                                    and Gulf Production
                           05/02/25   H. Bryant. et al.~                            Co.                        126   562
                                                                                    Gulf Pipe Line Co.
                                                                                    and Gulf Production
                           05/02/25   Harvey Crawford                               Co.                        126   364
                                                                                    Gulf Pipe Line Cci.
                                                                                    and Gulf Production
                           05102/25   John Davis                                    Co.                        126   551
                                                                                    Gulf Pipe Line Co.
                                                                                    and Gulf Production
                           05/02/25 J.B. Foster bv J.R. Foster, Gdn.                Co.                        127   60
                                                                                    Gutt Pipe Line Co.
                                                                                    and Gulf Production
                           05/02125   J.R. Foster et ux.                            Co.                        126   559
                                                     ·1                             Gulf Pipe Line Co,
                                                      I                             and Gulf Production
                           05/02/25 Mrs. W.L. Foster                                Co,                        126   560
                                                                                    Gulf Pipe Line Co.
                                                                                    and Gulf Production
                           05/02/25 P.L. Hooper, et ux.                             Co.                        126   600
                                                                                    Gulf Pipe line Co.
                                                                                    and Gulf Production
                           05/02/25   J.R. Lewis                                    Co.                        126   555
                                                                                    Gulf Pipe Line Co.     '
                                                                                    and Gulf Production
                           05/02125 Luke Motley                                     Co.                        126   554
                           05/t'/2125 A.N. Neal, ot ux.                             Gulf Pioe Line Co.         126   559

                                                                        7




                                                                                                     . ..•··~,,·t iit-:~.

    tnstrum,mt2017002756.
                                                     .                                    .
                                                                                                 .rt :!~;ff~j'
    I do her,;by certify this to be a true copy of :the attached document filed and recorded in' Stie~y·county) TX:i·as elii,iei',ced in
                                                    1                                               ·. 7-::: •· '  .- ··-\-"",

    WITNE!:~:: MY HAND AND OFFICIAL SEAL, THIS August 15. 2017. JennifcrL Founlaio,       tOll ltyCle.(S~\1-hOM I
       20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 223 of 242
         2017002756 Page 15 of 33                                     00178026 VOL~ 3522 PG:                                          "-80




                                                                    EXHIBIT"B-1"
                                               Atla,ched hereto and made a part of that certain                 ·
                             Purchase & Sale Agreement dated this 14th day of August, 2017, between The Express
                                                 Gas Pipeline, LP and Black Duck Properties, LLC
00
0)
t".l                                                           Shelbv CountvI Tc)(as
                                                                                       and Gulf Production
                                                                                       Co.
II                                                                                     Gulf Pipe Line Co,
                                                                                       and Gulr Production
                            05/02/25 Mrs. O,M, Ramsev                                  Co                             126             563
                                                                                       Gulf Pipe Line Co.
                                   I
                                                                                       a11d Gu'lf Production
                            05/04/25   C.H. Horton. et:ux.                             Co.                            126             532
                                                                                       Gulf Pipe Line Co.
                                                                                       and Gulf Production
                            05/04/25 J.D. Maiors, et i1x.                              Co.                            126             550
"                                                                                      Gulf Pipe Line Co,
                                                                                       and Gulf Production
                            05/04/25 H.M. Mi1chell, el ux.                             Co. '                          126             548
                                                                                       Gulf PJie Lille Co.
                                                                                       and G If Production
                            05104/25 Dewev Parrish/el ux.                              Co.                            126             537
                                                                                       Gulf Pipe Line Co.
                                                                                       aml Gulf Production
N                           05104125 Allen Samford. el ux.                             Co.                            126             539
                                                                                 Gulf Pipe Line Co.
                                     Elbert B. Samrord by E.B Samford, Agent and and Gulf Production
                            05/04125 Attomev-ln-Fact                             Co.                                  126             536
                                                                                 Gulf Pipe line Co.
                                     J. B. Samford .by E.B. Samford, Agent and and Gulf Production
                            05104125 Allornev-ln-Fact                            Co.                                   126            535
                                                                                 Gull Pipe Line Co.
                                                                                 and Gu1r Production
                            05/04/25 W.A. Samford, 'et ux.                       Co.                                   126            541
                                                                                 Gulf Pipe Line Co.
                                                                                 and Gulr ProductiOn
                            05/04/25 W.J. Shadowens. et ux.                      Co.                                   126            547
                                                                                 Gulf Pipe Line Co.
                                                                                 and Gulf Production
                            05/04125 R. Sholar et ux.                            Co.                                   126            542
                                                                                 Gull Pipe Line Co.
                                                                                 and Gulf Production
                            05105125 Annie Bro.idus I                            Co.                                   127            13S
                                                    '                            Gulf Pipe Line Co.
                                                                                 and Gulf Production
                            05105/25 E.W. Cockrell                               Co.                                   127            142
                                                                                 Gulr Pipe line Co.                               I
                                                                                 and Gulf Production
                            05105125 J.W. Sholar, et ux.                         Co.                                   126            546
                                                                                 Gulr Pipe line Co.
                                                                                 and Gull Produc11on
                            05105/25 Mrs. Bloom W,mstalf, et vir.                Co.                                   126            529
                                                                                 Gulr Pipe Line Co.
                                                                                 and Gulf Production
                            05/05/25 W.J. Walker, et al.                         Co. '                                 126            533


                                                                           8


                                                                                                                        .,. - ..,;.,.
                                                                                                                              '       '- ,:·

                                                                                                                ..··· '\HE LB r ..
                                                                                                               r'   ~ .,...,:<i~~-'.·.C'o


                                                       i                                      .       ·.{!t .:··??. ·.
           I do her.!by certify this to be a true copy of Ihe attached document filed and recor~ed in ·sti~lb~ov:n ·• T.x:· a~-~~e~ced in
           la'1rurn•~t2D17002756.                                                             •          ~ ; . .· · -'
                                                       I        .                             '
           WITNESS MY HAND ANO OFFICIAL SEAL, THIS August 15, 2017. Jennirer L. Fountain. Co,inly Cieri<
                                                                                                           •
                                                                                                               ~~llb·
                                                                                                                         ,J           u
                                                                                                                                               ··df \t.ba
                                                                                                                                               • .
                                                                                                                                                            &, 1
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 224 of 242
   20170027.'56 Page 16 of 33                              00178026 VOL:               3522 PG:        +81




                                                    EXHIBIT "Il•l"
                                     Attached hereto and made a part of that certain
                   Purchase & Sale Agreerhent dated this 14tt, day of August, 2017, berween The Express
                                           Gas Pipeline, LP and Black Duck Prop~rties, LLC

                                                      Shelbv rnuntv Texas
                                                                            Gulf Pipe Line Co.
                                                                        and Gulr Production
                  05105125 B.C. Wheat. et ux.                           Co.                      126   530
                                                                        Gulf Pipe Line Co.
                                                                        and Gull Production
                  05/05125 B.C. Wheat, et IJX,                          Co.                      126   530
                                                                        Gulf Pipe line Co.
                                             l                          and Gulf Production
                  05/07125   0.0. Bazer. et ux.                         Co.                      127   58
                                                                        Gulf Pipe Line Co.
                                                                        and Gulf Production
                  05/16/25 Ralch Jooling. et ux.                        Co.                      126   602
                                                                        Gull Pipe line Co.
                                                                        and Gulf Produclion                  11
                  05126/2S Alma Davis. et vir.                          Co.                      127   139   a,
                                                                                                             II
                                                                        Gull Pi~e line Co.
                                                                        and Gulf Production
                  05/26125 Georc:ie B. Goff! el ux.                     Co.                      127   169   (.,J
                                                                        Gulf PiJ?e Line Co.
                                                                        and Gulf Production
                                                                                                             co
                                                                                                             --0
                  05/27125 Marv While et al.                            Co.                      127   216
                                                                        Gull Pipe Line Co.
                                                                        and Gulf Production
                  07/31/25 Robert Spivey ,                              Co.                      127   347
                                                                       Gull Pipe Line Co.
                           Mrs. Viola Rushing by A.O. Whiddon. Agent & and Gulf Production
                  06/05125 Attornev-in.f act                           Co.
                                                                       Gulf Pipe Line Co.
                                                                       and Gulf Production
                  08/25125 W.F. Hollister. et ux.                      Co.                       128   172
                                                                     Gulf Pipe Line Co.
                             Mrs. Viola RushingA.O. Whiddon, Agent & and Gulf Production
                  08/27125   Attorney.in-Fact                        Co.
                                                                     Gui( Pipe Line Co.
                                                                     and Golf Production
                  08/31125   C.H. Horton. et:ux.                     Co.                   128         190
                                                                     Gulf Pipe Line Co.
                                                                     and Gulf Production
                  09/08/25   Arthur Bussev. ~l ux.                   Co.                   127         503
                                                                     Gulf Pipe line Co.
                                                                     and Gull Production
                  09/23125   Mrs. M. Lochabav                        Co,                   126         254
                                                                     Gulf Pipe Line Co.
                                                                     and Gulf Production
                  06/12/26   C.C. Havden                             Co.                   131         137
                                            I
                                            I                        Texas         Eastern
                 07/17/42    Texas HiQhway Deel.                     Transmission Corp.
                                                                     Texas         Eastern
                 07/1 7/42   Texas Hiohwa~ Deol                      Transmission Core.
                 05/04/48    LB. Dean                                Gulf RelininQ Co. 276             615

                                                              9
     20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 225 of 242
                                          00178026 UOL~ 3522 PG:
       !017002?:56 Page 17 of 33


                                                            EXHIBIT "B•l''
                                              Attached hereto and made a part of thot certain
                            Purchase & Sale Agreement dated !his 14th day of August, 2017, between The Express
                                                Gas Pipeline, LP and Black Duck Properties, LLC

                                                                              .
                                                              Shelbi: Countx Texas
                                                                                      and Gulr Oil Corp.
                                                                                      Gulf ·Refinillg Co.
                           05/04/48   C.H. Horton et ux.                              and Gulf 011 Coro.        276          616
                                                                                      Gull Relining Co.
                           05/04148   R.W. Todd                                       and Gulf Oil Coro.        276          617
                                                                                      Gulf Relining Co.
                           05106/48   J.R. Anaerson                                   and Gull Oil Coro.        277          329
                           11/09/51   Earl Hanson. et' al.                            Gulf Relinino Co          306          192
                                                                                      Gulf Refining Co.

..                         06110152   M.E. Bowlin, el ux.                             and Gulf Oil Coro.
                                                                                      Gull Refining Co.
                                                                                      and Gulf Oil Coro,
                                                                                                                311

                                                                                                                J°11
                                                                                                                             258

                                                                                                                             256
                           06/10152   H.Q. Hoard, et ux.
                                                                                      Texas         Eastern
                           03123/54   Texas Hwv.   Dept.                              Transmission Coro.
                                                                                      Texas         Eastern
                           04/20/55   Texas Hwv, Deot.                                Transmission Coro.
                                                                                      Texas Eastern
                           04/20155   Texas Hwv. Deel.                                Transmission Corp.
                                                                                      Texas Eastern
                           11102/59 Gulf Refininci Co.                                Transmission Coro.          361           347

                                    Gulf, Colorado& Sante Fe R.R. Co. and Gulf        Texas Eastern
                           12/18/59 Relinina Co.                                      Transmission Corp.
                                                   '
                                                                                      Texas Eastern
                           09129n1    Texas H=. Deot.                                 Transmission Coro.




                                                                         10



                                                                                                              1:Jrr/Y:~:.: ·~· ..~I•·······••.
                                                                                                           ~ ;ft}•f'.,·· i      ·, \-IE li:i';, .

                                                      .·                                                tffjl\ ;f§,
          I do hero;by certify this to be a true copy of the attached document filed and recor~ed in Shel~y   Cb~,_TJ:;~   ~ae~ \~
          lnstrum•mt2017002756.                                                                          ~ - - .1"1hrt.••· ~.<;;n 1.::.11 ~-,
                                                         I                                                   (111.q~-~ · · ~'tt' ]wru
         WlTNE5S MY HAND ANO OFFICIAL SEAL., THIS August 15. 2017. Jennifer L Fountain, Counly Clerk
                                                               .                             .                Oeffei{y
                                                                                                                       . · ·•         ·:
                                                                                                                                 '· ...
                                                                                                                                          ~
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 226 of 242
  2017002756 Page 18 of 33                                          00178026 VOL:                 3522 PG:                       ~83




                                                                 EXHIBIT "B-2"
                                         Attached
                                             •
                                                  hereto and made
                                                               h
                                                                   a part of that certain.
                       Purchase & Sale Agreement dated this 14' day of August, 20l 7, between The fapress
                                           Gus Pipeline, LP and Black Duck Properties, LLC

                                                              B.u~k County,_Texas

                      Dale       Granier                                       Granlee                                           Book            Pane
                      07/08/54   Rubv L. Dumas, et vir.                        Texas EaMem Transmission Caro.                        530                    153
                      06f23/54   Commissioners Co;,n, Panola Co. Texas         Texas Eastern Transmission Coro.
                      06127/10   JA Anderson, ~tux.                            Gulf Pioe Line Co                                        67                  150
                      06127/10   M.J. Bar1on. et ux.                           Gulf Pioe line Co.                                       67                  138
                      06127/10   T.S. Barton, et ux.                           Gull Pille Lille Co.                                     67                 1400
                      06/27/10   R.F. Garrison. tit ux.                        Gull Pille line Co.                                      67                  144
                      06127/10   F .L. Hudains, et ux.                         Gull Pine line Co.                                       67                  136
                      06127/10   J.R. Latimer, etux.                           Gulf Ptoe Line Co.                                       67             ·. .JR
                      06127/10   S.M. Moore. et ux.                            Gulf Pille Line Co.                                      67                   134
                      07/06110   M.L. Moore. et al.                            Gulf Pioe Line Co.                                       67                  130
                      07121110   W.Y. Garrison •                               Gulf Pioe Uric Co.                                       67                  146
                                 S.M. Moore, Agen1 for Nannie Fountain, et
                      07129/10   al.                                           Gull Pioe line Co.                                       67                   m
                      07/29/10   The Brown Bric;k & Tile Co.                   G11!r Pioe Line Co.                                      67                  183
                      08/02110   J.R.Latimer                                   Gur Pioe line Co.                                        67                  152         "
                      08120/10   R.F. Garrison                                 Gur Pioe Line Co.                                        67                  182
                      11/16/10   EA Blount                                     Guir Pioe Line Co.                                  16i6                     741
                      12/07110   EA Blount                                     GUI( Pioe Line Co.                                  1677                     111
                      05/01/14   Mrs. ML Moore                                 Gull Pioe Line Co.                                       83                   193
                                                                               G111' Pips line Co. & G11lf Produdian
                      07103/23 Marion C. Skelton. et ux.                       Co.                                                   123                    612
                                                                               GtJf Pipe Line Co. & Gulf P1oduclion
                      07/03/24 Nora Anderson                                   Co.                                                   123                    627
                                                                               Gui Pipe Lille~- & Gull Produclion
                      07103/24 M.J. Bar1011, el Wt.                            Co.                                                   123                    629
                                                                               Gult Pipe line Co. & GUif Produc1ion
                      07/03/24 T.S. Barton. et ux.                             Co                                                    123                    614

                                                                               Gl.llf Pipe line Co. & Gull Pr001JcJ1on
                      07/03/24 R.F. Garrison et ux.                            Co.                                                   123                    618
                                                                               Gull Pipe Line Co. & Gulf Proouclion
                      07/03/24 J.R. Latimer et ux.                             Co.                                                   123                     617
                                                                               Gulf Pipe Line Co. & Gulf ProducliOII
                      07103124 G.W. Younn                                      Co.                                                   123                    611
                                                                                 GI.Ill Pipe Line Co. & Gutr Product on
                      07/05124 Georae Ha,ris et ux.                              Co.                                                 123                    609
                                                                                 Gulf Pipe Li~e Co. & Gulf Produci:on
                      07/08124 Earnest Weave!, et al.                            Co.                                                 123               I    615
                                                                                 Gulf Pipe Line Co. fl. Gulf ProdueliOn
                      07/09124 Jack Garrison, et ux.                             Co.         .                                       123                     634
                      10128142 SM.Adams                                          Gulf Ref.nino Ca. & Gull OIi Co.                    '360                    190




                                                                                                                         .,.•·(~~\n.~;··. ·.
                                                                                                                  ,;/ ,.,__"'_..·· ... ,;):, ·· ...c.~ .
                                                                                                              ,t~· ~ ..-.               ~i                 .. c~.
                                                                                                             '/.( ~.}   ~ :             ,: • :r · \"       • :.-   '-

                                                             '                               :               >1:{ ~ ~. - ~,:        ·i~~.· -~ . \~ }
     I do hemby certify this to be a true copy of the altached document filed and recorded in Shelby ·c;_o~t1~, T ."a.s:,evlde~d)n
     lnstrum,mt 2017002756.                       '                                          '           ~ ·.            V-:,;       ' '•· .-:··">, ·
    WITNESS MY HAND AND OFFICIAL SEAL, THIS August 15, 2017. Jennifor L. Fountatn. County Cler               ~\ttcl¥.:.~%9Jku
    20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits
                                         00178026 VOL: 3522 PG:     484
                                                                           Pg 227 of 242
      W17002756 Page 19 of 33


                                                                EXHIBIT "B-3"
                                             Atta,chcd hereto and made a part of that certain
                           Purchase & Sale Agrceiiient dated this 14th day of August, 2017, between The Ex press
                                               G~s Pipeline, LP and Black Duck Properties, LLC



                                                          Nacogdoches Countv. Texas
"
                              Dale                   ,,. Granlor                       Grantee            Book           Paae
                          06127/10        Tom Crawford, el al.              Gulf Pioeline Co.            72             647
                          06127/10        J.W. Hart~; et al.                Gulf Pioeline Co.            74             16
                          06/27/10        T.J. Melton, et al.               Gulf Pioeline Co.·           75             77
                          06127/10        J.A. Slay':                       Gulf Pioeline Co.·           72             644
"                         06128/10        G.W. Faulkner. et ux.             Gulf Pioeline Co.            74             21
                          06128/10        A.J. Fears: et ux.                Gulf Pioeline Co.            72             642
                          06/28/10        Mrs. M.I. Strode                  Gurr Pioeline Co.,           74             189
                          06/2B110        Dora Tims, et al.                 .Gulf Pioeline Co.·          74             192
                          06/29110        S.W. Hunt; et ux.                  Gulf Pioeline Co.           75             75
                          06/29/10        F.W. Parrott                       Gulf Pioeline Co.           72             631
                        I 06129/10        Arthur Peterson. et al.           Gulf Pioeline Co.            75             73
                          06129/10        J.L. William. et ux.              Gulf Pioeline Co.            75             66
                          06/30110        J.W. Bovci. et ux.                 Gulf Pioeline Co.           74             22
                          06/30110        R H. Sumi;, et ux.                 Gulf Pioeline Co.'          74             63
                          06/30110        T.J. Peterson                      Gulf Pioeline Co.           75             66
                          06/30110        John M. Richards. et ux.           Gulf Pioeline Co..          74             39
                          07/01110        W,G. Hartl, et ux.                 Gull Pioeline Co.           74             8
                          07/04110        Anaelina Countv Lumber Co.         Gulf Pioeline Co.           72             634
                          07/04/19        S.C. Parrott, el al.               Gulf Pioeline Co.           74             107
                          07105/10        Joe Manchaca. et ux.               Gulf Pioeline Co.           74             24
                          07/05/10        S Michelli                         Gulf Pipeline Co.           74             31
                          07105/10        T. Suoulvado el ux.                Gulf Pipeline Co.           74             31
                          07i06/10        M. Peterson et ux.                 Gulf Pioeline Co.           74             17
                          07/0B/10        Tom Hini6sa, el ux.                Gulf Pioeline Co.           74             4
                          07/08110        F,M, Richards, et ux.              Gulf Pioelme Co.            74             23
                          07/09110        Chas Hova, et al.                  Gulf Pioeune Co.            72             637
                          07/14110        Alice Fears                        Gulf Pioeline Co.           72             633
                          07/18110        Elareo Cordova, et ux.             GulF Pioeline Co.           74             29
                          07118/10        J.H. Summers                       Gulf Pioeline Co.'          74             2
                          07119/10        Josh Hen~on                        Gulf Pioeline Co.           74             10
                          07/19/10        V.E. Rathbone                      Gui{ Pi• eline Co,          74             38
                          07/20/10         A.M. Evans et ux.                 Gulf Pi• eline C•.          74             13

                          07/20/10      Dixon Greer                         Gulf Pi• eline Co.           72             630
                             As Amended Bv:
                          04/23/99     Cendant MobMv SeNic:e& Coro.         lance. R~ources Comoanv       1331          24
                          07120HO       Elma Greer                          Gulf Pnierine Co.            72             629
                             As Amended By:
                          04/23199     Cendan! M~bi1ilv Services Corn.      Lancer Resources ·comoanv    1331           24
                          07120/10      Chas Hova                           Gulf Pioerine Co.            74             6




                                                                                                          ' ...._ ;.;~r•·•~j~~/ /~)1;}/. ·.·.
                                                                                                          ., A.·      sUEL ....,~...


                        ..
        lnslrum,mt 2017002756.
                                                    .·
                                                                                              ' ·ifi(i
                                                                                                '! ;,.::· .
                                                                                                          ·
                                                                                                          .
        I do hemby certify this to be a true copy of !he attached document filed and recorded in Shefb~.Coun.l,Y',•· _X;'as ev.ifl~ced in
                                                                                                                              ,:-t .·,
        WITNES~ MY HAND AND OFFICIAL SEAL, THIS August 15, 2017. Jenniferl. Founlain. County Clerk       ~Uu:i:,\Q.%ClJvu
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 228 of 242
                                      00178026 VOL? 3522 PG:
  2017002756 Page 20 of 33                                                                                            "-85




                                               ,           EXHIBIT "B-3"
                                        Allached hereto and made a part of that certain
                      Purchase & Sale Agreetnent dated this 14'h day of August, 2017, between The fa press
                                          G~s Pipeline, LP and Black Dt1ck Properties, LLC



                                                     Nacogdoches County, Texas

                     07120/10      Mrs. Antonia Manchaca, et al.          Gulf Pioeline Co..             74       33
                     07/20/10      Mrs, J.E. Patterson, et al.            Gulf Pioeline Co.,             90       429                   tJ
                                                                                                                                        0-,
                     07/20!10      Moses Tims, el ux.                     Gulf Pioeline Co.:             74       27                    ·-O
                     07120/10      Eli Westfall, el al.                   Gulf Pioeline Co.              74       101
                     07/21/10      Jessie Grier                           ·Gulf Pioeline Co..            74       131                   <:
                     07/29/10      C.S. Means, el ux.                     Gulf Pipeline Co.              74       58                    0
                        As Amended Bv:
                                                                                                                                        r
                     04/23/9g      Cendant Mobilitv Services Coll).       Lancer Resources Comoanv       1331     24
                     07/30/10      Gladvs Simoson. el al.                 Gulf Pioeline Co.              74       190
                     08/03110      Ida Bartoni et vir.                    Gulf Pipeline Co.              75       68
                     08/08/10      J.L. Williams                          Gulf Pioeline Co.              74       110
                     08/22/10      Louis J. Wortham                       Gulf Pioeline Co.              74       62
                                                                                                         75       65
                     08/23/10
                     08/25/10
                                   Eli Weslfa11 et al
                                   Fred W. Halacher. et ux.
                                   Geo. S. M~Carty, Ind. And as
                                                                          Gulf Piaeline Co.
                                                                          Gulf Pioellne Co.              74       123                   ..
                     08/27/10      Gdn.                                   Gulf Pioeline Co.              749      238
                     08/27110      Mrs. M. I. Strode. Ind. Et al.         Gulf Pipeline Co.              74       102
                     09/01/10      W.B. Mellon, et ux.                    Gulr Pioellne Co.              74       507
                     09/01/10      S.A. Smittl. et ux.                    Gulf Pioeline Co.              75       30
                     09/30110      W.L. Moodv                             Gull Pipeline Co.              74       143
                     11110/10    I Thos. E. Baker et al.                  Gulf Pioeline Co.•             74       188
                     11/12/10      W.H. Davidson                          Gull Pioeline Co.              75       77
                     11116/10      EA. Blount                             Gulf Pioeline Co.              1676     741
                     12/07/10      E.A. Blount                            Gull Pioeline Co.              75       447
                     02/27/14      S.C. Parrolt, el al.                   Gulf Pioeffne Co.              82       422
                     02128/14      Mrs. Antoriia Manchaca                 Gulf Pipeline Co.              65       55
                     03102/14      T.L. Blacki1hear                       Gulf Pioeline Co.              82       3B2
                                                                                                     -   BS
                     03102/14      Mrs. F.W. ·Harlacher                   Gulf PioelJne Co.                       53
                     03102/14      Josh Henson                            Gulf Pioeline Co.              82       407
                     03/02/14       S.W. Hunl: el ux.                     Gulf Pioeline Co.              62       406
                     03/02/14       Mrs. J.W. Strode                      Gull Pipeline Co.              62       429
                     03/02/14       R.C. WhitJ                            Gulf Pioeline Co.              62       435

                     03/03/14        Annelina Countv Lumber Co.           Gulf Pioeline Co.              82       376
                     03/03/14        E.A. Blount                          Gulf Pioeline Co.              82       363
                     03/03/14        G.A. Blount                          Gulf Pipeline Co.              82       379
                     03/03/14        G.A. Blount                          Gutr Pioeline Co."             82       379
                     03103/14        Mrs. J.E. PaUerson. et at.           Gulf Pioeline Co.              82       424
                     03/03/14        T. Suoulvado, el ux.                 Gull Pioeline Co.              82       426
                     03104/14        W. G. Aarit                          Gulf Pioeline Co.              82       410
                     03/05/14        G.W. Faulkner, et ux.                Gulf Pipeline Co.'             85       52
                     03105/14        Alex Fear5 et ux.                    Gull Pioellne Co.              85       62

                                                                      2




    I do her•:by certify this to be a true copy of)he attached document filed c1nd recorded in Shelby
    lnstrum,,nt2017O02756.                         .                                             ~ -
                                                                                                     ,:f!it::idi~i
                                                                                                          -~o/,• _TJ, as evt~,\.~d:in
                                                                                                                ✓,?    ...   1   .

    WITNESS MY HANO AND OFFICIAL SEAL, THIS August 15, 2017. Jennifer l. Fountain, County Clerk
                                        ;
                                                                                                              U.@lt,_ ~ Q , ~
                                                                                                              ~uty
       20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 229 of 242
          2017002i56 Page 21 of 33                                00178026 VOL: 3522 PG:                       486




                                                            EXHIBIT "8-J"
                                            Alla'chcd hereto and made a part of that certain
                                                '
                         Purchase & Sale AgrccJ!le111 dated this 141h day of August, 2017, between The Express
                                              Gas Pipeline, LP and Black Duck Properties, LLC
'q'                                               I
er,.         ·/)
rr,i


il
                                                          N.icogdoches County, Texas
\.r,
i.L.                    03105114      W.H. Holli!, et ux.                  Gu[f Piaeline Co.           82     405
                        03/05114      Moses Tinls. et ux.                  Gulf Piceline Co.           85     59
0)
-t                      03106114      R.L. Collins, et ux.                 Gulf Piceline Co.·          82     385
                        03/06114      Ed Tims, lit ux,                     Gutf Pioeline Co.•          82     433
'°
ff)                     03/25114     Alice Fear's                          Gulf Pipeline Co:
                                                                           Gulf Pioeline Co
                                                                                                       82     391
                        03126114      Bunvan G'teer                                                    82     392
II
                        03/26114      Dixon Greer                          Gulf Pioeline Co.:          82     395
.J
0                          As Amended Bv:
::>                     04/23/99     Cendant Mobilit~ SelVices Corn.       L~ncer Resources Corncanv   1331   24
                        03/26114      Miss Elma' Greer                     Gulf Pipeline Co.           82     394
0-.                        As Amended Bv:
'N°
1:1
                        04123/99
                        04/08/14
                                     Cendant Mobilit• SelVices Com.
                                      Mrs. Jessie Greer
                                                                           Lancer Resources Comoanv
                                                                           Gu!r Pioeline Co.·
                                                                                                       1331
                                                                                                       85
                                                                                                              24
                                                                                                              58
0                       04/08114      Mrs. S.C. Parrott                    Gulf Pioeline Co.           85     58
('~
,:,                     04/08114      G.W. Tillerv, Jr.                    Gulf Pioeline Co            85     58
1:f                     04/09114      Don Ceasar BeBiazzeon                Gulf Pioeline Co. -         85     51
                        04/10114     J.W. Chrisiian                        Gulf Pioeline Co.           82     386
                        05/09114     Tom Hiniosa, et ux.                   Gulf Pioeline Co.           82     404
                                                 ·.                        Gulf Pipe Line Co. & Gulf
                        06123124       CW. Strode                          Production Co.              110    601
                                                                           Gulf Pipe Line Co. & Gulr
                        06/23124       Mrs. M.I, Strode                    Production Co.              110    600
                                                                           Gutt Pipe Line Co. & Gulf
                        06/30124       A.B. Crawfoid                       Production Co.              110.   626
                                                                           Gulf Pipe Line Co. &Gulf
                        06/30124       Tom Crawford. et ux.                Production Co.              110    621
                                                                           Gulf Pipe Line Co. & Gulf
                        06/30/24       Mart Melton                         Production Co.              110    629
                                                                           Gulr Pipe Line Co_ & Gutr
                        06130124       Mrs. J.A. Slav                      Production Co.              110    626
                                                                           Gulf Pipe Line Co. & Gulf
                        06/30124       Selener Smith. el vir.              Production Co.              110    623
                                                 "
                                                                           Gulf Pipe Line Co & Gulf
                        06130124       E.D. Slubblefield el ux.            Production Co.              110    625
                                                                           Gulf Pipe Line Co. &Gulf
                        07/01124       D.F. Barton. et ux.                 Production Co.              112    14
                                                                           Gulf Pipe Line Co. & Gulf
                        07101/24       J.W. Bovd, el ux.                   Production Co.              112    17
                                                                           Gulf Pipe Line Co. & Gulf
                        07/01/24       G.F. Garrison                       Production Co.              124    14
                                       J.W. Hartt: Ind. and as             Gulf Pipe line Co. & Gulf
                        07/01124       Allornev in fact                    Production Co.              110    619


                                                                       3
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 230 of 242
  2017002il56 Page 22 of 33                                00178026 VOL:                      3522 PG:         487



                                                   EXHIBIT "Il-3"
                                   Attached hereto and made a pnrt of that certain
                 Purchase & Sole Agrcel!lent dated this 14th day of August, 2017, between The Express
                                     G,as Pipeline, LP and Black Duck Properties, LLC



                                                 Nacogdoches County. Texas

                                                                       Gulf Pipe LineCo & Gulf
                 07/01/24       J.M. McM1:lan                          Production Co.               110    620
                                                                       Gull Pipe Line   Co.
                                                                                          & Gulf
                 07101/24       T.J. Peterson                          Production Co.               112    13
                                          ..                           Gulf Pipe Line Co. & Gulf                     <:
                 07124/24       W.O. Richards. et ux.                  Production Co.               112    15        0

                 07/01/24       Wm. 8. Worthham
                                                                      Gull Pipe Line Co. & Gulf
                                                                      Production Co.                112    10
                                                                                                                     ..
                                                                                                                     r

                                                                      Gulf Pipe Line Co. & Gulf
                 07/02/24       D.M. McD~lfie                         Production Co.                112    25
                                                                      Gulf Pipe Line Co. & Gulf
                 07102/24       W.B, Melton. el ux.                   Production Co.                112    8
                                                                      Gulf Pipe Line Co, & Gulf
                 07/03124       MaxW. Hart                            Production Co.                112    11
                                                                      Gulf Pipe line Co. & Gulf
                 07/14/24       Mrs. Annie Mullins, Ind, et al.       Production Co.                112    3i
                 Replaced by:

                                                                      Lancer Resources
                 01/19/01       Acme Bric~ Comoanv                    Comoanv                       1575   80
                                                                      Gulf Pipe Line Co. & Gulf
                 07/16/24       R.H. Bum:;, el al.                    Production Co.                112    81
                                                                      Gulf Pipe Line Co. & Gulf
                 04/28/25       G.A. Blount                           Production Co.                114    134
                                                                        Gulr Pipe Line Co. & Gulr
                 04128/25       GA Blount                               Production Co.              114    134
                                                                        Gulf Pipe Line Co. &Gulf
                 04128/25       G.A. Blount                             Production Co.              114    134
                                                                        Gulf Pipe Line Co. & Gulf
                 04/26/25       G.A. Blourit                          · Production Co.              114    134
                                                                        Gull Pipe Line Co. & Gulf
                 04/28/25       G.A. Blount                             Production Co.              114    134
                                                                        Gull Pipe Line Co. & Gulf
                 04/28125       G.A Blou,:t                             Production Co.              114    134
                                                                        Gulf Pipe Line Co. & Gulf
                 04/26125       G.A. Blount                             Production Co.              114    134
                                                                       Gulf Pipe Line Co. & Gulf
                 04/28125       G.A. Blount                            Production Co.               114    134
                                                                       Gulf Pipe Line Co. & Gulf
                 04128/25       G.A. Blount                            Production Co.               114    134
                                          .j                           Gulf Pipe Line Co. & Gulf
                 04/28125       G.E. Striolinc                         Produclion Ca.               114    130



                                                                  4
     20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 231 of 242
       2017002756 Page 23 of 33                               00i?S026 VOL: 3522 PG~                       "'"88



                                                            EXHIBIT "D-3"
                                        Attr;ched hereto and made a part of that certain
                      Purchase&. Sale Agreement dated this 14 th day of August, 2017, between The Express
                                          Gas Pipeline, LP and Black Duck Properties, LLC



                                                       Nacogdoches County. Texas

                                                                      Gulf Pipe Line cci. & Gulf
                     04128125      G.W. Tilleiv. Jr..                 Production Co.                114   131
                                                                      Gulf Pipe Line Co. & Gulf
                     04129/25      Mrs. F.W.'-Halacher                Procluction Co.               114   135
                                                                      Gull Pipe Line Co. & Gulf

..                   04130125       Uasc:a P. Blounl                  Production Co.
                                                                      Guff Pipe Line Co. & Gulf
                                                                                                    114   132

                     05105125      J. Thos. Hall                      Production Co.                114   168
                                                                      Guff Pipe Line Co. & Gulf
                     05107/25      LL Martin' etuic.                  Production Co.                114   162
                                                                      Gulf Pipe Line Co. & Gulf
                     05108125      RA Hall     '                      Production Co.                114   191
                                                                      Gulf Pipe Line Co. & Gulf
                     05108125      Mrs. AL Ramsev el al.              Production Co.                114   219
                                                                      Gulf Pipe Line Co. & Gulf
                     05/09125      Josh Henson                        Production Co.                114   229
                                                                      Gulf Pipe Line Co. & Gulf
                     05109125      G.L. Olds. el ux.                  Production Co.                114   206
                                                                      Gulf Pipe Line Co. & Gulf
                     05111125      Robert Be~er                       Production Co.                114   177
                                                                      Gulf Pipe Line Co. & Gulf
                     05111125      Anna Bre\ter Ind. and as Gdn.      Production Co.                114   179
                                                                      Gulf Pipe Line Co. & Gulf
                     05111/25      R.J. Christian, et ux.             Production Co.                114   172
                                                                      Gulf Pipe Line Cci. & Gulf
                     05111/25      RhoCox '                           Production Co.                114   178
                                                                      Gulf Pipe Line Co. & Gull
                     05111/25      Josh Henson                        Production Co.                114   165
                                                                      Gulf Pipe Line Co. & Gulf
                     05111125      J.M. Miller. et al.                Production Co.                114   175
                                                                      Gulf Pipe Line C<;>. & Gulf
                     05111125      Nacoadoclles Ice Cream Co.         Production Co.                114   171
                                                                      Gull Pipe Line Co. & Gulf
                     05/11/25      R. Partin, et ux.                  Production Co.                114   184
                                              :.                      Gulf Pipe Line Co. & Gulf
                     05/11/25      Marion Earl Reid, et al.           Production Co.                114   166
                                                                      Gulf Pipe line Co. & Gulf
                     05/11/25      Edwin Tillerv                      Production Co.                114   169
                                                                      Gulf Pipe Line Co. & Gulf
                     05112125      A. Bockman. el ux.                 Production Co.                114   181
                                              '                       Gulf Pipe Line Co. & Gulf
                     05/12/25      A.T. Garratd et ux.                Production Co.                114   193


                                                                  5
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 232 of 242
  20170027'56 Page 24 of 33           00178026 VOL: 3522 PG:     4B9




                                                        EXHIBIT "B-3"
                                   Attached hereto and made a part of that certain
                 Purchase & Sale Agreement dated this 14•h day of August, 2017, between The Expre5s
                                     G~s Pipeline, LP and Black Duck Properties, LLC



                                                   Nacogdoches Countv, Texas

                                                                  Gulf Pipe Line Co. &Gulf
                05112.125     Mrs. W.V foveless                   Production Co.              114    195
                                          .I
                                                                  Gull Pipe Line Cci. &Gulf
                05112/25      L.B. Mast, :et al.                  Production Co.              114    237
                                                                                  '
                   As Amended bv
                             AT Mast Ill; John C Mast,
                             Patricia Mast George, & HGT          Lancer Resources
                05/29/2002   Grouo. LP'                           Comoanv                     1747   97
                                          ,.
                                                                  Gulf Pipe Line Co. & Gulf
                05/12/25      J.T. Smith, :el ux.                 Production Co.              114    221
                                                                  Gulf Pipe Line Co. & Gulf
                05/12/25      l.l. Sturdevant                     Production Co.              114    174
                                                                  Gulf Pipe Line Co. & Gulf
                05/13/25      Mrs. Julia Curl                     Production Co.              114    218
                                                                  Gulf Pipe Line Co. & Gulf
                                                                                                            ID
                05/13/25      Geo. T. McNess                      Production Co.              114    192
                                                                  Gulf Pipe Line Co. & Gulf
                05/13125      J.W. Millard                        Production Co.              114    215
                                                                  Gulf Pipe Line Co. & Gulf
                05114/25      R. Partin, et' ux.                  Production Co.              114    209
                                                                  Gulf Pipe Line Co. & Gulf
                05/14/25      Bill Thom, el al.                   Production Co.              114    232
                                                                  Gull Pipe Line Co. & Gull
                05/14/25      Jim W Weatherlv. et ux.             Producliori Co.             114    227
                                                                  Gulf Pipe Line Co, & Gulf
                05/15125      Itasca P. Blount                    Production Co.              114    216
                                                                  Gulf Pipe Line Co. & Gulf
                05/15/25      G. W Falkr.er,                      Production Co.              114    231
                                                                  Gulf Pipe Line Co. & Gulf
                 05/15125     Bob T. Millard, et al.              Production Co.              114    149
                                                                  Gulf Pipe Line Co. & Gulf
                05/15125      Bob T. Millard, et ux.              Production Co.              114    225
                                                                  Gulf Pipe Line Co. & Gulf
                05115125      L.S. Tavlor. el al.                 Produclfon Co.              114    47-4

                   As Amended Bv:
                                                                  Lancer Resources
                07/01199      Nacoodoches Trade Oavs. L.C.        Comoanv                     1371   169
                                                                  Gulf Pipe Line Co. & Gulf
                05119/25      Mrs. Jessie Greer                   Production Co.              114    235
                                                                  Gulf Pipe line Co. & Gulf
                 05/21125     J.R. Grav, et al.                   Production Co.              114    234


                                                              6
       20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 233 of 242
          20170027,_56 Page 25 of 33                                 00~78026 VOL: 3~22 PG:                       490




                                                                  · EXHlBIT "D-3"
                                            Attached hereto and made a part of that certain
                          Purchase & Sate Agreement dated this 14th day of August, 2017, between The Express
                                              Gas Pipeline, LP and Black Duck Properties. LLC



                                                           Nacogdoches County. Texas

                                                                              Gulf Pipe Line Co. & Gulf
                         DS/29/25       Ollie Falkn'.~r. et ux.               Produclion Co.              114    259
                                                                              Gulf Pipe Line Co. & Gulf
                         D5129/25       Alex Fears_; et ux.                   Produc1ion Co.              114    261
                                                                              Gulf Pipe Line Co. & Gulf
                         07131/25.    Mrs. Elma Annrield                      Produc1ion Co.              114    326
II
                            As Amended Bv:
..J                      04123/99    I Cendant Mobility Services Coro.        Lancer Resources Company    1331   24
0
::,.                                                                          Gulf Pipe Line Co, & Gulf
                         D?/31125       T.l. Blackshear                       Produclioll Co.             114    335

°'
~
('!
                         07/31/25     Dixon Greer
                                                                              Gulr Pipe Line Co. & Gulr
                                                                              ProducliOll Co.             114    326
0                           As Amended Bv:
0                        0412.3/99     Cendant Mobililv Services Corp_        Lancer Resources CcmDanv    1331   24
('!                                                                           Gulf Pipe Line Co & Gulf
,:,                                                                           Produc1ion Co.              114    329
c,                       07/01/25       E. S. Gteer et ux.
                                                                              Gulf Pipe Line c~ & Gulf
                         D7/31/25       R.C. While;                           Production Co.              114    333
                                                                              Gulf Pipe Line Co. & Gulf
                         08101/25       W.C. How.Jrd                          Produc1ion Co.              114    33D
                                                                              Gulf Pipe Line Co. & Gulf
                         08101/25       C.H. Muckr.lrov. et ux.               Produc1ion Co.              114    336
                                                                              Gulf Pipe Line Co. & Gult
                         08101/25       Mrs. J.W. Strode                      Production Co.              114    339
                                                                              Gulf Pipe Line C~ & Gulf
                         08101125       J.F. Waaner, et ux.                   Produc1ion Co.              114    332
                                                                              Gulf Pipe Line Co. & Gulf
                         08/06/25       C.H. Loeckle                          Produc1ion Co.              114    341
                                                                              Gulf Pipe Line Co. & Gulf
                         08121/25       James D. Greer                        Produclion Co.              114    371
                                                                              Gull Pipe Line Co. & Gulf
                         08/21/25       J.D. Skeeters                         Produclion Co.              114    369
                                        George W;Tillery, Jr., Gdn.. et       Gulf Pipe line co & Gulf
                         02123126       al.                                   Produclion Co.
                                                                              Gulf Pipe Line Co. & Gulf
                         11/22/26       J.E. Garrett                          Production Co.              117    241

                         05109128       Mrs. A. L. Ramsev. Gdn.. et al.       Gulf Pipe Line Co.          122    213
                                                                              Gulf Pipe Line Co. & Gulf
                         07102128       J.H. Summers Jr.                      Production Co               122    234
                                                    :!                        Gulf Pipe line C~. & Gulf
                         09/10129       J. H. Franklin; e1 al.                Production Co.              126    52


                                                                          7
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 234 of 242
   2017002T56 Page 26 of 33                                      00178026 VOL:                 3522 PG:           491




                                                        EXHIBlT "B-3"
                                          Attached hereto and made a part of that certain
                        Purchase & Sale Agreement dated this 141h day of August, 2017, between The Express
                                            Gus Pipeline, LP and Black Duck Properties, LLC



                                                          Nacogdoches County, Texas

                                                                          Gulf Pipe Line Co. & Gulf
                       11127134       Rosa Prince, et al.                 Production Co.              138       306
                                                                          Gulf Pipe Line Co. & Gulf
                       06103142       Ollie Falkner. el ux.               Production Co.              157       527
                                                                          Gulf Pipe Line Co. & Gulf
                       06/03/42       OocK Sexton. et al.                 Produclion Co.              157       529
                                                                          Gulf Pipe Line Co. &Gulf
                       06104/42       Thos.E. Baker                       Produclion Co.              157       530
                                                                          Gulf Pipe Line c9. & Gulf
                       06/04142       W. W Falkner, et ux.                Production Co.              157       520                                   ••
                                                                          Gulf Pipe Line Co. & Gulf
                       06/04/42       W.F. Greer. et al.                  Production Co.              157       517
                                                                          Gulf Pipe Line Co. & Gulf
                       06104/42       L. B. Mast el al.                   Production Co.              157       519
                       07/18142       State Hwv.' Deot.                   Gulf Refinino Co.
                       07/18142       State Hwv.. Deot.                   Gull Refinino Co:
                                                                          Gulf Pipe Line Co. & Gulf
                       1012.8142      J. R. Grav et al.                   Production Co.              160       323
                       05/24149       State Hwv:'.Deot.                   Gull Refinino Co:
                       10108/49       State Hwv., Deo1.                   Gulf Refinina Co.
                       12/04/51       Thomas E.:Laird. el ux.             Gulf Refinina Co.           223       369

                       10119154       Texas Hwv. Deot.                    Gulf Refinino Co.
                                                                          Texas Eastern
                       09103/59       J.W. Sut1on, et al,                 Transmission Corn.          265       32
                                                                          Texas Eastern
                       11/02/59       Gulf Refininq Com0anv               Transmission Cono.          285       581
                                                                          Texas Eastern
                       11/02/59       Gulf Refinlno Comoan11              Transmission Coro.          285       581
                                      Gulf Refining Co. and Texas &       Texas Eastern
                       03102/60       New Orleans RR Co.                  Transmission Coro.                    N/R
                                      Gulf Refining Co. and Texas &       Texas Eastern '
                       03/02/60       New Orleans RR Co.                  Transmission Coro                     N/R
                                                                          Texas Eastern
                       12118164       Texas H..w. Dept.                   Transmission Coro.

                       01/17169       Texas Eastern Transmission          E.W. Roar!<                 353       741
                                                                          Texas Eastern
                       12112173       Moore Business Forms. Inc.          Transmission Coro.          387       349
                                                                          Texas Eastern
                       01/13176       Bethel Baotis! Church               Transmission Coro.          404       254



                                                                      8




                                                                                                                  ~\ ~~)~L.~;-' ·

                                                 .                                                      './{j.:~>-            \~;·~2;:
     I do hemby certify this to be a true copy of the attached documenl filed and recorded in Shelby Cciu~IT,"T.X/as_evide"11ced ict<             ·
     lnstrum.,nt 2017002756                      .                                        '                 \-,,- ·.. )i''. ',;.._ · ..:.__   :
     WITNESS MY HAND AND OFFICIAL SEAL, T~IS August 15, 2017. Jennifer L. Fountain. County C i e r i < ~ ~ & , ~ ~ : 1
      20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20
                                           0017B026   VOL: 18:00:55
                                                            3522 PG:Exhibits
                                                                       492
                                                                             Pg 235 of 242
        2017002~56 Page 27 of 33



                                                                    EXHIBIT "B-3"
                                               Auached hereto and made a part of that certain
                             Purchase & Sale Agreement daled this 14th day of August, 2017, between The Express
                                                     Gas Pipeline, LP and Black Duck Properties, LLC



                                                             Nacogdoches County. Texas

                                                                               Texas Eastern
                            05129181        Lenvel Sta1idland. et al.          Transmission Coro.          465         124
                                                                               Texas Eastern
                            02116/83        Bia Red Enteror1ses. Inc.          Transmission Coro.          485         211
                                                                               Texas Eastern
..                          02/21/83

                            03/03/83
                                            Glenn Lavton
                                           East Texas Por1able Building
                                           Co.
                                                                               Transmission Coro.
                                                                            ITransmission
                                                                             Texas Eastern
                                                                                          Coro.
                                                                                                           485

                                                                                                           485
                                                                                                                       205

                                                                                                                       200




('!
,:,
c,




                                                                           9




                                                                                                                 :. ~- ·.    ;i-l·
          I do her,iby certify this to be a true copy of the attached document filed and recorded in Shelby Cou~t{.-iJ.-as eviden1?13t!,)h
          lnstrum1.mt 2017002756.                        '         .                                     'fY'(i · ·.. 0J        ~-ft- '
          WITNESS MY HAND AND OFFICIAL SEAL, T~IS August 15. 2017.. Jennirer L. Fount9in. Counly Clen<           ~{t:;. ~Q,~OJn.,
                                                                                                             Deputy
20-05027-rbk    Doc#6-1 Filed 06/01/20 Entered
   20170027'56 Page 28 of 33
                                               06/01/20 18:00:55 Exhibits
                                         00178026 VOL: 3522 PG:     493
                                                                          Pg 236 of 242


                                                          EXHIBIT "B-4"
                                         A1tached hereto and made a part of that certain
                                             .                   1~
                       Purchase & Sale Agreel)'lent dated this 14 day of August, 2017, between The Express
                                           G_~s Jlipeline, LP and Black Duck Properties, LLC



                                                         Angelina County. Texas
                        Date               Granter                         Grantee                      Book     Paae
                      07102/10    WH Bonner                 Gull Ptoe Line Co.                             40      543
                      07102/10    W.F. Heaton               Gull Pioe Line Co.                             30      421
                      07102/10    M.A. Modissett. et. al.   GuU PiDe Line Co.                              30      100
                      07/04/10    Andv Modissett            Gull Pice Line Co.                             30       43
                      07/06110    J.l. Calvert              Gull Pioe Line Co.                             30       44
                      02127114    W.E. Massinoill           Gulf Pine Line Co                              35      677
                      02/27/14    J.C. Modissell, et ux.    Gulf Pioe Line Co.                             35      678
                      02127/14    M.A. Modissell. et al.    Gull Ploe Line Co                              35      679
                      03104114    J.W. Soears i             Gulf Pioe Line Co.                            35       680
                      03127/14    W.F. Heaton, et ux.       Gulf Pioe Line Co.                            35       !381
                      04125125    E.C. Heaton. et al.       Gu!t Pioe Line Co. & Glllf Production Co.     63       157
                                                                                                                                         (>J
                      04/25/25    Mrs. W.E. Massinaill      Gulf Pioo Line Co. & Gulf P1oduclion Co.      63       160                   0,,
                      04125/25    Mrs. Mar1ha A Modisett    Gull Plce Line Co. & Gull P1oduclion Co.      63       159                   -+'-·
                      04125125    J.W Soears                Gu!I Plr,e Lin! Co. & Gu~ Production CO.      63       158                   cc
                       04/29/25   J.C. Modisett. et ux.     Gulf Ploe Line Co. & Gull Production Co.      63       175
                       06/02/42   J.C. Modisett, ~1 ux.     Gulf Rcfinino Co. & Gu!l Oil C""'.           101       204
                       08/29/50   Texas Hwv. Deal.          Gull Refinino Co.
                       12/02/59   Gulf RefininQ Co.         Te1as Eastern Transmission Com.              236       584




                                                                                                                  .. -· -·s\\ELa>-·-.,
                                                ,                                                               /l.i:tl~/~~
     I do her,~by ~rtify this to be a true copy of .lhe attached document filed and recor~ed in Shelby Cou~; TX. 'as e~id~nd!~_,in-'
     Instrument 2017002756,                         :                                               ~ y'; 1               . ··•,
     WITNESS MY HANO AND OFFICIAL SEAL, T~IS August 15. 2017. Jennifer L Founlsin, Counly Cieri<           ~~ii(£:; ·cl,63\-hOJh.J
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits
                                     00178026 VOL: 3522 PG:     ~94
                                                                       Pg 237 of 242
  W17002t56 Page 29 of 33



                                                  ,          EXHIBIT "B-5"                .
                                         Att~ched hereto and made a part of that certain
                       Purchase & Sale Agree:nenl dated this 14111 day of August, 2017, between The Express
                                           G:is Pipeline, LP and Black Duck Properties, LLC

                                                      EXCEPTIONS AS NOTED
                                   IN 1992 TEPCO TO LANCER PURCHASE AGREEMENT
                                                Nacogdoches County, Texas

                          I. Tracts 20, 21, 26, 46 and 67 in Nacogdoches County, Texas involve easements
                             that have been released prior lo the dale of the Purchase and Sale Agreement or
                             from which the pipe has been removed prior to the elate oftnis Agreement.

                         2. (A} Amendatory Agreement ("Agreement"), dared 1/IJ/76, between Bethel
                            Baptist Church, by Trustees ("Bethel"), and Texas Eastern Transmission
                            Corporntion (''Corporation"), recorded in Volume 404, Pa~e 254, Deed Records,
                            Nacogdoches County, Texas. Said Agreement amends.three easements rtcorded
                            in Volume 74, Page 8, Volume 82, Page 410 and Volume 114, Page 369, whereby
                            Corporation agrees lo remove its existing pipeline from that portion oflhc
                            property owned by Belhcl and Bethel grants to Corporation an alternate right of
                            way within a portion of land for future pipeline construction, subject to stated
                            conditions.

                             (B) Amendatory .l\greement (''Agreement"), dated 03/03/83, between East Texas
                             Portablt: Building1Co., Inc. C'Owncr''), and Texas Eastern Transmission
                             Corporation ("Corporation"), ri:corded in Volume 485,hge 200, Deed Records,
                             Nacogdoches CoJnty, Texas. Said Agreement amends easement recorded in
                             Volume I 14, Pagi l 17, whereby Corporation agrees to1re-routc the pipeline and
                             restrict easement io centerline as described therein, subject to certain rights
                             reserved by Owner, as related to potential development of lands by Owner.

                             (C) Amendatory.Agrcemenl ("Agreement"), dated 02/21/83, between Glenn
                             Layton ("Owner"), and Texas Eastern Transmission Corporation ("Corporation"),
                             recorded in Volume 485, Page 205, Deed Records, Nacogdoches County. Texas.
                             Said Agreement a:mends casement recorded in Volume 114, Page 117, whereby
                             Corporation agrees to re-route the pipeline and restrict easement 10 centerline as
                             described therein: 5ubjcct to cenain rights reserved by Owner, as related to
                             potenlial development of lands by Owner.
                                                 :i
                                                 'I
                             (D) Amendatory Agreement ("Agreement"), dated 02/16/83, between Big Red
                             Enterprises, Inc. ('Owner"), and Texas Eastern Transmission Corporation
                             ("Corporntion"), recorded in Volume 485, Page 211, Deed Records, Nacogdoches
                             County, Texas. Said Agreement amends easement recorded in Volume 114, Page
                             177, whereby Colporation agrees to re-route the pipelirie and restrict casement lo
                             centerline as described therein, subject 10 certain rights reserved by Owner, as
                             related 10 potenli,il development of lands by Owner.

                             (E) Amendatory v\grecmcnt ("Agreemen1"), dated 05/29/8 I, between Lenvel
                             Stanaland, et al. (i'Owncrs"), and Texas Eastern Transmission Corporation




                                                                                                         . ~\\Ela;        ,
                                                                                                     - ; ~\ . . ~-··..C'o ·. ·.


                                                .                                        . ;~ut''.K :,
                                                                                                        J....   - " {f}:" · .. ? \




    I do her-~by certify lhis lo be a true copy of the attached document filed   and recorded in Shelby Coipiiy. TX, as ev~~ed in
    lnstrum~nt 2017002756.                         ;                                      .      4Y/Qo.Jif~t ·;.;;J.~ ~
                                                                                               1 1
    WITNESS MY HAND AND OFFICIAL SEAL, THIS August 15, 2017. Jennifer L Fountain, Counly Clef!( _.,,. l~___V_j-'_,___ __
                                                                                                   Oej)uly
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 238 of 242
  2017002756 Page 30 of 33                            00178026 VOL:               3522 PG:           495



                                                   EXHIBIT "B-5"
                                  Attad1ed hereto and made a part of that certain
                Purchase & Sale Agree1nent dated rhis 141h day of August, 2017, between The Express
                                    G:is Pipeline, LP and Black Duck Properties, LLC

                     ("Corporation"), rl!corded in Volume 465, Page 124, Deed Records, Nacogdoches
                     County, Texas. Said Agreement amends casement recorded in Volume 114, Page
                      174, whereby Corporation agrees to (i} cul and seal pipeline, (ii) Owners may
                     then remove pipe and will own pipe, (iii) after removal of pipe Owners will be
                     free to mine the sand and (iv) the easement of Corporation is restricted to
                     center! ine as described therein.

                     (F) Amendatory Agreement ("Agreement"), dated 12/12/73, between Moore
                     Business Forms, Inc. ("Moore"), and Texas Eastern Transmission Corporal ion
                     ("Corporation"), recorded in Volume 387, Page 349, Deed Records, Nacogdoches
                     County, Texas. Said Agreement amends easement recorded in Volume 114, Page
                     149 and Volume 114, Page 239, whereby Corporation agrees to confine the right
                     of way to ccntcrlif!e described therein and lo abandon its existing 8" pipeline as it   ••
                     lies on the properly owned hy Moore.

                     (G) Partial Release, dated 1/17/69, from Texas Eastern Transmission Corporation
                                      to
                     ("Corporation") E.W. Roark ("Owner"), recorded in Volume 353. Page 741,
                     Deed Records, Na~ogdoches County, Texas. Said Partial Release releases that
                     portion of la11ds cJvered by Easements recorded in Volume 114, Page 166 and
                     Volume 114, Page 168 which lies south ofTc:m Stale Higfiway 7 and describes             ,.
                     the centerline of n~w right of way,                . .




                                                           2
     20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 239 of 242
       2017002t56 Page 31 of 33                                       00178026 VOL:                     3522 PG=           496



                                                                  EXHIBIT "8-6"
                                              Attached hereto and made a part of 1hat certain
                            Purchase & Sale Agreer~ent dated this 141n day of August, 2017, bee ween The ~-~press
                                                G~s Pipeline, LP and Black Duck Properties, LLC



DI
                                       AMENDMENTS, RELEASES AND NEW RIGHTS OF WAYS AND
                                            EASEMENTS SINCE TEPCO TO LANCER SALE
                                                Nacogdoches, Rusk and Shelby Counties

                                  ( l) Amended and Restated Release, Abandonment and Relocalion of Easement,
                                       dated 04/23/9~. between Cendant Mobility SerYiecs Corporation,
                                       ("Cendant"), and Lancer Resources Company, ("Lancer"), recorded in
                                       Volume 1331, Page 24, Deed Records, Nacogdoches County, Texas. Said
                                       Agreement amends easements recorded in Volume 72, Pages 629-630,
                                       Volume 82, Poge 394-395, Volume l 14, Page 328, Volume 74, Page 58,
                                       Volume 72. P~ge 630, Volume 82, Page 395, and \lolume 114, Pages 326-
                                       327, whereby:Lancer agrees to release a portion of'the easements and relocate
                                       the existing dscmcnt around the perimeter boundary of the 5.65 acre tract.

                                  (2) Amendment      to Right of Way Agreement, effcctivduly I. 1999 by and
                                       between Lancer Resources Company and Nacogdoches Trade Days, LLC,
                                       recorded in v6lumc 1371, Page 169, whereby Lancer agrees to limit the right
                                       of way to a 2{1' permanent right of way and Lancer'retained the right to utilize
                                       reasonable wcirk space for the installation of a new pipeline or the
                                       replacement of the existing pipeline.

                                  (3) Release of Ea~ement, dated 01/19/2001, between Acme Brick Company,
                                      ("Acme"), and Lancer Resources Company, ("Lancer"), recorded in Volume
                                      1560, Page 315, Deed Records, Nacogdoches County, Texas and Volume
                                      2245, Page 656, Official Public Records, Rusk County, Texas. Said
                                      Agreement amends easement recorded in Volume 112, Page 37, whereby
                                      Lancer agrccs'to release easement in exchange for new Pipeline Right of Way
                                      Easement des~ribed below,

                                  (4) Pipeline Right of Way Easement, dated O1/19/2001, between Lancer
                                      Resources Company, ("L:incer"}, and Acme Brick Company, ("Acme"),
                                      recorded in V9lume 1575, Page 80, Deed Records, ,Nacogdoches County,
                                      Texas and at '•i'olurne 2252, Page 355, Deed Records, Rusk County, Texas.
                                      Said agrccmci;t grants easement to Lnncer as described in Agreement.

                                  (5) Release, Abandonment and Relocation of Easement, effective 0510 I/2002,
                                      between A.T. Mast 111, John C. Mast. Patricia Mast George, ("Mast"). and
                                      Lancer Resouh:es Company. ("Lancer''), recorded In Volume 1747, Page 97,
                                      Deed RccordJ, Nacogdoches County, Texas. Said agreement amends
                                      easements recorded in Volume 114, Pages 237-23& of the Deed Records of
                                      Nacogdoches County, Texas and relocated easement as described in
                                      Agreement. "I




                                                                                                                                           0



                                                                                                                           •• : - · · ·        SllfL9


                                                     .                                            .
         I do her•.. iby certify this to be a true copy ofJhe attached document filed and record. ed in She~b
         lnstrum~nt 2017002756.
                                                      1
                                                                                                .
                                                                                                                   .
                                                                                                                       1
                                                                                                            C unty:-rt~s~
                                                                                                                           ti/I~
                                                                                                                      . v\' tinc~d ~-..,, .· ·
                                                                                                                   o..n..h£J£i~ ·· ··~~
         WITNESS MY HANO AND OFFICIAL SEAL, THIS          August 15. 2017.   Jennifer L. Fou~tain, County Clerk      ,                    '• · .. . .. . •· ..
                                                                                                                  Deputy
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 240 of 242
  2017002756 Page 32 of 33                                      00178026 VOL: 3S22 PG•                            ~97



                                                            EXHIBIT "B-6"
                                         Atta'ched hereto and made a part of that certain
                       Purchase & Sale Agrccrricnt dated this 141h day of Augusl, 2017, between The Express
                                           G.;is Pipeline, LP and Black Duck Prope11ies, LLC


                            (6) Ratification olf Right of Way Agreement by and between Florence J. Bowlin,
                                Linda K. Kriight and Robert D. Templin and The Express Gas Pipeline, L.P.
                                dated May I l, 2011 and filed of record at Document Number 2011003582 of
                                the,Shelby County Deed Records (''SCOR'') and the Letter Agreement
                                referenced thciein. Said agreement amends an easement recorded in Volume
                                126, Page 539t et seq., of the SCOR as described in said Letter Agrecmcnl.

                            (7) Agreed Judgment in Cause No. 09CV30,712 styled Donald Lewis Scrimsher
                                and Cli/J,J\JJ• Klwrn ,,. Tlw fapress Ga;,; l'ipeliue. L. P. in the District Court of   "
                                Shelby County Texas and filed at Document Number 2011003023 of1hc
                                                                                                                        r....1
                                SCDR and the Ratificution of Rigl11 of Way Agreement by and between                     0-,,
                                Donald Lewis Scrimsher and Chhavy Khourn and The Express G.is Pipdine.                  ,{I-
                                                                                                                        (()
                                L.P. dated March 8, 2011 and filed of record at Docurnent Number
                                2011003024 of the SCDR and the Agreement referenced in said Ratification.               ·;:,
                                Said Agreement. and the subsequent Addendum thereto, amends easements                   C'\
                                recorded in Volume
                                                 I
                                                        131. Page 137, ct seq., and Volume•
                                                                                                 126, Page 503, ct       "
                                seq., of the SSDR as described in said Agrcemcnl.

                            (8) Agreed Judg~cnt in Cause No. 09CV30,448 scyled,Steve Bil!/ and wife
                                Regina Biel v. 1The Express Gas Pipeline, l.P. in the District Court of Shelby
                                County Texas)and filed al Document Number 20100013501 oflhe SCDR and
                                the Ratification of Right of Way Agreement by and:bctwcen Sieve Biel and
                                Regina Biel and The Express G«Js Pipeline, L.P. dated October JO, 2010 and
                                filed of record at Docurnent Number 20100013500 of the SCDR and the
                                Agm:ment referenced in said Ratification. Said Agreement, and the ~                      ... u,

                                subsequent Addendum thereto dated November 15, 2013, amends an
                                easement recorded in Volume 127, Page 54, el seq., of the SCDR as described
                                in said Agree111cnt.

                            (9) Ratification of Right of Way Agreement by and between Steve Cockrell.
                                Truitt Cockrell and Carolyn Cockrell Daw and The Express Oas Pipeline, L.P.
                                dated May 27. 2015 and filed of record at Document Number 2015002621 of
                                the SCOR and the Agreement referenced in said Ratification dated June 26,
                                2015. Said Agreement amends easements recorded in Volume 127, Page 142.
                                el seq., and Volume 124, Page 479, el seq., of the SCDR as described in said
                                Agrcemenl.      1


                            ( I O)Ratification of Right of Way Agreement by and between Cecil McCune and
                                 Deborah J. McCune and The Express Gas Pipeline,t.P. dated May 27, 2015
                                 and filed of rc:-::ord ot Document Number 2015002620 of the SCDR and the
                                 Agreement referenced in said Ratilication dated May 25, 2015. Said
                                 Agreement anlends casements recorded in Volume 126, Page 528, et seq., and
                                 Volume l 27, Page 138, et seq., of the SCOR as described in said Agreement.
                                                                                        j




                                                                    2




    WITNESS MY HAND AND OFFICIAL SEAL, THIS August 15. 2017. Jennifer l. Foun1ain. Counly Clell<
                                               'i
     20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 241 of 242
                                                                     '..        lfl\i    ,',001·78026 VOL:            3522 PG.:               498




                                                                                        EXHIBIT "B-6"
                                              Atta:ched hereto and made a part of that certain
                            Purchase & Sale Agreeinent dated this 14111 day of August, 2017, between The Express
                                                G?s Pipeline, LP and Black Duck Properties, LLC



                                         (I !)Letter Agreement by and between Classic Hydrocarbons Operating, Inc. and
                                              The Express Gas Pipeline, L.P. dated April 18, 2012 regarding the re-routing
                                              of the 8" pipeline around the Widdon Gns Unit #2 pad site location and the
                                              R&M Fanns Unit #3 pad site location in Slielby County, Texas.



                            .;   •   I

II




                                                                           FILED AND RECORDED
                                                                                    OFFICIAL PUBLIC RECORDS
                                                                           ~~-~
                                                         --,;:··-.         _       Jennifer L. Fou,tain, Ccunty Clerk
                                                    !                      \           She lb~ County, Toxos
                                                    .;                     !:
                                                                                   Augus.l IS, Z817      •
                                                                                                      09·. 9:41 Ari

                                                     •      ..
                                                                                           FEE: $154.88 nLRTHIW:
                                                                                           co
                                                                                                                      2017002756



                                                                                                3


                                                                                                                                    / -·~\\_~_L.~_(;,<!~, -
                                                                                                                              ·{J41k;:°i'h
                                                                                                                                   ... ~ ·.
                                                                                                                                              .j") ,•.•-....1.  '-, '
                                                                                                                                                        ' ..... ,,., .   :


          lnstrum,mt2017002756.                           '
                                                                 i
          WITNEf::'> MY HAND AND OFFICIAL SEAL. THIS August 15, 2017. Jennifer L. Fount.iin, County Cieri<
                                                                                                                            !i ~1,?.n~"~ .--·~
          I do heri,by certify this to be a II\Je copy of \he attached document filed and recorded in Shelby Co{ylfy, tx~as,e11J.q'enced in

                                                                                                                                     QIIJ10~'-,,-
                                                                                                                                          ,         -~
                                                                                                                                                            ·QJ          OJl'U
                                                                                                                                   D"!!puty     ·
20-05027-rbk Doc#6-1 Filed 06/01/20 Entered 06/01/20 18:00:55 Exhibits Pg 242 of 242
                                 • ,, .     · -00:t-78026 VOL:                3522 PG:
                                                                                                                        '   j
                                                                              li
                                                                              tr=i-




                                          STATE OF TEXAS                      ;·t.:   COUHTV OF RUSK ·   mm    fOR RECORD
                                           I hereb, cert ifs thot this insll'u~ent was filed on
                                          the date ond t iaG sta111>@d hiireon b~ me and                 Au! 15,1017 01:~oP
                                          wns dut, recorded in the       volume.:
                                                                                end nee or the                                              "
                                          named re~urds    or     Rusi: Caunh,£l,le~os us sto1Ped        TRUDY MCGILL, ;
                                          hereon bs ••·                OFFICIAU PUBLIC RECORDS           COIJHTY CLERr. ;
                                                                                                         RUSK COUHTY, TEXAS
                                                     Aug IS,2017 01:(tP       lf
                                          TRI/OY MCGILL, COUNTY Cl.ERK
                                                                                                         Bs : Susan Ui Us', OEPUH
                                           RUSr. COlJHTY, TEiAS
                                                                              ~1
                                                                              lf
                                                                              \~ i

                                                                             ii
                                                                              ,i!£
                                                                              ~·
                                                                              i~- .
                                                                              ·;m ·

                                                                             l
                                 STATE OF TEXhS                               fj          COUNT'f OF RUSK           FilED FOR RECORD
                                  I hereb~ cert\f~ th(\t this in$trut11ent ,ms filed o:>n
                                 the do.te nnct ti Jo1-" stat1we,Hi hereo11 b!I me aod                              .Jul 03,2019 01:24f'
                                 WJ.S oulc1 rernrtl<.:rl in the vo;l};me und P0.3e of the
                                 nm,1ed re,:,Jf'ds of Rusk Count'iJ, Texas 1:ss stamPl:!d                           TRUDY MCGILL,
                                 hereon ~!! me.               iJFFI~IAL PUP.UC: RECORDS                             COUNTY tLERV..
                                                                              ~~.
                                                                              s                                     RUSK COUNH, TEXAS
                                                JUi UJr~~l, ·1 : ~~~
                                                    -~ ')"u U    1"
                                                                     ~,       tf
                                 TRUDY MCGILL, COUrHY CLERK                  l]:
                                                                                                                    B~ :Kathleen Andr·e~s, vEPUTY
                                   RUSK COUNTY, iEXA.S
